Exhibit 10.2  

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 25, 2007,

as amended and restated as of November 5, 2010, February 2, 2012,

and January 27, 2014

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS, INC.,

GOLDMAN SACHS BANK, USA,

J.P. MORGAN SECURITIES LLC,

RBC CAPITAL MARKETS, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

UBS SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

BANK OF AMERICA, N.A.,

as Documentation Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, FIFTH THIRD BANK, DEUTSCHE BANK SECURITIES INC.,

SCOTIA CAPITAL (USA) INC., COMPASS BANK and SIEMENS FINANCIAL SERVICES, INC.

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

 

 

ARTICLE I





  

 

Definitions

 



  



SECTION 1.01.   Defined Terms      3    SECTION 1.02.   Terms Generally      46
   SECTION 1.03.   Pro Forma Calculations      47    SECTION 1.04.  
Classification of Loans and Borrowings      47   

 

ARTICLE II



  

 

The Credits

 



  



SECTION 2.01.   Commitments      49    SECTION 2.02.   Loans      49    SECTION
2.03.   Borrowing Procedure      52    SECTION 2.04.   Evidence of Debt;
Repayment of Loans      52    SECTION 2.05.   Fees      53    SECTION 2.06.  
Interest on Loans      54    SECTION 2.07.   Default Interest      54    SECTION
2.08.   Alternate Rate of Interest      55    SECTION 2.09.   Termination and
Reduction of Commitments      55    SECTION 2.10.   Conversion and Continuation
of Borrowings      56    SECTION 2.11.   Repayment of Term Borrowings      57   
SECTION 2.12.   Optional Prepayment      59    SECTION 2.13.   Mandatory
Prepayments      60    SECTION 2.14.   Reserve Requirements; Change in
Circumstances      62    SECTION 2.15.   Change in Legality      63    SECTION
2.16.   Indemnity      64    SECTION 2.17.   Pro Rata Treatment      65   
SECTION 2.18.   Sharing of Setoffs      65    SECTION 2.19.   Payments      65
   SECTION 2.20.   Taxes      66    SECTION 2.21.   Assignment of Commitments
Under Certain Circumstances; Duty to Mitigate      68    SECTION 2.22.  
Reserved      70    SECTION 2.23.   Letters of Credit      70    SECTION 2.24.  
Incremental Term Loans      74    SECTION 2.25.   Loan Modification Offers;
Replacement Revolving Credit Facility      78    SECTION 2.26.   Revolving
Credit Commitment Increases      80    SECTION 2.27.   Term Loan Pricing
Protection      82   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

 

ARTICLE III



  

 

Representations and Warranties

 



  



SECTION 3.01.   Organization; Powers      83    SECTION 3.02.   Authorization   
  83    SECTION 3.03.   Enforceability      84    SECTION 3.04.   Governmental
Approvals      84    SECTION 3.05.   Financial Statements      84    SECTION
3.06.   No Material Adverse Change      85    SECTION 3.07.   Title to
Properties; Possession Under Leases      85    SECTION 3.08.   Subsidiaries     
85    SECTION 3.09.   Litigation; Compliance with Laws      85    SECTION 3.10.
  Agreements      86    SECTION 3.11.   Federal Reserve Regulations      86   
SECTION 3.12.   Investment Company Act      86    SECTION 3.13.   Use of
Proceeds      86    SECTION 3.14.   Tax Returns      86    SECTION 3.15.   No
Material Misstatements      87    SECTION 3.16.   Employee Benefit Plans      87
   SECTION 3.17.   Environmental Matters      87    SECTION 3.18.   Insurance   
  88    SECTION 3.19.   Security Documents      88    SECTION 3.20.   Location
of Real Property and Leased Premises      89    SECTION 3.21.   Labor Matters   
  89    SECTION 3.22.   Solvency      90    SECTION 3.23.   Sanctioned Persons
     91   

 

ARTICLE IV



  

 

Conditions of Lending

 



  



SECTION 4.01.   All Credit Events      91    SECTION 4.02.   [Intentionally
Omitted.]      92   

 

ARTICLE V



  

 

Affirmative Covenants

 



  



SECTION 5.01.   Existence; Compliance with Laws; Businesses and Properties     
92    SECTION 5.02.   Insurance      92    SECTION 5.03.   Obligations and Taxes
     93    SECTION 5.04.   Financial Statements, Reports, etc      93   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   SECTION 5.05.   Litigation and Other Notices      95    SECTION
5.06.   Information Regarding Collateral      95    SECTION 5.07.   Maintaining
Records; Access to Properties and Inspections; Maintenance of Ratings      96   
SECTION 5.08.   Use of Proceeds      96    SECTION 5.09.   Employee Benefits   
  96    SECTION 5.10.   Compliance with Environmental Laws      97    SECTION
5.11.   Preparation of Environmental Reports      97    SECTION 5.12.   Further
Assurances      97    SECTION 5.13.   Proceeds of Certain Dispositions      98
   SECTION 5.14.   Operation of Facilities      99   

 

ARTICLE VI



  

 

Negative Covenants

 



  



SECTION 6.01.   Indebtedness      99    SECTION 6.02.   Liens      103   
SECTION 6.03.   Sale and Lease-Back Transactions      106    SECTION 6.04.  
Investments, Loans and Advances      106    SECTION 6.05.   Mergers,
Consolidations, Sales of Assets and Acquisitions      111    SECTION 6.06.  
Restricted Payments; Restrictive Agreements      114    SECTION 6.07.  
Transactions with Affiliates      117    SECTION 6.08.   Business of Parent,
Borrower and Subsidiaries      118    SECTION 6.09.   Other Indebtedness     
118    SECTION 6.10.   Practice Guarantees      119    SECTION 6.11.   Capital
Expenditures      119    SECTION 6.12.   Interest Coverage Ratio      120   
SECTION 6.13.   Maximum Secured Net Leverage Ratio      120    SECTION 6.14.  
Fiscal Year      120   

 

ARTICLE VII



  

 

Events of Default



  

 

ARTICLE VIII



  

 

The Administrative Agent and the Collateral Agent



  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

 

ARTICLE IX



  

 

Miscellaneous

 



  



SECTION 9.01.   Notices      128    SECTION 9.02.   Survival of Agreement     
130    SECTION 9.03.   Binding Effect      130    SECTION 9.04.   Successors and
Assigns      130    SECTION 9.05.   Expenses; Indemnity      135    SECTION
9.06.   Right of Setoff      136    SECTION 9.07.   Applicable Law      137   
SECTION 9.08.   Waivers; Amendment      137    SECTION 9.09.   Certain Releases
of Guarantees and Security Interests      138    SECTION 9.10.   Interest Rate
Limitation      140    SECTION 9.11.   Entire Agreement      140    SECTION
9.12.   WAIVER OF JURY TRIAL      140    SECTION 9.13.   Severability      141
   SECTION 9.14.   [Reserved]      141    SECTION 9.15.   Headings      141   
SECTION 9.16.   Jurisdiction; Consent to Service of Process      141    SECTION
9.17.   Confidentiality      142    SECTION 9.18.   USA PATRIOT Act Notice     
142    SECTION 9.19.   Effect of Certain Inaccuracies      142    SECTION 9.20.
  Pari Passu Obligations and Other Junior Secured Debt      143   

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                     Page SCHEDULES            Schedule 1.01(a)    -     
Existing Letters of Credit    Schedule 1.01(b)    -      Subsidiary Guarantors
   Schedule 1.01(c)    -      Mortgaged Property    Schedule 1.01(d)    -     
Hospitals    Schedule 1.01(e)    -      Certain Permitted Joint Ventures   
Schedule 1.01(f)    -      Certain Subsidiaries    Schedule 1.01(g)    -     
Asset Sales    Schedule 2.01    -      Initial Lenders and Commitments   
Schedule 3.08    -      Subsidiaries    Schedule 3.18    -      Insurance   
Schedule 3.19(a)    -      UCC Filing Offices    Schedule 3.19(c)    -     
Mortgage Filing Offices    Schedule 3.21    -      Collective Bargaining
Agreements    Schedule 6.01    -      Existing Indebtedness    Schedule 6.02   
-      Existing Liens    Schedule 6.04(h)    -      Certain Permitted
Acquisitions    Schedule 6.05(b)    -      Certain Syndication Transactions   
Schedule 6.07    -      Certain Affiliate Transactions    EXHIBITS           
Exhibit A   -         Form of Administrative Questionnaire    Exhibit B   -   
     Form of Assignment and Acceptance    Exhibit C   -         Form of
Borrowing Request    Exhibit D   -         Form of Mortgage   

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 25, 2007, as amended and restated as of
November 5, 2010, February 2, 2012, and January 27, 2014, among CHS/COMMUNITY
HEALTH SYSTEMS, INC., a Delaware corporation (the “Borrower”), COMMUNITY HEALTH
SYSTEMS, INC., a Delaware corporation (“Parent”), the Lenders (as defined in
Article I), and CREDIT SUISSE AG, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

PRELIMINARY STATEMENT

The Borrower, Parent, the lenders party thereto and Credit Suisse AG (formerly
known as Credit Suisse), as administrative agent and collateral agent, have
previously entered into a Credit Agreement dated as of July 25, 2007 (the
“Original Credit Agreement”).

On the First Restatement Effective Date, (a) certain Original Funded Term Loans
and Original Delayed Draw Term Loans were converted to Extended Term Loans (each
as defined in the Existing Credit Agreement) pursuant to the First Amendment and
Restatement Agreement (such term and each other capitalized term used and not
otherwise defined in this Preliminary Statement having the meaning assigned
thereto in Article I) , and all other Original Funded Term Loans and Original
Delayed Draw Term Loans were redesignated as Non-Extended Funded Term Loans or
Non-Extended Delayed Draw Term Loans (each as defined in the Existing Credit
Agreement), as applicable, and (b) the Original Credit Agreement was amended and
restated in the form attached as Exhibit A to the First Amendment and
Restatement Agreement (as so amended and restated, the “First Amended and
Restated Credit Agreement”).

On the Second Restatement Effective Date, (a) certain Non-Extended Funded Term
Loans and Non-Extended Delayed Draw Term Loans were converted to Extended Term
Loans (each as defined in the Existing Credit Agreement) pursuant to the Second
Amendment and Restatement Agreement and (b) the First Amended and Restated
Credit Agreement was amended and restated in the form attached as Exhibit A to
the Second Amendment and Restatement Agreement (the “Existing Credit
Agreement”).

On the First Incremental Term Loan Assumption Agreement Date, the Borrower
incurred Incremental Term Loans in an aggregate principal amount of $750,000,000
(the “First Incremental Term Loans”).

On the Third Restatement Effective Date, the Existing Credit Agreement was
amended and restated in the form of this Agreement, and in connection therewith:

(a) the Borrower borrowed 2019 Term A Loans in an aggregate principal amount of
$1,000,000,000;



--------------------------------------------------------------------------------

2

 

(b) the Borrower borrowed 2017 Term E Loans in an aggregate principal amount of
$171,146,550.47;

(c) the Borrower borrowed 2021 Term D Loans in an aggregate principal amount of
$2,925,000,000;

(d) certain Extended Term Loans were converted to 2021 Term D Loans and certain
Extended Term Loans were converted to 2017 Term E Loans, in each case pursuant
to the Third Amendment and Restatement Agreement;

(e) the Borrower prepaid in full all the First Incremental Term Loans, all the
Non-Extended Term Loans (as defined in the Existing Credit Agreement) and all
the Extended Term Loans (as defined in the Existing Credit Agreement) that were
not converted into either 2021 Term D Loans or 2017 Term E Loans on the Third
Restatement Effective Date; and

(f) all the Revolving Credit Commitments (as defined in the Existing Credit
Agreement) were terminated and replacement Revolving Credit Commitments were
established under this Agreement in an aggregate principal amount of
$1,000,000,000.

In addition, on the Third Restatement Effective Date, (i) the Borrower acquired
all the outstanding capital stock (the “Permitted HMA Transaction”) of Health
Management Associates, Inc. (“HMA”) pursuant to the Agreement and Plan of
Merger, dated as of July 29, 2013 (together with all exhibits, annexes,
schedules and other disclosure letters thereto, collectively, as amended through
the date hereof, the “HMA Merger Agreement”), by and among FWCT-2 Acquisition
Corporation, a Delaware corporation and a direct subsidiary of the Borrower
(“Merger Sub”), Parent and HMA, pursuant to which upon the consummation of the
merger provided for thereunder, Merger Sub merged with and into HMA, with HMA
surviving such merger and immediately thereafter becoming a wholly owned
Subsidiary and a Subsidiary Guarantor, (ii) the Borrower incurred (A) senior
secured notes (the “2021 Notes”) issued in a Rule 144A placement that yielded
$1,000,000,000 in gross cash proceeds and (B) senior unsecured notes (the “2022
Notes” and, together with the 2021 Notes, the “New Notes”) issued in a Rule 144A
placement that yielded $3,000,000,000 in gross cash proceeds, and (iii) the
Borrower consummated the HMA Refinancing.

The proceeds of the 2019 Term A Loans and the 2021 Term D Loans and the 2017
Term E Loans made on the Third Restatement Effective Date were used solely to
pay a portion of the HMA Acquisition Costs. The proceeds of the Revolving Loans
will be used solely for working capital and other general corporate purposes,
including permitted investments and Capital Expenditures and to repay
Indebtedness. Letters of Credit will be used for general corporate purposes of
the Borrower and the Subsidiaries.



--------------------------------------------------------------------------------

3

 

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2017 Term E Borrowing” shall mean a Borrowing consisting of 2017 Term E Loans
of the same Type and, in the case of a Eurodollar Loan, having the same Interest
Period.

“2017 Term E Commitment” shall have the meaning assigned to such term in the
Third Amendment and Restatement Agreement. The initial aggregate amount of the
2017 Term E Commitments was $171,146,550.47.

“2017 Term E Loan” shall mean, collectively, (a) each Extended Term Loan (as
defined in the Existing Credit Agreement) that was converted to a 2017 Term E
Loan pursuant to Section 3(d)(i) of the Third Amendment and Restatement
Agreement and (b) Loans made pursuant to Section 3(b)(ii) of the Third Amendment
and Restatement Agreement. For the avoidance of doubt, the Loans described in
the foregoing clauses (a) and (b) shall constitute a single Class of Loans for
all purposes under this Agreement.

“2017 Term E Loan Lender” shall mean, at any time, any Lender that has a 2017
Term E Loan at such time.

“2017 Term E Loan Repayment Date” shall have the meaning assigned to such term
in Section 2.11(a)(iii).

“2017 Term E Maturity Date” shall mean January 25, 2017.

“2018 Notes” shall mean the Borrower’s 5.125% Senior Secured Notes due 2018.

“2019 Notes” shall mean the Borrower’s 8% Senior Notes due 2019.

“2019 Term A Borrowing” shall mean a Borrowing consisting of 2019 Term A Loans
of the same Type and, in the case of a Eurodollar Loan, having the same Interest
Period.

“2019 Term A Commitment” shall have the meaning assigned to such term in the
Third Amendment and Restatement Agreement. The initial aggregate amount of the
2019 Term A Commitments was $1,000,000,000.

“2019 Term A Lender” shall mean, at any time, any Lender that has a 2019 Term A
Commitment or a 2019 Term A Loan at such time.

“2019 Term A Loan Repayment Date” shall have the meaning assigned to such term
in Section 2.11(a)(iv).



--------------------------------------------------------------------------------

4

 

“2019 Term A Loans” shall mean Loans made pursuant to Section 3(a) of the Third
Amendment and Restatement Agreement.

“2019 Term A Maturity Date” shall mean January 27, 2019; provided that the 2019
Term A Maturity Date shall instead be (a) October 26, 2016, if, on such date,
the Maturity Trigger has occurred with respect to the 2017 Term E Loans, or
(b) May 16, 2018, if, on such date, the Maturity Trigger has occurred with
respect to the 2018 Notes; provided further, that, in each case, if any such day
is not a Business Day, the 2019 Term A Maturity Date shall be the Business Day
immediately preceding such day.

“2020 Notes” shall mean the Borrower’s 7.125% Senior Notes due 2020.

“2021 Notes” shall have the meaning assigned to such term in the Preliminary
Statement.

“2021 Term D Borrowing” shall mean a Borrowing consisting of 2021 Term D Loans
of the same Type and, in the case of a Eurodollar Loan, having the same Interest
Period.

“2021 Term D Commitment” shall have the meaning assigned to such term in the
Third Amendment and Restatement Agreement. The initial aggregate amount of the
2021 Term D Commitments was $2,925,000,000.

“2021 Term D Lender” shall mean, at any time, any Lender that has a 2021 Term D
Commitment or a 2021 Term D Loan at such time.

“2021 Term D Loan Repayment Date” shall have the meaning assigned to such term
in Section 2.11(a)(v).

“2021 Term D Loans” means, collectively, (a) each Extended Term Loan (as defined
in the Existing Credit Agreement) that was converted to a 2021 Term D Loan
pursuant to Section 3(d)(i) of the Third Amendment and Restatement Agreement and
(b) Loans made pursuant to Section 3(b)(i) of the Third Amendment and
Restatement Agreement. For the avoidance of doubt, the Loans described in the
foregoing clauses (a) and (b) shall constitute a single Class of Loans for all
purposes under this Agreement.

“2021 Term D Maturity Date” shall mean January 27, 2021; provided that the 2021
Term D Maturity Date shall instead be (a) October 26, 2016, if, on such date,
the Maturity Trigger has occurred with respect to the 2017 Term E Loans,
(b) May 16, 2018, if, on such date, the Maturity Trigger has occurred with
respect to the 2018 Notes, (c) August 16, 2019, if, on such date, the Maturity
Trigger has occurred with respect to the 2019 Notes or (d) April 15, 2020, if,
on such date, the Maturity Trigger has occurred with respect to the 2020 Notes;
provided further, that, in each case, if any such day is not a Business Day, the
2021 Term D Maturity Date shall be the Business Day immediately preceding such
day.

“2022 Notes” shall have the meaning assigned to such term in the Preliminary
Statement.



--------------------------------------------------------------------------------

5

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.25(a).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affected Class” shall have the meaning assigned to such term in
Section 2.25(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day for a three month Interest Period commencing on the second
Business Day after such day plus 1%; provided that in no event shall the
Alternate Base Rate be less than, in the case of 2021 Term D Loans, 2.00%. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of Federal Funds Effective Rate,
the Alternate Base Rate shall be determined without regard to clause (b) or (c),
as applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.



--------------------------------------------------------------------------------

6

 

“Alternative Incremental Facility Indebtedness” shall mean any Indebtedness
which (a) is in the form of one or more series of senior or junior secured notes
or senior unsecured notes or senior or junior secured bridge loans or senior
unsecured bridge loans or junior secured loans, (b) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (c) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of Parent that is not a Loan Party,
(d) to the extent the same is secured, is not secured by any Lien on any asset
of Parent, the Borrower or any Subsidiary other than any asset constituting
Collateral, (e) to the extent the same is secured, is subject to a Pari Passu
Intercreditor Agreement (or, in the case of junior secured notes, junior secured
bridge loans or junior secured loans, a Junior Lien Intercreditor Agreement),
(f) matures on or after, and requires no scheduled payments of principal prior
to, the Latest Term Loan Maturity Date in effect at the time such Indebtedness
is incurred (which, in the case of bridge loans, shall be determined by
reference to the loans or notes into which such bridge loans are converted at
maturity) (other than pursuant to customary offers to purchase upon a change of
control, payments required to prevent any such Indebtedness from being treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, asset sale or event of loss and customary
acceleration rights after an event of default), unless 100% of the Net Cash
Proceeds thereof are used to prepay or repay outstanding Term Loans, in which
case such Indebtedness shall mature on or after the latest maturity date of the
Term Loans so prepaid or repaid and (g) contains no financial maintenance
covenants.

“Amendment Effective Date” shall mean August 3, 2012.

“Amendment No. 2 Effective Date” shall mean November 27, 2012.

“Amendment No. 3 Effective Date” shall mean August 12, 2013.

“Applicable Percentage” shall mean, for any day, (a) (i) with respect to any
Eurodollar 2019 Term A Loan, ABR 2019 Term A Loan, Eurodollar Revolving Loan or
ABR Revolving Loan, the applicable percentage set forth below under the caption
“Eurodollar Spread—2019 Term A Loans”, “ABR Spread—2019 Term A Loans”,
“Eurodollar Spread—Revolving Loans” or “ABR Spread—Revolving Loans”, as the case
may be, and (ii) with respect to the Revolving Credit Commitment Fee, the
applicable rate set forth below under the caption “Revolving Credit Commitment
Fee Rate”, in each case based upon the Secured Net Leverage Ratio as of the
relevant date of determination, (b) with respect to any Eurodollar 2021 Term D
Loan or ABR 2021 Term D Loan, 3.25% per annum and 2.25% per annum, respectively,
and (c) with respect to any Eurodollar 2017 Term E Loan and ABR 2017 Term E
Loan, 3.25% per annum and 2.25% per annum, respectively.



--------------------------------------------------------------------------------

7

 

Secured

Net

Leverage

Ratio

 

 

Eurodollar
Spread--

2019 Term A
Loans

 

ABR

Spread—

2019 Term

A Loans

 

Eurodollar
Spread--
Revolving

Loans

 

ABR

Spread--
Revolving

Loans

 

Revolving

Credit
Commitment

Fee Rate

    Category 1  

 

³ 4.00 to 1.00

 

  2.75%   1.75%   2.75%   1.75%   0.50%

    Category 2  

 

³ 3.50 to 1.00

and

< 4.00 to 1.00

 

  2.50%   1.50%   2.50%   1.50%   0.50%

    Category 3  

 

³ 3.00 to 1.00

and

< 3.50 to 1.00

 

  2.25%   1.25%   2.25%   1.25%   0.50%

    Category 4  

 

< 3.00 to 1.00

 

  2.00%   1.00%   2.00%   1.00%   0.375%

Each change in the Applicable Percentage resulting from a change in the Secured
Net Leverage Ratio shall be effective with respect to all applicable Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. Notwithstanding the
foregoing, from and after the Third Restatement Effective Date, the Secured Net
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Percentage until the end of the first full fiscal quarter
following the Third Restatement Effective Date (at which time, subject to the
immediately succeeding sentence, the Secured Net Leverage Ratio shall be
determined on the basis of the financial statements and certificates most
recently delivered pursuant to Section 5.04(a) or (b) and Section 5.04(c),
respectively, prior to such date, and the Applicable Percentage resulting from
such Secured Net Leverage Ratio shall be effective until any such change is
required pursuant to the immediately preceding sentence). Notwithstanding the
foregoing, for any day prior to the Third Restatement Effective Date, the
Applicable Percentage with respect to 2017 Term E Loans and 2021 Term D Loans
will be determined in accordance with the provisions of the Existing Credit
Agreement. In addition, at any time during which the Borrower has failed to
deliver the financial statements and certificates required by Section 5.04(a) or
(b) and Section 5.04(c), respectively (until the time of the delivery thereof),
the Secured Net Leverage Ratio shall be deemed to be in Category 1 for purposes
of determining the Applicable Percentage.

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.



--------------------------------------------------------------------------------

8

 

“Arrangers” shall mean Credit Suisse Securities (USA) LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Goldman
Sachs Bank, USA, J.P. Morgan Securities LLC, RBC Capital Markets, LLC, Suntrust
Robinson Humphrey, Inc., UBS Securities LLC and Wells Fargo Securities, LLC.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Parent, the Borrower or
any of the Subsidiaries, other than:

(i) inventory, damaged, obsolete or worn out assets, scrap, surplus and
Permitted Investments, in each case disposed of in the ordinary course of
business;

(ii) donations of assets by the Borrower or any Subsidiary (whether of real or
personal property (including cash and Equity Interests)) to state or local
municipalities (or other Governmental Authorities), nonprofit organizations,
foundations, charities or similar entities of the Borrower’s or such
Subsidiary’s choice, with an aggregate fair market value not to exceed
$50,000,000 in any fiscal year of Parent;

(iii) dispositions by any Subsidiary that is not a Subsidiary Guarantor to the
Borrower or any other Subsidiary;

(iv) sales or other dispositions of (x) Receivables of the Borrower or any of
the Subsidiaries that are more than 180 days past due or are written-off at the
time of such sale or disposition or (y) any Receivables of the Borrower or any
of the Subsidiaries that are self-pay accounts receivable and that are
reasonably determined by the Borrower to be unable to be paid in full within 150
days of the related service date, provided that the face value of all such
Receivables sold or disposed of on or after the Third Restatement Effective Date
does not exceed $200,000,000;

(v) sales or other dispositions of property (including like-kind exchanges) to
the extent that (x) such property is exchanged for credit against the purchase
price of similar or replacement property or (y) the proceeds of such sale or
disposition are applied to the purchase price of such property, provided that,
if the property so sold or exchanged constituted Collateral, then the property
so received shall also constitute Collateral;

(vi) leases or sub-leases of any real property or personal property in the
ordinary course of business;

(vii) dispositions of investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture arrangements and similar binding
arrangements;

(viii) licensings and sublicensings of intellectual property of the Borrower or
any Subsidiary in the ordinary course of business;



--------------------------------------------------------------------------------

9

 

(ix) sales, transfers, leases or other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of Parent, the Borrower and the
Subsidiaries;

(x) the contribution or other transfer of property (including Equity Interests)
to any Spinout Subsidiary in connection with a Spinout Transaction;

(xi) dispositions of Equity Interests of any Subsidiary as contemplated by
clause (b) of the definition of Permitted Joint Venture;

(xii) dispositions consisting of the granting of Liens permitted by
Section 6.02;

(xiii) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions having a value not in excess of $25,000,000; and

(xiv) any sale, transfer or other disposition of any property or asset described
on Schedule 1.01(g).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Available Amount” shall mean, as at any date of determination, an amount (if
positive) equal to (a) for each fiscal year of Parent commencing with the fiscal
year ending December 31, 2010 for which Excess Cash Flow shall have been
positive, the Excess Cash Flow for such years that is retained by the Borrower
after application of Section 2.13(c), minus (b) the aggregate amount of all
Restricted Payments made in reliance on Section 6.06(a)(vii) prior to such date,
minus (c) the aggregate amount paid in reliance on Section 6.09(b)(iv) prior to
such date, minus (d) the aggregate amount of all investments made in reliance on
Section 6.04(y)(i) prior to such date.

“Available Declined Proceeds Amount” shall mean, as at any date of
determination, an amount (if positive) equal to (a) the aggregate amount of
Declined Proceeds retained by the Borrower after the Third Restatement Effective
Date, minus (b) the aggregate amount paid in reliance on Section 6.09(b)(v)
prior to such date, minus (c) the aggregate amount of all investments made in
reliance on Section 6.04(y)(ii) prior to such date.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.



--------------------------------------------------------------------------------

10

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“CapEx Pull-Forward Amount” shall have the meaning assigned to such term in
Section 6.11.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of Parent, the Borrower and
its consolidated subsidiaries (including all amounts expended or capitalized
under Capital Lease Obligations, but excluding any amount representing
capitalized interest) that are (or should be) set forth in a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP, but excluding in each case any such expenditure (i) made with insurance
proceeds, condemnation awards or damage recovery proceeds, (ii) made with the
proceeds of the issuance of Equity Interests, (iii) to the extent such
expenditure is made with proceeds that would have constituted Net Cash Proceeds
under clause (a) of the definition of the term “Net Cash Proceeds” (but for the
application of the second proviso to such clause (a)), (iv) to the extent of the
credit against the gross purchase price of newly acquired equipment granted by
the seller of such newly acquired equipment for other equipment that is
simultaneously traded-in at the time of purchase of such newly acquired
equipment, (v) is accounted for as a capital expenditure pursuant to GAAP but
that actually is paid for by a third party (excluding Parent, the Borrower or
any Subsidiary) and for which none of Parent, the Borrower or any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period) or (vi) constituting the purchase price of
the Permitted HMA Transaction, any Permitted Acquisition or any investment
permitted under Sections 6.04(a), 6.04(i), 6.04(j), 6.04(k) or 6.04(x), 6.04(y)
or 6.04(z).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP (excluding any lease that
would be required to be so classified as a result of a change in GAAP after the
First Restatement Effective Date), and the amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.



--------------------------------------------------------------------------------

11

 

“Captive Insurance Subsidiary” shall mean a Subsidiary established for the
purpose of insuring the healthcare businesses or Facilities owned or operated by
the Borrower or any of the Subsidiaries, any joint venture of the Borrower or
any of the Subsidiaries or any physician or other personnel employed by or on
the medical staff of any such business or Facility.

“Cash Management Obligations” shall mean the obligations owed by Parent, the
Borrower or any Subsidiary to the Administrative Agent, any Arranger, any Lender
or an Affiliate of any of the foregoing in respect of any overdraft protections,
netting services and similar arrangements arising from treasury, depository and
cash management services, any automated clearing house transfers of funds or any
credit card or similar services, in each case in the ordinary course of
business.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Parent (other than a transaction following which holders of securities that
represented 100% of such aggregate ordinary voting power represented by the
issued and outstanding capital stock of Parent immediately prior to such
transaction (or other securities into which such securities are converted as
part of such transaction) own, directly or indirectly, shares representing at
least a majority of the aggregate ordinary voting power represented by the
issued and outstanding capital stock of the surviving Person in such transaction
immediately after such transaction), (b) a majority of the seats (other than
vacant seats) on the board of directors of Parent shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of Parent
nor (ii) appointed by directors so nominated, (c) any change in control (or
similar event, however denominated) with respect to Parent, the Borrower or any
Subsidiary shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which Parent, the Borrower or any Subsidiary
is a party (other than, (x) under any indenture or agreement in respect of
Material Indebtedness assumed in connection with a Permitted Acquisition, any
change in control triggered by the Permitted Acquisition pursuant to which such
Indebtedness was assumed or (y) under any HMA Indenture), or (d) Parent shall
cease to directly own, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower. Notwithstanding anything in this
Agreement to the contrary, a “Change of Control” shall not occur in connection
with the consummation of the Permitted HMA Transaction on the Third Restatement
Effective Date.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any policy, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.



--------------------------------------------------------------------------------

12

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, 2019 Term A
Loans, 2017 Term E Loans, 2021 Term D Loans or Other Term Loans and, when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, a 2019 Term A Commitment, a 2021 Term D Commitment or any
Incremental Term Loan Commitment.

“Closing Date” shall mean July 25, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Incremental Term Loan Commitment.

“Commitment Fees” shall mean the Revolving Credit Commitment Fees.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated January 2014.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and (except in the case of
clause (a)(x) and clause (a)(xiii) below) to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of

(i) interest expense (net of interest income), including amortization and write
offs of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with (x) letters of credit, (y) obtaining or
unwinding Hedging Agreements or (z) surety bonds for financing activities, in
each case for such period,

(ii) provision for taxes based on income, profits or capital and franchise
taxes, including Federal, foreign, state, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including any
penalties and interest relating to any tax examinations for such period,

(iii) depreciation and amortization expenses including acceleration thereof and
including the amortization of the increase in inventory resulting from the
application of Statement of Financial Accounting Standards No. 141 (“FASB 141”)
for transactions contemplated hereby, including Permitted Acquisitions, for such
period,

(iv) non-cash compensation expenses arising from the sale of Equity Interests,
the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,



--------------------------------------------------------------------------------

13

 

(v) the excess of the expense in respect of post-retirement benefits and
post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,

(vi) minority interest (to the extent distributions are not required to be made
and are not made in respect thereof),

(vii) upfront fees or charges arising from any Permitted Receivables Transaction
for such period, and any other amounts for such period comparable to or in the
nature of interest under any Permitted Receivables Transaction, and losses on
dispositions of Receivables and related assets in connection with any Permitted
Receivables Transaction for such period,

(viii) fees and expenses for such period incurred or paid in connection with the
Transactions,

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that such amount is reasonably likely to
be reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the relevant event (with a deduction
for any amount so added back to the extent not so reimbursed within such
365 days), expenses with respect to liability or casualty events,

(x) proceeds of received business interruption insurance,

(xi) any fees and expenses incurred during such period in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of Equity Interests, Permitted Receivables
Transaction, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed),

(xii) any (w) severance costs, relocation costs, integration and facilities
opening costs, signing costs, retention or completion bonuses and transition
costs incurred during such period, (x) cash restructuring related or
nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder, (y) other nonrecurring cash losses and charges for such
period and (z) cash payments made during such period in respect of litigation
that was pending against the Borrower, Triad or any of their subsidiaries, or
any Acquired Entity or other obligations (contingent or otherwise) of the
Borrower, Triad or any of their subsidiaries or any Acquired Entity, in each
case prior to the Closing Date (or, with respect to an Acquired Entity, the
closing date of the relevant Permitted Acquisition) and for which a liability
would not be, in accordance with GAAP, recognized on Parent’s consolidated
balance sheet as of the Closing Date (or, with respect to an Acquired Entity,
the closing date of the relevant Permitted Acquisition),



--------------------------------------------------------------------------------

14

 

(xiii) the amount of cost savings, operating improvements and synergies
projected by the Borrower in good faith and certified by a Responsible Officer
of the Borrower in writing to the Administrative Agent expected to result from
actions in connection with the Permitted HMA Transaction and either taken or
expected to be taken during such period (which cost savings, operating
improvements and synergies shall be calculated on a pro forma basis as though
they had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions to the extent
already included in Consolidated Net Income for such period; provided that (A) a
Responsible Officer of the Borrower shall have certified to the Administrative
Agent that (x) such cost savings, operating improvements and synergies are
projected in good faith and are reasonably identifiable, reasonably supportable
and reasonably anticipated to result from such actions and (y) such actions have
been taken or are expected to be taken and the benefits resulting therefrom are
anticipated by the Borrower to be realized within twelve months, and (B) the
aggregate amount added back pursuant to this clause (xiii) in any such period
shall not exceed $250,000,000, and

(xiv) other non-cash charges for such period (other than the write down of
current assets, unless such assets are acquired pursuant to a Permitted
Acquisition or the Permitted HMA Transaction, in which case any such write down
shall (A) occur on or before the first anniversary of the date on which the
applicable Permitted Acquisition or the Permitted HMA Transaction, as the case
may be, was consummated and (B) result from (1) a change in accounting policies
or (2) a revision in the estimated value of such assets), and minus

(b) without duplication, (i) non-recurring gains and (ii) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges added to Consolidated Net Income pursuant to clause (a)(xiv)
(other than any such non-cash charges that if originally paid in cash and so not
taken as non-cash charges would have been added to Consolidated Net Income above
pursuant to clause (a)(xii)) in a previous period.

For purposes of determining Consolidated EBITDA under this Agreement,
Consolidated EBITDA for the fiscal quarters ended December 31, 2012, March, 31,
2013, June 30, 2013 and September 30, 2013 shall be deemed to be $741,000,000,
$718,000,000, $617,000,000 and $627,000,000, respectively (which amounts, for
the avoidance of doubt shall be subject, without duplication, to add-backs and
adjustments pursuant to this definition and shall give effect to calculations
made on a pro forma basis in accordance with Section 1.03 that in each case may
become applicable due to actions taken on or after the Third Restatement
Effective Date after giving effect to the consummation of the Permitted HMA
Transaction).

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense paid in cash (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of Parent, the
Borrower and the



--------------------------------------------------------------------------------

15

 

Subsidiaries for such period, net of interest income, determined on a
consolidated basis in accordance with GAAP and (b) the dividends paid in cash
during such period by Parent, the Borrower and the Subsidiaries on a
consolidated basis in respect of Disqualified Stock, but excluding, however, to
the extent otherwise included therein, (i) fees and expenses associated with the
consummation of the Transactions and the Permitted HMA Transaction, (ii) annual
agency fees paid to the Administrative Agent, (iii) costs associated with
obtaining or unwinding any Hedging Agreements, (iv) fees and expenses associated
with any investment permitted pursuant to Section 6.04, issuances of Equity
Interests or Indebtedness, Permitted Receivables Transactions or amendments of
any Indebtedness (whether or not consummated), (v) penalties and interest
relating to Taxes and (vi) all non-recurring cash interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
Parent, the Borrower or any Subsidiary with respect to interest rate Hedging
Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss
((i) excluding extraordinary gains and losses, and gains and losses arising from
the proposed or actual disposition of material assets and (ii) excluding the
cumulative effect of changes in accounting principles) of Parent, the Borrower
and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary.
Notwithstanding the foregoing, the amount of any cash dividends paid by any
Unrestricted Subsidiary and received by Parent, the Borrower or the Subsidiaries
during any such period shall be included, without duplication, in the
calculation of Consolidated Net Income for such period. There shall be excluded
from Consolidated Net Income for any period (i) gains and losses, including
unrealized gains and losses, for such period attributable to (v) the early
extinguishment of Indebtedness, (w) discontinued operations, (x) facilities to
be closed within one year of the date of recognition of such gain or loss,
(y) obtaining or unwinding Hedging Agreements and (z) except as provided above,
interests in Unrestricted Subsidiaries, (ii) all deferred financing costs
written off or amortized and premiums paid or other expenses incurred directly
in connection with any extinguishment of Indebtedness and any net gain (loss)
from any write-off or forgiveness of Indebtedness, (iii) any (w) severance
costs, relocation costs, integration and facilities opening costs, signing
costs, retention or completion bonuses and transition costs made during such
period in cash or reserves taken in connection with the Permitted HMA
Transaction, (x) cash payments made or reserves taken during such period in
respect of litigation that was pending against HMA or any of its subsidiaries
prior to the Third Restatement Effective Date, (y) charges resulting from the
termination of certain contracts in connection with the Permitted HMA
Transaction and (z) costs and expenses incurred in connection with the sale,
transfer or other disposition of the hospitals set forth on Schedule 1.01(g), in
each case to the extent such costs, expenses, payments, reserves or charges
would otherwise be deducted in the determination of Consolidated Net Income,
provided that any reversal of a reserve excluded from Consolidated Net Income



--------------------------------------------------------------------------------

16

 

in a prior period shall also be excluded from Consolidated Net Income, (iv) CVR
Payments made during such period to the extent deducted in the determination of
Consolidated Net Income and (v) the effects of purchase accounting adjustments
to inventory, property, equipment and intangible assets and deferred revenue in
component amounts required or permitted by GAAP, as a result of the
Transactions, the Permitted HMA Transaction, any Permitted Acquisition or
acquisition consummated before the Closing Date, or the amortization or
write-off of any amounts thereof.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, letter of credit and term
loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, cash equivalents and Permitted Investments and current and deferred
tax assets) of Parent, the Borrower and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Parent, the Borrower and the Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) current accrued and deferred income taxes and accrued interest
and (c) outstanding Revolving Loans.

“CVR Payments” shall have the meaning assigned to such term in the definition of
Indebtedness.

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(f).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or fulfill any obligation required to be made or fulfilled by it
hereunder in the case of any funding requirement within two Business Days of the
date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Administrative Agent or any



--------------------------------------------------------------------------------

17

 

Loan Party in writing that it does not intend to satisfy any such obligations or
(c) has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a parent company of such Lender or solely because a
Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, such Lender shall not be a “Defaulting Lender” if and
for so long as such Lender confirms in writing, upon request by the
Administrative Agent, that it will continue to comply with its obligations to
make Loans and fulfill all other obligations required to be made and fulfilled
by it hereunder.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to an officer’s
certificate, setting forth the basis of such valuation, less the amount of cash
or cash equivalents (including Permitted Investments) received in connection
with a subsequent payment, redemption, retirement, sale or other disposition of
such Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 6.05(b).

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except (i) as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale shall be subject to the prior repayment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments or (ii) pursuant to any put option with respect to any Equity
Interests of a Permitted Syndication Subsidiary granted in favor of any
Permitted Syndication Transaction Partner), or is redeemable at the option of
the holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital in cash
(other than, in the case of Equity Interests of a Subsidiary issued to a
Permitted Syndication Transaction Partner or held by a Subsidiary Guarantor,
periodic distributions of available cash (determined in good faith by the
Borrower)), in each case at any time on or prior to the first anniversary of the
Latest Term Loan Maturity Date in effect at the time such Equity Interest is
issued, or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) Indebtedness or (ii)



--------------------------------------------------------------------------------

18

 

any Equity Interest referred to in clause (a) above, in each case at any time
prior to the first anniversary of the Latest Term Loan Maturity Date in effect
at the time such Equity Interest is issued.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Effective Yield” shall mean, as of any date of determination with respect to
any term loan, the sum of (i) the higher of (A) the “Adjusted LIBO rate” on such
date for a deposit in dollars with a maturity of one month and (B) the “LIBOR
floor”, if any, with respect thereto as of such date, (ii) the interest rate
margin as of such date, (with such interest rate margin to be determined by
reference to the “Adjusted LIBOR rate”) and (iii) the amount of original issue
discount and upfront fees thereon (converted to yield assuming a four-year
average life and without any present value discount but excluding any
arrangement, structuring, syndication, commitment or other fees in connection
therewith that are not shared with all providers of such financing).

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither the Borrower nor any of its Affiliates shall
be an Eligible Assignee.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and legally binding agreements in each case, relating to protection of
the environment, natural resources, occupational health and safety or Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, arrangement for disposal, or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.



--------------------------------------------------------------------------------

19

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a failure by
any Plan to meet the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by Parent or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by Parent or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the receipt by Parent or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from Parent or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA, (h) the occurrence of a “prohibited transaction” with respect to which
the Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise be liable or (i) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of Parent, the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges or losses to
the extent deducted in arriving at such Consolidated Net Income, (iii) an amount
equal to the provision for Taxes based on income, profits or capital of Parent,
the Borrower and the Subsidiaries, including Federal, foreign, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period to the extent deducted in



--------------------------------------------------------------------------------

20

 

arriving at such Consolidated Net Income, (iv) [reserved], (v) reductions to
noncash working capital of Parent, the Borrower and the Subsidiaries for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year, excluding
decreases resulting from the Permitted HMA Transaction or any Permitted
Acquisition or disposition occurring during such fiscal year) and (vi) an amount
equal to all anticipated payments deducted from Excess Cash Flow pursuant to
clause (b)(vi) in any prior period that the Borrower has determined will not be
made, or that were not made during the applicable four fiscal quarter period,
and that have not previously been added back to Excess Cash Flow pursuant to
this clause (a)(vi) over (b) the sum, without duplication, of (i) the amount of
any Taxes (including penalties and interest) payable in cash by Parent, the
Borrower and the Subsidiaries with respect to such fiscal year, (ii) Capital
Expenditures made in cash during such fiscal year, except to the extent financed
with the proceeds of Indebtedness (other than Revolving Loans), equity
issuances, casualty proceeds or condemnation proceeds to the extent such
proceeds would not be included in Consolidated Net Income, (iii) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13 and Voluntary Prepayments) made in cash by Parent, the Borrower and
the Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (iv) payments by Parent, the Borrower and the Subsidiaries
during such fiscal year in respect of long-term liabilities of Parent, the
Borrower and the Subsidiaries other than Indebtedness, (v) the aggregate amount
of cash consideration paid by Parent, the Borrower and the Subsidiaries (on a
consolidated basis) in connection with Permitted Acquisitions or other
investments permitted pursuant to Section 6.04 (other than Section 6.04(b)),
except to the extent any such Permitted Acquisition or investment is financed
with the proceeds of Indebtedness (other than Revolving Loans) or equity
issuances, to the extent such proceeds would not be included in Consolidated Net
Income, (vi) the aggregate amount of cash consideration required to be paid by
Parent, the Borrower and the Subsidiaries (on a consolidated basis) in the
subsequent first four fiscal quarters following such fiscal year pursuant to
binding contracts related to Permitted Acquisitions and Capital Expenditures
entered into during such fiscal year, (vii) the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by Parent, the Borrower or
the Subsidiaries during such period that are required to be made in connection
with any prepayment of Indebtedness to the extent not deducted in determining
Consolidated Net Income for such fiscal year, (viii) cash expenditures in
respect of Hedging Agreements to the extent not deducted in determining
Consolidated Net Income for such fiscal year, (ix) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year,
excluding increases resulting from any Permitted Acquisition or disposition
occurring during such fiscal year or the Permitted HMA Transaction), (x) an
amount equal to the amount of all non-cash credits or gains to the extent
included in arriving at such Consolidated Net Income and the amount related to
items that were added to or not deducted from net income or loss in calculating
Consolidated Net Income to the extent such items represented a cash payment or
cash expenditure (which had not reduced Excess Cash Flow in a prior fiscal year)
and (xi) the aggregate amount of cash expenditures paid by Parent, the Borrower
and the



--------------------------------------------------------------------------------

21

 

Subsidiaries (on a consolidated basis) pursuant to Section 6.06(iii), (v) and
(ix) (except to the extent any such cash expenditure is financed with the
proceeds of Indebtedness (other than Revolving Loans) or equity issuances, to
the extent such proceeds would not be included in Consolidated Net Income);
provided that in no event shall the calculation of Excess Cash Flow include any
insurance proceeds or proceeds of any condemnation, taking or similar
occurrence.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of
the Administrative Agent or a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.21(a)), any withholding tax that is
imposed on amounts payable to such Administrative Agent or Foreign Lender as a
result of any law in effect (including FATCA) at the time such Administrative
Agent or Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Administrative Agent or Foreign
Lender’s failure to comply with Section 2.20(e), except to the extent that such
Administrative Agent or Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Preliminary Statement.

“Existing Letter of Credit” shall mean each Letter of Credit (a) previously
issued for the account of HMA that was outstanding on the Third Restatement
Effective Date and is listed on Schedule 1.01(a) or (b) that was issued for the
account of the Borrower under the Existing Credit Agreement.

“Extended OID” shall have the meaning assigned to such term in Section 2.27.

“Facility” shall mean any Hospital, outpatient clinic, long-term care facility,
ambulatory center, nursing home or rehabilitation center and related medical
office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof issued
after the date of this Agreement.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve



--------------------------------------------------------------------------------

22

 

System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated March 16, 2007, among Parent,
Credit Suisse Securities (USA) LLC, the Administrative Agent, Wachovia Capital
Markets LLC, Wachovia Bank, National Association and Wachovia Investment
Holdings, LLC.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the Preliminary Statement.

“First Amendment and Restatement Agreement” shall mean the Amendment and
Restatement Agreement dated as of November 5, 2010, among Parent, the Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“First Incremental Term Loan Assumption Agreement Date” shall mean March 6,
2012.

“First Incremental Term Loans” shall have the meaning assigned to such term in
the Preliminary Statement.

“First Restatement Effective Date” shall mean November 5, 2010.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).



--------------------------------------------------------------------------------

23

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business or (ii) Practice Guarantees. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by the Borrower in good faith.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, dated as of July 25, 2007, as amended and restated as of November 5,
2010, among the Borrower, Parent, the Subsidiaries party thereto and the
Collateral Agent for the benefit of the Secured Parties.

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos and asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances, medical,
biological and animal wastes and (b) without limitation of the foregoing, any
other chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

“Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(e).

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HMA” shall have the meaning assigned to such term in the Preliminary Statement.

“HMA Acquisition Costs” shall mean those amounts incurred (i) to pay the
consideration required to be paid by the Borrower on the Third Restatement
Effective Date pursuant to the HMA Merger Agreement, (ii) to pay the fees and
expenses incurred



--------------------------------------------------------------------------------

24

 

in connection with the Permitted HMA Transaction, the issuance of the New Notes,
the HMA Refinancing, the payment of the HMA Acquisition Costs, the amendment and
restatement of the Existing Credit Agreement in the form hereof and the other
transactions contemplated by the Third Amendment and Restatement Agreement and
(iii) to pay for the HMA Refinancing.

“HMA Indentures” shall mean each of the Indenture, dated as of April 21, 2006,
between HMA and U.S. Bank National Association pertaining to HMA’s 6.125% Senior
Notes due 2016, the Indenture, dated as of May 21, 2008, between HMA and U.S.
Bank, National Association pertaining to HMA’s 3.75% Convertible Senior
Subordinated Notes due 2028, and the Indenture, dated as of November 18, 2011,
among HMA, each of the subsidiary guarantors party thereto and U.S. Bank,
National Association pertaining to HMA’s 7.375% Senior Notes due 2020, in each
case as the same may be amended, restated, substituted, replaced, refinanced,
supplemented or otherwise modified from time to time.

“HMA Merger Agreement” shall have the meaning assigned to such term in the
Preliminary Statement.

“HMA Refinancing” shall mean (i) the prepayment in full of all the First
Incremental Term Loans, all the Non-Extended Term Loans and all the Extended
Term Loans (each as defined in the Existing Credit Agreement) that are not
converted to either 2021 Term D Loans or 2017 Term E Loans on the Third
Restatement Effective Date, the termination of all the Revolving Credit
Commitments (as defined in the Existing Credit Agreement), the repayment of all
outstanding Revolving Loans (as defined in the Existing Credit Agreement) and
the establishment of replacement Revolving Credit Commitments in an aggregate
principal amount of $1,000,000,000 and the payment of all fees, interest and
other amounts due and payable pursuant to the Existing Credit Agreement or this
Agreement on or prior to the Third Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower under the Third Amendment and
Restatement Agreement and (ii) the repayment of certain Indebtedness of HMA.

“Hospital” shall mean each hospital now or hereafter owned, leased or operated
by the Borrower or any of the Subsidiaries or in which the Borrower or any of
the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(d) is a
list of all Hospitals in existence on the Second Restatement Effective Date
owned or used by the Borrower and the Subsidiaries.

“Increasing Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.26(a).

“Incremental Acquisition Revolving Credit Commitment Increase” shall mean a
Revolving Credit Commitment Increase designated as an “Incremental Acquisition
Revolving Credit Commitment Increase” by the Borrower, the Administrative Agent
and the applicable Increasing Revolving Credit Lenders in the applicable
Revolving Credit Commitment Increase Amendment, the effectiveness of which is
conditioned upon the



--------------------------------------------------------------------------------

25

 

consummation of a Permitted Acquisition (including the refinancing of
Indebtedness in connection therewith (to the extent required in connection with
such Permitted Acquisition) and the payment of related fees and expenses).

“Incremental Acquisition Term Loan” shall mean an Incremental Term Loan
designated as an “Incremental Acquisition Term Loan” by the Borrower, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Term Loan Assumption Agreement, the making of which is
conditioned upon the consummation of, and the proceeds of which will be used to
finance, a Permitted Acquisition (including the refinancing of Indebtedness in
connection therewith and the payment of related fees and expenses).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
greater of (x) $1,500,000,000 and (y) an amount equal to the maximum principal
amount of Indebtedness that, if fully drawn at such time, would not cause the
Secured Net Leverage Ratio to exceed 4.00:1.00 (calculated on a pro forma basis
in accordance with Section 1.03 after giving effect to the incurrence of such
Indebtedness and without giving effect to any cash proceeds thereof, but
including the application of such proceeds) over (b) the sum of (i) the
aggregate amount of all Incremental Term Loan Commitments established after the
Third Restatement Effective Date and prior to such time pursuant to Section 2.24
(whether in respect of Other Term Loans, Other Term A Loans or otherwise),
(ii) the aggregate amount of all Revolving Credit Commitment Increases
established after the Third Restatement Effective Date and prior to such time
pursuant to Section 2.26, (iii) the aggregate amount of all revolving credit
commitments established after the Third Restatement Effective Date and prior to
such time in accordance with Section 6.01(r) and (iv) the aggregate principal
amount of Indebtedness incurred pursuant to Section 6.01(w) after the Third
Restatement Effective Date and prior to such time; provided, however, that, to
the extent the proceeds of any Incremental Term Loans or any Alternative
Incremental Facility Indebtedness are used concurrently with the incurrence
thereof to prepay then-outstanding Term Loans, the establishment of such
Incremental Term Loan Commitments or the incurrence of such Alternative
Incremental Facility Indebtedness, as the case may be, shall not reduce the
Incremental Amount. In furtherance of and not limiting the foregoing, the
aggregate amount of all Incremental Term Loan Commitments established after the
Third Restatement Effective Date pursuant to Section 2.24 in respect of Other
Term A Loans shall not exceed an amount equal to the sum of (A) the greater of
(x) $750,000,000 and (y) an amount equal to 50% of Consolidated EBITDA for the
most recent period of four fiscal quarters for which financial statements have
been delivered pursuant to Section 5.04(a) or (b) (calculated on a pro forma
basis in accordance with Section 1.03) and (B) the aggregate principal amount of
Other Term A Loans incurred after the Third Restatement Effective Date to the
extent the proceeds of such Other Term A Loans are used concurrently with the
incurrence thereof to prepay then-outstanding 2019 Term A Loans or Other Term A
Loans.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.



--------------------------------------------------------------------------------

26

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional 2021 Term D Loans or, to the extent permitted by
Section 2.24 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with customary practices and other deferred compensation
arrangements), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) all obligations of such person
pursuant to any Permitted Receivables Transaction and (k) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person; provided that in all cases (v) contingent value rights issued in
connection with the Permitted HMA Transaction (any payments made



--------------------------------------------------------------------------------

27

 

pursuant to such contingent value rights being referred to herein as the “CVR
Payments”), (w) Practice Guarantees, (x) earnouts, unless not paid after
becoming due and payable, and working capital adjustments under acquisition or
disposition agreements, (y) deferred or prepaid revenue and (z) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller, shall be
excluded from the definition of “Indebtedness”. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of each applicable Lender, 12 months thereafter, as the Borrower may
elect; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Issuing Bank” shall mean, as the context may require, except as provided in the
last sentence of Section 2.23(a), (a) Wells Fargo Bank, N.A., acting through any
of its Affiliates or branches, in its capacity as an issuer of Letters of Credit
hereunder, (b) with respect to each Existing Letter of Credit, the Lender that
issued such Existing Letter of Credit, and (c) any other Lender that may become
an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters
of Credit issued by such Lender. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch.



--------------------------------------------------------------------------------

28

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Junior Lien Intercreditor Agreement” shall mean any intercreditor agreement,
collateral trust agreement or similar agreement governing the relative
priorities of the holders of the Obligations and Other Senior Secured Debt, on
the one hand, and the holders of Other Junior Secured Debt, on the other hand,
provided that such agreement (a) provides for such Indebtedness to be secured by
Liens on the Collateral having junior priority to the Liens securing the
Obligations and (b) is otherwise on terms reasonably acceptable to the
Administrative Agent and the Borrower.

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity date applicable to any Term Loans or Term Loan Commitment
hereunder at such time.

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance or a Revolving Accession Agreement.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and any Existing Letter of Credit.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.04(a) or (b).
In any period of four consecutive fiscal quarters in which any Permitted
Acquisition, the Permitted HMA Transaction or any Significant Asset Sale occurs,
the Leverage Ratio shall be determined on a pro forma basis in accordance with
Section 1.03.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at



--------------------------------------------------------------------------------

29

 

approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or to any replacement publicly
available market convention therefor selected by the Administrative Agent) for
deposits in dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association or any
successor thereof as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
in no event shall the LIBO Rate be less than, in the case of 2021 Term D Loans,
1.00%; provided further that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of intellectual property.

“Loan Documents” shall mean this Agreement, the First Amendment and Restatement
Agreement, the Second Amendment and Restatement Agreement, the Third Amendment
and Restatement Agreement, the Letters of Credit, the Security Documents, each
Incremental Term Loan Assumption Agreement, any Pari Passu Intercreditor
Agreement, any Junior Lien Intercreditor Agreement, any Loan Modification
Agreement, any Revolving Accession Agreement, any Revolving Credit Commitment
Increase Amendment and the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e).

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.

“Loan Modification Offer” shall have the meaning specified in Section 2.25(a).

“Loan Parties” shall mean Parent, the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans and the Term Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan



--------------------------------------------------------------------------------

30

 

Parties, taken as a whole, to perform their obligations under the Loan Document
to which they are or will be a party or (c) a material impairment of the rights
and remedies of or benefits available to the Lenders under the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and intercompany loans), or obligations in respect of one or
more Hedging Agreements, of any one or more of Parent, the Borrower or any
Subsidiary in an aggregate principal amount exceeding $125,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Parent, the Borrower or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Parent, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” shall mean any Subsidiary other than any (a) Permitted
Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary,
(c) Securitization Subsidiary, (d) Foreign Subsidiary, (e) Captive Insurance
Subsidiary or (f) Non-Significant Subsidiary.

“Maturity Trigger” shall mean, and shall be deemed to have occurred if, on any
applicable date of determination with respect to the 2017 Term E Loans, the 2018
Notes, the 2019 Notes or the 2020 Notes, as the case may be, the aggregate
principal amount of outstanding 2017 Term E Loans, 2018 Notes, 2019 Notes or
2020 Notes with respect to which the Maturity Trigger is being tested is greater
than or equal to $125,000,000. For purposes of determining whether a Maturity
Trigger has occurred (a) with respect to the Revolving Credit Maturity Date or
the 2019 Term A Maturity Date, any refinancing (“Refinanced Indebtedness”) of
2017 Term E Loans, 2018 Notes, 2019 Notes or 2020 Notes shall be deemed to
continue to be, as applicable, 2017 Term E Loans, 2018 Notes, 2019 Notes or 2020
Notes, if such Refinanced Indebtedness has a maturity date prior to the date
that is ninety-one (91) days after the date that is five years after the Third
Restatement Effective Date, or (b) with respect to the 2021 Term D Maturity
Date, Refinanced Indebtedness shall be deemed to continue to be, as applicable,
2017 Term E Loans, 2018 Notes, 2019 Notes or 2020 Notes, if such Refinanced
Indebtedness has a maturity date prior to the date that is ninety-one (91) days
after the date that is seven years after the Third Restatement Effective Date.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(c), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
clause (i) of Section 4.02(g) of the Original Credit Agreement, Section 6(g) of
the First Amendment and Restatement Agreement or Section 7(b) or 7(c) of the
Third Amendment and



--------------------------------------------------------------------------------

31

 

Restatement Agreement or pursuant to Section 5.12 of the Original Credit
Agreement, the First Amended and Restated Credit Agreement, the Existing Credit
Agreement or this Agreement, each substantially in the form of Exhibit D.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
Receivables sold in a Permitted Receivables Transaction), the aggregate cash
proceeds received in respect of such Asset Sale, and any cash payments received
in respect of promissory notes or other non-cash consideration delivered in
respect of such Asset Sale, net of (without duplication) (i) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Subsidiaries or Affiliates of Parent) incurred in
effecting such Asset Sale, (ii) any taxes reasonably attributable to such Asset
Sale and, in the case of an Asset Sale in a foreign jurisdiction, any taxes
reasonably attributable to the repatriation of the proceeds of such Asset Sale
reasonably estimated by the Borrower to be actually payable, (iii) any amounts
payable to a Governmental Authority triggered as a result of any such Asset
Sale, (iv) any Indebtedness or Contractual Obligation of Parent, the Borrower
and the Subsidiaries (other than the Loans, other Obligations and any Other
Senior Secured Debt) required to be paid or retained in connection with such
Asset Sale and (v) the aggregate amount of reserves required in the reasonable
judgment of the Borrower or the applicable Subsidiary to be maintained on the
books of the Borrower or such Subsidiary in order to pay contingent liabilities
with respect to such Asset Sale (so long as amounts deducted from aggregate
proceeds pursuant to this clause (v) and not actually paid by the Borrower or
any of the Subsidiaries in liquidation of such contingent liabilities shall be
deemed to be Net Cash Proceeds received at such time as such contingent
liabilities shall cease to be obligations of the Borrower or any of the
Subsidiaries); provided, however, that if (x) the Borrower intends to reinvest
such proceeds in assets of a kind then used or usable in the business of the
Borrower and the Subsidiaries or in Permitted Acquisitions or other investments
permitted pursuant to Section 6.04 (other than Section 6.04(b)) within 15 months
of receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such receipt, such proceeds (but
not to exceed $1,000,000,000 in the aggregate in the case of all such Asset
Sales occurring after the Third Restatement Effective Date) shall not constitute
Net Cash Proceeds except to the extent not so used at the end of such 15-month
period, at which time such proceeds shall be deemed to be Net Cash Proceeds;
provided further that if during such 15-month period Parent, the Borrower or a
Subsidiary enters into a written agreement committing it to so apply all or a
portion of such proceeds, such 15-month period will be extended with respect to
the amount of proceeds for an additional six months, at which time such proceeds
shall be deemed to be Net Cash Proceeds; (b) with respect to any issuance or
incurrence of Indebtedness (other than Indebtedness incurred pursuant to any
Receivables Transaction), the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith; and (c) with respect to any sale of Receivables in a Receivables
Transaction, the initial cash proceeds thereof (and any subsequent cash proceeds
therefrom to the extent resulting from an increase in the Receivables
Transaction Amount above the highest previous Receivables Transaction Amount
balance), in each case received by the applicable originators net of all taxes
and customary fees, commissions, costs and other expenses incurred in connection
therewith.



--------------------------------------------------------------------------------

32

 

“New Notes” shall have the meaning assigned to such term in the Preliminary
Statement.

“New Loan Margin” shall have the meaning assigned to such term in Section 2.27.

“New Term Loan” shall mean any Pari Passu Debt in the form of term loans secured
by Liens on the Collateral having the same priority as the Liens securing the
Term Loans (but excluding, for the avoidance of doubt, any Incremental Term
Loans), made to Parent or any of its subsidiaries, the proceeds of which will be
used to finance, in whole or in part, one or more Permitted Acquisitions.

“New Term Loan OID” shall have the meaning assigned to such term in Section
2.27.

“New Term Loan Yield Differential” shall have the meaning assigned to such term
in Section 2.27.

“Non-Significant Subsidiary” shall mean at any time, any Subsidiary (a) which at
such time has total assets book value (including the total assets book value of
any subsidiaries of such Subsidiary), or for which the Borrower or any of the
Subsidiaries shall have paid (including the assumption of Indebtedness) in
connection with the acquisition of Equity Interests or the total assets of such
Subsidiary, less than $10,000,000 or (b) which does not and will not itself or
through its subsidiaries own a Hospital or an interest in a Hospital or manage
or operate a Hospital and which is listed on Schedule 1.01(d) hereto (or on any
updates to such Schedule subsequently furnished by the Borrower to the
Administrative Agent) as a “Non-Significant Subsidiary”, provided that the total
assets of all Non-Significant Subsidiaries at any time does not exceed 5.0% of
the total assets of Parent, the Borrower and the Subsidiaries on a consolidated
basis.

“Notice of Increase” shall have the meaning assigned to such term in
Section 2.26(a).

“Obligations” shall mean all obligations defined as “Bank Loan Obligations” in
the Guarantee and Collateral Agreement and the other Security Documents.

“Original Credit Agreement” shall have the meaning assigned to such term in the
Preliminary Statement.

“Other Junior Secured Debt” shall mean Indebtedness secured by Liens on the
Collateral having a priority junior to that of the Liens securing the
Obligations.



--------------------------------------------------------------------------------

33

 

“Other Senior Secured Debt” shall mean Pari Passu Debt and Alternative
Incremental Facility Indebtedness, in each case secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term A Loans” shall mean Other Term Loans (a) which amortize at a rate
per annum of not less than 5.00% in each period of four consecutive fiscal
quarters commencing on or after the funding of such Other Term Loans and ending
on or prior to the applicable Incremental Term Loan Maturity Date and (b) which
have a weighted average life to maturity, when incurred, of five years or less.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Pari Passu Debt” shall mean Indebtedness which (a) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (b) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of Parent that is not a Loan Party,
(c) is not secured by any Lien on any asset of Parent, the Borrower or any
Subsidiary other than any asset constituting Collateral, (d) does not amortize
at a rate per annum in excess of 1.00% during any period of four consecutive
fiscal quarters commencing on or after the date such Pari Passu Debt is incurred
by any Loan Party, (e) is subject to a Pari Passu Intercreditor Agreement and
(f) is issued, incurred, created or assumed (i) to finance, or otherwise in
connection with, a Permitted Acquisition, (ii) in order to extend, renew,
refinance or replace existing Pari Passu Debt, provided that (A) the principal
amount of such Pari Passu Debt is not increased (except by an amount not to
exceed (1) the amount of unpaid accrued interest and premium on the existing
Pari Passu Debt so extended, renewed, refinanced or replaced, plus (2) other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement) and (B) neither the final
maturity nor the weighted average life to maturity of such Pari Passu Debt is
decreased thereby or (iii) in order to obtain Net Cash Proceeds, 100% of which
(if not used in the manner set forth in the foregoing clauses (i) and (ii)) are
used by the Borrower, not later than the fifth Business Day following the
receipt thereof, to prepay outstanding Term Loans in the manner set forth in
Section 2.13(g).

“Pari Passu Debt Obligations” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.

“Pari Passu Intercreditor Agreement” shall mean any intercreditor agreement,
collateral trust agreement or similar agreement governing the relative
priorities of the holders of the Obligations, on the one hand, and the holders
of the Pari Passu Debt Obligations, on the other hand, provided that such
agreement (a) contains terms that are not less favorable to the holders of the
Obligations than to the holders of the Pari Passu Debt Obligations, (b) provides
for the Pari Passu Debt Obligations to be secured by Liens



--------------------------------------------------------------------------------

34

 

on the Collateral having the same priority as, or junior priority to, the Liens
securing the Obligations and (c) is otherwise on terms reasonably acceptable to
the Administrative Agent and the Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Additional Debt” of any Loan Party shall mean any unsecured
Indebtedness of such Loan Party or an unsecured or subordinated Guarantee of or
by such Loan Party, in each case which (a) matures on or after, and requires no
scheduled payments of principal prior to, the date that is ninety-one (91) days
after the Latest Term Loan Maturity Date in effect at the time such Indebtedness
is incurred (which, in the case of bridge loans, shall be determined by
reference to the loans or notes into which such bridge loans are converted at
maturity) (other than pursuant to customary offers to purchase upon a change of
control, payments required to prevent any such Indebtedness from being treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, asset sale or event of loss and customary
acceleration rights after an event of default), (b) contains no financial
maintenance covenants unless such financial maintenance covenants are added to
this Agreement for the benefit of the Lenders hereunder and (c) to the extent
the same is subordinated to any Indebtedness, is subordinate or junior in right
of payment to the Obligations, pursuant to a written agreement on terms
customary for similar Indebtedness at the time of issuance.

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.25(c).

“Permitted Capital Expenditure Amount” shall have the meaning assigned to such
term in Section 6.11.

“Permitted HMA Transaction” shall have the meaning assigned to such term in the
Preliminary Statement.

“Permitted Interest Transfer” shall mean a sale, issuance or other transfer of
securities of a Subsidiary or of assets of any Subsidiary to a new Subsidiary,
or sale, issuance or transfer of securities of a Subsidiary to another person if
after such sale, issuance or other transfer, such Subsidiary shall meet the
applicable requirements of the definition of “Permitted Joint Venture
Subsidiary”, “Non-Significant Subsidiary” or “Permitted Syndication Subsidiary”;
provided that (a) the aggregate fair market value (determined at the time of and
after giving effect to any Permitted Interest Transfer) of all Permitted
Interest Transfers made to, or in connection with the establishment of, a
Permitted Joint Venture shall not exceed $1,000,000,000 and (b) at the time of
and after giving effect to any Permitted Interest Transfer the total book value
of the assets,



--------------------------------------------------------------------------------

35

 

calculated as of the date of the applicable Permitted Interest Transfer, of all
Subsidiaries (other than Loan Parties) that become Permitted Joint Venture
Subsidiaries or Permitted Syndication Subsidiaries after the Closing Date as a
result of a Permitted Interest Transfer made after the Closing Date shall not
exceed (i) 10% of the total book value of the assets of Parent, the Borrower and
the Subsidiaries on a consolidated basis, calculated as of the date of the
applicable Permitted Interest Transfer, in the case of Permitted Joint Venture
Subsidiaries, and (ii) 10% of the total book value of the assets of Parent, the
Borrower and the Subsidiaries on a consolidated basis, calculated as of the date
of the applicable Permitted Interest Transfer, in the case of Permitted
Syndication Subsidiaries.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Joint Venture Subsidiary” shall mean a partially owned Subsidiary
pursuant to which the Borrower or such Subsidiary conducts a Permitted Joint
Venture.

“Permitted Joint Ventures” shall mean (a) acquisitions (by merger, purchase,
lease (including any lease that contains upfront payments or buy out options) or
otherwise), not constituting Permitted Acquisitions, by Parent, the Borrower or
any of the Subsidiaries of interests in any of the assets of, or shares of the
capital stock of or other Equity Interests in, a person or division or line of
business of any person engaged in the



--------------------------------------------------------------------------------

36

 

same business as the Borrower and the Subsidiaries or in a related business,
(b) sales, issuances or other transfers of securities of a Subsidiary to a
Person other than a Loan Party if after such sale, issuance or other transfer,
such Subsidiary shall meet the applicable requirements of the definition of
“Permitted Joint Venture Subsidiary” or (c) other investments in and loans and
advances to Permitted Joint Venture Subsidiaries; provided that (x) no Default
or Event of Default shall have occurred and be continuing and (y) except for the
Permitted Joint Ventures listed on Schedule 1.01(e), to the extent the aggregate
value of the investments, loans and advances made by Parent, the Borrower and
the Subsidiaries in (including assets transferred to) any Permitted Joint
Venture, in each case, measured as of the date of each such investment, loan or
advance (net of any repayments or return of capital in respect thereof actually
received in cash by Parent, the Borrower or the Subsidiaries (net of applicable
Taxes) after the Closing Date) (the “Net Investment Amount”), when added to the
aggregate Net Investment Amounts of all Permitted Joint Ventures consummated
after the Third Restatement Effective Date, would exceed $1,000,000,000, the
Secured Net Leverage Ratio Condition would be satisfied.

“Permitted Real Estate Indebtedness” shall have the meaning assigned to such
term in Section 6.01(f).

“Permitted Receivables Transaction” shall have the meaning assigned to such term
in Section 6.05(b).

“Permitted Syndication Subsidiary” shall mean a partially owned Subsidiary of
the Borrower which, after giving effect to a Permitted Syndication Transaction,
owns, leases or operates the Hospital which is the subject of such Permitted
Syndication Transaction.

“Permitted Syndication Transaction” shall have the meaning assigned to such term
in Section 6.05(b).

“Permitted Syndication Transaction Partner” shall mean one or more persons
(other than Parent, the Borrower or any Subsidiary) that owns a minority
interest in a Permitted Syndication Subsidiary.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower
or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which Parent, the Borrower or any of the Subsidiaries guarantees to
pay an



--------------------------------------------------------------------------------

37

 

admitting physician on the medical staff of a Hospital the difference between
such admitting physician’s monthly net revenue from professional fees and a
minimum monthly guaranteed amount.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
the Borrower or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

“Receivables Transaction” shall mean, with respect to the Borrower and/or any of
the Subsidiaries, any transaction or series of transactions of sales, factoring
or securitizations involving Receivables pursuant to which the Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization Subsidiary
or any other Person, and may grant a corresponding security interest in, any
Receivables (whether now existing or arising in the future) of the Borrower or
any Subsidiary, and any assets related thereto including collateral securing
such Receivables, contracts and all Guarantees or other obligations in respect
of such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

“Receivables Transaction Amount” shall mean (a) in the case of any Receivables
securitization (but excluding any sale or factoring of Receivables), the amount
of obligations outstanding under the legal documents entered into as part of
such



--------------------------------------------------------------------------------

38

 

Receivables securitization on any date of determination that would be
characterized as principal if such Receivables securitization were structured as
a secured lending transaction rather than as a purchase and (b) in the case of
any sale or factoring of Receivables, the cash purchase price paid by the buyer
in connection with its purchase of Receivables (including any bills of exchange)
less the amount of collections received in respect of such Receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest, in each case as determined in good faith and in a
consistent and commercially reasonable manner by the Borrower (provided that if
such method of calculation is not applicable to such sale or factoring of
Receivables, the amount of Receivables Transaction Amount associated therewith
shall be determined in a manner mutually acceptable to the Borrower and the
Administrative Agent).

“Received Exercise Proceeds Amount” shall mean, as at any date of determination,
an amount equal to (a) the aggregate net cash proceeds received by the Borrower
in respect of any issuance of Equity Interests to employees or directors after
the Closing Date, including payments in connection with the exercise of stock
options, minus (b) the aggregate amount of all Restricted Payments made in
reliance on Section 6.06(a)(viii) prior to such date.

“Reference Margin” shall have the meaning assigned to such term in Section 2.27.

“Refinancing Incremental Term Loans” shall mean any Incremental Term Loans
incurred pursuant to Section 2.24, all of the proceeds of which are used
concurrently with the incurrence thereof to prepay then-outstanding Term Loans.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.



--------------------------------------------------------------------------------

39

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall mean a 2017 Term E Loan Repayment Date, a 2019 Term A
Loan Repayment Date, a 2021 Term D Loan Repayment Date or an Incremental Term
Loan Repayment Date.

“Replacement Capital Expenditures” shall mean Capital Expenditures on or after
the Closing Date made in connection with (i) the replacement of a Hospital as
required by the agreements pursuant to which such Hospital, or the entity owning
such Hospital, was acquired by the Borrower or any of the Subsidiaries from a
third-party, whether pursuant to such agreement existing as of the Closing Date
or entered into thereafter or (ii) the replacement of the Hospitals (owned,
leased or operated by the Borrower or any of the Subsidiaries or in which the
Borrower or any of the Subsidiaries owns an Equity Interest as of the Closing
Date) in Birmingham, Alabama and Barstow, California.

“Replacement Revolving Credit Facility” shall have the meaning assigned to such
term in Section 2.25(d).

“Required Covenant Lenders” shall mean, at any time, Lenders having 2019 Term A
Loans, Other Term A Loans, Revolving Loans, L/C Exposure and unused Revolving
Credit Commitments representing more than 50% of the sum of all 2019 Term A
Loans, Other Term A Loans, Revolving Loans, L/C Exposure and unused Revolving
Credit Commitments at such time; provided that the Revolving Loans, L/C Exposure
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Covenant Lenders at any time.

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Revolving Credit Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, L/C Exposure, unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Loans, L/C Exposure and unused Revolving Credit Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer, executive
vice president or Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Parent, the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)) with respect to any Equity
Interests in Parent, the



--------------------------------------------------------------------------------

40

 

Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property (other than Qualified Capital Stock of the person making such dividend
or distribution)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Parent, the Borrower or any Subsidiary (other than,
in each case, capital contributions to, or the purchase of Equity Interests in,
any Subsidiary).

“Revolving Accession Agreement” shall have the meaning assigned to such term in
Section 2.26(a).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule III to the Third Amendment and Restatement Agreement, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Revolving
Credit Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).

“Revolving Credit Commitment Fee Rate” shall have the meaning assigned to such
term in the definition of the term “Applicable Percentage”.

“Revolving Credit Commitment Increase” shall have the meaning assigned to such
term in Section 2.26(a).

“Revolving Credit Commitment Increase Amendment” shall have the meaning assigned
to such term in Section 2.26(a).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean January 27, 2019; provided that the
Revolving Credit Maturity Date shall instead be (a) October 26, 2016, if, on
such date, the Maturity Trigger has occurred with respect to the 2017 Term E
Loans, or (b) May 16, 2018, if, on such date, the Maturity Trigger has occurred
with respect to the 2018 Notes; provided further, that, in each case, if any
such day is not a Business Day, the Revolving Credit Maturity Date shall be the
Business Day immediately preceding such day.



--------------------------------------------------------------------------------

41

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Second Amendment and Restatement Agreement” shall mean the Second Amendment and
Restatement Agreement dated as of the Second Restatement Effective Date among
Parent, the Borrower, the Subsidiary Guarantors party thereto, the Lenders party
thereto and the Administrative Agent.

“Second Restatement Effective Date” shall mean February 2, 2012.

“Secured Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) Total
Secured Debt minus (ii) the aggregate amount of unrestricted cash, cash
equivalents and Permitted Investments that is included on the consolidated
balance sheet of Parent, the Borrower and the Subsidiaries on such date, to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.04(a) or (b).
In any period of four consecutive fiscal quarters in which any Permitted
Acquisition, the Permitted HMA Transaction or any Significant Asset Sale occurs,
the Secured Net Leverage Ratio shall be determined on a pro forma basis in
accordance with Section 1.03.

“Secured Net Leverage Ratio Condition” shall mean, on any date, after giving pro
forma effect to any Specified Transaction to occur on such date as contemplated
by Section 1.03, that the Secured Net Leverage Ratio shall not be greater than
4.00 to 1.0.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Securitization Subsidiary” shall mean any special purpose Subsidiary that
acquires Receivables generated by the Borrower or any of the Subsidiaries and
that engages in no operations or activities other than those related to a
Permitted Receivables Transaction.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12 or 9.20.

“Senior Note Indenture” shall mean each indenture under which Senior Notes are
issued, as the same may be amended, restated, substituted, replaced, refinanced,
supplemented or otherwise modified from time to time in accordance with
Section 6.01(a).



--------------------------------------------------------------------------------

42

 

“Senior Notes” shall mean the 2018 Notes, the 2019 Notes, the 2020 Notes, the
2021 Notes and the 2022 Notes, in each case, as the same may be amended,
restated, substituted, replaced, refinanced, supplemented or otherwise modified
from time to time in accordance with Section 6.01(a).

“Shared Collateral Agent” shall have the meaning assigned to such term in
Section 9.20.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Parent, the Borrower or any Subsidiary to any person other than
the Borrower or a Subsidiary Guarantor of all or substantially all of the assets
of, or a majority of the Equity Interests in, a person, or a division or line of
business or other business unit of a person.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Representations” shall mean the representations and warranties made
in Sections 3.01, 3.02(a) and (b)(i)(A) and (B) (with respect to the Loan
Documents), 3.03, 3.11, 3.12, 3.19, 3.22 and 3.23.

“Specified Transaction” shall mean (a) the consummation of a Permitted
Acquisition or other acquisition permitted pursuant to Section 6.04, (b) the
investment in a Permitted Joint Venture or an Unrestricted Subsidiary, (c) the
consummation of the Permitted HMA Transaction or (d) the incurrence or
assumption of Indebtedness pursuant to Section 6.01(m) or (v) and the use of
proceeds thereof.

“Spinout Subsidiary” shall mean an Unrestricted Subsidiary that is formed for
the purpose of acquiring property of Parent, the Borrower or any Subsidiary in
connection with a Spinout Transaction.

“Spinout Transaction” shall mean, collectively, any series or combination of
contributions, distributions and/or other transfers by Parent, the Borrower
and/or any Subsidiary of property (including Equity Interests) owned by it to
any Spinout Subsidiary (or to a Subsidiary in contemplation of the further
contribution, distribution or other transfer of such property to any Spinout
Subsidiary) and the ultimate distribution of the Equity Interests of an Ultimate
Spinout Subsidiary to the equity holders of Parent; provided that (i) the
aggregate Consolidated EBITDA attributable to all such property (including
Equity Interests) so contributed, distributed or transferred (determined for
each such contribution, distribution or other transfer at the time thereof and
for the period of four consecutive fiscal quarters most recently ended on or
prior to the date of the relevant contribution, distribution or other transfer
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 5.04(a) or (b)) shall not exceed in the aggregate
for all such contributions, distributions and other transfers 15.0% of
Consolidated EBITDA of Parent, the Borrower and the Subsidiaries for such period
and (ii) after giving effect to such Spinout Transaction and the repayment of
any Indebtedness in connection therewith, the Secured Net Leverage Ratio
calculated on a pro forma basis shall not exceed the lesser of (x) 3.75 to 1.00
and (y) the Secured Net Leverage Ratio immediately prior to giving effect to
such Spinout Transaction.



--------------------------------------------------------------------------------

43

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, as to any person, a corporation, partnership or other
entity of which Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.

“Subsidiary” shall mean any subsidiary of the Borrower; provided, however, that
Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any purpose
of this Agreement or the other Loan Documents.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.12 (it being understood and agreed
that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary, (iii) Permitted
Syndication Subsidiary, (iv) Securitization Subsidiary, (v) Captive Insurance
Subsidiary, (vi) Permitted Joint Venture Subsidiary or (vii) Subsidiary listed
on Schedule 1.01(f), shall, in any case, be required to enter into the Guarantee
and Collateral Agreement pursuant to Section 5.12, unless the Borrower elects to
make any such Permitted Joint Venture Subsidiary a Subsidiary Guarantor).

“Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b).

“Syndication Transaction” shall mean a transaction (or series of transactions)
whereby the Borrower or a Subsidiary sells, transfers or otherwise disposes of
part, but not all, of its interest in a Subsidiary that owns, leases or operates
a Hospital to one or more third parties or of its interest in a Hospital to a
partially owned Subsidiary.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.



--------------------------------------------------------------------------------

44

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent, the Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than Parent, the Borrower
or any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Parent,
the Borrower or the Subsidiaries (or to their heirs and estates) shall be deemed
to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” shall mean a Borrowing comprised of 2019 Term A Loans, 2017
Term E Loans, 2021 Term D Loans or Incremental Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitments” shall mean the 2019 Term A Commitments, the 2017 Term E
Commitments and the 2021 Term D Commitments. Unless the context shall otherwise
require, the term “Term Loan Commitments” shall include the Incremental Term
Loan Commitments.

“Term Loans” shall mean the 2019 Term A Loans, the 2017 Term E Loans and the
2021 Term D Loans. Unless the context shall otherwise require, the term “Term
Loans” shall include any Incremental Term Loans.

“Third Amendment and Restatement Agreement” shall mean the Third Amendment and
Restatement Agreement dated as of the date hereof among Parent, the Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“Third Restatement Effective Date” shall have the meaning assigned to such term
in the Third Amendment and Restatement Agreement.

“Total Assets” shall mean, as of any date, the total consolidated assets of
Parent and its Subsidiaries on a consolidated basis, as shown on the most recent
consolidated balance sheet of Parent and its Subsidiaries, determined on a pro
forma basis in accordance with Section 1.03.



--------------------------------------------------------------------------------

45

 

“Total Debt” shall mean, at any time, (a) the total Indebtedness of Parent, the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term or under performance
or surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder and (ii) Indebtedness of the type described in clauses (c), (d), (e),
(i), (j) and (k) of the definition of such term) minus (b) the aggregate amount
of unrestricted cash, cash equivalents and Permitted Investments that is
included on the consolidated balance sheet of Parent, the Borrower and the
Subsidiaries at such time.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. As of the
Third Restatement Effective Date, the Total Revolving Credit Commitment is
$1,000,000,000.

“Total Secured Debt” shall mean, at any time the total Indebtedness of Parent,
the Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of
the type described in clause (h) of the definition of such term or under
performance or surety bonds, in each case except to the extent of any
unreimbursed drawings thereunder and (ii) Indebtedness of the type described in
clauses (c), (d), (e), (i), (j) and (k) of the definition of such term) that is
secured by Liens on any property or asset of Parent, the Borrower and the
Subsidiaries at such time.

“Transactions” shall have the meaning assigned to such term in the Original
Credit Agreement.

“Triad” shall mean Triad Healthcare Corporation (f/k/a Triad Hospitals, Inc.), a
Delaware corporation and a wholly owned Subsidiary of the Borrower.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Ultimate Spinout Subsidiary” shall mean a Spinout Subsidiary or other
Subsidiary the Equity Interests of which are (or are intended to be, as the
context may require) distributed to the equity holders of Parent.

“Unrestricted Subsidiary” shall mean any Subsidiary organized or acquired
directly or indirectly by Parent after the Closing Date that Parent designates
as an “Unrestricted Subsidiary” by written notice to the Administrative Agent.
No Unrestricted Subsidiary may own any Equity Interests of a Subsidiary;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Parent may redesignate any Unrestricted
Subsidiary as a “Subsidiary” by written notice to the Administrative Agent and
by complying with the applicable provisions of Section 5.12.



--------------------------------------------------------------------------------

46

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

SECTION 1.02.  Terms Generally.   The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall at all times be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.



--------------------------------------------------------------------------------

47

 

SECTION 1.03.  Pro Forma Calculations.   With respect to any period of four
consecutive fiscal quarters during which the Permitted HMA Transaction or any
Permitted Acquisition, other acquisition permitted pursuant to Section 6.04,
Significant Asset Sale or Spinout Transaction occurs, each of the Leverage Ratio
and the Secured Net Leverage Ratio, and, without duplication, Consolidated
EBITDA (other than for purposes of determining the Interest Coverage Ratio) and
Total Assets, shall, for all purposes set forth herein, be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition, acquisition, Significant Asset Sale, the Permitted HMA
Transaction or Spinout Transaction (and any related repayment of Indebtedness)
(including, without duplication, (a) all pro forma adjustments permitted or
required by Article 11 of Regulation S-X under the Securities Act of 1933, as
amended, (b) pro forma adjustments for designation of any Subsidiary as an
Unrestricted Subsidiary and any Unrestricted Subsidiary as a Subsidiary in
accordance with the definition of “Unrestricted Subsidiary” (a “Subsidiary
Designation”), and (c) except in the case of the Permitted HMA Transaction, pro
forma adjustments for cost savings and synergies (net of continuing associated
expenses) to the extent such cost savings and synergies are reasonably
identifiable, reasonably supportable, are expected to have a continuing impact
and have been realized or are reasonably expected to be realized within 12
months following any such Permitted Acquisition or acquisition (which cost
savings and synergies shall be calculated on a pro forma basis as though they
had been realized on the first day of such period); provided that at the
election of Parent, such pro forma adjustment shall not be required to be
determined for any Permitted Acquisition or other acquisition if the aggregate
consideration paid in connection with such acquisition is less than
$100,000,000; provided further that all such adjustments shall be set forth in a
reasonably detailed certificate of a Financial Officer of Parent), assuming, for
purposes of making such calculations, the Permitted HMA Transaction or such
Permitted Acquisition, Subsidiary Designation, acquisition permitted pursuant to
Section 6.04, Significant Asset Sale or Spinout Transaction (and related
repayment of Indebtedness), and any other Permitted Acquisitions, Significant
Asset Sales and Spinout Transactions (and related repayment of Indebtedness)
that have been consummated during the period, had been consummated on the first
day of such period; provided, further, that the aggregate amount added to or
included in Consolidated EBITDA above in respect of synergies for any period of
four consecutive fiscal quarters shall not exceed an amount equal to 10% of
Consolidated EBITDA, calculated on a pro forma basis in accordance with this
Section 1.03 after giving effect to such addition and any other prior additions
in respect of such period pursuant to this Section 1.03. In addition, solely for
purposes of determining whether a Specified Transaction is permitted hereunder
(including whether such Specified Transaction would result in a Default or Event
of Default and whether the Secured Net Leverage Ratio Condition would be met),
the Secured Net Leverage Ratio shall be calculated on a pro forma basis as
provided in the preceding sentence.

SECTION 1.04.  Classification of Loans and Borrowings.   For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).



--------------------------------------------------------------------------------

48

 

SECTION 1.05.  Excluded Swap Obligations.   (a) Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee by any Loan Party under
any Loan Document shall include a Guarantee of any Obligation that, as to such
Loan Party, is an Excluded Swap Obligation and no Collateral provided by any
Loan Party shall secure any Obligation that, as to such Loan Party, is an
Excluded Swap Obligation. In the event that any payment is made by, or any
collection is realized from, any Loan Party as to which any Obligations are
Excluded Swap Obligations, or from any Collateral provided by such Loan Party,
the proceeds thereof shall be applied to pay the Obligations of such Loan Party
as otherwise provided herein without giving effect to such Excluded Swap
Obligations and each reference in this Agreement or any other Loan Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.

(b)   The following terms shall for purposes of this Section 1.05 have the
meanings set forth below:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to Guarantor, any Swap Obligation
if, and to the extent that, the Guarantee by such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor becomes effective with respect to such related Swap
Obligation.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at the time such Swap Obligation is
incurred (including as a result of any agreement in the Guarantee and Collateral
Agreement or any other Guarantee or other support agreement in respect of the
obligations of such Subsidiary Guarantor by the Borrower or another Person that
constitutes an “eligible contract participant”).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

49

 

ARTICLE II

The Credits

SECTION 2.01.  Commitments.

(a)  Term Loans.  The Borrower and the Term Lenders acknowledge (i) the making
of 2019 Term A Loans, 2017 Term E Loans and 2021 Term D Loans on the Third
Restatement Effective Date pursuant to the Third Amendment and Restatement
Agreement and (ii) the conversion on the Third Restatement Effective Date
pursuant to the Third Amendment and Restatement Agreement of certain Extended
Term Loans (as defined in the Existing Credit Agreement) to 2021 Term D Loans
and certain Extended Term Loans (as defined in the Existing Credit Agreement) to
2017 Term E Loans. Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

(b)  The Revolving Credit Commitments.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Revolving
Credit Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower, at any time and from time to time after the Third Restatement
Effective Date, and until the earlier of the Revolving Credit Maturity Date and
the termination of the Revolving Credit Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment. Within the limits set forth in the
preceding sentence and subject to the terms, conditions and limitations set
forth herein, the Borrower may borrow, pay or prepay and reborrow Revolving
Loans.

(c)  The Incremental Term Loan Commitments.  Subject to the terms and conditions
and relying upon the representations and warranties set forth herein and in the
applicable Incremental Term Loan Assumption Agreement, each Lender having an
Incremental Term Loan Commitment agrees, severally and not jointly, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

SECTION 2.02.  Loans.   (a)  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $3,000,000 (except, with respect to any Incremental Term Borrowing, to the
extent otherwise provided in the related Incremental Term Loan Assumption
Agreement) or (ii) equal to the remaining available balance of the applicable
Commitments.



--------------------------------------------------------------------------------

50

 

(b)  Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than fifteen Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c)  Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d)  Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower to but
excluding the date such amount is repaid to the Administrative Agent at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall not repay to the Administrative Agent such
corresponding amount within three Business Days after demand by the
Administrative Agent, then the Administrative Agent shall be entitled to recover
such amount with interest thereon at the rate per annum equal to the interest
rate applicable at the time to the Loans comprising such Borrowing, on demand,
from the Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.



--------------------------------------------------------------------------------

51

 

(e)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f)  If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to the Issuing Bank amounts so received by it from the Revolving Credit Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.



--------------------------------------------------------------------------------

52

 

SECTION 2.03.  Borrowing Procedure.   In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(f), as to which this
Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 (noon), New York City time, three Business Days before a
proposed Borrowing, and (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of a proposed Borrowing; provided
that the request for the initial Borrowings of 2019 Term A Loans, 2017 Term E
Loans and 2021 Term D Loans on the Third Restatement Effective Date may be made
not later than the time specified therefor by the Administrative Agent. Each
such telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether the
Borrowing then being requested is to be a 2019 Term A Borrowing, a 2017 Term E
Loan Borrowing, a 2021 Term D Borrowing, an Incremental Term Borrowing or a
Revolving Credit Borrowing, and whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

SECTION 2.04.  Evidence of Debt; Repayment of Loans.    (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date.

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)  The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.



--------------------------------------------------------------------------------

53

 

(d)  The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e)  Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05.  Fees.   (a)  The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Revolving Credit Commitment Fee”) equal to
the Revolving Credit Commitment Fee Rate per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
other period ending with the Revolving Credit Maturity Date or the date on which
the Revolving Credit Commitments of such Lender shall expire or be terminated).
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(b)  The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).

(c)  The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
ending with the Revolving Credit Maturity Date or the date on which all Letters
of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Percentage from time to time used to determine the interest
rate on Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06, and (ii) to the Issuing Bank with respect to each Letter of Credit
the standard fronting, issuance and drawing fees specified from time to



--------------------------------------------------------------------------------

54

 

time by the Issuing Bank (the “Issuing Bank Fees”); provided that each such
fronting fee charged from time to time shall not exceed 0.25% per annum of the
aggregate undrawn face amount of the then outstanding Letters of Credit. All L/C
Participation Fees and Issuing Bank Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(d)  All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.06.  Interest on Loans.        (a)  Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Percentage in effect from time to time.

(b)  Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c)  Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07.  Default Interest.  If the Borrower shall default in the payment
of any principal of or interest on any Loan or any other amount due hereunder,
by acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Loan of the
applicable Class plus 2.00% per annum.



--------------------------------------------------------------------------------

55

 

SECTION 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09.  Termination and Reduction of Commitments.      (a)  The
Incremental Term Loan Commitments shall terminate as provided in the related
Incremental Term Loan Assumption Agreement. The 2019 Term A Commitment of each
2019 Term A Lender, the 2017 Term E Commitment of each 2017 Term E Lender and
the 2021 Term D Commitment of each 2021 Term D Lender shall, in each case,
terminate in accordance with the Third Amendment and Restatement Agreement. The
Revolving Credit Commitments shall automatically terminate on the Revolving
Credit Maturity Date. The L/C Commitment shall automatically terminate on the
earlier to occur of (i) the termination of the Revolving Credit Commitments and
(ii) the date 10 Business Days prior to the Revolving Credit Maturity Date.

(b)  Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the Revolving
Credit Commitments shall be in an integral multiple of $1,000,000 and in a
minimum amount of $3,000,000, and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time. Each notice delivered by the Borrower pursuant to
this Section 2.09 shall be irrevocable; provided that a notice of termination of
the Revolving Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or any other event, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

(c)  Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.



--------------------------------------------------------------------------------

56

 

SECTION 2.10.  Conversion and Continuation of Borrowings.   The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 11:00 a.m., New York City time, on the date of
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i)  each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii)  if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii)  each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv)  if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v)  any portion of a Borrowing of any Loans maturing or required to be repaid
in less than one month may not be converted into or continued as a Eurodollar
Borrowing;

(vi)  any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii)  no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings comprised of 2017 Term
E Loans, 2019 Term A Loans, 2021 Term D Loans or Other Term



--------------------------------------------------------------------------------

57

 

Loans, as applicable, with Interest Periods ending on or prior to such Repayment
Date and (B) the ABR Term Borrowings comprised of 2017 Term E Loans, 2019 Term A
Loans, 2021 Term D Loans or Other Term Loans, as applicable, would not be at
least equal to the principal amount of Term Borrowings to be paid on such
Repayment Date; and

(viii)  upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, then, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11.  Repayment of Term Borrowings.  (a)  (i) [reserved].

(ii) [reserved].

(iii)  The Borrower shall pay to the Administrative Agent, for the account of
the 2017 Term E Loan Lenders, (A) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of March 2012
(each such date being called an “2017 Term E Loan Repayment Date”), a principal
amount of the 2017 Term E Loans (as adjusted from time to time pursuant to
Sections 2.12, 2.13(g) and 2.24(d)) equal to 0.25% of the aggregate principal
amount of all 2017 Term E Loans outstanding on the Third Restatement Effective
Date and (B) on the 2017 Term E Maturity Date, the aggregate principal amount of
all 2017 Term E Loans outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

(iv) The Borrower shall pay to the Administrative Agent, for the account of the
2019 Term A Lenders on each date set forth below (each such date being called a
“2019 Term A Loan Repayment Date”), or if any such date is not a Business Day,
on the next



--------------------------------------------------------------------------------

58

 

preceding Business Day, a principal amount of the 2019 Term A Loans (as adjusted
from time to time pursuant to Sections 2.12, 2.13(g) and 2.24(d)) equal to
(x) the aggregate principal amount of the 2019 Term A Loans outstanding on the
Third Restatement Effective Date multiplied by (y) the percentage set forth
below opposite such date, with the balance payable in full on the 2019 Term A
Maturity Date (all such payments shall be accompanied by accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment):

 

Date

  

Amount

June 30, 2014

   1 2⁄3%

September 30, 2014

   1 2⁄3%

December 31, 2014

   1 2⁄3%

March 31, 2015

   2.50%

June 30, 2015

   2.50%

September 30, 2015

   2.50%

December 31, 2015

   2.50%

March 31, 2016

   2.50%

June 30, 2016

   2.50%

September 30, 2016

   2.50%

December 31, 2016

   2.50%

March 31, 2017

   3.75%

June 30, 2017

   3.75%

September 30, 2017

   3.75%

December 31, 2017

   3.75%

March 31, 2018

   15.0%

June 30, 2018

   15.0%

September 30, 2018

   15.0%

 

(v)  The Borrower shall pay to the Administrative Agent, for the account of the
2021 Term D Lenders, (A) on the last Business Day of each March, June, September
and December, commencing with the last Business Day of March 2014 (each such
date being called a “2021 Term D Loan Repayment Date”), a principal amount of
the 2021 Term D Loans (as adjusted from time to time pursuant to Sections 2.12,
2.13(g) and 2.24(d)) equal to 0.25% of the aggregate principal amount of all
2021 Term D Loans outstanding on the Third Restatement Effective Date and (B) on
the 2021 Term D Maturity Date, the aggregate principal amount of all 2021 Term D
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

(vi)  The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders in respect of Incremental Term Loans incurred after the
Third Restatement Effective Date, on each Incremental Term Loan Repayment Date,
a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.12, 2.13(g) and 2.24(d)) equal to the amount set forth
for such date in the applicable Incremental Term Loan Assumption Agreement,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.



--------------------------------------------------------------------------------

59

 

(b) To the extent not previously paid, (i) all 2017 Term E Loans shall be due
and payable on the 2017 Term E Maturity Date, (ii) all 2019 Term A Loans shall
be due and payable on the 2019 Term A Maturity Date, (iii) all 2021 Term D Loans
shall be due and payable on the 2021 Term D Maturity Date and (iv) all Other
Term Loans shall be due and payable on the Incremental Term Loan Maturity Date
applicable thereto, in each case together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12.  Optional Prepayment.   (a)  Subject to paragraph (d) below, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing, in whole or in part, upon at least three Business Days’ prior written
or fax notice (or telephone notice promptly confirmed by written or fax notice)
in the case of Eurodollar Loans, or written or fax notice (or telephone notice
promptly confirmed by written or fax notice) at least one Business Day prior to
the date of prepayment in the case of ABR Loans, to the Administrative Agent
before 11:00 a.m., New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $3,000,000.

(b)  Optional prepayments of Term Loans shall be applied as directed by the
Borrower, and if no such direction is provided, pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans to be
prepaid under Section 2.11.

(c)  Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty, except as expressly
provided in Section 2.12(d). All prepayments under this Section 2.12 (other than
prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

(d)  If, prior to the date that is six months after the Third Restatement
Effective Date, (i) all or any portion of the 2021 Term D Loans or the 2017 Term



--------------------------------------------------------------------------------

60

 

E Loans are prepaid out of the proceeds of a substantially concurrent issuance
or incurrence of secured term loans and the Effective Yield of such secured term
loan financing is less than the Effective Yield of the 2021 Term D Loans or the
2017 Term E Loans, as applicable, or (ii) a 2021 Term D Lender or 2017 Term E
Lender must assign its 2021 Term D Loans or 2017 Term E Loans pursuant to
Section 2.21 as a result of its failure to consent to an amendment that would
reduce the Effective Yield then in effect with respect to such 2021 Term D Loans
or 2017 Term E Loans, as applicable, then in each case the aggregate principal
amount so prepaid or assigned will be subject to a fee payable by the Borrower,
in each case equal to 1.0% of the principal amount thereof; provided that this
Section 2.12(d) shall not apply to any prepayment of the 2021 Term D Loans or
the 2017 Term E Loans upon the occurrence of a Change in Control.

SECTION 2.13.  Mandatory Prepayments.  (a)  In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
replace or cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and the Issuing Bank with respect to) all outstanding
Letters of Credit. If, after giving effect to any partial reduction of the
Revolving Credit Commitments or at any other time, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment, then the
Borrower shall, on the date of such reduction or at such other time, repay or
prepay Revolving Credit Borrowings and, after the Revolving Credit Borrowings
shall have been repaid or prepaid in full, replace or cause to be canceled (or
make other arrangements satisfactory to the Administrative Agent and the Issuing
Bank with respect to) Letters of Credit in an amount sufficient to eliminate
such excess.

(b)  Not later than the fifth Business Day after the earlier of (i) the receipt
of aggregate Net Cash Proceeds in respect of Asset Sales (other than, for the
avoidance of doubt, sales of Receivables in a Permitted Receivables Transaction)
in excess of $50,000,000 and (ii) the first anniversary of the Borrower’s most
recent prepayment pursuant to this Section 2.13(b), the Borrower shall apply
100% of the Net Cash Proceeds in excess of $50,000,000 for any fiscal year so
received (and not yet used to prepay Term Loans pursuant to this
Section 2.13(b)) to prepay outstanding Term Loans in accordance with
Section 2.13(g); provided that the Borrower may use a portion of such Net Cash
Proceeds to prepay or repurchase Other Senior Secured Debt to the extent any
applicable credit agreement, indenture or other agreement governing such Other
Senior Secured Debt requires the Borrower to prepay or make an offer to purchase
such Other Senior Secured Debt with the proceeds of such Asset Sale, in each
case in an amount not to exceed the product of (A) the amount of such Net Cash
Proceeds and (B) a fraction, the numerator of which is the outstanding principal
amount of such Other Senior Secured Debt and the denominator of which is the sum
of the outstanding principal amount of such Other Senior Secured Debt and the
outstanding principal amount of Term Loans.

(c)  No later than 95 days after the end of each fiscal year of the Borrower,
the Borrower shall prepay outstanding Term Loans in accordance with



--------------------------------------------------------------------------------

61

 

Section 2.13(g) in an aggregate principal amount equal to (x) 50% of Excess Cash
Flow for the fiscal year then ended minus (y) Voluntary Prepayments made during
such fiscal year; provided that such percentage shall be reduced to 25% if the
Leverage Ratio as of the end of such fiscal year was less than 4.50 to 1.00 but
equal to or greater than 3.50 to 1.00 and such percentage shall be reduced to
zero (i.e., no payments shall be required pursuant to this Section 2.13(c)) if
the Leverage Ratio as of the end of such fiscal year was less than 3.50 to 1.00.

(d)  In the event that Parent or any of its subsidiaries shall receive Net Cash
Proceeds from the issuance or incurrence of Indebtedness for money borrowed
(other than any cash proceeds from the issuance of Indebtedness for money
borrowed permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds by Parent or such subsidiary,
apply an amount equal to 100% of such Net Cash Proceeds to prepay outstanding
Term Loans in accordance with Section 2.13(g).

(e)  [Intentionally Omitted].

(f)  Notwithstanding the foregoing, any Term Lender may elect, by written notice
delivered to the Administrative Agent not later than 5:00 p.m. New York City
time one Business Day after the date of such Lender’s receipt of notice
regarding such prepayment (or, if different, at the time and in the manner
otherwise specified by the Administrative Agent in such notice of prepayment),
to decline all (but not less than all) of any mandatory prepayment of its Term
Loans pursuant to this Section 2.13 (such declined amounts, the “Declined
Proceeds”). To the extent Term Lenders elect to decline their pro rata shares of
such Declined Proceeds, such remaining Declined Proceeds may be retained by the
Borrower.

(g)  Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata among the 2017 Term E Loans, the 2019 Term A Loans, the
2021 Term D Loans and the Other Term Loans and first applied in order of
maturity of the scheduled installments of principal due in respect of the 2017
Term E Loans, the 2019 Term A Loans, the 2021 Term D Loans and the Other Term
Loans under Sections 2.11(a), (iii), (iv), (v) and (vi) for the first eight
installments following such mandatory prepayment (commencing with the first such
scheduled installment pursuant to Sections 2.11(a), (iii), (iv), (v) and (vi))
and, if applicable, thereafter applied pro rata against the remaining scheduled
installments of principal due in respect of the 2017 Term E Loans, the 2019 Term
A Loans, the 2021 Term D Loans and the Other Term Loans under
Sections 2.11(a)(iii), (iv), (v) and (vi), respectively. The amount of any
mandatory prepayment in respect of Term Loans of any Class shall be applied
first to Term Loans of such Class that are ABR Loans to the full extent thereof
before application to Term Loans of such Class that are Eurodollar Loans, in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.16. Notwithstanding the foregoing



--------------------------------------------------------------------------------

62

 

provisions of this Section 2.13(g), the proceeds of any Pari Passu Debt shall
not be required to be applied to prepay 2019 Term A Loans or 2021 Term D Loans
until the 2017 Term E Loans have been repaid in full and until such time any
such proceeds shall be allocated to the payment of Term Loans in accordance with
the foregoing provisions of this Section 2.13(g) as if no such 2019 Term A Loans
and 2021 Term D Loans were outstanding. From and after the time that the 2017
Term E Loans are no longer outstanding, the proceeds of any Pari Passu Debt
shall be applied in accordance with this Section 2.13(g) without giving effect
to the prior sentence of this Section 2.13(g).

(h)  The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13(b), (c) or (d), as applicable, (i) a
certificate signed by a Financial Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least two days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (which
interest amounts shall reduce the amount of Net Cash Proceeds required to be
applied to prepay the Loans).

SECTION 2.14.  Reserve Requirements; Change in
Circumstances.        (a)  Notwithstanding any other provision of this
Agreement, if any Change in Law shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender or the Issuing Bank
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein, and the result of
any of the foregoing shall be to increase the cost to such Lender or the Issuing
Bank of making or maintaining any Eurodollar Loan or increase the cost to any
Lender of issuing or maintaining any Letter of Credit or purchasing or
maintaining a participation therein or to reduce the amount of any sum received
or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or the
Issuing Bank to be material, then the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, from time to time such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b)  If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made or participations



--------------------------------------------------------------------------------

63

 

in Letters of Credit purchased by such Lender pursuant hereto or the Letters of
Credit issued by the Issuing Bank pursuant hereto to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity) by an amount deemed by such Lender or the Issuing Bank to
be material, then from time to time the Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15.  Change in Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into



--------------------------------------------------------------------------------

64

 

Eurodollar Loans, whereupon any request for a Eurodollar Borrowing (or to
convert an ABR Borrowing to a Eurodollar Borrowing or to continue a Eurodollar
Borrowing for an additional Interest Period) shall, as to such Lender only, be
deemed a request for an ABR Loan (or a request to continue an ABR Loan as such
for an additional Interest Period or to convert a Eurodollar Loan into an ABR
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)  For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16.  Indemnity.   The Borrower shall indemnify each Lender against any
loss or expense (but not against any lost profits) that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
of any Eurodollar Loan required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.



--------------------------------------------------------------------------------

65

 

SECTION 2.17.  Pro Rata Treatment.   Except as required under Section 2.13(f) or
2.15, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

SECTION 2.18.  Sharing of Setoffs.   Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower and Parent expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by the Borrower and
Parent to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

SECTION 2.19.  Payments.        (a)  The Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any



--------------------------------------------------------------------------------

66

 

Fees or other amounts) hereunder and under any other Loan Document not later
than 1:00 p.m., New York City time, on the date when due in immediately
available dollars, without setoff, defense or counterclaim. Each such payment
(other than Issuing Bank Fees, which shall be paid directly to the Issuing Bank)
shall be made to the Administrative Agent at its offices at Eleven Madison
Avenue, New York, NY 10010. The Administrative Agent shall promptly distribute
to each Lender any payments received by the Administrative Agent on behalf of
such Lender.

(b)  Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower does not in
fact make such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, and to pay interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).

SECTION 2.20.  Taxes.   (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions and (iii) the Borrower or such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.



--------------------------------------------------------------------------------

67

 

(c)  The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Borrower shall not be obligated to so
indemnify any Lender, the Administrative Agent or the Issuing Bank in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes to
the extent that such interest or penalties resulted solely from the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
the Issuing Bank. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e)  (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(ii) If a payment made to a Lender or Issuing Bank under this Agreement or any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472((b) of the Code, as applicable), such Lender or Issuing Bank shall deliver
to the Withholding Agent, at the time or times prescribed by law and at such
other time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender or Issuing Bank has complied with such Lender or Issuing Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.



--------------------------------------------------------------------------------

68

 

(f)  Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
that this paragraph (f) shall not create any additional obligation of the
Borrower hereunder. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (f).

SECTION 2.21.   Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.   (a)  In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, (v) any Lender refuses to consent to any Loan Modification Offer, and
such Loan Modification Offer is consented to by Lenders holding a majority in
interest of the Affected Class or (vi) any Lender becomes a Defaulting Lender,
then, in each case, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require such Lender or the Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv), (v) or
(vi) above, all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification or in respect of which such Lender is a
Defaulting Lender, as the case may be) to an Eligible Assignee that shall assume
such assigned obligations and, with respect to clause (iv) or (v) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Document (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank), which consents shall not



--------------------------------------------------------------------------------

69

 

unreasonably be withheld or delayed, and (z) the Borrower or such Eligible
Assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
(except, in the case of a Defaulting Lender, any Fees not required to be paid to
such Defaulting Lender pursuant to the express provisions of this Agreement) and
other amounts accrued for the account of such Lender or the Issuing Bank
hereunder with respect thereto (including any amounts under Sections 2.14 and
2.16); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph (b)
below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification or shall cease to be a Defaulting Lender, as the case may be, then
such Lender or the Issuing Bank shall not thereafter be required to make any
such transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b)  If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.



--------------------------------------------------------------------------------

70

 

SECTION 2.22.   Reserved.

SECTION 2.23.  Letters of Credit.      (a)  General.    Subject to the terms and
conditions herein set forth, the Borrower may request the issuance of a Letter
of Credit for its own account or for the account of any of the Subsidiaries (in
which case the Borrower and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time while the L/C
Commitment remains in effect. This Section shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. Notwithstanding
anything to the contrary contained in this Section 2.23 or elsewhere in this
Agreement, (i) in the event that a Revolving Credit Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue any Letter of Credit unless
such Issuing Bank has entered into arrangements reasonably satisfactory to it
and the Borrower to eliminate such Issuing Bank’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, including by
cash collateralizing each such Defaulting Lender’s Pro Rata Percentage of the
applicable L/C Exposure, and (ii) if agreed to between the Borrower and any
Issuing Bank in writing, the obligation of such Issuing Bank (and its
Affiliates) to issue, extend or renew any Letters of Credit under this Agreement
may be terminated (in whole or in part) as provided therein.

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.    In order to request the issuance of a Letter of Credit (or to
amend, renew or extend an existing Letter of Credit), the Borrower shall hand
deliver or fax to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed
$150,000,000 and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Total Revolving Credit Commitment.

(c)  Expiration Date.    Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit



--------------------------------------------------------------------------------

71

 

Maturity Date) unless the Issuing Bank notifies the beneficiary thereof at least
30 days (or such longer period as may be specified in such Letter of Credit)
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed.

(d)  Participations.  By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit or, in the case of the Existing Letters of Credit, effective upon the
Third Restatement Effective Date. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Pro Rata Percentage of each L/C Disbursement made by the Issuing
Bank and not reimbursed by the Borrower (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.02(f). Each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e)  Reimbursement.      If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 1:00 p.m., New
York City time, on the immediately following Business Day after the Issuing Bank
notifies the Borrower thereof.

(f)  Obligations Absolute.    The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with,



--------------------------------------------------------------------------------

72

 

the Borrower, any Subsidiary or other Affiliate thereof or any other person may
at any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence, bad faith or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of the Issuing
Bank.



--------------------------------------------------------------------------------

73

 

(g)  Disbursement Procedures.      The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

(h)  Interim Interest.      If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

(i)  Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j)  Cash Collateralization.    If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans



--------------------------------------------------------------------------------

74

 

has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. Notwithstanding the foregoing, following the incurrence by the
Borrower or any Subsidiary of any Other Senior Secured Debt, the treatment and
application of any amounts provided by the Borrower as cash collateral hereunder
shall be subject to the terms and provisions of any applicable Pari Passu
Intercreditor Agreement and, in the event of any conflict between the terms of
such Pari Passu Intercreditor Agreement and the terms of this paragraph (j), the
terms of such Pari Passu Intercreditor Agreement shall govern.

(k)  Additional Issuing Banks.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

SECTION 2.24.  Incremental Term Loans.    (a)  The Borrower may, by written
notice to the Administrative Agent from time to time, request Incremental Term
Loan Commitments in an amount not to exceed the Incremental Amount from one or
more Incremental Term Lenders, which may include any existing Lender; provided
that each Incremental Term Lender, if not already a Lender hereunder or
Affiliate of a Lender or an



--------------------------------------------------------------------------------

75

 

Approved Fund, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld or delayed). Such notice
shall set forth (i) the amount of the Incremental Term Loan Commitments being
requested (which shall be in minimum increments of $1,000,000 and a minimum
amount of $25,000,000 or such lesser amount equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loan Commitments are
requested to become effective, and (iii) whether such Incremental Term Loan
Commitments are commitments to make additional 2021 Term D Loans or commitments
to make term loans with terms different from the 2021 Term D Loans, including
Other Term A Loans (“Other Term Loans”).

(b)  The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans (other than any Other Term A Loans) shall be no earlier than
the Latest Term Loan Maturity Date in effect at the time the Incremental Term
Loan Commitments with respect to such Other Term Loans become effective (or, in
the case of Other Term Loans all of the proceeds of which will be used to repay
existing Term Loans (other than Other Term A Loans), the latest maturity date of
such refinanced Term Loans), (ii) the average life to maturity of the Other Term
Loans (other than any Other Term A Loans) shall be no shorter than the then
remaining average life to maturity of any other Class of Loans (or, in the case
of Other Term Loans all of the proceeds of which will be used to repay existing
Term Loans (other than Other Term A Loans), the then remaining average life to
maturity of such refinanced Term Loans), (iii) if the initial yield (excluding
upfront or arrangement or similar fees payable to the arranger, if any, of such
loan) on such Other Term Loans (as determined by the Administrative Agent to be
equal to the sum of (x) the margin above the Adjusted LIBO Rate on such Other
Term Loans (the “Other Term Loan Margin”) (which shall be increased by the
amount that any “LIBOR floor” applicable to such Other Term Loans on the date
such Other Term Loans are made would exceed the Adjusted LIBO Rate that would be
in effect for a three-month Interest Period commencing on such date) and (y) if
such Other Term Loans are initially made at a discount or the Lenders making the
same (as opposed to the arranger, if any, thereof) receive a fee directly or
indirectly from Parent, the Borrower or any Subsidiary for doing so (the amount
of such discount or fee, expressed as a percentage of the Other Term Loans,
being referred to herein as “OID”), the amount of such OID divided by the lesser
of (A) the average life to maturity of such Other Term Loans and (B) four)
exceeds by more than 50 basis points the sum of (1) the margin applicable for
Eurodollar Term Loans of any Class (other than Other Term A Loans and any other
Class of Term Loans that does not elect to be subject to this clause (iii) in
its Incremental Term Loan Assumption Agreement or Loan Modification Agreement)
(which margin shall be the sum of the Applicable Percentage for Eurodollar Term
Loans



--------------------------------------------------------------------------------

76

 

of such Class (determined, solely for purposes of this Section 2.24, by
reference to the Secured Net Leverage Ratio and the Total Leverage Ratio, as and
to the extent applicable, in each case calculated on a pro forma basis after
giving effect to any Specified Transaction to which such Other Term Loans relate
and any Indebtedness incurred or expected to be incurred in connection
therewith) (such margin, the “Other Term Loan Reference Margin”) increased by
the amount that any “LIBOR floor” applicable to such Eurodollar Term Loans on
such date would exceed the Adjusted LIBO Rate that would be in effect for a
three-month Interest Period commencing on such date) plus (2) the OID (if any)
initially paid in respect of such Term Loans (for any Class of Term Loans, the
applicable amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”) then (I) the Applicable Percentage then in effect
for such Class of Term Loans shall automatically be increased to the Other Term
Loan Reference Margin plus the applicable Yield Differential (or, in the case of
that portion, if any, of the Yield Differential resulting from the “LIBOR floor”
applicable to such Other Term Loans being greater than that applicable to such
Class of Term Loans on the date such Other Term Loans are made, by first
increasing or (if no “LIBOR floor” is applicable to such Class of Term Loans at
such time) by adding a “LIBOR floor” with respect to such portion of the Yield
Differential), (II) each interest rate margin with respect to such Class of Term
Loans set forth in the definition of Applicable Percentage shall be increased by
the Yield Differential (or, in the case of that portion, if any, of the Yield
Differential resulting from the “LIBOR floor” applicable to such Other Term
Loans being greater than that applicable to such Class of Term Loans on the date
such Other Term Loans are made, by first increasing or (if no “LIBOR floor” is
applicable to such Class of Term Loans at such time) by adding a “LIBOR floor”
with respect to such portion of the Yield Differential) and (III) the Applicable
Percentage for such Class of Term Loans will thereafter be determined in
accordance with the definition of Applicable Percentage as so amended and by
reference to the Secured Net Leverage Ratio or Leverage Ratio, as the case may
be and to the extent applicable; provided that in the event that the Applicable
Percentage with respect to any such Class of Term Loans would be subject to any
decrease as a result of any change in the Secured Net Leverage Ratio or the
Leverage Ratio, as the case may be and to the extent applicable, the amount of
any such decrease in the Applicable Percentage with respect to such Class of
Term Loans shall not exceed the amount of any corresponding decrease, if any, in
the Other Term Loan Margin as a result of such changes in the Secured Net
Leverage Ratio and the Total Leverage Ratio, as the case may be and to the
extent applicable, in each case effective upon the incurrence of such Other Term
Loans and (iv) if the initial yield (excluding upfront or arrangement or similar
fees payable to the arranger, if any, of such loan) on any Other Term A Loans
(other than any Other Term A Loans that do not elect to be subject to this
Section 2.24(b)(iv) in its Incremental Term Loan Assumption Agreement or Loan
Modification Agreement) (as determined by the Administrative Agent on the same
basis as the initial yield for Other Term Loans is determined pursuant to clause
(iii) above) exceeds by more than 50 basis points the then-applicable yield



--------------------------------------------------------------------------------

77

 

(as determined by the Administrative Agent on the same basis as the
then-applicable yield for existing Term Loans is determined pursuant to clause
(iii) above) for the 2019 Term A Loans or any Class of Other Term A Loans (for
the 2019 Term A Loans or any such Class of Other Term A Loans, the applicable
amount of such excess above 50 basis points being referred to herein as the “TLA
Yield Differential”) then (I) the Applicable Percentage then in effect for the
2019 Term A Loans and each other Class of Other Term A Loans shall automatically
be increased to the Other Term Loan Reference Margin applicable thereto plus the
applicable TLA Yield Differential (or, in the case of that portion, if any, of
the TLA Yield Differential resulting from the “LIBOR floor” applicable to such
new Other Term A Loans being greater than that applicable to the 2019 Term A
Loans or such Class of Other Term A Loans on the date such new Other Term A
Loans are made, by first increasing or (if no “LIBOR floor” is applicable to the
2019 Term A Loans or such existing Class of Other Term A Loans at such time) by
adding a “LIBOR floor” with respect to such portion of the TLA Yield
Differential), (II) each interest rate margin with respect to the 2019 Term A
Loans or such existing Class of Other Term A Loans set forth in any table in the
definition of Applicable Percentage, if any, shall be increased by the TLA Yield
Differential (or, in the case of that portion, if any, of the TLA Yield
Differential resulting from the “LIBOR floor” applicable to such new Other Term
A Loans being greater than that applicable to the 2019 Term A Loans or such
existing Class of Other Term A Loans on the date such new Other Term A Loans are
made, by first increasing or (if no “LIBOR floor” is applicable to the 2019 Term
A Loans or such existing Class of Other Term A Loans at such time) by adding a
“LIBOR floor” with respect to such portion of the TLA Yield Differential) and
(III) the Applicable Percentage for the 2019 Term A Loans or such existing Class
of Other Term A Loans will thereafter be determined in accordance with the
definition of Applicable Percentage as so amended and by reference to the
Secured Net Leverage Ratio or Leverage Ratio, as the case may be and to the
extent applicable; provided that in the event that the Applicable Percentage
with respect to the 2019 Term A Loans or any such Class of existing Other Term A
Loans would be subject to any decrease as a result of any change in the Secured
Net Leverage Ratio or the Leverage Ratio, as the case may be and to the extent
applicable, the amount of any such decrease in the Applicable Percentage with
respect to the 2019 Term A Loans or such Class of existing Other Term A Loans
shall not exceed the amount of any corresponding decrease, if any, in the Other
Term Loan Margin as a result of such changes in the Secured Net Leverage Ratio
and the Total Leverage Ratio, as the case may be and to the extent applicable,
in each case effective upon the incurrence of such new Other Term A Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby.



--------------------------------------------------------------------------------

78

 

(c)  Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the applicable conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02 of the Original Credit
Agreement.

(d)  Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding 2021
Term D Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar 2021 Term D Term Loan Borrowing to be converted into an
ABR Term Borrowing on the date of each Incremental Term Loan, or by allocating a
portion of each Incremental Term Loan to each outstanding Eurodollar 2021 Term D
Loan Borrowing on a pro rata basis. Any conversion of Eurodollar Term Loans to
ABR Term Loans required by the preceding sentence shall be subject to
Section 2.16. If any Incremental Term Loan is to be allocated to an existing
Interest Period for a Eurodollar Term Borrowing, then the interest rate thereon
for such Interest Period and the other economic consequences thereof shall be as
set forth in the applicable Incremental Term Loan Assumption Agreement. In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization payments under Section 2.11(a)(v) required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans.

SECTION 2.25.  Loan Modification Offers; Replacement Revolving Credit
Facility.    (a)  The Borrower may, by written notice to the Administrative
Agent from time to time, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes of Loans and/or Commitments
(each Class subject to such a Loan Modification Offer, an “Affected Class”) to
make one or more Permitted Amendments pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders of the Affected
Class that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments of such Affected Class as to which
such Lender’s acceptance has been made.



--------------------------------------------------------------------------------

79

 

(b)  The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the applicable Loans and/or Commitments of the Accepting
Lenders of the Affected Class, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders of the Affected
Class as a new “Class” of loans and/or commitments hereunder. Notwithstanding
the foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation consistent with those delivered
on the First Restatement Effective Date under the First Amendment and
Restatement Agreement.

(c)  “Permitted Amendments” means any or all of the following: (i) an extension
of the final maturity date and/or amortization applicable to the applicable
Loans and/or Commitments of the Accepting Lenders, (ii) a change in the
Applicable Percentage with respect to the applicable Loans and/or Commitments of
the Accepting Lenders, (iii) a change in the Fees payable to (or the inclusion
of additional fees to be payable to) the Accepting Lenders, (iv) changes to any
prepayment premiums with respect to the applicable Loans and Commitments,
(v) such amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Loan Documents to each new
“Class” of loans and/or commitments resulting therefrom and (vi) additional
amendments to the terms of this Agreement applicable to the applicable Loans
and/or Commitments of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement prior to giving effect to
such Permitted Amendments and that are reasonably acceptable to the
Administrative Agent; provided, that, if any such Permitted Amendment shall
create a new Class of Revolving Credit Commitments, (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit as between the commitments of such new “Class” and the
Commitments of the then-existing Revolving Credit Lenders shall be made on a
ratable basis as between the commitments of such new “Class” and the Commitments
of the then-existing Revolving Credit Lenders and (B) the L/C Commitment may not
be extended without the prior written consent of the Issuing Bank.

(d)  Notwithstanding anything to the contrary contained herein, this Agreement
may be amended with the written consent of the Administrative



--------------------------------------------------------------------------------

80

 

Agent, the Borrower and the Lenders providing the relevant Replacement Revolving
Credit Facility (as defined below) to effect the refinancing of all the
Revolving Credit Commitments with a replacement facility under this Agreement (a
“Replacement Revolving Credit Facility”); provided that (a) the aggregate amount
of commitments under such Replacement Revolving Facility Commitments shall not
exceed the aggregate amount of the replaced Revolving Credit Commitments and
(b) the maturity date of such Replacement Revolving Credit Facility shall not be
earlier than the latest Revolving Credit Maturity Date at the time of such
replacement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Replacement Revolving Credit Facility, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Replacement Revolving Credit Facility evidenced
thereby. Notwithstanding the foregoing, (i) no Replacement Revolving Credit
Facility shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the First Restatement Effective
Date under the First Amendment and Restatement Agreement and (ii) the Issuing
Bank shall not be obligated to continue to issue Letters of Credit,
respectively, under the Replacement Revolving Credit Facility except to the
extent it agrees in writing to do so at or prior to the effectiveness of the
Replacement Revolving Credit Facility. Without limiting the foregoing, in the
event that the initial Replacement Revolving Credit Facility is in an aggregate
principal amount less than the aggregate principal amount of the Revolving
Credit Commitments being replaced, this Agreement may be further amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant additional commitments under the Replacement Revolving
Credit Facility (and subject to the same limitations and requirements provided
above in this paragraph (d)) to include additional commitments under the
Replacement Revolving Credit Facility that will not cause the aggregate amount
of the commitments thereunder to exceed the aggregate amount of the replaced
Revolving Credit Commitments.

SECTION 2.26.  Revolving Credit Commitment Increases.    (a)  The Borrower may
from time to time, by written notice (a “Notice of Increase”) to the
Administrative Agent (which shall promptly deliver a copy to each of the
Revolving Credit Lenders), request that new Revolving Credit Commitments of any
Class be extended or existing Revolving Credit Commitments of any Class be
increased by one or more financial institutions, which may include any Revolving
Credit Lender (any such financial institution, an “Increasing Revolving Credit
Lender”) (any such extension or increase, a “Revolving Credit Commitment
Increase”); provided that (i) the terms of the Revolving Credit Commitments
under the Revolving Credit Commitment Increase shall be identical to the
existing Revolving Credit Commitments of the applicable Class, except for any
upfront fees paid to Increasing Revolving Credit Lenders; (ii) at the time of
effectiveness of any Revolving Credit Commitment Increase effected pursuant to
this paragraph (A) the amount of such Revolving Credit Commitment Increase shall
not exceed the Incremental Amount and (B) the aggregate amount of Revolving
Credit Commitment



--------------------------------------------------------------------------------

81

 

Increases effected pursuant to this paragraph shall not exceed the greater of
(x) $750,000,000 and (y) an amount equal to 50% of Consolidated EBITDA for the
most recently ended four-quarter period for which financial statements have been
delivered in accordance with Section 5.04(a) or (b); (iii) each Revolving Credit
Commitment Increase shall be in an aggregate principal amount of not less than
$25,000,000, except to the extent necessary to utilize the remaining unused
amount of increase permitted under this Section 2.26(a); (iv) prior to any such
Revolving Credit Commitment Increase, except as otherwise specified in the
applicable Revolving Accession Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02 of the Original Credit
Agreement and (v) at the time of each such Revolving Credit Commitment Increase
request and immediately after giving effect to the effectiveness of each such
Revolving Credit Commitment Increase, the applicable conditions set forth in
paragraphs (b) and (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received certificates to that effect dated such dates and
executed by a Financial Officer of the Borrower. Such Notice of Increase shall
set forth the amount of the requested Revolving Credit Commitment Increase and
the date on which such Revolving Credit Commitment Increase is requested to
become effective. The Borrower may arrange for one or more Revolving Credit
Lenders or one or more other financial institutions to act as Increasing
Revolving Credit Lenders with respect to the proposed Revolving Credit
Commitment Increase; provided that each Increasing Revolving Credit Lender shall
be subject to the approval of the Administrative Agent, each Issuing Bank (which
approvals shall not be unreasonably withheld, conditioned or delayed) and each
Increasing Revolving Credit Lender shall become a party to this Agreement by
completing and delivering to the Administrative Agent a duly executed accession
agreement in a form reasonably satisfactory to the Administrative Agent and the
Borrower (a “Revolving Accession Agreement”). Revolving Credit Commitment
Increases shall become effective on the date specified in the Notice of Increase
delivered pursuant to this paragraph (but not prior to, for any Increasing
Revolving Credit Lender that is not already a Revolving Credit Lender, execution
and delivery by such Increasing Revolving Credit Lender of a Revolving Accession
Agreement). Upon the effectiveness of any Revolving Accession Agreement to which
any Increasing Revolving Credit Lender is a party, such Increasing Revolving
Credit Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges, and subject to all
obligations, of a Revolving Credit Lender hereunder.

(b)  Each of the parties hereto hereby agrees that, upon the effectiveness of
any Revolving Credit Commitment Increase, this Agreement may be amended (such
amendment, a “Revolving Credit Commitment Increase Amendment”) without the
consent of any Lender to the extent (but only to the extent) necessary to
reflect the existence and terms of the Revolving Credit Commitment Increase
evidenced thereby. Upon the effectiveness of each Revolving Credit Commitment
Increase pursuant to this Section 2.26, (i) each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Increasing Revolving Credit Lender providing a
portion of such Revolving Credit Commitment Increase, and each



--------------------------------------------------------------------------------

82

 

such Increasing Revolving Credit Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to such Revolving Credit Commitment Increase and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Credit Lender (including each such Increasing Revolving Credit Lender) will
equal such Lender’s Pro Rata Percentage and (ii) if, on the date of such
Revolving Credit Commitment Increase, there are any Revolving Loans outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Revolving
Credit Commitment Increase be prepaid from the proceeds of additional Revolving
Loans made hereunder (reflecting such Revolving Credit Commitment Increase),
which prepayment shall be accompanied by accrued interest on the Revolving Loans
being prepaid and any costs incurred by any Lender in accordance with
Section 2.12. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

SECTION 2.27.  Term Loan Pricing Protection.    From and after the Third
Restatement Effective Date, if the initial yield on any New Term Loans incurred
on or after such date (as determined by the Administrative Agent and to be equal
to the sum of (x) the margin above the adjusted LIBO or eurocurrency rate on
such New Term Loans (the “New Loan Margin”) (which shall be increased by the
amount that any “LIBOR floor” applicable to such New Term Loans on the date such
New Term Loans are made would exceed the adjusted LIBO or eurocurrency rate that
would be in effect for a three-month Interest Period commencing on such date)
and (y) if such New Term Loans are initially made at a discount or the lenders
making the same (as opposed to the arrangers, if any, thereof) receive a fee
directly or indirectly from Parent, the Borrower or any subsidiary of Parent for
doing so (the amount of such discount or fee, expressed as a percentage of the
New Term Loans, being referred to herein as “New Term Loan OID”), the amount of
such New Term Loan OID divided by the lesser of (A) the average life to maturity
of such New Term Loans and (B) four) exceeds by more than 50 basis points the
sum of (1) the margin applicable to the Eurodollar 2017 Term E Term Loans or the
Eurodollar 2021 Term D Loans (which margin shall be the sum of the Applicable
Percentage for 2017 Term E Term Loans or the 2021 Term D Loans (such margin, the
“Reference Margin”) increased by the amount that any “LIBOR floor” applicable to
such Eurodollar 2017 Term E Term Loans or such Eurodollar 2021 Term D Loans on
such date would exceed the Adjusted LIBO Rate that would be in effect for a
three-month Interest Period commencing on such date) plus (2) if such 2017 Term
E Term Loans or 2021 Term D Loans were initially made at a discount or the
Lenders making the same (as opposed to the arranger, if any, thereof) received a
fee directly or indirectly from Parent, the Borrower or any Subsidiary for doing
so (the amount of such discount or fee, expressed as a percentage of the 2017
Term E Term Loans or the 2021 Term D Loans and calculated on a weighted average
basis, being referred to herein as “Extended OID”), the amount of such Extended
OID divided by four (such excess above 50 basis points being referred to herein
as the “New Term Loan Yield Differential”) then (i) the



--------------------------------------------------------------------------------

83

 

Applicable Percentage then in effect for such 2017 Term E Term Loans or 2021
Term D Loans shall automatically be increased to the Reference Margin plus the
applicable New Term Loan Yield Differential (or, in the case of that portion, if
any, of the New Term Loan Yield Differential resulting from the “LIBOR floor”
applicable to such New Term Loans being greater than that applicable to such
2017 Term E Term Loans or 2021 Term D Loans on the date such New Term Loans are
made, by first increasing or (if no “LIBOR floor” is applicable to such 2017
Term E Term Loans or 2021 Term D Loans at such time) by adding a “LIBOR floor”
with respect to such portion of the New Term Loan Yield Differential), (ii) each
interest rate margin with respect to the 2017 Term E Loans or the 2021 Term D
Loans set forth in the definition of Applicable Percentage shall be increased by
the New Term Loan Yield Differential (or, in the case of that portion, if any,
of the New Term Loan Yield Differential resulting from the “LIBOR floor”
applicable to such New Term Loans being greater than that applicable to such
2017 Term E Loans or the 2021 Term D Loans on the date such New Term Loans are
made, by first increasing or (if no “LIBOR floor” is applicable to such 2017
Term E Loans or such 2021 Term D Loans at such time) by adding a “LIBOR floor”
with respect to such portion of the New Term Loan Yield Differential) and
(iii) the Applicable Percentage for the 2017 Term E Term Loans or the 2021 Term
D Loans will thereafter be determined in accordance with the definition of
Applicable Percentage as so amended.

ARTICLE III

Representations and Warranties

Each of Parent and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:

SECTION 3.01.  Organization; Powers.    Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than Parent or the Borrower, to the extent that the failure of such Loan Parties
to be in good standing could not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, except to the extent that the failure to possess such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

SECTION 3.02.  Authorization.  The execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are a party and the making of
the Borrowings hereunder (a) have been duly authorized by all requisite
corporate and, if required, stockholder action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive



--------------------------------------------------------------------------------

84

 

documents or by-laws of Parent, the Borrower or any Subsidiary, (B) any order of
any Governmental Authority or (C) any provision of any indenture, agreement or
other instrument to which Parent, the Borrower or any Subsidiary is a party or
by which any of them or any of their property is or may be bound, except as
could not reasonably be expected to result in a Material Adverse Effect, (ii) be
in conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument, except as could not
reasonably be expected to result in a Material Adverse Effect or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Parent, the Borrower or any Subsidiary
(other than any Lien created hereunder or under the Security Documents or
permitted pursuant to Section 6.02).

SECTION 3.03.  Enforceability.      The Third Amendment and Restatement
Agreement has been duly executed and delivered by Parent and the Borrower and
constitutes, and this Agreement and each other Loan Document constitutes, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

SECTION 3.04.  Governmental Approvals.    No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, except for (a) the filing of Uniform
Commercial Code financing statements and filings with the United States Patent
and Trademark Office and the United States Copyright Office, (b) recordation of
Mortgages and other filings and recordings in respect of Liens created pursuant
to the Security Documents, (c) such as have been made or obtained and are in
full force and effect and (d) such actions, consents, approvals, registrations
or filings which the failure to obtain or make could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05.  Financial Statements.    Parent has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent as of and for the 2012 fiscal
year, audited by and accompanied by the opinion of Deloitte & Touche LLP,
independent public accountant, and (ii) as of and for each 2013 fiscal quarter
of Parent (other than the fourth fiscal quarter) thereafter ended at least
45 days prior to the Third Restatement Effective Date. Such financial statements
present fairly in all material respects the financial condition and results of
operations and cash flows of Parent and its consolidated subsidiaries as of such
dates and for such periods. Such balance sheets and the notes thereto disclose
all material liabilities, direct or contingent, of Parent and its consolidated
subsidiaries as of the dates thereof in accordance with GAAP in all material
respects. Such financial statements were prepared in accordance with GAAP
applied on a consistent basis in all material respects, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.



--------------------------------------------------------------------------------

85

 

SECTION 3.06.  No Material Adverse Change.    No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of Parent, the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2012.

SECTION 3.07.  Title to Properties; Possession Under Leases.    (a)  Each of
Parent, the Borrower and the Subsidiaries has good and marketable title to, or
valid leasehold interests in, or a right to use, all its properties and assets
(including all Mortgaged Property), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties and assets for their intended purposes and except
where the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.

(b)  As of the Third Restatement Effective Date, neither Parent nor the Borrower
has received any notice of, nor has any knowledge of, any pending or
contemplated material condemnation proceeding affecting the Mortgaged Properties
in any material respect or any sale or disposition thereof in lieu of
condemnation.

(c)  As of the Third Restatement Effective Date, none of Parent, the Borrower or
any of the Subsidiaries is obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any material interest therein, except for customary rights of first
refusal granted to the prior owners of such Mortgaged Property or their
Affiliates.

SECTION 3.08.  Subsidiaries.      Schedule 3.08 sets forth as of the Third
Restatement Effective Date a list of all Subsidiaries and the percentage
ownership interest of Parent or the Borrower therein. The shares of capital
stock or other ownership interests so indicated on Schedule 3.08 are, in the
case of corporations, fully paid and non-assessable and are owned by Parent or
the Borrower, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents or permitted pursuant to Section
6.02).

SECTION 3.09.  Litigation; Compliance with Laws.    (a)  Except as disclosed in
the periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary with the SEC prior to the Third
Restatement Effective Date, there are no actions, suits or proceedings at law or
in equity or by or before any Governmental Authority now pending or, to the
knowledge of Parent or the Borrower through receipt of written notice or
proceeding, threatened against or affecting Parent or the Borrower or any
Subsidiary or any business, property or rights of any such person as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

86

 

(b)  None of Parent, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any occupational
safety and health, health care, pension, certificate of need, Medicare,
Medicaid, insurance fraud or similar law, zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10.  Agreements.    None of Parent, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11.  Federal Reserve Regulations.      (a)  None of Parent, the
Borrower or any of the Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b)  No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12.  Investment Company Act.  None of Parent, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13.  Use of Proceeds.  The Borrower will (a) use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the Preliminary Statement to this Agreement and (b) use the
proceeds of Incremental Term Loans only for the purposes specified in the
applicable Incremental Term Loan Assumption Agreement.

SECTION 3.14.  Tax Returns.  Each of Parent, the Borrower and the Subsidiaries
has filed or caused to be filed, or has timely requested an extension to file or
has received an approved extension to file, all Federal, state, local and
foreign tax returns or materials that to the Borrower’s best knowledge are
required to have been filed by it and has paid or caused to be paid all taxes
due and payable by it and all assessments received by it, except taxes that are
being contested in good faith by appropriate proceedings and for



--------------------------------------------------------------------------------

87

 

which Parent, the Borrower or such Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP and except any such filings
or taxes, fees or charges, the failure of which to make or pay, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.15.  No Material Misstatements.      None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule (other than estimates and information of a
general economic or general industry nature) heretofore or contemporaneously
furnished by or on behalf of Parent or the Borrower to the Administrative Agent
or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, when furnished and taken as a
whole, contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading in light of the circumstances under
which such statements were made; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of Parent and the Borrower represents
only that it acted in good faith and utilized assumptions that each of Parent
and the Borrower believed to be reasonable at the time made.

SECTION 3.16.  Employee Benefit Plans.  Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan in
such amount that could reasonably be expected to result in a Material Adverse
Effect, and the present value of all benefit liabilities of all underfunded
Plans (based on the assumptions used for purposes of Financial Accounting
Standards Board Accounting Standards Codification Topic 715) did not, as of the
last annual valuation dates applicable thereto, exceed the fair market value of
the assets of all such underfunded Plans in such amount that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.17.  Environmental Matters.    Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of Parent, the Borrower or any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.



--------------------------------------------------------------------------------

88

 

SECTION 3.18.  Insurance.  Schedule 3.18 sets forth a true, complete and correct
description, in all material respects, of all insurance maintained by Parent or
the Borrower for itself or the Subsidiaries as of the Third Restatement
Effective Date. As of the Third Restatement Effective Date, such insurance is in
full force and effect and all premiums have been duly paid. Parent, the Borrower
and the Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.

SECTION 3.19.  Security Documents.      (a)  The Guarantee and Collateral
Agreement creates in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof, subject to the effects of bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and general equitable principles, and
(i) with respect to all Pledged Collateral (as defined in the Guarantee and
Collateral Agreement) previously delivered to and in possession of the
Collateral Agent, the Lien created under the Guarantee and Collateral Agreement
constitutes, or in the case of Pledged Collateral to be delivered to the
Collateral Agent in the future will constitute, a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Pledged Collateral as to which perfection may be obtained by
such actions, in each case prior and superior in right to any other person
(other than the rights of persons pursuant to (x) Liens permitted by
Section 6.02(z) and (y) Liens permitted by Section 6.02 having priority by
operation of law), and (ii) with the previous filing of financing statements in
the offices specified on Schedule 3.19(a), the Lien created under the Guarantee
and Collateral Agreement constitutes, or in the case of financing statements in
appropriate form to be filed in the offices specified on Schedule 3.19(a) (as
such schedule may be updated from time to time; provided, that such schedules
shall be deemed to be updated when the Borrower provides the relevant
information in accordance with the Guarantee and Collateral Agreement), the Lien
created under the Guarantee and Collateral Agreement will constitute, a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement) as to which perfection may be
obtained by such filings, in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02.

(b)  The Guarantee and Collateral Agreement (or a short form security agreement
in form and substance reasonably satisfactory to the Borrower and the Collateral
Agent), together with the filings made pursuant to the Guarantee and Collateral
Agreement currently on file with the United States Patent and Trademark Office
and the United States Copyright Office and the financing statements currently on
file in the offices specified on Schedule 3.19(a), constitutes, or in the case
of financing statements in appropriate form to be filed in the offices specified
on Schedule 3.19(a) (as such schedule may be updated from time to time; provided
that such schedules shall be deemed to be updated when the Borrower provides the
relevant information in accordance with the Guarantee and Collateral Agreement),
will constitute, a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the



--------------------------------------------------------------------------------

89

 

Intellectual Property (as defined in the Guarantee and Collateral Agreement) in
which a security interest may be perfected by filing security agreements in the
United States and its territories and possessions, in each case prior and
superior in right to any other person other than with respect to Liens permitted
pursuant to Section 6.02 (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date).

(c)  The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and the Mortgages constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other person, other than with respect to
the rights of persons pursuant to Liens expressly permitted by Section 6.02.

SECTION 3.20.  Location of Real Property and Leased
Premises.  (a)  Schedule 1.01(d) lists completely and correctly as of the Third
Restatement Effective Date all Hospitals owned by Parent, the Borrower and the
Subsidiaries and the addresses thereof. The Borrower and the Subsidiaries own in
fee all the real property set forth on Schedule 1.01(d).

(b)  Schedule 1.01(d) lists completely and correctly as of the Third Restatement
Effective Date all Hospitals leased by Parent, the Borrower and the Subsidiaries
and the addresses thereof. The Borrower and the Subsidiaries have valid leases
in all the material real property set forth on Schedule 1.01(d).

SECTION 3.21.  Labor Matters.  Except as set forth on Schedule 3.21, as of the
Third Restatement Effective Date, there are no strikes, lockouts or slowdowns
against Parent, the Borrower or any Subsidiary pending or, to the knowledge of
Parent or the Borrower by delivery of written notice or proceeding, threatened.
The consummation of the Transactions or the Permitted HMA Transaction will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which Parent, the
Borrower or any Subsidiary is bound. Except as set forth on Schedule 3.21, as of
the Third Restatement Effective Date, none of Parent, the Borrower or any
Subsidiary is a party to any collective bargaining agreement or other labor
contract applicable to persons employed by it at any Facility.



--------------------------------------------------------------------------------

90

 

SECTION 3.22.  Solvency.     After giving effect to the consummation of the
Subject Transactions, (i) each of the Fair Value and the Present Fair Salable
Value of the assets of Parent and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (ii) Parent and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) Parent and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature. For purposes
of this Section 3.22, the following terms shall have the meanings specified:

“Subject Transactions” shall mean the consummation of the Permitted HMA
Transaction and the other transactions to occur on the Third Restatement
Effective Date (including the execution and delivery of the Third Restatement
Agreement and the effectiveness of this Agreement, the making of the Loans to be
made on the Third Restatement Effective Date and the use of proceeds of such
Loans on the Third Restatement Effective Date.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Parent and its Subsidiaries taken as a whole
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of Parent and its Subsidiaries taken as a whole are
sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of Parent and its
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of Subject Transactions, determined in accordance with GAAP
consistently applied.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Parent and its Subsidiaries taken as a whole after giving effect to the Subject
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of Parent.

“Do not have Unreasonably Small Capital” shall mean Parent and its Subsidiaries
taken as a whole after giving effect to the Subject Transactions have sufficient
capital to ensure that it is a going concern.

“Can pay their Stated Liabilities and Identified Contingent Liabilities as they
mature” shall mean Parent and its Subsidiaries taken as a whole after giving
effect to the Subject Transactions have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.



--------------------------------------------------------------------------------

91

 

SECTION 3.23.  Sanctioned Persons.    None of Parent, the Borrower, or any
Subsidiary or any Unrestricted Subsidiary nor, to the knowledge of the Borrower,
any director, officer, agent, employee or Affiliate of Parent, the Borrower, any
Subsidiary or any Unrestricted Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and each is currently in compliance with all rules
and regulations promulgated by OFAC; and the Borrower will not directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01.  All Credit Events.  On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including on the date of each
issuance of or increase to a Letter of Credit (each such event being called a
“Credit Event”):

(a)  The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance of or increase to
a Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance of or increase to such Letter of
Credit as required by Section 2.23(b).

(b)  (i)  In the case of an Incremental Acquisition Term Loan or Incremental
Acquisition Revolving Credit Commitment Increase, the Specified Representations,
and (ii) in all other cases, the representations and warranties set forth in
Article III and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)  Except in the case of any Incremental Acquisition Term Loan or Incremental
Acquisition Revolving Credit Commitment Increase, at the time of and immediately
after such Credit Event, no Default or Event of Default shall have occurred and
be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Parent on the date of such Credit Event as to the applicable
matters specified in paragraphs (b) and (c) of this Section 4.01.



--------------------------------------------------------------------------------

92

 

SECTION 4.02.  [Intentionally Omitted.]

ARTICLE V

Affirmative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or other arrangements
acceptable to the Issuing Bank and the Administrative Agent have been made with
respect thereto, unless the Required Lenders shall otherwise consent in writing,
each of Parent and the Borrower will, and will cause (i) in the case of Sections
5.01 and 5.02, each of the Material Subsidiaries, and (ii) in the case of
Sections 5.03 through 5.15, each of the Subsidiaries to:

SECTION 5.01.  Existence; Compliance with Laws; Businesses and
Properties.  (a)  Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05.

(b)  (i)  Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations, material to the conduct of its business, except
as could not reasonably be expected to have a Material Adverse Effect;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except as could not reasonably be expected to have
a Material Adverse Effect; and (iii) at all times maintain and preserve all
tangible property material to the conduct of such business and keep such
property in good repair, working order and condition (subject to ordinary wear
and tear, casualty and condemnation) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except as could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02.  Insurance.    (a)  Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided



--------------------------------------------------------------------------------

93

 

that the Borrower may implement programs of self insurance in the ordinary
course of business and in accordance with industry standards for a company of
similar size so long as reserves are maintained in accordance with GAAP for the
liabilities associated therewith.

(b)  Cause all casualty and property policies covering any Collateral to name
the Collateral Agent as loss payee or mortgagee, and/or additional insured, and
each provider of any such insurance shall agree, by endorsement upon such
policies issued by it, that it will give the Administrative Agent 30 days prior
written notice before any such policy or policies shall be altered or canceled.

(c)  If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time.

SECTION 5.03.  Obligations and Taxes.  Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, could reasonably be expected to give rise
to a Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay and discharge such tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04.  Financial Statements, Reports, etc.    In the case of Parent,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a)  within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Parent and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;



--------------------------------------------------------------------------------

94

 

(b)  within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Parent and its consolidated subsidiaries as of the close of such fiscal quarter
and the results of its operations and the operations of such subsidiaries during
such fiscal quarter and the then elapsed portion of the fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of Parent
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments;

(c)  concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.11 (in the case of the financial statements delivered under
paragraph (a) only), 6.12 and 6.13 and, with respect to any Permitted
Acquisition consummated during the preceding quarter for total consideration in
excess of $100,000,000, 6.04(h), (iii) setting forth the identity and value of
any Hospital acquired in fee by Parent or any Subsidiary during the preceding
quarter and not previously identified to the Administrative Agent if the fair
market value thereof is in excess of $10,000,000 and (iv) setting forth
computations in reasonable detail satisfactory to the Administrative Agent of
the Secured Net Leverage Ratio and the Leverage Ratio and, in the case of a
certificate delivered with the financial statements required by paragraph (a)
above, setting forth Parent’s calculation of Excess Cash Flow;

(d)  within 120 days after the beginning of each fiscal year of Parent, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent, the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be;



--------------------------------------------------------------------------------

95

 

(f) promptly after the request by any Lender (made through the Administrative
Agent), all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;

(g) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request (on behalf of itself or any Lender);
and

(i) substantially contemporaneously with each designation of a Subsidiary as an
“Unrestricted Subsidiary” and each redesignation of an Unrestricted Subsidiary
as a “Subsidiary”, provide written notice of such designation or redesignation,
as applicable, to the Administrative Agent (who shall promptly notify the
Lenders).

SECTION 5.05. Litigation and Other Notices.    Furnish to the Administrative
Agent prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Parent, the Borrower
or any Subsidiary that could reasonably be expected to result in a Material
Adverse Effect; and

(c) any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral.          Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s



--------------------------------------------------------------------------------

96

 

corporate name, (ii) in any Loan Party’s jurisdiction of organization or
formation, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Parent and the Borrower
agree not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Parent and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all requirements of law.
Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders
to visit and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested upon reasonable notice and
to make extracts from and copies of such financial records (in each case
excluding patient medical records and any other material which is confidential
pursuant to any laws, rules, regulations and decrees and orders of any
Governmental Authority) and permit any representatives designated by the
Administrative Agent or the Required Lenders to discuss the affairs, finances
and condition of such person with the officers thereof and independent
accountants therefor (with a senior officer of the Borrower present); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only one such visit during any fiscal year shall be at the
Borrower’s expense.

(b) In the case of Parent and the Borrower, use commercially reasonable efforts
to cause the Credit Facilities to be continuously rated by S&P and Moody’s, and
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of Parent.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the Preliminary
Statement to this Agreement.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code, except as would not reasonably be
expected to have a Material Adverse Effect, and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of Parent, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $10,000,000, a statement of a Financial Officer of Parent or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Parent or the Borrower proposes to take with respect thereto.



--------------------------------------------------------------------------------

97

 

SECTION 5.10. Compliance with Environmental Laws.   Comply and cause all lessees
and other persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and promptly conduct any remedial action in accordance with
Environmental Laws; provided, however, that none of Parent, the Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports.   If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Parent, the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, the Borrower
shall provide to the Lenders within 45 days after receipt of such request, at
the expense of the Loan Parties, environmental site assessment reports (Phase I,
Phase II and/or compliance audits) regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the compliance matter
and/or the presence or absence of Hazardous Materials and the estimated cost of
any compliance or remedial action in connection with such Default.

SECTION 5.12. Further Assurances.   Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents. The Borrower will cause any subsequently acquired or
organized Material Subsidiary (or any Subsidiary that becomes a Material
Subsidiary) to become a Loan Party by executing the Guarantee and Collateral
Agreement and each applicable Security Document in favor of the Collateral
Agent. The Borrower may, in its discretion, elect to cause a Permitted Joint
Venture Subsidiary to become a Loan Party by complying with the foregoing
sentence. In addition, except with respect to which, in the reasonable judgment
of the Administrative Agent (confirmed in writing by written notice to the
Borrower), the cost or other consequences (including any Tax consequence) of
doing so shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and subject to applicable limitations set forth in the
Security Documents, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of Parent, the
Borrower and the Subsidiary Guarantors (including properties acquired subsequent
to the Closing Date), except this Section 5.12 shall not require Parent, the
Borrower or any Subsidiary Guarantor to (a) pledge (i) more than 65% of the



--------------------------------------------------------------------------------

98

 

outstanding voting Equity Interests in any Foreign Subsidiary, (ii) any Equity
Interest in any Non-Significant Subsidiary or (iii) any Equity Interest in any
Permitted Syndication Subsidiary, any Securitization Subsidiary or any Permitted
Joint Venture Subsidiary to the extent the pledge of the Equity Interest in such
Subsidiary is prohibited by any applicable Contractual Obligation or requirement
of law, or (b) grant security interests in any asset that (i) would result in
the violation of the enforceable anti-assignment provision of any contract, or
would be prohibited by or would violate applicable law or contractual provisions
(including any right of first refusal) or would otherwise result in termination
or any forfeiture under any contract, (ii) is a vehicle or other asset subject
to certificate of title, (iii) require perfection through control agreements
(including, to the extent required in the relevant jurisdiction for deposit
accounts and investment property), (iv) are minority Equity Interests, (v) are
leasehold interests or (vi) is permitted to be so excluded under the Guarantee
and Collateral Agreement. Such security interests and Liens will be created
under the Security Documents and other security agreements, mortgages, deeds of
trust and other instruments and documents in form and substance reasonably
satisfactory to the Collateral Agent, and the Borrower shall deliver or cause to
be delivered to the Lenders all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Collateral Agent
shall reasonably request to evidence compliance with this Section. Any
requirement to mortgage real property that is acquired after the Closing Date
pursuant to this Section 5.12 shall be limited to real property owned in fee by
a Loan Party that (i) has a fair market value equal to or exceeding $10,000,000,
(ii) is not subject to a Lien permitted under Section 6.02(c), (n) or (s) (for
so long as such Lien exists), and (iii) the Borrower does not intend to sell
within six months of the acquisition thereof pursuant to clause (i) or (x) of
Section 6.05(b) or such longer period permitted by the Collateral Agent. No
appraisals, environmental reports or surveys shall be required to be obtained in
connection with any mortgage of real property pursuant to this Section 5.12. The
Borrower agrees to provide such evidence as the Collateral Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.

SECTION 5.13.  Proceeds of Certain Dispositions.  If, as a result of the receipt
of any cash proceeds by Parent, the Borrower or any Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset the Borrower
would be required by the terms of any Senior Note Indenture or the documentation
governing any other Material Indebtedness that is unsecured or secured by Liens
junior to the Liens securing the Obligations to make an offer to purchase any of
the Indebtedness thereunder, then, prior to the first day on which the Borrower
would be required to commence such an offer to purchase, (i) prepay Loans in
accordance with Section 2.12 or 2.13, provided that the Borrower may use a
portion of such cash proceeds to prepay or repurchase Other Senior Secured Debt
to the extent any applicable credit agreement, indenture or other agreement
governing such Other Senior Secured Debt requires the Borrower to prepay or make
an offer to purchase such Other Senior Secured Debt with such cash proceeds, in
each case in an amount not to exceed the product of (A) the amount of such cash
proceeds and (B) a fraction, the numerator of which is the outstanding principal
amount of such Other Senior Secured Debt and the denominator of which is the sum
of the outstanding principal amount of such Other Senior Secured Debt and the
outstanding principal amount of Term Loans, or (ii) acquire assets or make
investments in a manner that is permitted hereby, in each case in a manner that
will eliminate any such requirement to make such an offer to purchase.



--------------------------------------------------------------------------------

99

 

SECTION 5.14.  Operation of Facilities.  Use commercially reasonable efforts to
operate, and cause the Subsidiaries to operate, the Facilities owned, leased or
operated by Parent, the Borrower or any of the Subsidiaries now or in the future
in a manner believed by the Borrower to be consistent with prevailing health
care industry standards in the locations where the Facilities exist from time to
time, except to the extent failure to do so would not have a Material Adverse
Effect.

ARTICLE VI

Negative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or other arrangements acceptable
to the Issuing Bank and the Administrative Agent have been made with respect
thereto, unless the Required Lenders shall otherwise consent in writing, neither
Parent nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:

SECTION 6.01. Indebtedness.    Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Third Restatement Effective Date and set forth
in Schedule 6.01 and any extensions, renewals, refinancings or replacements of
such Indebtedness to the extent the principal amount of such Indebtedness is not
increased (except by an amount equal to the unpaid accrued interest and premium
thereon plus other reasonable amounts paid and fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement), neither
the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the obligors thereof, if not the original obligors in respect of such
Indebtedness, are Loan Parties;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of Parent, the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an



--------------------------------------------------------------------------------

100

 

amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $500,000,000 at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $500,000,000
at any time outstanding;

(f) Indebtedness (including Capital Lease Obligations) of any Subsidiary secured
by one or more Facilities owned or leased by such Subsidiary, and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid and fees and expenses incurred in connection with such extension, renewal,
refinancing or replacement); provided that (i) when incurred, such Indebtedness
shall not exceed the fair market value of the Facilities securing the same and
(ii) the aggregate principal amount of all such Indebtedness incurred pursuant
to this Section 6.01(f) shall not exceed $500,000,000 at any time outstanding
(such Indebtedness meeting the criteria of this Section 6.01(f) being referred
to herein as “Permitted Real Estate Indebtedness”);

(g) Indebtedness under performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations, or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) [reserved];

(i) Indebtedness in respect of Hedging Agreements permitted by Section 6.04(g);

(j) Cash Management Obligations;

(k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding;

(l) Indebtedness pursuant to any Permitted Receivables Transaction incurred in
accordance with Section 6.05(b);



--------------------------------------------------------------------------------

101

 

(m) Indebtedness incurred to finance, or assumed in connection with, one or more
Permitted Acquisitions or the Permitted HMA Transaction, and any extensions,
renewals, refinancings or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased (except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
amounts paid and fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement plus unused committed amounts), neither the
final maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and the obligors
thereof, if not the original obligors in respect of such Indebtedness, are Loan
Parties;

(n) Indebtedness owed to a seller in a Permitted Acquisition or any other
acquisition permitted under Section 6.04, or a Permitted Joint Venture or to a
buyer in a disposition permitted under Section 6.05 that (i) relates to
post-closing adjustments with respect to accounts receivable, accounts payable,
net worth and/or similar items or earnouts or (ii) relates to indemnities
granted to the seller or buyer in such transactions;

(o) Permitted Additional Debt, provided that, at the time of incurrence of such
Permitted Additional Debt, and after giving pro forma effect thereto and to the
use of the proceeds thereof, the Interest Coverage Ratio (as such term and its
component definitions are defined on the Third Restatement Effective Date) shall
not be less than (i) at any time on or prior to December 31, 2016, 2.00 to 1.0
or (ii) at any time thereafter, 2.25 to 1.0;

(p) Indebtedness in the nature of letters of credit (other than Letters of
Credit issued pursuant to this Agreement) issued for the account of Parent, the
Borrower or any Subsidiary (and related reimbursement obligations) not to exceed
an aggregate face amount of $100,000,000;

(q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

(r) from and after the latest Revolving Credit Maturity Date (including the
final maturity date of any Replacement Revolving Credit Facility), Indebtedness
to finance the general needs of the Borrower and the Subsidiaries incurred after
such latest Revolving Credit Maturity Date in an aggregate principal amount not
to exceed, when taken together with the aggregate principal amount of all other
outstanding Indebtedness incurred in reliance on this paragraph (r),
$1,500,000,000 at any time outstanding, provided that the Borrower shall have
(i) repaid all Revolving Loans and reimbursed, if any, all L/C Disbursements and
made arrangements acceptable to the Issuing Bank and the Administrative Agent
with respect to any outstanding Letters of Credit and (ii) paid all related fees
and expenses, each in accordance with the terms of this Agreement;



--------------------------------------------------------------------------------

102

 

(s) Indebtedness consisting of obligations to pay insurance premiums;

(t) except as otherwise expressly provided herein, Guarantees by Parent, the
Borrower or the Subsidiaries of Indebtedness of Parent, the Borrower and the
Subsidiaries permitted to be incurred hereunder;

(u) other Indebtedness incurred after the Third Restatement Effective Date of
the Borrower or the Subsidiaries in an aggregate principal amount not exceeding
$1,000,000,000 at any time outstanding;

(v) (x) Pari Passu Debt, provided that, either (i) at the time of incurrence of
such Pari Passu Debt, and after giving effect thereto and to the use of the
proceeds thereof, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Secured Net Leverage Ratio Condition shall be satisfied
or (ii) not later than the fifth Business Day following the incurrence thereof,
100% of the Net Cash Proceeds thereof are used by the Borrower to prepay Term
Loans in the manner set forth in Section 2.13(g) and (y) Pari Passu Debt or
Permitted Additional Debt that refinances or replaces any existing Pari Passu
Debt; provided that the principal amount of such Pari Passu Debt is not
increased (except by an amount not to exceed (1) the amount of unpaid accrued
interest and premium on the existing Pari Passu Debt so refinanced or replaced,
plus (2) other reasonable amounts paid and fees and expenses incurred in
connection with such refinancing or replacement plus unused commitments);

(w) (i) Alternative Incremental Facility Indebtedness; provided that (x) at the
time of incurrence of such Alternative Incremental Facility Indebtedness the
principal amount of such Alternative Incremental Facility Indebtedness does not
exceed the Incremental Amount and (y) either (A) at the time of incurrence of
such Alternative Incremental Facility Indebtedness, and after giving effect
thereto and to the use of the proceeds thereof, no Default or Event of Default
shall have occurred and be continuing, (B) 100% of the Net Cash Proceeds thereof
are used within five Business Days of the incurrence thereof to prepay
then-outstanding Term Loans pursuant to Section 2.12 or (C) such Indebtedness is
incurred in connection with a Permitted Acquisition; and (ii) any extensions,
renewals, refinancings and replacements of Indebtedness permitted to be incurred
pursuant to this Section 6.01(w) (the Indebtedness being extended, renewed,
refinanced or replaced being referred to herein as the “Refinanced
Indebtedness”; and the Indebtedness incurred under this subclause (ii) being
referred to herein as “Permitted Refinancing Indebtedness”); provided that
(x) the principal amount of the Permitted Refinancing Indebtedness is not
increased (except by an amount equal to the accrued interest and premium on, or
other amounts paid, and fees and expenses incurred, in connection with such
extension, renewal, refinancing or replacement plus any unused commitments) and
(y) the Permitted Refinancing Indebtedness complies with clauses (a) through
(g) of the definition of the term “Alternative Incremental Facility
Indebtedness”; and



--------------------------------------------------------------------------------

103

 

(x) (1) Other Junior Secured Debt of Loan Parties, provided that, at the time of
incurrence of such Other Junior Secured Debt, (A) after giving effect thereto
and to the use of the proceeds thereof, no Default or Event of Default shall
have occurred and be continuing and (B) after giving pro forma effect thereto
and to the use of the proceeds thereof, the Secured Net Leverage Ratio shall not
be greater than 4.25 to 1.0, and (2) Other Junior Secured Debt of Loan Parties
that refinances or replaces any existing Other Junior Secured Debt of Loan
Parties; provided that the principal amount of such Other Junior Secured Debt is
not increased (except by an amount not to exceed (x) the amount of unpaid
accrued interest and premium on the existing Other Junior Secured Debt so
refinanced or replaced, plus (y) other reasonable amounts paid and fees and
expenses incurred in connection with such refinancing or replacement plus unused
commitments).

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Third Restatement Effective Date and set forth in Schedule 6.02; provided
that such Liens shall secure only those obligations which they secured on the
Third Restatement Effective Date and extensions, renewals and replacements
thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the Closing Date prior to the time such
person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Parent, the Borrower or any Subsidiary (other than affixed
or incorporated into the property covered by such Lien) and (iii) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be, and any
extensions, renewals, refinancings or replacements of such obligations;

(d) Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not delinquent or which are not required to be paid under Section 5.03;



--------------------------------------------------------------------------------

104

 

(f) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(h) zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;

(i) zoning, building codes and other land use laws, regulations and ordinances
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such real property which are not violated by the current use or occupancy of
such real property or the operation of the business of the Borrower or any of
the Subsidiaries or any violation of which would not have a Material Adverse
Effect;

(j) ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(k) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted hereunder;

(l) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary, except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the products thereof;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender
secured by a Lien permissibly incurred pursuant to this Section 6.02(n);



--------------------------------------------------------------------------------

105

 

(o) Liens arising out of judgments or awards that do not constitute an Event of
Default under paragraph (i) of Article VII;

(p) Liens pursuant to Receivables Transactions incurred in accordance with
Section 6.05(b), including Liens on the assets of any Securitization Subsidiary
created pursuant to a Receivables Transaction and Liens incurred by the Borrower
and the Subsidiaries on Receivables to secure obligations owing by them in
respect of any such Receivables Transaction, provided that any Receivables not
transferred to a Securitization Subsidiary in connection with such Receivables
Transaction to the extent constituting intercompany indebtedness required to be
pledged pursuant to the Guarantee and Collateral Agreement shall be and remain
subject to the perfected first priority Lien and security interest granted to
the Collateral Agent in favor of the Lenders in accordance with the Guarantee
and Collateral Agreement;

(q) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(k);

(r) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);

(s) Liens on one or more Facilities owned or leased by any Subsidiary to secure
Permitted Real Estate Indebtedness incurred by such Subsidiary pursuant to
Section 6.01(f);

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent, the Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent, the
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Parent, the Borrower or any Subsidiary
in the ordinary course of business;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;



--------------------------------------------------------------------------------

106

 

(v) Liens solely on any cash earnest money deposits made by Parent, the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) Liens securing insurance premiums financing arrangements, provided that such
Liens are limited to the applicable unearned insurance premiums;

(x) other Liens that do not, individually or in the aggregate, secure
obligations in excess of $300,000,000 at any one time;

(y) Liens on the Collateral which (i) secure Indebtedness incurred pursuant to
Section 6.01(r) and (ii) have the same priority as, or junior priority to, the
Liens securing the Obligations;

(z) Liens on the Collateral which (i) secure Pari Passu Debt Obligations and/or
Alternative Incremental Facility Indebtedness and (ii) have the same priority
as, or junior priority to, the Liens securing the Obligations;

(aa) Liens on the Collateral which (i) secure Indebtedness incurred pursuant to
Section 6.01(m) if, at the time of the incurrence or assumption thereof, the
Secured Net Leverage Ratio Condition is met, (ii) have the same priority as, or
junior priority to, the Liens securing the Obligations and (iii) are subject to
the Pari Passu Intercreditor Agreement or a Junior Lien Intercreditor Agreement;
and

(bb) Liens on the Collateral which (i) secure Other Junior Secured Debt incurred
pursuant to Section 6.01(x) that is not secured by any asset other than
Collateral that secures the Obligations, (ii) have junior priority to the Liens
securing the Obligations and (iii) are subject to a Junior Lien Intercreditor
Agreement.

SECTION 6.03.  Sale and Lease-Back Transactions.         Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless (a) the sale or
transfer of such property is permitted by Section 6.05 and (b) any Capital Lease
Obligations, Synthetic Lease Obligations, Permitted Real Estate Indebtedness or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.

SECTION 6.04.  Investments, Loans and Advances.   Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i)  investments by Parent, the Borrower and the Subsidiaries existing on
the Closing Date in the Borrower and the Subsidiaries, (ii) additional
investments by Parent, the Borrower and the Subsidiaries in the Borrower and the



--------------------------------------------------------------------------------

107

 

Subsidiaries and any Unrestricted Subsidiaries and (iii) additional investments
by Parent, the Borrower and the Subsidiaries in Permitted Joint Ventures
(subject to the limitations on such investments referred to in the definition of
the term “Permitted Joint Ventures”); provided that (x) any Equity Interests
held by a Loan Party shall be pledged to the extent required by Section 5.12 and
the Guarantee and Collateral Agreement and (y) any such investments made
pursuant to clause (ii) above made by a Loan Party to a Subsidiary that is not a
Loan Party, or made by Parent, the Borrower or any Subsidiary to an Unrestricted
Subsidiary, may only be made if (A) no Default or Event of Default shall have
occurred and be continuing and (B) the aggregate amount of all such investments
made by Loan Parties in Subsidiaries that are not Loan Parties, or by Parent,
the Borrower or any Subsidiary in an Unrestricted Subsidiary and outstanding at
any time (without regard to any write-downs or write-offs thereof, and valued
net in the case of intercompany loans and transferred liabilities) shall not
exceed $500,000,000 after the Third Restatement Effective Date plus the amount
of dividends, distributions and other returns of capital actually received in
cash by any Loan Party with respect to any such investments; for purposes of the
foregoing, if the Borrower designates a Subsidiary as an Unrestricted Subsidiary
in accordance with the definition of the term “Unrestricted Subsidiary”, the
Borrower will be deemed to have made an investment at that time in the resulting
Unrestricted Subsidiary in an aggregate amount equal to the fair market value of
the net assets of such Unrestricted Subsidiary;

(b) Permitted Investments;

(c) (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Borrower’s cash management system (including with respect
to intercompany self-insurance arrangements), (ii) loans or advances made by the
Borrower or any of the Subsidiaries to a Permitted Syndication Subsidiary for
working capital needs evidenced by a promissory note that is pledged to the
Collateral Agent so long as such loans or advances constitute Indebtedness of
the primary obligor that is not subordinate to any other Indebtedness of such
obligor, and (iii) loans or advances made by Parent to the Borrower or any
Subsidiary, the Borrower to Parent or any Subsidiary and by any Subsidiary to
Parent, the Borrower or any other Subsidiary; provided, however, that (x) any
such loans and advances made by a Loan Party that are evidenced by a promissory
note shall be pledged to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to the Guarantee and Collateral Agreement (and any such
loans and advances made by a Loan Party to a Subsidiary that is not a Loan Party
shall be so evidenced and pledged) and (y) any such loan or advance made by a
Loan Party to a Subsidiary that is not a Loan Party or by Parent, the Borrower
or any Subsidiary to an Unrestricted Subsidiary shall be subject to the
requirements and limitations described in clause (y) of the first proviso to
Section 6.04(a), except to the extent that (1) such loan or advance shall be
secured by a fully perfected, first-priority Lien on substantially all of the
assets of the recipient of such loan or advance and its subsidiaries (in each
case of a type that would have constituted Collateral if such recipient were
party to the applicable Security Documents) and (2) such Lien is collaterally
assigned to the Collateral Agent for the benefit of the Secured Parties, all on
terms reasonably satisfactory to the Collateral Agent;



--------------------------------------------------------------------------------

108

 

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees, officers, consultants
and agents (including payroll advances, travel and entertainment advances and
relocation loans in the ordinary course of business to employees, officers and
agents of the Borrower or any such Subsidiary (or to any physician or other
health care professional associated with or agreeing to become associated with
Parent, the Borrower or any Subsidiary or any Hospital owned or leased or
operated by the Borrower or any Subsidiary (“Health Care Associates”)));

(f) Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of Health Care Associates
of the Borrower or any of the Subsidiaries;

(g) the Borrower and the Subsidiaries may enter into Hedging Agreements that are
not speculative in nature;

(h) the Borrower or any Subsidiary may acquire (including by any lease that
contains upfront payments and/or buyout options) all or substantially all the
assets of a person or line of business of such person, or directly acquire and
beneficially own (and retain the right to vote) more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other Equity Interests of any acquired or newly formed
corporation or other entity that acquires or leases such person, division or
line of business (referred to herein as the “Acquired Entity”); provided that
(i) as of the consummation thereof, such acquisition shall have been approved by
the board of directors of the Acquired Entity; (ii) the Acquired Entity shall be
in a similar, related, incidental or complementary line of business as that of
the Borrower and the Subsidiaries as conducted during the current and most
recent calendar year; and (iii) at the time of such transaction
(A) [Reserved], (B) if the total consideration paid in connection with such
acquisition and any other acquisitions pursuant to this Section 6.04(h) after
the Third Restatement Effective Date (including any Indebtedness of the Acquired
Entity that is assumed by the Borrower or any Subsidiary following such
acquisition and any payments following such acquisition pursuant to earn-out
provisions or similar obligations) shall exceed $500,000,000 in the aggregate
(excluding the total consideration paid in respect of Permitted Acquisitions
listed on Schedule 6.04(h) and consideration consisting of, or funded with the
proceeds of, Qualified Capital Stock and excluding any acquisition for total
consideration of no more that $150,000,000), then the Borrower would be in
compliance with the covenant set forth in Section 6.13 on the last day of the
most recently ended fiscal quarter for which financial



--------------------------------------------------------------------------------

109

 

statements have been or were required to be delivered, after giving pro forma
effect to such transaction and to any other event occurring after such period as
to which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.04(h) occurring after such period) as if such
transaction had occurred as of the first day of such period, (C) [Reserved],
(D) the Borrower shall comply, and shall cause the Acquired Entity to comply,
with the applicable provisions of Section 5.12 and the Security Documents within
a period after consummation of such transaction agreed to by the Administrative
Agent (other than, in each case, any Captive Insurance Subsidiary or
Securitization Subsidiary), and (E) the aggregate consideration paid in
connection with all such acquisitions of Acquired Entities that become Foreign
Subsidiaries (or, in the case of an acquisition of assets, such assets are not
directly acquired by Loan Parties), shall not exceed $300,000,000 (any
acquisition of an Acquired Entity meeting all the applicable criteria of this
Section 6.04(h) being referred to herein as a “Permitted Acquisition”);

(i) Permitted Joint Ventures;

(j) investments in a Permitted Syndication Subsidiary in connection with a
Permitted Syndication Transaction made pursuant to Section 6.05(b);

(k) investments in any Securitization Subsidiary or other person as required
pursuant to the terms and conditions of any Permitted Receivables Transaction
made pursuant to Section 6.05(b);

(l) the Borrower or any of the Subsidiaries may acquire and hold Receivables
owing to it or Parent, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

(m) investments to the extent that payment for such investments is made with
issuances of or the cash proceeds from the issuance of Equity Interests of
Parent;

(n) extensions of trade credit and purchases of equipment and inventory in the
ordinary course of business;

(o) loans and advances to Parent in lieu of, and not in excess of the amount of,
dividends to the extent permitted to be made to Parent in accordance with
Section 6.06;

(p) investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(q) investments by Parent, the Borrower and the Subsidiaries in any Captive
Insurance Subsidiary in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
Captive Insurance Subsidiary is formed (plus any excess capital generated as



--------------------------------------------------------------------------------

110

 

a result of any such prior investment that would result in an unfavorable tax or
reimbursement impact if distributed), and other investments in any Captive
Insurance Subsidiary to cover reasonable general corporate and overhead expenses
of such Captive Insurance Subsidiary;

(r) investments by any Captive Insurance Subsidiary;

(s) investments in any Captive Insurance Subsidiary in connection with a push
down by the Borrower of insurance reserves;

(t) investments held by a person (including by way of acquisition, merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(u) investments in minority interests existing on the Closing Date;

(v) the contribution or other transfer of property to any Spinout Subsidiary in
connection with a Spinout Transaction and investments received in connection
with a Spinout Transaction;

(w) investments representing the non-cash portion of the consideration received
for an Asset Sale or other asset disposition permitted under Section 6.05;

(x) investments entered into in order to consummate the Permitted HMA
Transaction or held as a result of the consummation of the HMA Permitted
Transaction;

(y) (i) investments made using the Available Amount or (ii) investments made
using the Available Declined Proceeds Amount; and

(z) in addition to investments permitted by paragraphs (a) through (y) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate outstanding amount of investments, loans and advances
pursuant to this paragraph (z) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $200,000,000
plus the amount of dividends, distributions and other returns of capital
actually received in cash by any Loan Party or any of its Subsidiaries in
respect of investments made in reliance on this paragraph (z) in the aggregate
at any time.

It is understood and agreed that, in the event that any investment is made by
the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.



--------------------------------------------------------------------------------

111

 

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a)  Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to any Permitted Interest Transfer, any Permitted Joint Venture or
transfers of Equity Interests of any Subsidiary to a Loan Party or by a
Subsidiary that is not a Subsidiary Guarantor to any Subsidiary or transfers of
Equity Interests of a Subsidiary that remains a Subsidiary Guarantor after
giving effect to such transfer), or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing, (w) Parent or the Borrower may
merge with any other Person (other than Parent and the Borrower); provided that
(1) Parent or the Borrower, as applicable, shall be the continuing and surviving
Person or the continuing or surviving Person shall expressly assume the
obligations of Parent or Borrower, as applicable, including all of the
obligations under this Agreement and the other Loan Documents, in a manner
reasonably acceptable to the Administrative Agent, and (2) Parent and the
Borrower or such continuing or surviving Person, as applicable, remains
organized under the laws of the United States, any state thereof or the District
of Columbia, (x) any wholly owned Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (y) any
Subsidiary may merge into or consolidate with any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary (provided that (A) if
any party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party and (B) to the extent any person other than
the Borrower or a wholly owned Subsidiary receives any consideration in
connection therewith, then such transaction shall be considered as an investment
under the applicable paragraph of Section 6.04) and (z) the Borrower and the
Subsidiaries may make Permitted Acquisitions or any other investment, loan or
advance permitted pursuant to Section 6.04 (including by merger), and may enter
into Permitted Joint Ventures.

(b) Make any Asset Sale otherwise permitted under paragraph (a) above unless
such Asset Sale is:

(i) for consideration that is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of; provided that for any
disposition of assets with a fair market value of more than $50,000,000, at
least 75% of such consideration is cash, cash equivalents or Permitted
Investments;

(ii) a Receivables Transaction, provided that (w) the material terms and
conditions and the structure of such Receivables Transaction have been approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), (x) any Liens granted in connection with such Receivables Transaction
shall comply with the terms of Section 6.02(p),



--------------------------------------------------------------------------------

112

 

(y) the aggregate Receivables Transaction Amount outstanding at any time in
respect of all Receivables Transactions does not exceed $3,000,000,000 and
(z) to the extent Parent or any of its subsidiaries shall receive aggregate Net
Cash Proceeds in excess of $700,000,000 from the consummation of Receivables
Transactions after the Third Restatement Effective Date, the Borrower shall,
substantially simultaneously with (and in any event not later than the fifth
Business Day next following) the receipt of such Net Cash Proceeds by Parent or
such subsidiary, apply an amount equal to 100% of the amount of such Net Cash
Proceeds so in excess of $700,000,000 to prepay then-outstanding Indebtedness
(other than Indebtedness in respect of revolving extensions of credit, except to
the extent that any such prepayment is accompanied by a permanent reduction in
related commitments) (any Receivables Transaction meeting all the criteria of
this Section 6.05(b)(ii) being referred to herein as a “Permitted Receivables
Transaction”);

(iii) a Syndication Transaction, provided that the aggregate amount or value of
the consideration received by any Permitted Syndication Subsidiary and/or the
Borrower and the other Subsidiaries from third parties in connection with such
Syndication Transaction (or series of Syndication Transactions), except for the
Syndication Transactions listed on Schedule 6.05(b) (the “Syndication
Proceeds”), when added to the aggregate Syndication Proceeds from all previous
Permitted Syndications on or after the Closing Date does not exceed $200,000,000
(any Syndication Transaction meeting the criteria of this Section 6.05(b)(iii)
being referred to herein as a “Permitted Syndication Transaction”);

(iv) any Permitted Interest Transfer;

(v) for the sale or other disposition consummated by the Borrower or any of the
Subsidiaries after the Closing Date of assets constituting a subsidiary or
business unit or units of the Borrower or the Subsidiaries (including a
Facility) or the interest of the Borrower or the Subsidiaries therein, provided
that (i) such sale or other disposition shall be made for fair value on an
arm’s-length basis and (ii) the consideration received for such sale or other
disposition constitutes or would constitute a Permitted Acquisition, Permitted
Joint Venture or Permitted Syndication Subsidiary in accordance with the
definition thereof;

(vi) the Borrower and the Subsidiaries may abandon, allow to lapse or otherwise
dispose of intangible property that the Borrower or such Subsidiary shall
determine in its reasonable business judgment is immaterial to the conduct of
its business;

(vii) forgiveness of any loans or advances made pursuant to Section 6.04(e);



--------------------------------------------------------------------------------

113

 

(viii) transfers of property subject to casualty or a condemnation proceeding;

(ix) Restricted Payments permitted pursuant to Section 6.06;

(x) [reserved]; or

(xi) any investment, loan or advance permitted pursuant to Section 6.04.

For the purposes of Section 6.05(b)(i), the following will be deemed to be cash:

(i) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or a Subsidiary (other than subordinated
Indebtedness of the Borrower or a Guarantor) and the release of the Borrower or
such Subsidiary from all liability on such Indebtedness or other liability in
connection with such Asset Sale;

(ii) securities, notes or other obligations received by the Borrower or any
Subsidiary of the Borrower from the transferee that are converted by the
Borrower or such Subsidiary into cash or cash equivalents (including Permitted
Investments) within 180 days following the closing of such Asset Sale;

(iii) Indebtedness of any Subsidiary that is no longer a Subsidiary as a result
of such Asset Sale, to the extent that the Borrower and each other Subsidiary
are released from any Guarantee of payment of such Indebtedness in connection
with such Asset Sale;

(iv) consideration consisting of Indebtedness of the Borrower (other than
subordinated Indebtedness) received after the Third Amendment Effective Date
from Persons who are not the Borrower or any Subsidiary; and

(v) any Designated Non-Cash Consideration received by the Borrower or any
Subsidiary in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this covenant that is at that time outstanding, not to exceed the greater of
$800,000,000 and 3.0% of Total Assets (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).



--------------------------------------------------------------------------------

114

 

SECTION 6.06.  Restricted Payments; Restrictive Agreements.   (a)  Declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement); provided, however, that

(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

(ii) Parent, the Borrower or any Subsidiary may distribute the Equity Interests
of a Spinout Subsidiary pursuant to a Spinout Transaction;

(iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, repurchase its Equity Interests
owned by current or former employees, directors or consultants of Parent, the
Borrower or the Subsidiaries or make payments to employees, directors or
consultants of Parent, the Borrower or the Subsidiaries in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans in
an aggregate amount not to exceed $60,000,000 in any fiscal year;

(iv) the Borrower may make Restricted Payments to Parent (A) (x) to the extent
necessary to pay general corporate and overhead expenses incurred by Parent in
the ordinary course of business (including legal, accounting and similar
expenses) and expenses necessary to maintain its status as a publicly held
corporation, and (y) in an amount necessary to pay the Tax liabilities of Parent
or (B) consisting of (1) costs (including all professional fees and expenses)
incurred by Parent in connection with reporting obligations under or otherwise
incurred in connection with compliance with applicable laws, rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, the Senior Notes, the Loan Documents or any other agreement or
instrument relating to Indebtedness of the Borrower or any Subsidiary, customary
indemnification obligations of Parent owing to directors, officers, employees or
other Persons under its charter or by-laws or pursuant to written agreements
with any such Person to the extent relating to the Borrower and its
Subsidiaries, (2) obligations of Parent in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Borrower
and its Subsidiaries, (3) expenses incurred by Parent in connection with any
public offering or other sale of Equity Interests or Indebtedness: (x) where the
net proceeds of such offering or sale are intended to be received by or
contributed to the Borrower or a Subsidiary, (y) in a pro-rated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received or contributed, or (z) otherwise on an interim basis prior to
completion of such offering so long as Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary out of the
proceeds of such offering promptly if completed; provided, however, that all
Restricted Payments made to Parent pursuant to this clause (iv) are used by
Parent for the purposes specified herein within 20 days of the receipt thereof;



--------------------------------------------------------------------------------

115

 

(v) in addition to Restricted Payments permitted by clauses (i) through
(iv) above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate amount from
and after the Third Restatement Effective Date not to exceed $200,000,000 less
the amount of payments made from and after the Third Restatement Effective Date
pursuant to Section 6.09(b)(i);

(vi) the Borrower may net shares under employee benefits plans to settle option
price payments owed by employees and directors with respect thereto and to
settle employees’ and directors’ Federal, state and income tax liabilities (if
any) related thereto;

(vii) so long as (A) no Event of Default or Default shall have occurred and be
continuing or would result therefrom and (B) at the time of and after giving
effect thereto, the Secured Net Leverage Ratio shall not be greater than 3.5 to
1.0, the Borrower may make other Restricted Payments, and Parent may make
Restricted Payments, in an amount not to exceed the Available Amount at the time
such Restricted Payment is made;

(viii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, (A) repurchase any of its Equity
Interests, or (B) make payments to employees, directors or consultants of
Parent, the Borrower or the Subsidiaries in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans, in each case in an
aggregate amount not to exceed the Received Exercise Proceeds Amount at the time
such Restricted Payment is made;

(ix) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate amount not to
exceed $25,000,000 in any fiscal year, beginning with the fiscal year ending
December 31, 2013;

(x) Parent, Borrower or any Subsidiary may make a payment of any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement;



--------------------------------------------------------------------------------

116

 

(xi) Parent, Borrower or any Subsidiary may make a purchase, repurchase,
redemption, defeasance or other acquisition or retirement of preferred Equity
Interests made by exchange (including any such exchange pursuant to the exercise
of a conversion right or privilege in connection with which cash is paid in lieu
of the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, preferred Equity Interests of the Borrower or
Parent (other than Disqualified Stock and other than preferred Equity Interests
sold to a Subsidiary) or a substantially concurrent contribution to the equity
(other than through the issuance of Disqualified Stock or by preferred Equity
Interests sold to any Subsidiary) of the Borrower or Parent;

(xii) the Borrower may make payments or loans, advances, dividends or
distributions to Parent to make payments to holders of Equity Interests of
Parent in lieu of the issuance of fractional shares of such Equity Interests,
provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
covenant or otherwise to facilitate any dividend or other return of capital to
the holders of such Equity Interests (as determined in good faith by the board
of directors of the Borrower);

(xiii) Parent, the Borrower or any Subsidiary may make purchases, repurchases,
redemptions, defeasances or other acquisitions or retirements of Equity
Interests deemed to occur upon the exercise of stock options, warrants or other
rights in respect thereof if such Equity Interests represent a portion of the
exercise price thereof; and

(xiv) Parent, the Borrower or any Subsidiary may pay dividends or other
distributions of Equity Interests of, or Indebtedness owed to Parent, the
Borrower or a Subsidiary by, Unrestricted Subsidiaries (unless the Unrestricted
Subsidiary’s principal asset is cash or cash equivalents (including Permitted
Investments)).

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Parent,
the Borrower or any Subsidiary (other than any Permitted Joint Venture
Subsidiary) to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary (other than any Permitted Joint Venture Subsidiary) to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Subsidiary Guarantor or to
Guarantee Indebtedness of the Borrower or any Subsidiary Guarantor; provided
(x) that the foregoing shall not apply to restrictions and conditions
(A) imposed by law or by any Loan Document or any Senior Note Indenture,
(B) contained in agreements relating to the sale of a Subsidiary or other assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(C) imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred hereunder, (D) imposed



--------------------------------------------------------------------------------

117

 

pursuant to other Indebtedness incurred pursuant to Section 6.01 with such
encumbrances and restrictions that, taken as a whole, are not more restrictive
than the terms hereof, (E) contained in any agreement relating to a Permitted
Receivables Transaction if such restrictions or encumbrances apply only to the
relevant Permitted Receivables Transaction and are required pursuant to the
terms and conditions of such Permitted Receivables Transaction, (F) on Permitted
Joint Ventures or other joint ventures permitted under Section 6.04 and
Permitted Syndication Subsidiaries imposed by the terms of the agreements
governing the same, (G) applicable to an Acquired Entity at the time such
Acquired Entity became a Subsidiary, so long as such restriction or encumbrance
was not created in contemplation of or in connection with such Acquired Entity
becoming a Subsidiary and apply only to such Acquired Entity and (H) imposed by
any credit agreement, indenture or other agreement governing Pari Passu Debt or
Alternative Incremental Facility Indebtedness, so long as such restrictions and
conditions are not less favorable to the Lenders than to the holders of such
Pari Passu Debt or such Alternative Incremental Facility Indebtedness, as the
case may be; and (y) clause (i) of the foregoing shall not apply to restrictions
or conditions (A) that are customary provisions in leases and other contracts
restricting the assignment thereof and any right of first refusal and
(B) imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness.

For the avoidance of doubt, any transaction permitted pursuant to this
Section 6.06 to be made or consummated by the Borrower (other than
Section 6.06(a)(iv)) shall be permitted to be made or consummated by Parent.

SECTION 6.07. Transactions with Affiliates.      Except for (a) transactions
between or among Parent and its Subsidiaries or described on Schedule 6.07 and
(b) the contribution or other transfer by Parent, the Borrower or any Subsidiary
of property owned by it to any Spinout Subsidiary pursuant to a Spinout
Transaction and transition services agreements, tax sharing agreements,
intellectual property sharing agreements, real estate matter and employee matter
agreements, indemnification and insurance agreements and other similar
agreements among Parent, the Borrower, any Subsidiary and a Spinout Subsidiary
entered into in connection with a Spinout Transaction, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) the Borrower or any Subsidiary may engage in any of the foregoing
transactions on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) Parent, the Borrower and the Subsidiaries may make
(x) investments, loans and advances and (y) Restricted Payments, permitted by
Section 6.04 and Section 6.06, respectively, (iii) the Borrower may engage in
Receivables Transactions, (iv) any issuance of Equity Interests otherwise
permitted hereunder, (v) any issuance of Equity Interests, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans, or
indemnities provided on behalf of employees or directors and approved by the
board of directors or senior management of Parent and (vi) the payment of
reasonable fees to directors of Parent, the Borrower and the Subsidiaries who
are not employees of Parent, the Borrower or the Subsidiaries.



--------------------------------------------------------------------------------

118

 

SECTION 6.08. Business of Parent, Borrower and Subsidiaries.  Engage at any time
in any business or business activity other than the business currently conducted
by it and business activities reasonably similar, incidental or complementary
thereto and reasonable extensions thereof.

SECTION 6.09. Other Indebtedness.      (a)  Permit any waiver, supplement,
modification or amendment of any Senior Note Indenture or any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any subordinated Material Indebtedness of Parent, the Borrower
or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification or amendment would materially increase the obligations
of the obligor (except as permitted by this Agreement) or confer additional
material rights on the holder of such Indebtedness in a manner adverse to the
Lenders.

(b)    Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any subordinated Indebtedness (other than
intercompany Indebtedness); provided, however, that, so long as no Default or
Event of Default shall have occurred and be continuing at the date of such
redemption, repurchase, retirement or other acquisition for consideration, or
would result therefrom, Parent, the Borrower or any Subsidiary may redeem,
repurchase, retire or otherwise acquire for consideration (i) (i) from and after
the Third Restatement Effective Date, subordinated Indebtedness for an aggregate
price not in excess of (A) $300,000,000 less (B) the amount of Restricted
Payments made from and after the Third Restatement Effective Date pursuant to
clause (v) of Section 6.06(a), (ii) subordinated Indebtedness with the proceeds
of or in exchange for (A) subordinated Indebtedness that is permitted pursuant
to Section 6.01 and is subordinated on terms not materially less advantageous to
the Lenders than those of the Indebtedness being redeemed, repurchased, retired
or otherwise acquired for consideration or (B) the issuance of Equity Interests,
(iv) subordinated Indebtedness so long as (A) the amount paid in respect thereof
does not exceed the Available Amount at the time paid and (B) at the time of and
after giving effect thereto, the Secured Net Leverage Ratio shall not be greater
than 4.0 to 1.0, or (v) subordinated Indebtedness so long as (A) the amount paid
in respect thereof does not exceed the Available Declined Proceeds Amount at the
time paid and (B) at the time of and after giving effect thereto, the Secured
Net Leverage Ratio shall not be greater than 4.0 to 1.0.

(c)    Nothing in this Section 6.09 shall limit or otherwise prohibit the making
(and any payment in connection therewith) of any “Change of Control Offer” under
any HMA Indenture in connection with the Permitted HMA Transaction or in
accordance with clause (f) of Article VII.



--------------------------------------------------------------------------------

119

 

SECTION 6.10.  Practice Guarantees.     Enter into Practice Guarantees with a
term of 30 months or longer in an aggregate amount in excess of $300,000,000 in
effect at any time with respect to all such Practice Guarantees.

SECTION 6.11.  Capital Expenditures.    Permit the aggregate amount of Capital
Expenditures (other than Replacement Capital Expenditures) made by Parent, the
Borrower and the Subsidiaries in any period set forth below to exceed the
greater of (a) 7.5% of consolidated net revenues of Parent, the Borrower and the
Subsidiaries for the immediately preceding fiscal year (as set forth in the
financial statements delivered pursuant to Section 5.04(a) with respect to such
fiscal year) and (b) $1,100,000,000 (such greater amount, the “Permitted Capital
Expenditure Amount”):

In any year in which a Permitted Acquisition occurs, the Permitted Capital
Expenditure Amount in respect of such fiscal year shall be increased (but not
decreased) by an amount equal to 7.5% of the net revenues generated by the
Acquired Entity acquired during the preceding fiscal year of such Acquired
Entity (pro rated based on the number of days remaining in such fiscal year). In
addition, to the extent any portion of the Permitted Capital Expenditure Amount
for any fiscal year (as the same may have been increased pursuant to the
preceding sentence) is not fully expended during such fiscal year, then 50% of
the amount not so expended may be carried forward to and used in succeeding
fiscal years. In addition, for any fiscal year, the amount of Capital
Expenditures that would otherwise be permitted in such fiscal year pursuant to
this Section 6.11 may be increased by an amount not to exceed 50% of the
Permitted Capital Expenditure Amount for the immediately succeeding fiscal year
(the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in
respect of any such fiscal year shall reduce, on a dollar-for-dollar basis, the
amount of Capital Expenditures that would have been permitted to be made in the
immediately succeeding fiscal year. In addition, for any fiscal year, the amount
of Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 6.11 may be increased by an amount not to exceed
$400,000,000 if, at the time of such expenditure, both before and after giving
pro forma effect thereto, (x) no Default or Event of Default shall have occurred
and be continuing and (y) the Leverage Ratio is less than 4.50 to 1.00.

The provisions of this Section 6.11 are solely for the benefit of the Revolving
Credit Lenders, the 2019 Term A Lenders and any Lenders having Other Term A
Loans and, notwithstanding the provisions of Section 9.08, the Required Covenant
Lenders may (i) amend or otherwise modify Section 6.11 or, solely for purposes
of Section 6.11, the defined terms used, directly or indirectly, therein, or
(ii) waive any non-compliance with Section 6.11 or any Event of Default
resulting from such non-compliance, in each case without the consent of any
other Lenders.



--------------------------------------------------------------------------------

120

 

SECTION 6.12.  Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending during any period set forth below to be less than the
ratio set forth opposite such period below:

 

Period

 

Ratio

    

December 31, 2013 through December 31, 2016

  2.00 to 1.00  

Thereafter

  2.25 to 1.00  

The provisions of this Section 6.12 are solely for the benefit of the Revolving
Credit Lenders, the 2019 Term A Lenders and any Lenders having Other Term A
Loans and, notwithstanding the provisions of Section 9.08, the Required Covenant
Lenders may (i) amend or otherwise modify Section 6.12 or, solely for purposes
of Section 6.12, the defined terms used, directly or indirectly, therein, or
(ii) waive any non-compliance with Section 6.12 or any Event of Default
resulting from such non-compliance, in each case without the consent of any
other Lenders.

SECTION 6.13.  Maximum Secured Net Leverage Ratio.   Permit the Secured Net
Leverage Ratio as of the last day of any fiscal quarter ending during a period
set forth below to be greater than the ratio set forth opposite such period
below:

 

Period

 

Ratio

    

December 31, 2013 through December 31, 2015

  4.50 to 1.00  

January 1, 2016 through December 31, 2016

  4.25 to 1.00  

Thereafter

  4.00 to 1.00  

The provisions of this Section 6.13 are solely for the benefit of the Revolving
Credit Lenders, the 2019 Term A Lenders and any Lenders having Other Term A
Loans and, notwithstanding the provisions of Section 9.08, the Required Covenant
Lenders may (i) amend or otherwise modify Section 6.13 or, solely for purposes
of Section 6.13, the defined terms used, directly or indirectly, therein, or
(ii) waive any non-compliance with Section 6.13 or any Event of Default
resulting from such non-compliance, in each case without the consent of any
other Lenders.

SECTION 6.14.  Fiscal Year.   With respect to Parent and the Borrower, change
their fiscal year-end to a date other than December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation, warranty or statement made or deemed made by any Loan
Party herein or in any other Loan Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it was made or deemed made;



--------------------------------------------------------------------------------

121

 

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) (i) default shall be made in the due observance or performance by Parent,
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to Parent and the Borrower only), 5.05(a) or
5.08 or in Article VI (other than Section 6.11, Section 6.12 or Section 6.13);
(ii) solely for the benefit of the Revolving Credit Lenders, 2019 Term A Lenders
and Lenders holding Other Term A Loans, default shall be made in the due
observance or performance by Parent, the Borrower or any Subsidiary of any
covenant, condition or agreement contained in Section 6.11, Section 6.12 or
Section 6.13; or (iii) an Event of Default shall have occurred under paragraph
(d)(ii) and the Required Covenant Lenders shall have terminated any Revolving
Credit Commitments or shall have accelerated any Loans;

(e) default shall be made in the due observance or performance by Parent, the
Borrower or any Subsidiary of any covenant or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f) (i) Parent, the Borrower or any Subsidiary shall fail to pay any principal,
interest or other amount due in respect of any Material Indebtedness, when and
as the same shall become due and payable (after giving effect to any grace
period) or (ii) any other event or condition occurs that results in any Material
Indebtedness (other than any Material Indebtedness of any Securitization
Subsidiary) becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any grace period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that results in the termination or permits any counterparty to terminate any
Hedging Agreement the obligations under which constitute Material Indebtedness;
provided that (A) this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, and (B) for the avoidance of doubt, a
requirement to make a mandatory offer to repurchase under the terms of any
Indebtedness of any person acquired by the Borrower or any of its Subsidiaries
pursuant to any Permitted Acquisition or the Permitted HMA Transaction
(including Indebtedness under any



--------------------------------------------------------------------------------

122

 

HMA Indenture) as a result of a “change of control” (or equivalent term) shall
not constitute a Default or an Event of Default under this clause (ii) so long
as (I) on or prior to the date the events constituting such “change of control”
(or equivalent term) occur, either (1) the terms of such Indebtedness have been
amended to eliminate the requirement to make such offer or (2) such Indebtedness
has been defeased or discharged so that such requirement shall no longer apply
(and, in the event such “change of control” is subject to a requirement that a
specific credit ratings event or similar condition subsequent occur, no Event of
Default shall exist pursuant to this paragraph (ii) until such time as the
specific credit ratings event or similar condition subsequent has also occurred
resulting in the obligor under such Indebtedness to become unconditionally
obligated to make such offer) or (II) (x) the sum of (1) the aggregate amount of
unrestricted cash, cash equivalents and Permitted Investments held by Parent,
the Borrower and the Subsidiaries plus any available debt financing commitments
from any Revolving Lender or any Affiliate of a Revolving Lender or any other
financial institution of nationally recognized standing available to the
Borrower or its Subsidiaries for purposes of refinancing such Indebtedness is at
least equal to the aggregate amount that would be required to repay such
Indebtedness pursuant to any required “change of control offer” (or equivalent
term) pursuant to the terms of such Indebtedness at all times prior to the
expiration of the rights of the holders of such Indebtedness to require the
repurchase or repayment of such Indebtedness as a result of such acquisition and
(y) the Borrower or the applicable Subsidiary complies with the provisions of
such Indebtedness that are applicable as a result of such acquisition (including
by consummating any required “change of control offer” (or equivalent term) for
such Indebtedness); provided further that this clause (f) shall not apply if
such failure is remedied or waived by the holders of such Indebtedness prior to
any termination of the Commitments or acceleration of the Loans pursuant to this
Article VII;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof), or of a
substantial part of the property or assets of Parent, the Borrower or a
Subsidiary (other than a Non-Significant Subsidiary within the meaning of
clause (a) of the definition thereof), under Title 11 of the United States Code,
as now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or any Subsidiary (other than a Non-Significant Subsidiary
within the meaning of clause (a) of the definition thereof) or for a substantial
part of the property or assets of Parent, the Borrower or a Subsidiary or
(iii) the winding-up or liquidation of Parent, the Borrower or any Subsidiary
(other than a Non-Significant Subsidiary within the meaning of clause (a) of the
definition thereof); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;



--------------------------------------------------------------------------------

123

 

(h) Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in (g) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof) or for a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary (other than a Non-Significant Subsidiary within the
meaning of clause (a) of the definition thereof), (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate action for the purpose of effecting any of the
foregoing;

(i) one or more judgments shall be rendered against Parent, the Borrower, any
Subsidiary or any combination thereof (not paid or fully covered by insurance)
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of
Parent, the Borrower or any Subsidiary to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$125,000,000;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document with
respect to any Collateral with an aggregate fair market value in excess of
$125,000,000 shall cease to be, or shall be asserted by the Borrower or any
other Loan Party not to be, a valid, perfected (subject to the qualifications
set forth in Section 3.19(a)), first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer does not deny that such
loss is covered by such title insurance policy;



--------------------------------------------------------------------------------

124

 

(m) the Indebtedness under any subordinated Indebtedness of Parent, the Borrower
or any Subsidiary constituting Material Indebtedness shall cease (or any Loan
Party or an Affiliate of any Loan Party shall so assert), for any reason, to be
validly subordinated to the Obligations as provided in the agreements evidencing
such subordinated Indebtedness;

(n) there shall have occurred a Change in Control;

(o) on any date, any Pari Passu Debt that at the time would constitute Material
Indebtedness and that has a final stated maturity date within 91 days of such
date, shall remain outstanding;

(p) so long as any Other Senior Secured Debt is outstanding, any Pari Passu
Intercreditor Agreement shall cease to be effective or cease to be legally valid
and binding, or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same (i) results directly from
the action or inaction of the Collateral Agent or (ii) is not materially adverse
to the Lenders; or

(q) so long as any Other Junior Secured Debt is outstanding, any Junior Lien
Intercreditor Agreement shall cease to be effective or cease to be legally valid
and binding, or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same (i) results directly from
the action or inaction of the Collateral Agent or (ii) is not materially adverse
to the Lenders;

then, and in every such event (other than an event with respect to Parent or the
Borrower described in paragraph (g) or (h) above or an event described in
paragraph (d)(ii) above), and at any time thereafter during the continuance of
such event, the Administrative Agent, at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; in any event with respect to Parent or the
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of



--------------------------------------------------------------------------------

125

 

which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any such
event described in paragraph (d)(ii) above, and at any time thereafter during
the continuance of such event, the Administrative Agent, at the request of the
Required Covenant Lenders shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate
forthwith the Revolving Credit Commitments and (ii) declare the 2019 Term A
Loans, Other Term A Loans and Revolving Loans then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of such Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document in respect of the Revolving Credit Commitments
or such Loans, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Notwithstanding anything to the contrary contained in this Article VII, upon the
request of the Borrower made in writing to the Administrative Agent, in the
event of any Event of Default under any covenant set forth in Section 6.12 or
6.13 and until the expiration of the tenth Business Day after the date on which
financial statements are required to be delivered with respect to the applicable
fiscal quarter hereunder, Parent may issue Qualified Capital Stock and elect to
treat all or any portion of the net cash proceeds thereof as having increased
Consolidated EBITDA with respect to such applicable quarter solely for the
purpose of determining actual and pro forma compliance with Sections 6.12 and
6.13 at the end of such applicable quarter and applicable subsequent periods and
for purposes of determining whether the Secured Net Leverage Ratio Condition has
been satisfied and not for any other purpose of this Agreement (including
determining the Applicable Percentage); provided that (a) such proceeds (i) are
actually received by Parent and contributed to the Borrower no later than ten
days after the date on which financial statements are required to be delivered
with respect to such fiscal quarter hereunder and (ii) do not exceed the
aggregate amount necessary to cause Parent to be in compliance with the
covenants under Sections 6.12 or 6.13 for any applicable period and (b) in each
period of four fiscal quarters, there shall be at least two fiscal quarters in
which no such right to cure permitted by this paragraph is utilized.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.



--------------------------------------------------------------------------------

126

 

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Parent, the Borrower or any of the Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent and/or Collateral
Agent or any of its Affiliates in any capacity. Neither Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08) or in the
absence of its own gross negligence or willful misconduct. Neither Agent shall
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by Parent, the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.



--------------------------------------------------------------------------------

127

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent (not to be unreasonably withheld or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to paragraph (b), (c), (g) or
(h) of Article VII, no consent of the Borrower shall be required. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retirement of the retiring Agent shall become
effective on such 30th day and the retiring Agent may (but shall not have any
obligation to do so), on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $1,000,000,000, or an
Affiliate of any such bank and, so long as no Event of Default pursuant to
paragraph (b), (c), (g) or (h) of Article VII shall have occurred and be
continuing, reasonably acceptable to the Borrower. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.



--------------------------------------------------------------------------------

128

 

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices.   Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a)   if to the Borrower or Parent, to it at Community Health Systems, Inc.,
4000 Meridian Boulevard, Franklin, Tennessee 37067, Attention of the Chief
Financial Officer (Fax No. (615) 373-9704);

(b)   if to the Administrative Agent, to Credit Suisse AG, Eleven Madison
Avenue, New York, NY 10010, Attention of Agency Group (Fax No. (212) 322-2291),
Email: agency.loanops@credit-suisse.com; and

(c)   if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Parent, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to each Borrower or its securities)
(each, a “Public Lender”). Parent and the Borrower hereby agree that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Parent and the Borrower or its securities for purposes of foreign, United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.17); (iii) all Borrower Materials



--------------------------------------------------------------------------------

129

 

marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor” and (iv) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless Parent or the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (A) the Loan Documents, (B) any notification of changes
in the terms of the Credit Facilities and (C) all information delivered pursuant
to Section 5.04(a), (b) and (c).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Parent or the Borrower or its securities for purposes of
foreign, United States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next



--------------------------------------------------------------------------------

130

 

sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02.  Survival of Agreement.        All covenants, agreements,
representations and warranties made by the Borrower or Parent herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or the Issuing Bank.

SECTION 9.03.  Binding Effect.     This Agreement shall become effective as
provided in the Third Amendment and Restatement Agreement.

SECTION 9.04.  Successors and Assigns.   (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Parent, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b)   Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with notice
to the Borrower and the prior written consent of the Administrative Agent (not
to be unreasonably withheld or delayed); provided, however, that (i) in the case
of an assignment of a Revolving Credit Commitment, each of the Borrower, the
Issuing Bank must also give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or



--------------------------------------------------------------------------------

131

 

delayed) (provided, that the consent of the Borrower shall not be required to
any such assignment made to another Lender or an Affiliate of a Lender or after
the occurrence and during the continuance of any Event of Default referred to in
paragraph (b), (c), (g) or (h) of Article VII), (ii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be not less than
(x) $1,000,000 (with respect to an assignment of Term Loans) and (y) $5,000,000
(with respect to an assignment of Revolving Credit Commitments or Revolving
Loans) (or, in any case, if less, the entire remaining amount of such Lender’s
Commitment or Loans of the relevant Class), (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent and will not apply in the case of an
assignment by a Lender to an Approved Fund that is managed by such Lender or an
Affiliate of such Lender or by an entity or an Affiliate of an entity that
adminsters or manages such Lender), and (iv) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

(c)   By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, are as set forth in such
Assignment and Acceptance; (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of its obligations under
this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is an Eligible Assignee and is legally authorized to enter into such Assignment
and Acceptance; (iv) such assignee confirms



--------------------------------------------------------------------------------

132

 

that it has received a copy of this Agreement, together with copies of the most
recent financial statements referred to in Section 3.05 or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e)   Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and the Issuing Bank to such
assignment and any applicable tax forms, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f)   Each Lender may without the consent of the Borrower, the Issuing Bank or
the Administrative Agent sell participations to one or more banks or other
persons in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if



--------------------------------------------------------------------------------

133

 

they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing any Subsidiary
Guarantor (other than pursuant to the terms thereof or in connection with the
sale of such Subsidiary Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral).

(g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.

(h)   Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall



--------------------------------------------------------------------------------

134

 

survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any investor,
potential investor, rating agency, commercial paper dealer, collateral manager,
servicer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC.

(j)   Neither Parent nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(k)   In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then the Issuing
Bank shall have the right, but not the obligation, at its own expense, upon
notice to such Lender and the Administrative Agent, to replace such Lender with
an assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the Issuing Bank or such assignee, as the case
may be, shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.



--------------------------------------------------------------------------------

135

 

SECTION 9.05.  Expenses; Indemnity.     (a) The Borrower and Parent agree,
jointly and severally, to pay all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, each Arranger and each Issuing
Bank in connection with the syndication of the Credit Facilities and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent, any Arranger, any Issuing Bank or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including the fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of one counsel in each relevant
jurisdiction (and any such additional counsel, if necessary, as a result of
actual or potential conflicts of interest) for the Administrative Agent, the
Collateral Agent, the Arrangers, the Issuing Banks and the Lenders.

(b)   The Borrower and Parent agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, each Arranger, each
Issuing Bank and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all actual losses, claims, damages, liabilities,
penalties and related reasonable out-of-pocket expenses, including reasonable
fees, charges and disbursements of one counsel in each relevant jurisdiction
(and any such additional counsel, if necessary, as a result of actual or
potential conflicts of interest) for all Indemnitees, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions, the Permitted HMA Transaction or any related transaction and the
other transactions contemplated thereby (including the syndication of the Credit
Facilities), (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses (x) are determined by a court of
competent jurisdiction by final judgment to have resulted primarily from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (2) a
material breach of the obligations under this Agreement of such Indemnitee or
any of such Indemnitee’s Affiliates or of any of its or their respective
officers, directors, employees, agents, advisors or other representatives of the
foregoing under this Agreement (as determined by a court of competent
jurisdiction in a final and nonappealable decision) or (y) result from



--------------------------------------------------------------------------------

136

 

any proceeding (other than a proceeding against a party hereto acting pursuant
to this Agreement or in its capacity as such or of any of its Affiliates or its
or their respective officers, directors, employees, agents, advisors and other
representatives and the successors of each of the foregoing) solely between or
among Indemnitees not arising from any act or omission of a Loan Party.

(c)   To the extent that Parent and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, any
Arranger or any Issuing Bank under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, such Arranger or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, such Arranger or such Issuing Bank
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.

(d)   To the extent permitted by applicable law, neither Parent nor the Borrower
nor any Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or Parent and the Borrower and each of their respective Affiliates,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e)   The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender, any Arranger or
any Issuing Bank. All amounts due under this Section 9.05 shall be payable,
within 30 days of written demand therefor with a reasonably detailed summary of
the amounts claimed.

SECTION 9.06.  Right of Setoff.   If an Event of Default shall have occurred and
be continuing, each Lender or an Affiliate of such Lender is hereby authorized
at any time and from time to time, except to the extent prohibited by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or an Affiliate of such Lender to or for the credit or the
account of the Borrower or Parent against any of and all the obligations of the
Borrower or Parent now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, provided that at such time such obligations are
due or payable. The rights of each Lender and Affiliates of such Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or an Affiliate of such Lender may have.



--------------------------------------------------------------------------------

137

 

SECTION 9.07.  Applicable Law.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08.  Waivers; Amendment.        (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or Parent in
any case shall entitle the Borrower or Parent to any other or further notice or
demand in similar or other circumstances.

(b)   Neither this Agreement nor any provision hereof, may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Parent and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release all or substantially all of the value of
the Subsidiary Guarantors (other than pursuant to the terms hereof or thereof or
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by Section 6.05) or all or substantially all



--------------------------------------------------------------------------------

138

 

of the Collateral, without the prior written consent of each Lender, (iv) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC or (vi) reduce the
percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments and Revolving Credit
Commitments on the date hereof); provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Collateral Agent or the Issuing Bank; (B) the Borrower
and the Administrative Agent may amend or supplement this Agreement and any
other Loan Documents, without the consent of any Lender, in order to (x) cure
ambiguities, omissions, mistakes or defects, (y) cause this Agreement and the
other Loan Documents to be consistent with the Guarantee and Collateral
Agreement and other similar documents or (z) cause the Guarantee and Collateral
Agreement or other document to comply with local Law on the advice of local
counsel; and (C) Section 6.11, Section 6.12, Section 6.13 and paragraph (d)(ii)
of Article VII may be amended, waived or otherwise modified by the agreement of
the Borrower and the Required Covenant Lenders, but shall not be amended, waived
or otherwise modified without the approval of the Required Covenant Lenders.

SECTION 9.09.  Certain Releases of Guarantees and Security
Interests.    (a) Subject to the terms of any Pari Passu Intercreditor
Agreement, upon the closing of any Asset Sale consisting of the sale, transfer
or other disposition of all of the Equity Interests of any Subsidiary Guarantor
permitted pursuant to Section 6.05, (i) the obligations of such Subsidiary
Guarantor pursuant to the Guarantee and Collateral Agreement shall automatically
be discharged and released without any further action by the Administrative
Agent or any Lender, and (ii) the Administrative Agent and the Lenders will,
upon the request and at the sole expense of the Borrower, execute and deliver
any instrument or other document in a form acceptable to the Administrative
Agent which may reasonably be required to evidence such discharge and release,
all without representation, recourse or warranty.

(b)  Subject to the terms of any Pari Passu Intercreditor Agreement, upon the
closing of any Asset Sale consisting of the sale, transfer or other disposition
of Equity Interests of any Subsidiary Guarantor or any other Subsidiary of the
Borrower permitted pursuant to Section 6.05, (i) the Collateral Agent shall
release to the Borrower, without representation, warranty or recourse, express
or implied, the pledged Equity Interests of such Subsidiary Guarantor or other
Subsidiary, as applicable, held by it, (ii) the Collateral Agent shall release
its security interest in all Collateral of such Subsidiary, including any
Mortgages,



--------------------------------------------------------------------------------

139

 

and (iii) the Collateral Agent will, upon the request and at the sole expense of
the Borrower, execute and deliver any instrument or other document in a form
acceptable to the Collateral Agent which may reasonably be required to evidence
such release.

(c)  Subject to the terms of any Pari Passu Intercreditor Agreement, upon
consummation by the Borrower or any Subsidiary of a Permitted Interest Transfer
or designation of an Unrestricted Subsidiary in accordance with the terms
hereof, (i) the Collateral Agent shall release to the Borrower, without
representation, warranty or recourse, express or implied, those Equity Interests
of the Subsidiary that are the subject of such Permitted Interest Transfer or
designation in accordance with clauses (i) and (ii) of Section 9.09(b) and shall
release any pledged note theretofore pledged to the extent such note is being
discharged in connection with such Permitted Interest Transfer or designation,
and (ii) if such Subsidiary whose shares are the subject of such Permitted
Interest Transfer or designation is a Subsidiary Guarantor, the obligations of
such Subsidiary under its Guarantee shall automatically be discharged and
released in accordance with clauses (i) and (ii) of Section 9.09(a) and any Lien
granted by such Subsidiary under the Loan Documents shall automatically be
discharged and released.

(d)  Subject to the terms of any Pari Passu Intercreditor Agreement, the
Collateral Agent will, upon the request and at the sole expense of the Borrower,
execute and deliver any instrument or other document in a form acceptable to the
Collateral Agent which may be reasonably be required to discharge and release,
all without representation, recourse or warranty, any Lien on any Collateral
granted to or held by the Collateral Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of the principal and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document and cancellation or expiration of all Letters of Credit and
reimbursement of all amounts drawn thereunder in full (or other arrangements
having been entered into with respect thereto acceptable to the Issuing Bank and
the Administrative Agent), (ii) that is sold, transferred or otherwise disposed
of or to be sold, transferred or otherwise disposed of as part of or in
connection with any sale, transfer or other disposition permitted hereunder to a
Person other than the Borrower or any Subsidiary Guarantor, and upon
consummation by the Borrower or any Subsidiary of any such sale, transfer or
other disposition, any Lien granted by the Borrower or such Subsidiary under the
Loan Documents on such Collateral shall automatically be discharged and
released, and (iii) the Administrative Agent and the Lenders will, upon the
request and at the sole expense of the Borrower, execute and deliver any
instrument or other document in a form acceptable to the Administrative Agent
which may reasonably be required to evidence such discharge and release, all
without representation, recourse or warranty.

(e)  Subject to the terms of any Pari Passu Intercreditor Agreement, upon
notification by the Borrower to the Collateral Agent that a Subsidiary Guarantor



--------------------------------------------------------------------------------

140

 

is a Non-Significant Subsidiary, and would not be required to become a Guarantor
in accordance with the terms hereof, the Collateral Agent shall release the
obligations of such Subsidiary under its Guarantee and shall release and
discharge any Lien granted by such Subsidiary Guarantor under the Loan Documents
in accordance with clauses (i) and (ii) of Section 9.09(a).

SECTION 9.10.  Interest Rate Limitation.   Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.11.  Entire Agreement.    This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.12.  WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.



--------------------------------------------------------------------------------

141

 

SECTION 9.13.  Severability.   In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.14.  [Reserved].

SECTION 9.15.  Headings.     Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16.  Jurisdiction; Consent to Service of Process.  (a) Each of Parent
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Parent or their respective
properties in the courts of any jurisdiction.

(b)   Each of Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.



--------------------------------------------------------------------------------

142

 

SECTION 9.17.  Confidentiality.     Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel, numbering, administration and
settlement service providers, and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.17, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.17. For the purposes of this
Section, “Information” shall mean all information received from the Borrower or
Parent and related to the Borrower or Parent or their business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower or Parent; provided that any Lender, the
Administrative Agent, the Collateral Agent or the Issuing Bank shall give Parent
prior notice of any disclosure pursuant to clause (c) to the extent permissible.
Any person required to maintain the confidentiality of Information as provided
in this Section 9.17 shall be considered to have complied with its obligation to
do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

SECTION 9.18.  USA PATRIOT Act Notice.        Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Parent and
the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Parent and the
Borrower, which information includes the name and address of Parent and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify Parent and the Borrower in accordance with the
USA PATRIOT Act.

SECTION 9.19.  Effect of Certain Inaccuracies.  In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a) or (b) and
Section 5.04(c), respectively, is inaccurate within one year after delivery
thereof, and such inaccuracy, if corrected, would have led to the application of
a higher Applicable Percentage or a higher Commitment Fee for any period (an
“Applicable Period”) than the Applicable Percentage



--------------------------------------------------------------------------------

143

 

or Commitment Fee applied for such Applicable Period, then (i) the Borrower
shall promptly deliver to the Administrative Agent a corrected financial
statement and a corrected compliance certificate for such Applicable Period,
(ii) the Applicable Percentage and the Commitment Fee shall be determined based
on the corrected compliance certificate for such Applicable Period, and
(iii) the Borrower shall promptly pay to the Administrative Agent (for the
accounts of the applicable Lenders during the Applicable Period or their
successors and assigns) the accrued additional interest or additional Commitment
Fees (or both) owing as a result of such increased Applicable Percentage or
Commitment Fee for such Applicable Period. This Section 9.19 shall not limit the
rights of the Administrative Agent or the Lenders with respect to Section 2.07
or Article VII.

SECTION 9.20.  Pari Passu Obligations and Other Junior Secured Debt.   (a) Each
Lender and each Issuing Bank acknowledges that Pari Passu Debt Obligations and
Other Junior Secured Debt may be secured by Liens on the Collateral having the
same priority as, or junior priority to, the Liens securing the Obligations and
hereby consents thereto.

(b)   In connection with the incurrence by the Borrower or any Subsidiary of
Pari Passu Debt, Alternative Incremental Facility Indebtedness and/or Other
Junior Secured Debt, each Lender and each Issuing Bank (i) acknowledges that, at
the request of the Borrower, each of the Administrative Agent and/or the
Collateral Agent shall enter into one or more Pari Passu Intercreditor
Agreements or Junior Lien Intercreditor Agreements, (ii) authorizes and directs
each Agent to execute and deliver any Pari Passu Intercreditor Agreement or
Junior Lien Intercreditor Agreement and any documents relating thereto, in each
case on behalf of such Lender or Issuing Bank and without any further consent,
authorization or other action by such Lender or Issuing Bank, (iii) authorizes
and directs each Agent to act as its representative under, and in connection
with, any Pari Passu Intercreditor Agreement or Junior Lien Intercreditor
Agreement, (iv) acknowledges that any Pari Passu Intercreditor Agreement may
contain provisions that permit or require the Liens securing the Obligations and
the Pari Passu Debt Obligations to be granted in favor of a single collateral
agent trustee, which may not be the Administrative Agent or the Collateral Agent
(a “Shared Collateral Agent”), (v) acknowledges that any Pari Passu
Intercreditor Agreement may provide that the holders of a majority in aggregate
principal amount of Obligations and Pari Passu Debt Obligations, voting as a
single class, may direct the Shared Collateral Agent with respect to enforcement
or the actions concerning the Collateral, and (vi) agrees that, upon the
execution and delivery thereof, it will be bound by the provisions of any Pari
Passu Intercreditor Agreement or Junior Lien Intercreditor Agreement as if it
were a signatory thereto and will take no actions contrary to the provisions
thereof. Each Lender and each Issuing Bank further authorizes and directs each
Agent to enter into such amendments, supplements or other modifications to any
Pari Passu Intercreditor Agreement or Junior Lien Intercreditor Agreement as are
reasonably acceptable to the Administrative Agent in order to (A) enable any
extension, renewal, refinancing, replacement or additional incurrence of any
Loans or any Pari Passu Debt, Alternative Incremental Facility Indebtedness or
Other Junior Secured Debt permitted under this Agreement and (B) provide for the
Pari Passu Debt Obligations or Other Junior Secured Debt thereunder to



--------------------------------------------------------------------------------

144

 

be secured by Liens on the Collateral having, as applicable, the same priority
as, or junior priority to, the Liens on the Collateral securing the Obligations,
in each case on behalf of such Lender or such Issuing Bank and without any
further consent, authorization or other action by such Lender or such Issuing
Bank.

(c)   Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and the Collateral Agent shall,
to the extent required by the terms of (or in order to implement the provisions
of) any Pari Passu Intercreditor Agreement, delegate, assign and/or transfer any
or all of its rights, duties, remedies, powers or obligations with respect to
the Collateral to a Shared Collateral Agent and (ii) hereby consents to any such
delegation, assignment or transfer. The exculpatory provisions of Article VIII
shall apply to any Shared Collateral Agent and to the Related Parties thereof,
and shall apply to their respective activities in connection with the Collateral
and with any Pari Passu Intercreditor Agreement or any other Loan Documents.

(d)   Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and/or the Collateral Agent shall
(A) amend, substitute, supplement or otherwise modify the Guarantee and
Collateral Agreement, (B) amend, substitute, replace, supplement or otherwise
modify any other Security Document, (C) enter into additional Security Documents
and (D) take such further actions as are reasonably incidental to the foregoing,
in each case as are reasonably acceptable to the Administrative Agent and the
Collateral Agent in order to (1) enable the Borrower or any Subsidiary to incur
Pari Passu Debt, Alternative Incremental Facility Indebtedness and/or Other
Junior Secured Debt otherwise permitted to be incurred hereunder, (2) provide
for any Pari Passu Debt Obligations thereunder to be secured, in accordance with
the terms of any Pari Passu Intercreditor Agreement, by Liens on the Collateral
having the same priority as, or junior priority to, the Liens on the Collateral
securing the Obligations and (3) provide for any Other Junior Secured Debt
thereunder to be secured, in accordance with the terms of any Junior Lien
Intercreditor Agreement, by Liens on the Collateral having junior priority to
the Liens on the Collateral securing the Obligations, (ii) authorizes and
directs each Agent to execute and deliver any such amendments, supplements,
agreements and other documents, in each case on behalf of such Lender or Issuing
Bank and without any further consent, authorization or other action by such
Lender or Issuing Bank and (iii) agrees that, upon the execution and delivery
thereof, it will be bound by the provisions of such amendments, supplements,
agreements and other documents as if it were a signatory thereto and will take
no actions contrary to the provisions thereof.

(e)   Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of any Pari Passu Intercreditor
Agreement and any Junior Lien Intercreditor Agreement). In the event of a
foreclosure by the Collateral Agent or any Shared Collateral Agent on any of the
Collateral pursuant to a public or private sale or other



--------------------------------------------------------------------------------

145

 

disposition, any Lender may be the purchaser of any or all of such Collateral at
any such sale or other disposition, and such Collateral Agent or Shared
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by such Collateral Agent or Shared
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions. The provisions of this paragraph are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

SECTION 9.21.  No Fiduciary Relationship.   Each of Parent and the Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Parent, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Lenders, the Issuing Banks and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Collateral Agent, the Arrangers,
the Lenders, the Issuing Banks and their Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of Parent, the Borrower and their
Affiliates, and none of the Administrative Agent, the Collateral Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates has any
obligation to disclose any of such interests to Parent, the Borrower or any of
their Affiliates. To the fullest extent permitted by law, each of Parent and the
Borrower hereby waives and releases any claims that it or any of its Affiliates
may have against the Administrative Agent, the Collateral Agent, the Arrangers,
the Lenders, the Issuing Banks and their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 25, 2007,

as amended and restated as of November 5, 2010, February 2, 2012 and January 27,
2014

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC

as Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------

Reference is hereby made to that certain Credit Agreement, dated as of July 25,
2007, as amended and restated as of November 5, 2010, February 2, 2012 and
January 27, 2014 (the “Agreement”), by and among CHS/COMMUNITY HEALTH SYSTEMS,
INC., a Delaware corporation (the “Borrower”), COMMUNITY HEALTH SYSTEMS INC., a
Delaware corporation (the “Parent”), the Lenders (as defined in Article I) and
CREDIT SUISSE AG, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders. This Disclosure Schedule (this “Disclosure Schedule”) has been
prepared and delivered in accordance with the Agreement.

References to schedule numbers in the headings of this Disclosure Schedule
relate to the corresponding sections of the Agreement. Inclusion of any matter
or item in any schedule of this Disclosure Schedule shall be deemed disclosure
of such matter or item in another schedule of this Disclosure Schedule if and
only if it is readily apparent from the description of such matter or item that
it applies to such other schedule. Inclusion of any matter or item in this
Disclosure Schedule does not imply that such matter or item would, under the
provisions of the Agreement, have to be included in any schedule of this
Disclosure Schedule or that such matter or term is otherwise material. In
addition, matters disclosed in any section of this Disclosure Schedule are not
necessarily limited to matters required by the Agreement to be disclosed in this
Disclosure Schedule, and any such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature. In no event shall the listing of such agreements or other
matters in the Disclosure Schedule be deemed or interpreted to broaden or
otherwise amplify the Borrower’s representations and warranties or covenants
contained in the Agreement.

Terms defined in this Agreement and not otherwise defined in the Disclosure
Schedule are used herein as in the Agreement.



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

Schedule 1.01(a)    -    Existing Letters of Credit Schedule 1.01(b)    -   
Subsidiary Guarantors Schedule 1.01(c)    -    Mortgaged Property
Schedule 1.01(d)    -    Hospitals Schedule 1.01(e)    -    Certain Permitted
Joint Ventures Schedule 1.01(f)    -    Certain Subsidiaries Schedule 3.08    -
   Subsidiaries Schedule 3.19(a)     -    UCC Filing Offices Schedule 6.01    -
   Existing Indebtedness Schedule 6.05(b)    -    Certain Syndication
Transactions Schedule 6.07    -    Certain Affiliate Transactions



--------------------------------------------------------------------------------

Schedule 1.01 (a)

Existing Letters of Credit

1.         Irrevocable Letter of Credit outstanding as of the date hereof under
the Existing Credit Agreement.

 

LC Number         Beneficiary    Maturity        Gross Amount   

CHS Existing Letters of Credit:

  

SM413504     

Louisiana Patient’s Compensation

     07/20/14            $125,000.00    SM416221     

City of McCaysville

     03/19/14            357,730.00    SM200963     

The Doctors Company

     11/22/14            100,000.00    SM201505     

Secretary US Department of Education

     12/31/14            183,000.00    SM209374     

Secretary/US Department of Education

     07/27/14            486,000.00    SM203959     

Continental Casualty Company

     07/03/14            8,000,000.00    SM227363W     

Employers Insurance of Wausau

     09/13/14            100,000.00    SM227374W             

Louisiana Patient Compensation Fund

     08/25/14            125,000.00    SM227430W     

Department of Health and Human

     10/19/14            460,500.00    SM227439W     

Arkansas Insurance Department

     12/05/14            100,000.00    SM227442W     

Matanuska Electric Association

     03/07/14            124,000.00    SM227444W     

Arkansas Department of Workforce Services

     12/05/14            100,000.00    SM227446W     

Health Care Indemnity, Inc

     12/31/14            2,800,000.00    SM227456W     

Texas HCP Holding, L.P.

     03/30/14            361,463.94    SM228411W     

MPT of Cheraw, LLC; MPT of Bennettsville, LLC and MPT of Hillsboro, LP

     10/29/14            4,179,942.00    SM235994W     

Constellation NewEnergy

     11/10/14            1,720,000.00    IS0003107     

State of Nevada

     09/28/14            100,000.00   

HMA Existing Letters of Credit:

      IS 0012611     

Powell-Clinch Utilities

     6/12/2014           10,000.00     IS0008090     

Florida Power & Light

     12/15/2014         1,875,220.00     IS0008098     

BancFirst

     12/15/2014         2,500,000.00     IS0008100     

Georgia Power & Light

     12/15/2014         200,000.00     IS0008111     

Carolina Power & Light

     12/15/2014         100,000.00     IS0008113     

Tullahoma Utilities Board

     12/15/2014         188,000.00     IS0008114     

Central Florida Gas Company

     12/15/2014         7,650.00     IS0008115     

Noll Drive Assoc LP c/o Property Management

     12/15/2014         250,000.00     IS0008135     

Florida Power Corp

     12/15/2014         196,895.00     IS0008136     

Entergy MS, Inc.

     12/15/2014         7,000.00     IS0008138     

2125 Noll Drive Assoc. LP c/o Property Management

     12/15/2014         250,000.00     IS0008226     

Liberty Mutual Insurance Company

     12/15/2014         50,700,000.00     IS0009749     

Carolina Power & Light Company

     2/2/2015             15,500.00     IS0012559     

Citizens Gas Utility; District of Scott&MorganCity

     6/11/2014           5,000.00     IS0012560     

State Volunteer Mutual Insurance Company

     6/11/2014           150,000.00     IS0012561     

Lafollete Utilities Board

     6/12/2014           100,000.00     IS0012562     

Appalachian Electric Cooperative

     6/12/2014           72,000.00     IS0012570     

Newport Utilities

     10/15/2014         74,000.00     IS0012577     

Knoxville Utility Board

     6/12/2014           1,300,000.00     IS0012613     

Enterprise FM Trust

     6/12/2014           18,000.00    

 

4



--------------------------------------------------------------------------------

IS0012617     

LCUB

     6/12/2014           100,000.00     IS0013057     

OG&E

     7/2/2014             379,660.00     IS0076585U     

OG&E

     9/4/2014             12,935.00     SM205605W               

Withlacoochee River Electric Cooperative

     10/31/2014         150,000.00     SM412786     

City Electric System

Utility Board of the City of Key West

     5/19/2014           97,500.00     S510122     

Pacific Employers Company and Insurance

North America and Cigna Insurance Company

     10/1/2014           700,000.00    

Total (CHS and HMA):

        $78,881,995.94   

 

All CHS and HMA Existing Letters of Credit are issued by Well Fargo Bank,
National Association.

 

5



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

 

  1. Abilene Hospital, LLC

  2. Abilene Merger, LLC

  3. Affinity Health Systems, LLC

  4. Affinity Hospital, LLC

  5. Anna Hospital Corporation

  6. Berwick Hospital Company, LLC

  7. Big Bend Hospital Corporation

  8. Big Spring Hospital Corporation

  9. Birmingham Holdings, LLC

  10. Birmingham Holdings II, LLC

  11. Blue Island Hospital Company, LLC

  12. Blue Island Illinois Holdings, LLC

  13. Bluefield Holdings, LLC

  14. Bluefield Hospital Company, LLC

  15. Bluffton Health System LLC

  16. Brownsville Hospital Corporation

  17. Brownwood Hospital, L.P.

  18. Brownwood Medical Center, LLC

  19. Bullhead City Hospital Corporation

  20. Bullhead City Hospital Investment Corporation

  21. Carlsbad Medical Center, LLC

  22. Centre Hospital Corporation

  23. CHHS Holdings, LLC

  24. CHS Kentucky Holdings, LLC

  25. CHS Pennsylvania Holdings, LLC

  26. CHS Virginia Holdings, LLC

  27. CHS Washington Holdings, LLC

  28. Clarksville Holdings, LLC

  29. Clarksville Holdings II, LLC

  30. Cleveland Hospital Corporation

  31. Cleveland Tennessee Hospital Company, LLC

  32. Clinton Hospital Corporation

  33. Coatesville Hospital Corporation

  34. College Station Hospital, L.P.

  35. College Station Medical Center, LLC

  36. College Station Merger, LLC

  37. Community GP Corp.

  38. Community Health Investment Company, LLC

  39. Community LP Corp.

  40. CP Hospital GP, LLC

  41. CPLP, LLC

  42. Crestwood Hospital LP, LLC

  43. Crestwood Hospital, LLC

  44. CSMC, LLC

 

6



--------------------------------------------------------------------------------

  45. CSRA Holdings, LLC

  46. Deaconess Holdings, LLC

  47. Deaconess Hospital Holdings, LLC

  48. Deming Hospital Corporation

  49. Desert Hospital Holdings, LLC

  50. Detar Hospital, LLC

  51. DHSC, LLC

  52. DHFW Holdings, LLC

  53. Dukes Health System, LLC

  54. Dyersburg Hospital Corporation

  55. Emporia Hospital Corporation

  56. Evanston Hospital Corporation

  57. Fallbrook Hospital Corporation

  58. Foley Hospital Corporation

  59. Forrest City Arkansas Hospital Company, LLC

  60. Forrest City Hospital Corporation

  61. Fort Payne Hospital Corporation

  62. Frankfort Health Partner, Inc.

  63. Franklin Hospital Corporation

  64. Gadsden Regional Medical Center, LLC

  65. Galesburg Hospital Corporation

  66. Granbury Hospital Corporation

  67. Granite City Hospital Corporation

  68. Granite City Illinois Hospital Company, LLC

  69. Greenville Hospital Corporation

  70. GRMC Holdings, LLC

  71. Hallmark Healthcare Company, LLC

  72. Hobbs Medco, LLC

  73. Hospital of Barstow, Inc.

  74. Hospital of Fulton, Inc.

  75. Hospital of Louisa, Inc.

  76. Hospital of Morristown, Inc.

  77. Jackson Hospital Corporation (KY)

  78. Jackson Hospital Corporation (TN)

  79. Jourdanton Hospital Corporation

  80. Kay County Hospital Corporation

  81. Kay County Oklahoma Hospital Company, LLC

  82. Kirksville Hospital Company, LLC

  83. Lakeway Hospital Corporation

  84. Lancaster Hospital Corporation

  85. Las Cruces Medical Center, LLC

  86. Lea Regional Hospital, LLC

  87. Lexington Hospital Corporation

  88. Longview Clinic Operations Company, LLC

  89. Longview Medical Center, L.P.

  90. Longview Merger, LLC

 

7



--------------------------------------------------------------------------------

  91. LRH, LLC

  92. Lutheran Health Network of Indiana, LLC

  93. Marion Hospital Corporation

  94. Martin Hospital Corporation

  95. Massillon Community Health System LLC

  96. Massillon Health System LLC

  97. Massillon Holdings, LLC

  98. McKenzie Tennessee Hospital Company, LLC

  99. McNairy Hospital Corporation

  100.    MCSA, L.L.C.

  101.    Medical Center of Brownwood, LLC

  102.    Merger Legacy Holdings, LLC

  103.    MMC of Nevada, LLC

  104.    Moberly Hospital Company, LLC

  105.    MWMC Holdings, LLC

  106.    Nanticoke Hospital Company, LLC

  107.    National Healthcare of Leesville, Inc.

  108.    National Healthcare of Mt. Vernon, Inc.

  109.    National Healthcare of Newport, Inc.

  110.    Navarro Hospital, L.P.

  111.    Navarro Regional, LLC

  112.    NC-DSH, LLC

  113.    Northampton Hospital Company, LLC

  114.    Northwest Hospital, LLC

  115.    Northwest Arkansas Hospitals, LLC

  116.    NOV Holdings, LLC

  117.    NRH, LLC

  118.    Oak Hill Hospital Corporation

  119.    Oro Valley Hospital, LLC

  120.    Palmer-Wasilla Health System, LLC

  121.    Payson Hospital Corporation

  122.    Peckville Hospital Company, LLC

  123.    Pennsylvania Hospital Company, LLC

  124.    Phillips Hospital Corporation

  125.    Phoenixville Hospital Company, LLC

  126.    Pottstown Hospital Company, LLC

  127.    QHG Georgia Holdings, Inc.

  128.    QHG Georgia Holdings II, LLC

  129.    QHG Georgia, LP

  130.    QHG of Bluffton Company, LLC

  131.    QHG of Clinton County, Inc.

  132.    QHG of Enterprise, Inc.

  133.    QHG of Forrest County, Inc.

  134.    QHG of Fort Wayne Company, LLC

  135.    QHG of Hattiesburg, Inc.

  136.    QHG of Massillon, Inc.

 

8



--------------------------------------------------------------------------------

  137.    QHG of South Carolina, Inc.

  138.    QHG of Spartanburg, Inc.

  139.    QHG of Springdale, Inc.

  140.    QHG of Warsaw Company, LLC

  141.    Quorum Health Resources, LLC

  142.    Red Bud Hospital Corporation

  143.    Red Bud Illinois Hospital Company, LLC

  144.    Regional Hospital of Longview, LLC

  145.    River Region Medical Corporation

  146.    Roswell Hospital Corporation

  147.    Ruston Hospital Corporation

  148.    Ruston Louisiana Hospital Company, LLC

  149.    SACMC, LLC

  150.    Salem Hospital Corporation

  151.    San Angelo Community Medical Center, LLC

  152.    San Angelo Medical, LLC

  153.    San Miguel Hospital Corporation

  154.    Scranton Holdings, LLC

  155.    Scranton Hospital Company, LLC

  156.    Scranton Quincy Holdings, LLC

  157.    Scranton Quincy Hospital Company, LLC

  158.    Shelbyville Hospital Corporation

  159.    Siloam Springs Arkansas Hospital Company, LLC

  160.    Siloam Springs Holdings, LLC

  161.    Southern Texas Medical Center, LLC

  162.    Spokane Valley Washington Hospital Company, LLC

  163.    Spokane Washington Hospital Company, LLC

  164.    Tennyson Holdings, LLC

  165.    Tooele Hospital Corporation

  166.    Tomball Texas Holdings, LLC

  167.    Tomball Texas Hospital Company, LLC

  168.    Triad Healthcare Corporation

  169.    Triad Holdings III, LLC

  170.    Triad Holdings IV, LLC

  171.    Triad Holdings V, LLC

  172.    Triad Nevada Holdings, LLC

  173.    Triad of Alabama, LLC

  174.    Triad of Oregon, LLC

  175.    Triad-ARMC, LLC

  176.    Triad-El Dorado, Inc.

  177.    Triad-Navarro Regional Hospital Subsidiary, LLC

  178.    Tunkhannock Hospital Company, LLC

  179.    VHC Medical, LLC

  180.    Vicksburg Healthcare, LLC

  181.    Victoria Hospital, LLC

  182.    Victoria of Texas, L.P.

 

9



--------------------------------------------------------------------------------

  183.    Virginia Hospital Company, LLC

  184.    Warren Ohio Hospital Company, LLC

  185.    Warren Ohio Rehab Hospital Company, LLC

  186.    Watsonville Hospital Corporation

  187.    Waukegan Hospital Corporation

  188.    Waukegan Illinois Hospital Company, LLC

  189.    Weatherford Hospital Corporation

  190.    Weatherford Texas Hospital Company, LLC

  191.    Webb Hospital Corporation

  192.    Webb Hospital Holdings, LLC

  193.    Wesley Health System LLC

  194.    West Grove Hospital Company, LLC

  195.    WHMC, LLC

  196.    Wilkes-Barre Behavioral Hospital Company, LLC

  197.    Wilkes-Barre Holdings, LLC

  198.    Wilkes-Barre Hospital Company, LLC

  199.    Williamston Hospital Corporation

  200.    Women & Children’s Hospital, LLC

  201.    Woodland Heights Medical Center, LLC

  202.    Woodward Health System, LLC

  203.    York Pennsylvania Holdings, LLC

  204.    York Pennsylvania Hospital Company, LLC

  205.    Youngstown Ohio Hospital Company, LLC

  206.    Amory HMA, LLC

  207.    Bartow HMA, LLC

  208.    Biloxi H.M.A., LLC

  209.    Brandon HMA, LLC

  210.    Brevard HMA Holdings, LLC

  211.    Brevard HMA Hospitals, LLC

  212.    Campbell County HMA, LLC

  213.    Carlisle HMA, LLC

  214.    Carolinas JV Holdings General, LLC

  215.    Carolinas JV Holdings, L.P.

  216.    Central Florida HMA Holdings, LLC

  217.    Central States HMA Holdings, LLC

  218.    Chester HMA, LLC

  219.    Citrus HMA, LLC

  220.    Clarksdale HMA, LLC

  221.    Cocke County HMA, LLC

  222.    Florida HMA Holdings, LLC

  223.    Fort Smith HMA, LLC

  224.    Hamlet H.M.A., LLC

  225.    Health Management Associates, Inc.

  226.    Health Management Associates, LP

  227.    Health Management General Partner, LLC

  228.    HMA Fentress County General Hospital, LLC

 

10



--------------------------------------------------------------------------------

  229.    HMA Hospitals Holdings, LP

  230.    HMA Santa Rosa Medical Center, LLC

  231.    Hospital Management Associates, LLC

  232.    Jackson HMA, LLC

  233.    Jefferson County HMA, LLC

  234.    Kennett HMA, LLC

  235.    Key West HMA, LLC

  236.    Knoxville HMA Holdings, LLC

  237.    Lehigh HMA, LLC

  238.    Lone Star HMA, L.P.

  239.    Madison HMA, LLC

  240.    Melbourne HMA, LLC

  241.    Mesquite HMA General, LLC

  242.    Metro Knoxville HMA, LLC

  243.    Mississippi HMA Holdings I, LLC

  244.    Mississippi HMA Holdings II, LLC

  245.    Monroe HMA, LLC

  246.    Naples HMA, LLC

  247.    Poplar Bluff Regional Medical Center, LLC

  248.    Port Charlotte HMA, LLC

  249.    Punta Gorda HMA, LLC

  250.    River Oaks Hospital, LLC

  251.    Rockledge HMA, LLC

  252.    ROH, LLC

  253.    Sebastian Hospital, LLC

  254.    Sebring Hospital Management Associates, LLC

  255.    Southeast HMA Holdings, LLC

  256.    Southwest Florida HMA Holdings, LLC

  257.    Statesville HMA, LLC

  258.    VAN BUREN H.M.A., LLC

  259.    Venice HMA, LLC

  260.    Winder HMA, LLC

  261.    Yakima HMA, LLC

 

11



--------------------------------------------------------------------------------

Schedule 1.01(c)

Mortgaged Property

 

              Hospital Name/Address (County)

 

  

              Corporate Owner

DeKalb Regional Medical Center

200 Medical Center Drive

P.O. Box 680778

Fort Payne, AL  35968  (Dekalb)

 

   Fort Payne Hospital Corporation (AL)

Flowers Hospital

4370 West Main Street

Dothan, AL  36305  (Houston)

 

   Triad of Alabama, LLC (DE)

Gadsden Regional Medical Center

1007 Goodyear Avenue

Gadsden, AL  35903  (Etowah)

 

   Gadsden Regional Medical Center, LLC (DE)

Medical Center Enterprise

400 North Edwards St.

Enterprise, AL  36330  (Coffee)

 

   QHG of Enterprise, Inc. (AL)

Northwest Hospital

6200 N. LaCholla Blvd.

Tucson, AZ 85755  (Pima)

 

   Northwest Hospital, LLC (DE)

Northwest Hospital Oro Valley

1551 E. Tangerine Rd.

Oro Valley, AZ 85755 (Pima)

 

   Oro Valley Hospital, LLC (DE)

Watsonville Community Hospital

75 Neilson Street

Watsonville, CA  95076  (Santa Cruz)

 

   Watsonville Hospital Corporation (DE)

Galesburg Cottage Hospital

695 N. Kellogg St.

Galesburg, IL  61401  (Knox)

 

   Galesburg Hospital Corporation (IL)

Gateway Regional Medical Center

2100 Madison Avenue

Granite City, IL  62040  (Madison)

 

   Granite City Illinois Hospital Company, LLC (IL)

Heartland Regional Medical Center

3333 West DeYoung

Marion, IL  62959  (Williamson)

 

   Marion Hospital Corporation (IL)

Vista Medical Center (includes East and West)

1324 N. Sheridan Road

Waukegan, IL  60085  (Lake)

 

   Waukegan Illinois Hospital Company, LLC (IL)

Bluffton Regional Medical Center

303 South Main Street

Bluffton, IN  46714  (Wells)

 

   Bluffton Health System LLC (DE)

 

12



--------------------------------------------------------------------------------

              Hospital Name/Address (County)

 

  

              Corporate Owner

Dukes Memorial Hospital

275 W. 12th Street

Peru, IN  46970  (Miami)

 

   Dukes Health System, LLC (DE)

Women and Children’s Hospital

4200 Nelson Road

Lake Charles, LA  70605  (Calcasieu)

 

   Women and Children’s Hospital, LLC (DE)

River Region Health System

2100 Highway 61 North/1111 N.

Frontage Road

Vicksburg, MS  39183  (Warren)

 

   Vicksburg Healthcare, LLC (DE)

Wesley Medical Center

5001 Hardy Street

Hattiesburg, MS 39402  (Lamar)

 

   Wesley Health System LLC (DE)

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO  65270  (Randolph)

 

   Moberly Hospital Company, LLC (DE)

Mesa View Regional Hospital

1299 Bertha Howe Avenue

Mesquite, NV  89027  (Clark)

 

   MMC of Nevada, LLC (DE)

The Memorial Hospital of Salem County

310 Woodstown Road

Salem, NJ  08079  (Salem)

 

   Salem Hospital Corporation (NJ)

Alta Vista Regional Hospital

104 Legion Drive

Las Vegas, NM  87701  (San Miguel)

 

   San Miguel Hospital Corporation (NM)

Carlsbad Medical Center

2430 West Pierce

Carlsbad, NM  88220  (Eddy)

 

   Carlsbad Medical Center, LLC (DE)

Eastern New Mexico Medical Center

405 West Country Club Road

Roswell, NM  88201  (Chaves)

 

   Roswell Hospital Corporation (NM)

Lea Regional Medical Center

5419 N. Lovington Highway

Hobbs, NM  88240  (Lea)

 

   Lea Regional Hospital, LLC (DE)

MountainView Regional Medical Center

4311 East Lohman Avenue

Las Cruces, NM  88011  (Dona Ana)

 

   Las Cruces Medical Center, LLC (DE)

Affinity Medical Center

875 Eighth Street NE

Massillon, OH  44646  (Stark)

 

   DHSC, LLC (DE)

 

13



--------------------------------------------------------------------------------

              Hospital Name/Address (County)

 

  

              Corporate Owner

Hillside Rehabilitation Hospital

8747 Squires Lane NE

Warren, OH  44484  (Trumbull)

 

   Warren Ohio Rehab Hospital Company, LLC (DE)

Northside Medical Center

500 Gypsy Lane

Youngstown, OH  44501  (Trumbull and Mahoning)

 

   Youngstown Ohio Hospital Company, LLC (DE)

Trumbull Memorial Hospital

1350 East Market Street

Warren, OH  44482  (Trumbull)

 

   Warren Ohio Hospital Company, LLC (DE)

Ponca City Medical Center

1900 North 14th Street

Ponca City, OK  74601  (Kay)

 

   Kay County Oklahoma Hospital Company, LLC (OK)

Berwick Hospital Center

701 East 16th Street

Berwick, PA  18603  (Columbia)

 

   Berwick Hospital Company, LLC (DE)

Brandywine Hospital

201 Reeceville Rd.

Coatesville, PA  19320  (Chester)

 

   Coatesville Hospital Corporation (PA)

Easton Hospital

250 South 21st Street

Easton, PA  18042-3892  (Northampton)

 

   Northampton Hospital Company, LLC (DE)

Jennersville Regional Hospital

1015 West Baltimore Pike

West Grove, PA  19390  (Chester)

 

   West Grove Hospital Company, LLC (DE)

Lock Haven Hospital

24 Cree Drive

Lock Haven, PA  17745-2699  (Washington)

 

   Clinton Hospital Corporation (PA)

Moses Taylor Hospital

700 Quincy Avenue

Scranton, PA 18510-1798 (Lackawanna)

 

   Scranton Quincy Hospital Company, LLC (DE)

Phoenixville Hospital

140 Nutt Road

Phoenixville, PA  19460  (Chester)

 

   Phoenixville Hospital Company, LLC (DE)

Pottstown Memorial Medical Center

1600 East High Street

Pottstown, PA  19464  (Montgomery)

 

   Pottstown Hospital Company, LLC (DE)

Regional Hospital of Scranton

746 Jefferson Avenue

Scranton, PA  18510 (Lackawanna)

 

   Scranton Hospital Company, LLC (DE)

 

14



--------------------------------------------------------------------------------

              Hospital Name/Address (County)

 

  

              Corporate Owner

Tyler Memorial Hospital

5950 SR6

Tunkhannock, PA 18657 (Wyoming)

 

   Tunkhannock Hospital Company, LLC (DE)

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA  18764  (Luzerne and Wyoming)

 

  

Wilkes-Barre Hospital Company, LLC (DE)

Wilkes-Barre Behavioral Hospital Company, LLC (DE)

Carolinas Hospital System

805 Pamplico Highway

Florence, SC  29505  (Florence)

 

   QHG of South Carolina, Inc. (SC)

Marion Regional Hospital

2829 East Highway 76

Mullins, SC  29574  (Marion and Horry)

 

   QHG of South Carolina, Inc. (SC)

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC  29720  (Lancaster)

 

   Lancaster Hospital Corporation (DE)

Dyersburg Regional Medical Center

400 E. Tickle Street

Dyersburg, TN  38024  (Dyer)

 

   Dyersburg Hospital Corporation (TN)

Lakeway Regional Hospital

726 McFarland Street

Morristown, TN  37814  (Hamblen)

 

   Hospital of Morristown, Inc. (TN)

SkyRidge Medical Center (includes Cleveland)

2305 Chambliss Avenue NW

Cleveland, TN  37320  (Bradley)

 

   National Healthcare of Cleveland, Inc. (TN)

Volunteer Community Hospital

161 Mt. Pelia Road

Martin, TN  38237  (Weakley)

 

   Martin Hospital Corporation (TN)

College Station Medical Center

1604 Rock Prairie Rd.

College Station, TX  77845  (Brazos)

 

   College Station Hospital, L.P. (DE)

DeTar Hospital Navarro

506 E. San Antonio Street

Victoria, TX  77901  (Victoria)

 

   Victoria of Texas, L.P. (DE)

DeTar Hospital North

101 Medical Drive

Victoria, TX  77904  (Victoria)

 

   Victoria of Texas, L.P. (DE)

Scenic Mountain Medical Center

1601 West Eleventh Place

Big Spring, TX  79720  (Howard)

 

   Big Spring Hospital Corporation (TX)

 

15



--------------------------------------------------------------------------------

              Hospital Name/Address (County)

 

  

              Corporate Owner

 

South Texas Regional Medical Center

1905 Highway 97 E

Jourdanton, TX  78026  (Atascosa)

 

   Jourdanton Hospital Corporation (TX)

Tomball Regional Medical Center

605 Holderrieth Blvd.

Tomball, TX  77375 (Harris)1

 

   Tomball Texas Hospital Company, LLC (DE)

Mountain West Medical Center

2055 N. Main St.

Tooele, UT  84074-2794  (Tooele)

 

   Tooele Hospital Corporation (UT)

Southern Virginia Regional Medical Center

727 North Main Street

Emporia, VA  23847  (Greensville)

 

   Emporia Hospital Corporation (VA)

Southampton Memorial Hospital

100 Fairview Drive

Franklin, VA  23851  (Southampton)

 

   Franklin Hospital Corporation (VA)

Deaconess Medical Center

800 West Fifth Avenue

Spokane, WA  99204  (Spokane)

 

   Spokane Washington Hospital Company, LLC (DE)

Valley Hospital and Medical Center

12606 East Mission

Spokane Valley, WA  99216  (Spokane)

 

   Spokane Valley Washington Hospital Company (DE)

Bluefield Regional Medical Center

500 Cherry Street

Bluefield, WV  24701 (Mercer)

 

   Bluefield Hospital Company, LLC (DE)

MetroSouth Medical Center

12935 So. Gregory Street

Blue Island, IL  60406 (Cook)

   Blue Island Hospital Company, LLC

Memorial Hospital 2

325 S. Belmont St.

York, PA 17405 (York)

   York Pennsylvania Hospital Company, LLC (DE)

Mullins Nursing Center

518 S. Main Street

Mullins, SC 29574 (Marion)3

   QHG of South Carolina, Inc. (SC)

1605 Loucks Road

York, PA 17403 (York)

   York Pennsylvania Hospital Company, LLC (DE)

Trinity Medical Center

800 Montclair Road

Birmingham, AL 35213 (Jefferson)

   Affinity Hospital, LLC (DE)

 

 

1          Including the property at 13700 Medical Complex Dr., Tomball, TX
77375.

2          Including the properties at 1788-92 Third Ave., York, PA 17403 and
1750 Fifth Ave., York, PA 17403.

3          This property was mortgaged as part of the mortgage on Marion
Regional Hospital and is not required to be mortgaged pursuant to the Third
Restated Credit Agreement.

 

16



--------------------------------------------------------------------------------

              Hospital Name/Address (County)

 

  

              Corporate Owner

 

Medical Center of South Arkansas

700 W. Grove Street El Dorado,

AR 71730 (Union)

   MCSA, LLC (AR)

Western Arizona Regional

Medical Center

2735 Silver Creek Road

Bullhead City, AZ 86442 (Mohave)

   Bullhead City Hospital Corporation (AZ)

Barstow Community Hospital

820 East Mountain View St.

Barstow, CA 92311 (San Bernardino)

   Hospital of Barstow, Inc. (DE)

Longview Regional Medical Center

2901 N. Fourth Street

Longview, TX 75605 (Gregg)

   Longview Medical Center, L.P. (DE)

Northwest Medical Center – Springdale

609 W. Maple Ave.

Springdale, AR 72764 (Washington)

   Northwest Arkansas Hospitals, LLC (DE)

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

Johnson, AR 72741 (Washington)

   Northwest Arkansas Hospitals, LLC (DE)

Northwest Medical Center - Bentonville

3000 Medical Center Pkwy.

Bentonville, AR  72712

(Benton)

   Northwest Arkansas Hospitals, LLC (DE)

13.342 acres

Birmingham, AL (Jefferson)4

   Affinity Hospital, LLC (DE)

 

 

 

4          As of the Third Restatement Effective Date, this property has not yet
been mortgaged.

 

17



--------------------------------------------------------------------------------

Real property to be mortgaged pursuant to Section 7(c) of the Third Amendment
and Restatement Agreement, within 180 days after the Third Restatement Effective
Date (or such later date as the Administrative Agent in its sole discretion may
permit):

 

              Hospital Name/Address (County)

 

  

              Corporate Owner

 

Gilmore Memorial Regional Medical Center (Wellness Center, Offices)

1105 Earl Frye Blvd.

Amory, MS 38821 (Monroe)

   Amory HMA, LLC (MS)

Bartow Regional Medical Center

2200 Osprey Blvd.

Bartow, FL 33830 (Polk)

   Bartow HMA, LLC

Carlisle Regional Medical Center

361 Alexander Spring Road

Carlisle, PA 17015 (Cumberland )

   Carlisle HMA, LLC

Newport Medical Center

435 Second St.

Newport, TN 37821 (Cocke )

   Cocke County HMA, LLC

Seven Rivers Regional Medical Center

6201 N. Suncoast Blvd.

Crystal River, FL 34428 (Citrus)

   Citrus HMA, LLC

Sparks Health System (Fitness Center, Ambulatory Surgery Center and Cogeneration
Building)

1001 Towson Ave.

Fort Smith, AR 72901 (Sebastian)

   Fort Smith HMA, LLC

Sandhills Regional Medical Center

1000 West Hamlet Ave.

Hamlet, NC 28345 (Richmond)

   Hamlet H.M.A., LLC

Dallas Regional Medical Center

1011 North Galloway

Mesquite, TX 75149 (Dallas)

   Lone Star HMA, L.P.

Madison River Oaks Medical Center

161 River Oaks Dr.

Canton, MS 39046 (Madison)

   Madison HMA, LLC

Wuesthoff Medical Center - Melbourne

250 N. Wickham Rd.

Melbourne, FL 32934 (Brevard)

   Melbourne HMA, LLC

Physicians Regional Medical Center (lands ground leased to third parties
improved by MOBs)

900 East Oak Hill Ave.

Knoxville, TN 37917 (Knox)

   Metro Knoxville HMA, LLC

Turkey Creek Medical Center (lands ground leased to third parties improved by
MOBs)

10820 Parkside Dr.

Knoxville, TN 37934 (Knox)

   Metro Knoxville HMA, LLC

North Knoxville Medical Center (Fitness Center, lands ground leased to third
party improved by MOB, ancillary buildings)

7565 Dannaher Dr.

Knoxville, TN 37849 (Knox)

   Metro Knoxville HMA, LLC

 

18



--------------------------------------------------------------------------------

              Hospital Name/Address (County)

 

  

              Corporate Owner

 

Clearview Regional Medical Center & ancillary buildings

2151 West Spring St.

Monroe, GA 30655 (Monroe)

   Monroe HMA, LLC

Physicians Regional Medical Center (Pine Ridge)

6101 Pine Ridge Rd.

Naples, FL 34119 (Collier)

   Naples HMA, LLC

Physicians Regional Medical Center (Collier Blvd. and MOB)

8300 Collier Blvd.

Naples, FL 34114 (Collier)

   Naples HMA, LLC

Poplar Bluff Regional Medical Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

(Butler)

   Poplar Bluff Regional Medical Center, LLC

Peace River Regional Medical Center (MOBs, Offices)

2500 Harbor Blvd.

Port Charlotte, FL 33952 (Charlotte)

   Port Charlotte HMA, LLC

Charlotte Regional Medical Center

809 E. Marion Ave

Punta Gorda, FL 33950 (Charlotte)

   Punta Gorda HMA, LLC

Riverside Behavioral Center

733 E. Olympia Ave.,

Punta Gorda, FL 33950 (Charlotte)

   Punta Gorda HMA, LLC

River Oaks Hospital

1030 River Oaks Dr.

Flowood, MS 39232 (Rankin)

   River Oaks Hospital, LLC

Wuesthoff Medical Center – Rockledge (several office buildings)

110 Longwood Ave.

Rockledge, FL 32955 (Brevard )

   Rockledge HMA, LLC

Woman’s Hospital and ancillary buildings

1026 N. Flowood Dr.

Flowood, MS 39232 (Rankin)

   ROH, LLC

Sebastian River Medical Center

13695 US Highway 1

Sebastian, FL 32976 (Indian River)

   Sebastian Hospital, LLC

Davis Regional Medical Center

218 Old Mocksville Rd.

Statesville, NC 28625 (Iredell)

   Statesville HMA, LLC

Venice Regional Medical Center & Parking Garage

540 The Rialto

Venice, FL 34285 (Sarasota)

   Venice HMA, LLC

Yakima Regional Medical & Cardiac Center

110 S. 9th Ave.

Yakima, WA 98902 (Yakima)

   Yakima HMA, LLC

 

19



--------------------------------------------------------------------------------

Schedule 1.01(d)

Hospitals

 

Abilene, Texas

Abilene Regional Medical Center

6250 Highway 83/84

Abilene, TX  79606

(Taylor)

ARMC, L.P.(DE)

Massillon, Ohio

Affinity Medical Center

875 Eighth Street, N.E.

(P.O. Box 805)

Massillon, OH  44648

(Stark)

DHSC, LLC (DE)

Las Vegas, New Mexico

Alta Vista Regional Hospital

104 Legion Drive

Las Vegas, NM  87701

(San Miguel)

San Miguel Hospital Corporation (NM)

Barstow, California

Barstow Community Hospital

555 South 7th Street

Barstow, CA  92311

(San Bernadino)

Hospital of Barstow, Inc. (DE)

Berwick, Pennsylvania

Berwick Hospital Center

701 East 16th Street

Berwick, PA  18603

(Columbia)

Berwick Hospital Company, LLC (DE)

Alpine, Texas

Big Bend Regional Medical Center

2600 Highway 118 North

Alpine, TX  79830

(Brewster)

Big Bend Hospital Corporation (TX)

Bluefield, West Virginia

Bluefield Regional Medical Center

500 Cherry St.

Bluefield, WV 24701

(Mercer)

Bluefield Hospital Company, LLC (DE)

Bluffton, Indiana

Bluffton Regional Medical Center

303 S. Main Street

Bluffton, IN  46714

(Wells)

Bluffton Health System LLC (DE)

Coatesville, Pennsylvania

Brandywine Hospital

201 Reeceville Rd.

Coatesville, PA  19320

(Chester)

Coatesville Hospital Corporation (PA)

Brownwood, Texas

Brownwood Regional Medical Center

1501 Burnet Drive

(P.O. Box 760 / zip 76804)

Brownwood, TX  76801

(Brown)

Brownwood Hospital L.P. (DE)

Leesville, Louisiana

Byrd Regional Hospital

1020 Fertitta Blvd.

Leesville, LA  71446

(Vernon Parish)

National Healthcare of Leesville, Inc. (DE)

Carlsbad, New Mexico

Carlsbad Medical Center

2430 W. Pierce

Carlsbad, NM  88220

(Eddy)

Carlsbad Medical Center, LLC (DE)

 

 

20



--------------------------------------------------------------------------------

Florence, South Carolina

Carolinas Hospital System

805 Pamplico Hwy

Florence, SC  29505

(Florence)

QHG of South Carolina, Inc (SC)

Cedar Park, Texas

Cedar Park Regional Medical Center

1401 Medical Parkway

Cedar Park, TX  78613

(Williamson)

Cedar Park Health System, L.P. (DE)

Centre, Alabama

Cherokee Medical Center

400 Northwood Drive

Centre, AL  35960

(Centre)

Centre Hospital Corporation (AL)

Cheraw, South Carolina

Chesterfield General Hospital

Highway 9 West (P.O. Box 151)

Cheraw, SC  29520

(Chesterfield)

Chesterfield/Marlboro, L.P. (DE)

Philadelphia, Pennsylvania

Chestnut Hill Hospital

8835 Germantown Avenue

Philadelphia, PA  19118

(Montgomery)

CHHS Hospital Company, LLC (DE)

College Station, Texas

College Station Medical Center

(P.O. Box 10000 / zip 77842)

College Station, TX  77845

(Brazos)

College Station Hospital, LP (DE)

Huntsville, Alabama

Crestwood Medical Center

One Hospital Drive SW

Huntsville, AL  35801

(Madison)

Crestwood Healthcare, L.P. (DE)

Mt. Vernon, Illinois

Crossroads Community Hospital

#8 Doctor’s Park Road

Mt. Vernon, IL  62864

(Jefferson)

National Healthcare of Mt. Vernon, Inc. (DE)

Oklahoma City, Oklahoma

Deaconess Hospital

5501 N. Portland Avenue

Oklahoma City, OK  73112-2099

(Oklahoma)

Deaconess Health System, LLC (DE)

Spokane, Washington

Deaconess Hospital

800 W. 5th Avenue

Spokane, WA  99204

(Spokane)

Spokane Washington Hospital Company, LLC (DE)

Fort Payne, Alabama

DeKalb Regional Medical Center

200 Medical Center Drive

P. O. Box 680778

Fort Payne, AL  35968

(DeKalb)

Fort Payne Hospital Corporation (AL)

Victoria, Texas

DeTar Hospital North

101 Medical Drive

Victoria, TX  77904

(Victoria)

Victoria of Texas, L.P. (DE)

Victoria, Texas

DeTar Hospital Navarro

506 E. San Antonio Street

Victoria, TX  77901

(Victoria)

Victoria of Texas, L.P. (DE)

Peru, Indiana

Dukes Memorial Hospital

275 West 12th Street

Peru, IN  46970-1698

(Miami)

Dukes Health System, LLC (DE)

 

 

21



--------------------------------------------------------------------------------

Fort Wayne, Indiana

Dupont Hospital

2520 E. Dupont Road

Fort Wayne, IN  46825

(Allen)

Dupont Hospital, LLC (DE)

Dyersburg, Tennessee

Dyersburg Regional Medical Center

400 Tickle Street

Dyersburg, TN  38024

(Dyer)

Dyersburg Hospital Corporation (TN)

Roswell, New Mexico

Eastern New Mexico Medical Center

405 West Country Club Road

Roswell, NM  88201

(Chaves)

Roswell Hospital Corporation (NM)

Easton, Pennsylvania

Easton Hospital

250 South 21st Street

Easton, PA  18042-3892

(Northampton)

Northampton Hospital Company, LLC (DE)

Evanston, Wyoming

Evanston Regional Hospital

190 Arrowhead Drive

Evanston, WY  82930

(Uinta)

Evanston Hospital Corporation (WY)

Fallbrook, California

Fallbrook Hospital

624 East Elder

Fallbrook, CA  92028

(San Diego)

Fallbrook Hospital Corporation (DE)

Blue Ridge, Georgia

Fannin Regional Hospital

2855 Old Highway 5, North

Blue Ridge, GA  30513

(Fannin)

Blue Ridge Georgia Hospital Company, LLC (DE)

Dothan, Alabama

Flowers Hospital

4370 West Main Street

Dothan, AL  36305

(Houston)

Triad of Alabama, LLC (DE)

Forrest City, Arkansas

Forrest City Medical Center

1601 Newcastle Road

Forrest City, AR  72336

(Saint Francis)

Forrest City Arkansas Hospital Company, LLC (AR)

Gadsden, Alabama

Gadsden Regional Medical Center

1007 Goodyear Avenue

Gadsden, AL  35903

(Etowah)

Gadsden Regional Medical Center, LLC (DE)

Galesburg, Illinois

Galesburg Cottage Hospital

695 N. Kellogg St.

Galesburg, IL  61401

(Knox)

Galesburg Hospital Corporation (IL)

Clarksville, Tennessee

Gateway Medical Center

651 Dunlop Lane

PO Box 31629

Clarksville, TN  37040

(Montgomery)

Clarksville Health System, G.P. (DE)

Granite City, Illinois

Gateway Regional Medical Center

2100 Madison Avenue

Granite City, IL  62040

(Madison)

Granite City Illinois Hospital Company, LLC (IL)

 

 

22



--------------------------------------------------------------------------------

Ronceverte, West Virginia

Greenbrier Valley Medical Center

202 Maplewood Avenue

(P.O. Box 497)

Ronceverte, WV  24970

(Greenbrier)

Greenbrier VMC, LLC (DE)

Newport, Arkansas

Harris Hospital

1205 McLain

Newport, AR  72112

(Jackson)

National Healthcare of Newport, Inc. (DE)

Brownsville, Tennessee

Haywood Park Community Hospital

2545 N. Washington Ave.

Brownsville, TN  38012

(Haywood)

Brownsville Hospital Corporation (TN)

Marion, Illinois

Heartland Regional Medical Center

3333 West DeYoung

Marion, IL  62959

(Williamson)

Marion Hospital Corporation (IL)

Helena, Arkansas

Helena Regional Medical Center

1801 Martin Luther King Drive / PO Box 788

Helena, AR  72342

(Phillips)

Phillips Hospital Corporation (AR)

Lexington, Tennessee

Henderson County Community Hospital

200 West Church St.

Lexington, TN  38351

(Henderson)

Lexington Hospital Corporation (TN)

Shelbyville, Tennessee

Heritage Medical Center

2835 Hwy. 23IN

Shelbyville, TN  37160

(Bedford)

Shelbyville Hospital Corporation (TN)

Hillsboro, Texas

Hill Regional Hospital

101 Circle Drive

Hillsboro, TX  76645

(Hill)

NHCI of Hillsboro, Inc. (TX)

West Grove, Pennsylvania

Jennersville Regional Hospital

1015 West Baltimore Pike

West Grove, PA.  19390

(Chester)

West Grove Hospital Company, LLC (DE)

Jackson, Kentucky

Kentucky River Medical Center

540 Jetts Drive

Jackson, KY  41339

Breathitt)

Jackson Hospital Corporation (KY)

Warsaw, Indiana

Kosciusko Community Hospital

2101 East DuBois Drive

Warsaw, IN  46580

(Kosciusko)

Warsaw Health System, LLC (DE)

Greenville, Alabama

L.V. Stabler Memorial Hospital

29 L.V. Stabler Drive

Greenville, AL  36037

(Butler)

Greenville Hospital Corporation (AL)

Granbury, Texas

Lake Granbury Medical Center

1310 Paluxy Road

Granbury, TX  76048

(Hood)

Granbury Hospital Corporation (TX)

Lake Wales, Florida

Lake Wales Medical Center

410 South 11th Street

Lake Wales, FL  33853

(Polk)

Lake Wales Hospital Corporation (FL)

 

 

23



--------------------------------------------------------------------------------

Morristown, Tennessee

Lakeway Regional Hospital

726 McFarland Street

Morristown, TN  37814

(Hamblen)

Hospital of Morristown, Inc. (TN)

Laredo, Texas

Laredo Medical Center

1700 East Saunders

Laredo, TX  78041

(Webb)

Laredo Texas Hospital Company, L.P. (TX)

Hobbs, New Mexico

Lea Regional Medical Center

5419 N. Lovington Hwy

(P.O. Box 3000)

Hobbs, NM  88240

(Lea)

Lea Regional Hospital, LLC (DE)

Lock Haven, Pennsylvania

Lock Haven Hospital

24 Cree Drive

Lock Haven, PA  17745-2699

(Washington)

Clinton Hospital Corporation (PA)

Longview, Texas

Longview Regional Medical Center

2901 N. Fourth Street

(P.O. Box 14000 / zip 75607)

Longview, TX  75605

(Gregg)

Longview Medical Center, L.P. (DE)

Fort Wayne, Indiana

Lutheran Hospital

7950 W. Jefferson Blvd.

Fort Wayne, IN  46804

(Allen)

IOM Health System, L.P. (IN)

McKenzie, Tennessee

McKenzie Regional Hospital

161 Hospital Dr.

McKenzie, TN  38201

(Carroll)

McKenzie Tennessee Hospital Company, LLC (DE)

Springfield, Oregon

McKenzie-Willamette Medical Center

1460 G Street

Springfield, OR  97477

(Lane)

McKenzie-Willamette Regional Medical

Center Associates, LLC (DE)

Selmer, Tennessee

McNairy Regional Hospital

705 Poplar Ave.

Selmer, TN  38375

(McNairy)

McNairy Hospital Corporation (TN)

Mullins, SC

Marion Regional Hospital

2829 East Hwy 76

Mullins, SC 29574

(Marion)

QHG of South Carolina, Inc (SC)

Bennettsville, South Carolina

Marlboro Park Hospital

1138 Cheraw Hwy (P.O. Box 738)

Bennettsville, SC  29512

(Marlboro)

Chesterfield/Marlboro, L.P. (DE)

Williamston, North Carolina

Martin General Hospital

310 S. McCaskey Road

Williamston, NC  27892

(Martin)

Williamston Hospital Corporation (NC)

Spartanburg, South Carolina

Mary Black Health System

1700 Skylyn Drive

Spartanburg, SC  29307

(Spartanburg)

Mary Black Health System, LLC (DE)

Palmer, Alaska

Mat-Su Regional Medical Center

2500 S. Woodworth Loop (P.O. Box 1687)

Palmer, AK  99645

(Matanuska-Susitna Borough)

Mat-Su Valley Medical Center, LLC (AK)

 

 

24



--------------------------------------------------------------------------------

Enterprise, Alabama

Medical Center Enterprise

400 North Edwards Street

Enterprise, AL  36330

(Coffee)

QHG of Enterprise, Inc. (AL)

El Dorado, Arkansas

Medical Center of South Arkansas

700 W. Grove Street

El Dorado, AR  71730

(Union)

MCSA, LLC (AR)

Salem, New Jersey

The Memorial Hospital of Salem County

310 Woodstown Road

Salem, NJ  08079

(Salem)

Salem Hospital Corporation (NJ)

Mesquite, Nevada

Mesa View Regional Hospital

1299 Bertha Howe Avenue

(P.O. Box 3540 / zip 89024-3540)

Mesquite, NV  89027

(Clark)

MMC of Nevada, LLC (DE)

Peckville, Pennsylvania

Mid-Valley Hospital

1400 Main Street

Peckville, PA 18542

(Lackawanna)

Peckville Hospital Company, LLC (De)

Deming, New Mexico

Mimbres Memorial Hospital

900 W. Ash Street

Deming, NM  88030

(Luna)

Deming Hospital Corporation (NM)

Moberly, Missouri

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO   65270

(Randolph)

Moberly Hospital Company, LLC (DE)

Scranton, Pennsylvania

Moses Taylor Hospital

700 Quincy Avenue

Scranton, PA 18510

(Lackawanna)

Scranton Quincy Hospital Company, LLC (DE)

Tooele, Utah

Mountain West Medical Center

2055 N. Main

Tooele, UT  84074-2794

(Tooele)

Tooele Hospital Corporation (UT)

Las Cruces, New Mexico

MountainView Regional Medical Center

4311 East Lohman Avenue

Las Cruces, NM  88011

(Dona Ana)

Las Cruces Medical Center, LLC (DE)

Corsicana, Texas

Navarro Regional Hospital

3201 W. Highway 22

Corsicana, TX  75110

(Navarro)

Navarro Hospital, L.P. (DE)

Crestview, Florida

North Okaloosa Medical Center

151 Redstone Avenue, S.E.

Crestview, FL  32539-6026

(Okaloosa)

Crestview Hospital Corporation (FL)

Kirksville, Missouri

Northeast Regional Medical Center

315 S. Osteopathy

Kirksville, MO  63501

(Adair)

Kirksville Missouri Hospital Company, LLC (MO)

Ruston, Louisiana

Northern Louisiana Medical Center

401 East Vaughn Avenue

Ruston, LA  71270

(Lincoln Parish)

Ruston Louisiana Hospital Company, LLC (DE)

 

 

25



--------------------------------------------------------------------------------

Youngstown, Ohio

Northside Medical Center

500 Gypsy Lane

Youngstown, OH

(Mahoning)

Youngstown Ohio Hospital Company, LLC (DE)

Tucson, Arizona

Northwest Medical Center

6200 N. LaCholla Blvd.

Tucson, AZ  85741

(Pima)

Northwest Hospital, LLC (DE)

Bentonville, Arkansas

Northwest Medical Center - Bentonville

3000 Medical Center Pkwy.

Bentonville, AR  72712

(Benton)

Northwest Arkansas Hospitals, LLC (DE)

Springdale, Arkansas

Northwest Medical Center - Springdale

609 W. Maple

Springdale, AR  72764

(Washington and Benton)

Northwest Arkansas Hospitals, LLC (DE)

Oro Valley, Arizona

Oro Valley Hospital

1551 E. Tangerine Road

Oro Valley, AZ  85755

(Pima)

Oro Valley Hospital, LLC (DE)

Fort Wayne, IN

The Orthopedic Hospital of Lutheran Health Network

700 Broadway

Fort Wayne, IN 46802

(Allen)

Lutheran Musculoskeletal Center, LLC (DE)

Fulton, Kentucky

Parkway Regional Hospital

2000 Holiday Lane (P.O. Box 866)

Fulton, KY  42041

(Fulton)

Hospital of Fulton, Inc. (KY)

Payson, Arizona

Payson Regional Medical Center

807 South Ponderosa

Payson, AZ  85541

(Gila)

Payson Hospital Corporation (AZ)

Phoenixville, Pennsylvania

Phoenixville Hospital

140 Nutt Road

Phoenixville, PA  19460

(Chester)

Phoenixville Hospital Company, LLC (DE)

Oak Hill, West Virginia

Plateau Medical Center

430 Main Street

Oak Hill, WV  25901

(Fayette)

Oak Hill Hospital Corporation (WV)

Ponca City, Oklahoma

Ponca City Medical Center

1900 North 14th Street

Ponca City, OK  74601

(Kay and Osage)

Kay County Oklahoma Hospital Company, LLC (OK)

Valparaiso, Indiana

Porter Hospital

814 LaPorte Avenue

Valparaiso, IN  46383

(Porter)

Porter Hospital, LLC (DE)

Pottstown, Pennsylvania

Pottstown Memorial Medical Center

1600 East High Street

Pottstown, PA  19464

(Montgomery)

Pottstown Hospital Company, LLC (DE)

Red Bud, Illinois

Red Bud Regional Hospital

325 Spring Street

Red Bud, IL  62278

(Randolph)

Red Bud Illinois Hospital Company, LLC (IL)

 

 

26



--------------------------------------------------------------------------------

Jackson, Tennessee

Regional Hospital of Jackson

367 Hospital Blvd.

Jackson, TN  38305

(Madison)

Jackson, Tennessee Hospital Company, LLC (TN)

Scranton, Pennsylvania

Regional Hospital of Scranton

746 Jefferson Ave.

Scranton, PA 18510

(Lackawanna)

Scranton Hospital Company, LLC (DE)

Vicksburg, Mississippi

River Region Health System

2100 Highway 61 North

Vicksburg, MS  39183

(Warren)

Vicksburg Healthcare, LLC (DE)

San Angelo, Texas

San Angelo Community Medical Center

3501 Knickerbocker Road

San Angelo, TX  76904

(Tom Green)

San Angelo Hospital, L.P. (DE)

Big Spring, Texas

Scenic Mountain Medical Center

1601 West Eleventh Place

Big Spring, TX  79720

(Howard)

Big Spring Hospital Corporation (TX)

Siloam Springs, AR

Siloam Springs Memorial Hospital

205 E. Jefferson Street

Siloam Springs, AR  72761

(Benton)

Siloam Springs Arkansas Hospital Company, LLC (DE)

Cleveland, Tennessee

SkyRidge Medical Center

2305 Chambliss Avenue

Cleveland, TN  37311

(Bradley)

Cleveland Tennessee Hospital Company, LLC (DE)

Foley, Alabama

South Baldwin Regional Medical Center

1613 North McKenzie Street

Foley, AL  36535

(Baldwin)

Foley Hospital Corporation (AL)

Jourdanton, Texas

South Texas Regional Medical Center

1905 Highway 97 E

Jourdanton, TX  78026

(Atascosa)

Jourdanton Hospital Corporation (TX)

Franklin, Virginia

Southampton Memorial Hospital

100 Fairview Drive

Franklin, VA  23851

(Franklin)

Franklin Hospital Corporation (VA)

Emporia, Virginia

Southern Virginia Regional Medical Center

727 North Main Street

Emporia, VA  23847

(Emporia)

Emporia Hospital Corporation (VA)

Petersburg, Virginia

Southside Regional Medical Center

200 Medical Park Blvd.

Petersburg, VA  23805

(Petersburg)

Petersburg Hospital Company, LLC (VA)

Nanticoke, Pennsylvania

Special Care Hospital

128 W. Washington Street

Nanticoke, PA 18634

(Luzerne)

Nanticoke Hospital Company, LLC (DE)

Lancaster, South Carolina

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC  29720

(Lancaster)

Lancaster Hospital Corporation (DE)

 

 

27



--------------------------------------------------------------------------------

Fort Wayne, Indiana

St. Joseph Hospital

700 Broadway

Fort Wayne, IN  46802

(Allen)

St. Joseph Health System, LLC (DE)

Sunbury, Pennsylvania

Sunbury Community Hospital

350 N. Eleventh Street (P. O. Box 737)

Sunbury, PA  17801

(Northumberland)

Sunbury Hospital Company, LLC (DE)

Louisa, Kentucky

Three Rivers Medical Center

2483 Highway 644 (P.O. Box 769)

Louisa, KY  41230

(Lawrence)

Hospital of Louisa, Inc. (KY)

Tomball, Texas

Tomball Regional Medical Center

605 Holderrieth

Tomball, TX 77375

(Harris)

Tomball Texas Hospital Company, LLC (DE)

Augusta, Georgia

Trinity Hospital of Augusta

2260 Wrightsboro Road

Augusta, GA  30904

(Richmond)

Augusta Hospital, LLC (DE)

Birmingham, Alabama

Trinity Medical Center

800 Montclair Road

Birmingham, AL  35213

(Jefferson)

Affinity Hospital, LLC (DE)

Warren, Ohio

Trumbull Memorial Hospital

1350 E. Market St.

Warren, OH

(Trumbull)

Warren Ohio Hospital Company, LLC (DE)

Tunkhannock, Pennsylvania

Tyler Memorial Hospital

880 SR 6 West

Tunkhannock, PA  18657

(Wyoming)

Tunkhannock Hospital Company, LLC (DE)

Anna, Illinois

Union County Hospital

517 North Main

Anna, IL 62906

(Union)

Anna Hospital Corporation (IL)

Spokane Valley, Washington

Valley Hospital

12606 East Mission Avenue

Spokane Valley, WA  99216

(Spokane)

Spokane Valley Washington Hospital Company, LLC (DE)

Waukegan, Illinois

Vista Medical Center

1324 N. Sheridan Road

Waukegan, IL  60085

(Lake County)

Waukegan Illinois Hospital Company, LLC (IL)

Martin, Tennessee

Volunteer Community Hospital

161 Mt. Pelia Road

Martin, TN  38237

(Weakley)

Martin Hospital Corporation (TN)

Watsonville, California

Watsonville Community Hospital

75 Nielson Street

Watsonville, CA  95076

(Santa Cruz)

Watsonville Hospital Corporation (DE)

Weatherford, Texas

Weatherford Regional Medical Center

713 E. Anderson Street

Weatherford, TX  76086

(Parker)

Weatherford Texas Hospital Company, LLC (TX)

 

 

28



--------------------------------------------------------------------------------

Hattiesburg, Mississippi

Wesley Medical Center

5001 Hardy Street

Hattiesburg, MS  39402

(Forrest)

Wesley Health System LLC (DE)

Bullhead City, Arizona

Western Arizona Regional Medical Center

2735 Silver Creek Road

Bullhead City, AZ  86442

(Mohave)

Bullhead City Hospital Corporation (AZ)

Johnson, Arkansas

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

(P.O. Box 544)

Johnson, AR  72741

(Washington)

Northwest Arkansas Hospitals, LLC (DE)

Wilkes - Barre, Pennsylvania

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18764-0001

(Luzerne)

Wilkes-Barre Hospital Company, LLC (DE)

Lake Charles, Louisiana

Women & Children’s Hospital

4200 Nelson Road

Lake Charles, LA  70605

(Calcasieu)

Women & Children’s Hospital, LLC (DE)

Lufkin, Texas

Woodland Heights Medical Center

505 S. John Redditt Drive

(P.O. Box 150610 / zip 75915)

Lufkin, TX  75904

(Angelina)

Piney Woods Healthcare System, L.P. (DE)

Woodward, Oklahoma

Woodward Regional Hospital

900 17th Street

Woodward, OK  73801

(Woodward)

Woodward Health System, LLC (DE)

Blue Island, Illinois

MetroSouth Medical Center

12935 Gregory Street

Blue Island, IL  60406

(Cook)

Blue Island Hospital Company, LLC (DE)

York, Pennsylvania

Memorial Hospital

325 S. Belmont St

York, PA  17405

(York)

York Pennsylvania Hospital Company, LLC (DE)

 

 

29



--------------------------------------------------------------------------------

Amory, Mississippi

Gilmore Memorial Reg Medical Center

1105 Earl Frye Blvd

Amory, MS  38821

(Monroe)

Amory HMA, LLC

Anniston, Alabama

Stringfellow Memorial Hospital

301 East 18th Street

Anniston, AL  36207

(Calhoun)

Anniston HMA, LLC

Bartow, Florida

Bartow Regional Medical Center

2200 Osprey Boulevard

PO Box 1050

Bartow, FL  33831

(Polk)

Bartow HMA, LLC

Batesville, Mississippi

Tri Lakes Medical Center

303 Medical Center Drive

Batesville, MS  38606

(Panola)

Alliance Health Partners, LLC

Biloxi, Mississippi

Biloxi Regional Medical Center

150 Reynoir Street

Biloxi, MS  39530

(Harrison)

Biloxi HMA, LLC

Blackwell, Oklahoma

INTEGRIS Blackwell Regional Hospital

710 South 13th Street

Blackwell, OK  74631

(Kay)

Blackwell HMA, LLC

Brandon, Mississippi

Crossgates River Oaks Hospital

350 Crossgates Boulevard

Brandon, MS  39042

(Rankin)

Brandon HMA, LLC

Brooksville, Florida

Brooksville Regional Hospital

17240 Cortez Blvd.

Brooksville, FL  34601

(Hernando)

Hernando HMA, LLC

Canton, Mississippi

Madison River Oaks Medical Center

161 River Oaks Drive

PO Box 1607 (zip 39046-1607)

Canton, MS  39046

(Madison)

Madison HMA, LLC

Carlisle, Pennsylvania

Carlisle Regional Medical Center

361 Alexander Spring Rd.

Carlisle, PA  17015

(Cumberland)

Carlisle HMA, LLC

Chester, South Carolina

Chester Regional Medical Center

One Medical Park Drive

Chester, SC  29706

(Chester)

Chester HMA, LLC

Clarksdale, Mississippi

Northwest Mississippi Regional Medical Center

1970 Hospital Drive

Clarksdale, MS  38614

(Clarksdale)

Clarksdale HMA, LLC

Clinton,, Oklahoma

INTEGRIS Clinton Regional Hospital

100 North 30th Street

Clinton, OK 73601

(Custer)

Clinton HMA, LLC

Crystal River, Florida

Seven Rivers Regional Medical Center

6201 N. Suncoast Blvd.

Crystal River, FL  34428-671

(Citrus)

Citrus HMA, LLC

 

 

30



--------------------------------------------------------------------------------

Dale City, Florida

Pasco Regional Medical Center

13100 Fort King Road

Dade City, FL  33525-5294

(Prince William)

Pasco Regional Medical Center, LLC

Dallas, Texas

Dallas Regional Medical Center

1011 North Galloway

Mesquite, TX  75149

(Dallas)

Lone Star HMA, LP

Durant, Oklahoma

Medical Center of SE Oklahoma

1800 University Boulevard

Durant, OK  74701

(Bryan)

Durant HMA, LLC

Flowood, Mississippi

River Oaks Hospital

1030 River Oaks Drive

Flowood, MS  39232

(Rankin)

River Oaks Hospital, LLC

Flowood, Mississippi

Woman’s Hospital

1026 N. Flowood Drive

PO Box 4546 (Jackson, MS  39296-4546)

Flowood, MS  39232

(Rankin)

ROH, LLC

Fort Smith, Arizona

Sparks Health System

PO Box 2406 (1001 Towson Ave.)

Fort Smith, AR  72902

(Sebastian)

Fort Smith HMA, LLC

Gadsden, Alabama

Riverview Regional Medical Center

600 South 3rd Street

PO Box 268 (zip 35999)

Gadsden, AL  35901

(Etowah)

Riverview Regional Medical Center, LLC

Haines City, Florida

Heart of Florida Regional Medical Center

40100 US Highway 27

Davenport, FL  33837-5906

(Polk)

Haines City HMA, LLC

Hamlet, North Carolina

Sandhills Regional Medical Center

1000 West Hamlet Avenue

Hamlet, NC  28345

(Richmond)

Hamlet HMA, LLC

Harstville, South Carolina

Carolina Pines Regional Medical Center

1304 W. Bobo Newsom Hwy

Hartsville, SC  29550

(Darlington)

Hartsville HMA, LLC

Jackson, Mississippi

Central Mississippi Medical Center

1850 Chadwick Drive

Jackson, MS  39204

(Jackso)

Jackson HMA, LLC

Jamestown, Tennessee

Jamestown Regional Medical Center

436 Central Avenue West

Jamestown, TN  38556

(Fentress)

HMA Fentress County General Hospital, LLC

Jefferson City, Tennessee

Jefferson Memorial Hospital

110 Hospital Drive

Jefferson City, TN  37760

(Jefferson)

Jefferson County HMA, LLC

Kennett, Missouri

Physicians Regional Medical Center

900 E. Oak Hill Ave.

Knoxville, TN  37917

(Dunkin)

Kennett HMA, LLC

Key West, Florida

Lower Keys Medical Center

5900 College Rd.

Key West, FL 33040

(Monroe)

Key West HMA, LLC

 

 

31



--------------------------------------------------------------------------------

Knoxville, Tennessee

Physicians Regional Medical Center

900 E. Oak Hill Ave.

Knoxville, TN  37917

(Knox)

Metro Knoxville HMA, LLC

Knoxville, Tennessee

Turkey Creek Medical Center

10820 Parkside Drive

Knoxville, TN  37934

(Knox)

Metro Knoxville HMA, LLC

Knoxville, Tennessee

North Knoxville Medical Center

7565 Dannaher Drive

Powell, TN  37849

(Knox)

Metro Knoxville HMA, LLC

LaFollette, Tennessee

LaFollette Medical Center

923 East Central Ave.

LaFollette, TN  37766

(Campbell)

Campbell County HMA, LLC

Lake City, Florida

Shands Lake Shore Regional Medical Center

368NE Franklin St.

Lake City, FL 32055-3088

(Columbia)

Lake Shore HMA, LLC

Lancaster, Pennsylvania

Lancaster Regional Medical Center

250 College Avenue

PO Box 3434 (zip 17604-3434)

Lancaster, PA 17603

(Lancaster)

Rose City HMA, LLC

Lebanon, Tennessee

University Medical Center

1411 W. Baddour Parkway

Lebanon, TN  7087-2513

(Wilson)

Lebanon HMA, LLC

Lebanon, Tennessee

McFarland Specialty Hospital

500 Park Avenue

Lebanon, TN 37087-3721

(Wilson)

Lebanon HMA, LLC

Lehigh Acres, Florida

Lehigh Regional Medical Center

1500 Lee Boulevard

Lehigh Acres, FL  33936

(Lee)

Lehigh HMA, LLC

Lititz, Pennsylvania

Heart of Lancaster Regional Medical Center

1500 Highlands Drive

Lititz, PA 17543

(Lancaster)

Lancaster HMA, LLC

Live Oak, Florida

Shands Live Oak Regional Medical Center

1100 11th Street SW

Live Oak, FL 32060

(Suwannee)

Live Oak HMA, LLC

Madill, Oklahoma

INTEGRIS Marshall County Medical Center

901 S. 5th Ave.

Madill, OK 73446

(Marshall)

Marshall County HMA, LLC

Melbourne, Florida

Wuesthoff Medical Center-Melbourne

250 N. Wickham Road

Melbourne, FL 32935

(Brevard)

Melbourne HMA, LLC

Midwest City, Oklahoma

Midwest Regional Medical Center

2825 Parklawn Drive

Midwest City, OK  73110-4221

(Oklahoma)

Midwest Regional Medical Center, LLC

 

 

32



--------------------------------------------------------------------------------

Milton, Florida

Santa Rosa Medical Center

6002 Berryhill Rd.

Milton, FL  32570

(Santa Rosa)

HMA Santa Rosa Medical Center, LLC

Monroe, Georgia

Clearview Regional Medical Center

2151 West Spring Street

PO Box 1346 (zip 30655-1346)

Monroe, GA  30655

(Walton)

Monroe HMA, LLC

Mooresville, North Carolina

Lake Norman Regional Medical Center

171 Fairview Road

Mooresville, NC 28117

(Iredell)

Mooresville Hospital Management Associates, LLC

Naples, Florida

Physicians Regional Medical Center

6101 Pine Ridge Rd.

Naples, FL 34119

(Collier)

Naples HMA, LLC

Naples, Florida

Physicians Regional Medical Center

8300 Collier Blvd.

Naples, FL 34114

(Collier)

Naples HMA, LLC

Natchez, Mississippi

Natchez Community Hospital

129 Jefferson Davis Boulevard

Natchez, MS 39120

(Adams)

Natchez Community Hospital, LLC

Newport, Tennessee

Newport Medical Center

435 Second Street

Newport, TN  7821

(Cocke)

Cocke County HMA, LLC

Paintsville, Kentucky

Paul B. Hall Regional Medical Center

625 James S. Trimble Blvd.

Paintsville, KY 41240

(Johnson)

Paintsville Hospital Company, LLC

Poplar Bluff, Missouri

Poplar Bluff Regional Medical Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

(Butler)

Poplar Bluff Regional Medical Center, LLC

Port Charlotte, Florida

Peace River Regional Medical Center

2500 Harbor Boulevard

Port Charlotte, FL 33952

(Charlotte)

Port Charlotte HMA, LLC

Pryor, Oklahoma

INTEGRIS Mayes County Medical Center

111 North Bailey

Pryor, OK 74361

(Mayes)

Mayes County HMA, LLC

Punta Gorda, Florida

Charlotte Regional Medical Center

809 East Marion Avenue

Punta Gorda, FL 33950-3898

(Charlotte)

Punta Gorda HMA, LLC

Rockledge, Florida

Wuesthoff Medical Center-Rockledge

110 Longwood Avenue

Rockledge, FL 32955

(Brevard)

Rockledge HMA, LLC

Sebastian, Florida

Sebastian River Medical Center

13695 US Highway 1

PO Box 780838

Sebastian, FL 32958

(Indian River)

Sebastian Hospital, LLC

 

 

33



--------------------------------------------------------------------------------

Sebring, Florida

Highlands Regional Medical Center

3600 South Highlands Avenue

PO Drawer 2066

Sebring, FL 33870

(Highlands)

Sebring Hospital Management Associates, LLC

Seminole, Oklahoma

INTEGRIS Seminole Medical Center

2401 Wrangler Boulevard

Seminole, OK 74868

(Seminole)

Seminole HMA, LLC

Spring Hill, Florida

Spring Hill Regional Hospital

10461 Quality Drive

Spring Hill, FL  34609

(Hernando)

Hernando HMA, LLC

St. Cloud, Florida

St. Cloud Regional Medical Center

2906 17th Street

St. Cloud, FL  34769

(Osceola)

OsceolaSC, LLC

St. Petersburg, Florida

Bayfront Medical Center

701 6th Street South

St. Petersburg, FL  33701

(Pinellas)

Bayfront HMA Medical Center, LLC

Starke, Florida

Shands Starke Regional Medical Center

922 E. Call Street

Starke, FL  32091

(Bradford)

Starke HMA, LLC

Statesboro, Georgia

East Georgia Regional Medical Center

1499 Fair Road

Statesboro, GA  30458

(Bulloch)

East Georgia Regional Medical Center, LLC

Statesville, North Carolina

Davis Regional Medical Center

218 Old Mocksville Road

Statesville, NC  28625

(Iredell)

Statesville HMA, LLC

Toppenish, Washington

Toppenish Community Hospital

502 W. 4th

Toppenish, WA  98948

(Yakima)

Yakima HMA, LLC

Tullahoma, Tennessee

Harton Regional Medical Center

1801 N. Jackson St.

Tullahoma, TN  37388-2201

(Coffee and Franklin)

Tullahoma HMA, LLC

Van Buren, Arkansas

Summit Medical Center

E. Main & South 20th Street

PO Box 409 (zip 72957)

Van Buren, AR  72956

(Van Buren)

Van Buren HMA, LLC

Venice, Florida

Venice Regional Medical Center

540 The Rialto

Venice, FL  34285

(Sarasota)

Venice HMA, LLC

Williamson, West Virginia

Williamson Memorial Hospital

859 Alderson Street

PO Box 1980

Williamson, WV  25661

(Mingo)

Williamson Memorial Hospital, LLC

Winder, Georgia

Barrow Regional Medical Center

316 North Broad Street

Winder, GA  30680-2150

(Barrow)

Winder HMA, LLC

Yakima, Washington

Yakima Regional Medical & Cardiac Center

110 S. 9th Avenue

Yakima, WA  98902

(Yakima)

Yakima HMA, LLC

 

 

34



--------------------------------------------------------------------------------

Schedule 1.01(e)

Certain Permitted Joint Ventures

1.   Alliance Health Partners, LLC

2.   Anniston HMA, LLC

3.   Bayfront HMA Healthcare Holdings, LLC

4.   Carolina Holdings, LLC

5.   Durant H.M.A., LLC

6.   East Georgia Regional Medical Center, LLC

7.   Haines City HMA, LLC

8.   Hartsville HMA, LLC

9.   Hernando HMA, LLC

10. Integris HMA, LLC

11. Lake Shore HMA, LLC

12. Lancaster HMA, LLC

13. Lebanon HMA, LLC

14. Live Oak HMA, LLC

15. Midwest Regional Medical Center, LLC

16. Mooresville HMA Investors, LLC

17. Mooresville Hospital Management Associates, LLC

18. Natchez Community Hospital, LLC

19. OsceolaSC, LLC

20. Paintsville Hospital Company, LLC

21. Pasco Regional Medical Center, LLC

22. Riverview Regional Medical Center, LLC

23. Rose City HMA, LLC

24. Starke HMA, LLC

25. Tullahoma HMA, LLC

26. Williamson Memorial Hospital, LLC

 

35



--------------------------------------------------------------------------------

Schedule 1.01(f)

Certain Subsidiaries

None.

 

36



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

 

Legal Entity      Percentage Owned  

5300 Grand Limited Partnership

   91%

A Woman’s Place, LLC

   100%

Abilene Clinic Asset Holding Company, LLC

   100%

Abilene Hospital, LLC

   100%

Abilene Merger, LLC

   100%

Affinity Health Systems, LLC

   100%

Affinity Hospital, LLC

   100%

Affinity Orthopedic Services, LLC

   100%

Affinity Physician Services, LLC

   100%

Affinity Skilled Nursing, LLC

   100%

Alaska Physician Services, LLC

   100%

Alice Hospital, LLC

   100%

Ambulance Services of Dyersburg, Inc.

   100%

Ambulance Services of Forrest City, LLC

   100%

Ambulance Services of Lexington, Inc.

   100%

Ambulance Services of McKenzie, Inc.

   100%

Ambulance Services of McNairy, Inc.

   100%

Ambulance Services of Tooele, LLC

   100%

American Health Facilities Development, LLC

   100%

Anesthesiology Group of Hattiesburg, LLC

   100%

Angelo Community Healthcare Services, Inc.

   100%

Anna Clinic Corp.

   100%

Anna Home Care Services, LLC

   100%

Anna Hospital Corporation

   100%

APS Medical, LLC

   100%

Arizona ASC Management, Inc.

   100%

Arizona DH, LLC

   100%

Arizona Medco, LLC

   100%

ARMC, LP

   87.57%

Arusha, LLC

   71%

ASC JV Holdings, LLC

   100%

Augusta Health System, LLC

   88.72%

Augusta Home Care Services, LLC

   100%

Augusta Hospital, LLC

   88.72%

Augusta Physician Services, LLC

   100%

Barberton Health System, LLC

   100%

Barberton Physician Services, LLC

   100%

Barstow Healthcare Management, Inc.

   100%

Barstow Primary Care Clinic

   0% (100% control)

Beauco, LLC

   100%

Beaumont Medical Center, L.P.

   100%

 

37



--------------------------------------------------------------------------------

Beaumont Regional, LLC

   100%

Berwick Clinic Company, LLC

   100%

Berwick Clinic Corp.

   100%

Berwick Home Care Services, LLC

   100%

Berwick Home Health Private Care, Inc.

   100%

Berwick Hospital Company, LLC

   100%

BH Trans Company, LLC

   100%

Big Bend Home Care Services, LLC

   100%

Big Bend Hospital Corporation

   100%

Big Spring Hospital Corporation

   100%

Birmingham Holdings, LLC

   100%

Birmingham Holdings II, LLC

   100%

Birmingham Home Care Services, LLC

   100%

Bluefield Holdings, LLC

   100%

Bluefield Hospital Company, LLC

   100%

Blue Island Clinic Company, LLC

   100%

Blue Island HBP Medical Group, LLC

   100%

Blue Island Home Care Services, LLC

   100%

Blue Island Hospital Company, LLC

   100%

Blue Island Illinois Holdings, LLC

   100%

Blue Ridge Georgia Hospital Company, LLC

   98.21%

Bluffton Health System LLC

   100%

Bluffton Physician Services, LLC

   100%

Brandywine Hospital Malpractice Assistance Fund, Inc.

   100%

Brazos Valley of Texas, L.P.

   100%

Brazos Valley Surgical Center, LLC

   100%

Broken Arrow Medical Group, LLC

   100%

Brooklyn Medical Associates, LLC

   100%

Brownsville Clinic Corp.

   100%

Brownsville Hospital Corporation

   100%

Brownwood Asset Holding Company, LLC

   100%

Brownwood Hospital, L.P.

   100%

Brownwood Medical Center, LLC

   100%

Bullhead City Clinic Corp.

   100%

Bullhead City Hospital Corporation

   100%

Bullhead City Hospital Investment Corporation

   100%

Bullhead City Imaging Corporation

   100%

Byrd Medical Clinic, Inc.

   100%

Cardiology Associates of Spokane, LLC

   100%

Cardiology Associates of Tri-cities, LLC

   100%

Carlsbad Medical Center, LLC

   100%

Carolina Surgery Center, LLC

   52.74%

Carolinas Internal Medicine, LLC

   100%

Carolinas Medical Alliance, Inc.

   100%

Carolinas OB/GYN Medical Group, LLC

   100%

 

38



--------------------------------------------------------------------------------

Cedar Park Clinic Asset Holding Company, LLC

   100%

Cedar Park Health System, L.P.

   80%

Center for Adult Healthcare, LLC

   100%

Central Alabama Physician Services, Inc.

   100%

Centre Clinic Corp.

   100%

Centre HBP Services, LLC

   100%

Centre Home Care Corporation

   100%

Centre Hospital Corporation

   100%

Centre RHC Corp.

   100%

Chaves County New Mexico Hospital Company, LLC

   100%

Chesterfield Clinic Corp.

   100%

Chesterfield/Marlboro, L.P.

   100%

Chestnut Hill Clinic Company, LLC

   85%

Chestnut Hill Health System, LLC

   85%

CHHS ALF Company, LLC

   85%

CHHS Development Company, LLC

   85%

CHHS Holdings, LLC

   100%

CHHS Hospital Company, LLC

   85%

CHHS Rehab Company, LLC

   85%

CHS Kentucky Holdings, LLC

   100%

CHS Pennsylvania Holdings, LLC

   100%

CHS PSO, LLC

   100%

CHS Receivables Funding, LLC

   100%

CHS Realty Holdings I, Inc.

   100%

CHS Realty Holdings II, Inc.

   100%

CHS Realty Holdings Joint Venture

   100%

CHS Utah Holdings, LLC

   100%

CHS Virginia Holdings, LLC

   100%

CHS Washington Holdings, LLC

   100%

CHS/Community Health Systems, Inc.

   100%

CHSPSC Leasing, Inc.

   100%

Claremore Anesthesia, LLC

   100%

Claremore Internal Medicine, LLC

   100%

Claremore Physicians, LLC

   100%

Claremore Regional Hospital, LLC

   100%

Clarksville Endoscopy Center, LLC

   80%

Clarksville Health System, G.P.

   80%

Clarksville Holdings, LLC

   100%

Clarksville Holdings II, LLC

   100%

Clarksville Home Care Services, LLC

   80%

Clarksville Physician Services, G.P.

   80%

Cleveland Home Care Services, LLC

   100%

Cleveland Hospital Corporation

   100%

Cleveland Medical Clinic, Inc.

   100%

Cleveland PHO, Inc.

   100%

 

39



--------------------------------------------------------------------------------

Cleveland Tennessee Hospital Company, LLC

   100%

Clinton County Health System, LLC

   100%

Clinton Hospital Corporation

   100%

Coastal Health Partners

   0% (100% control)

Coatesville Cardiology Clinic, LLC

   100%

Coatesville Clinic Company, LLC

   100%

Coatesville Hospital Corporation

   100%

C-OK, LLC

   100%

College Station Clinic Asset Holding Company, LLC

   100%

College Station Hospital, L.P.

   100%

College Station Medical Center, LLC

   100%

College Station Merger, LLC

   100%

College Station RHC Company, LLC

   100%

Commonwealth Health Physician Network, LLC

   100%

Community GP Corp.

   100%

Community Health Care Partners, Inc.

   100%

Community Health Investment Company, LLC

   100%

Community Health Network, Inc.

   100%

Community Health Physicians Operations Holding Company, LLC

   100%

Community Health Systems Foundation

   100%

Community Health Systems Professional Services Corporation

   100%

Community Health Systems Professional Services Corporation Political Action
Committee

   100%

Community Health United Home Care, LLC

   100%

Community Insurance Group SPC, LTD.

   100%

Community LP Corp.

   100%

Community Network Solutions, LLC

   100%

Coronado Medical, LLC

   100%

Cottage Home Options, L.L.C.

   100%

Coventry Clinic Company, LLC

   100%

CP Hospital GP, LLC

   100%

CPLP, LLC

   100%

Credentialing Verification Services, LLC

   100%

Crestview Hospital Corporation

   96.99%

Crestview Professional Condominiums Association, Inc.

   64.4%

Crestview Surgery Center, L.P.

   100%

Crestwood Healthcare, L.P.

   95.07%

Crestwood Hospital LP, LLC

   100%

Crestwood Hospital, LLC

   100%

Crestwood Physician Services, LLC

   100%

Crestwood Surgery Center, LLC

   90.29%

Crossroads Home Care Services, LLC

   100%

Crossroads Physician Corp.

   100%

CSMC, LLC

   100%

CSRA Holdings, LLC

   100%

 

40



--------------------------------------------------------------------------------

Dallas Phy Service, LLC

   100%

Dallas Physician Practice, L.P.

   100%

Day Surgery, Inc.

   100%

Deaconess Health System, LLC

   99.24%

Deaconess Holdings, LLC

   100%

Deaconess Hospital Holdings, LLC

   100%

Deaconess Metropolitan Physicians, LLC

   100%

Deaconess Physician Services, LLC

   100%

Deming Clinic Corporation

   100%

Deming Home Care Services, LLC

   100%

Deming Hospital Corporation

   100%

Deming Nursing Home Company, LLC

   100%

Desert Hospital Holdings, LLC

   100%

Detar Hospital, LLC

   100%

DFW Physerv, LLC

   100%

DH Cardiology, LLC

   100%

DHFW Holdings, LLC

   100%

DHSC, LLC

   100%

Diagnostic Imaging Management of Brandywine Valley, LLC

   100%

Doctors Hospital Physician Services, LLC

   100%

Doctors of Laredo, LLC

   100%

Dothan HBP Services, LLC

   100%

Dukes Health System, LLC

   100%

Dukes Physician Services, LLC

   100%

Dupont Hospital, LLC

   72.03%

Dyersburg Clinic Corp.

   100%

Dyersburg HBP Medical Group, LLC

   100%

Dyersburg Home Care Services, LLC

   100%

Dyersburg Hospital Corporation

   100%

E.D. Clinics, LLC

   100%

East Tennessee Clinic Corp.

   100%

East Tennessee Health Systems, Inc.

   100%

Easton Hospital Malpractice Assistance Fund, Inc.

   100%

Edge Medical Clinic, Inc.

   100%

Edwardsville Ambulatory Surgery Center, L.L.C.

   68.44%

El Dorado Home Care Services, LLC

   100%

El Dorado Surgery Center, L.P.

   58.7%

EL MED, LLC

   100%

Eligibility Screening Services, LLC

   100%

Empire Health Services

   100%

Emporia Clinic Corp.

   100%

Emporia Home Care Services, LLC

   100%

Emporia Hospital Corporation

   100%

Enterprise Clinic, LLC

   100%

Eufaula Clinic Corp.

   100%

 

41



--------------------------------------------------------------------------------

Eufaula Hospital Corporation

   100%

Evanston Clinic Corp.

   100%

Evanston Hospital Corporation

   100%

Fallbrook Healthcare Partners

   0% (100% control)

Fallbrook Home Care Services, LLC

   100%

Fallbrook Hospital Corporation

   100%

Family Home Care, Inc.

   100%

Fannin Regional Orthopaedic Center, Inc.

   100%

First Choice Health Network, Inc.

   8.33%

Florence Home Care Services, LLC

   100%

Foley Clinic Corp.

   100%

Foley Home Health Corporation

   100%

Foley Hospital Corporation

   100%

Forrest City Arkansas Hospital Company, LLC

   100%

Forrest City Clinic Company, LLC

   100%

Forrest City Hospital Corporation

   100%

Fort Payne Clinic Corp.

   100%

Fort Payne Home Care Corporation

   100%

Fort Payne Hospital Corporation

   100%

Fort Payne RHC Corp.

   100%

Frankfort Health Partner, Inc.

   100%

Franklin Clinic Corp.

   100%

Franklin Home Care Services, LLC

   100%

Franklin Hospital Corporation

   100%

Fulton Home Care Services, LLC

   100%

FWCT-2 Acquisition Corporation

   100%

FWCT-2 Escrow Corporation

   100%

Gadsden Home Care Services, LLC

   100%

Gadsden Regional Medical Center, LLC

   100%

Gadsden Regional Physician Group Practice, LLC

   100%

Gadsden Regional Primary Care, LLC

   100%

Galesburg Home Care Corporation

   100%

Galesburg Hospital Corporation

   100%

Galesburg In-Home Assistance, Inc.

   100%

Galesburg Professional Services, LLC

   100%

Gateway Malpractice Assistance Fund, Inc.

   100%

Gateway Medical Services, Inc.

   100%

Granbury Clinic Asset Holding Company, LLC

   100%

Granbury Hospital Corporation

   100%

Granbury Texas Hospital Investment Corporation

   100%

Granite City ASC Investment Company, LLC

   100%

Granite City Clinic Corp.

   100%

Granite City HBP Corp.

   100%

Granite City Home Care Services, LLC

   100%

Granite City Hospital Corporation

   100%

 

42



--------------------------------------------------------------------------------

Granite City Illinois Hospital Company, LLC

   100%

Granite City Orthopedic Physicians Company, LLC

   100%

Granite City Physicians Corp.

   100%

GRB Real Estate, LLC

   100%

Greenbrier Valley Anesthesia, LLC

   100%

Greenbrier Valley Emergency Physicians, LLC

   100%

Greenbrier VMC, LLC

   96%

Greenville Clinic Corp.

   100%

Greenville Hospital Corporation

   100%

GRMC Holdings, LLC

   100%

Gulf Coast Hospital, L.P.

   100%

Gulf Coast Medical Center, LLC

   100%

Hallmark Healthcare Company, LLC

   100%

Harris Managed Services, Inc.

   100%

Harris Medical Clinics, Inc.

   100%

Hattiesburg ASC-GP, LLC

   100%

Hattiesburg Home Care Services, LLC

   100%

Haven Clinton Medical Associates, LLC

   100%

Healthcare of Forsyth County, Inc.

   100%

Healthwest Holdings, Inc.

   100%

Heartland Malpractice Assistance Fund, Inc.

   100%

Heartland Regional Health System, LLC

   100%

Heartland Rural Healthcare, LLC

   100%

Helena Home Care Services, LLC

   100%

Hidden Valley Medical Center, Inc.

   100%

Highland Health Systems, Inc.

   100%

Hill Regional Clinic Corp.

   100%

Hill Regional Medical Group

   100%

Hobbs Medco, LLC

   100%

Hobbs Physician Practice, LLC

   100%

Hood Medical Group

   100%

Hood Medical Services, Inc.

   100%

Hospital of Barstow, Inc.

   100%

Hospital of Fulton, Inc.

   100%

Hospital of Louisa, Inc.

   100%

Hospital of Morristown, Inc.

   100%

Hot Springs Outpatient Surgery Center, G.P.

   100%

HTI Tucson Rehabilitation, Inc.

   100%

Humble Texas Home Care Corporation

   100%

Huntington Associates

   100%

INACTCO, Inc.

   100%

In-Home Assistance, L.L.C.

   100%

In-Home Medical Equipment Supplies and Services, Inc.

   100%

Innovative Recoveries, LLC

   100%

Intermountain Medical Group, Inc.

   100%

 

43



--------------------------------------------------------------------------------

IOM Health System, L.P.

   86.3%

Jackson Home Care Services, LLC

   100%

Jackson Hospital Corporation (KY)

   100%

Jackson Hospital Corporation (TN)

   100%

Jackson Physician Corp.

   100%

Jackson, Tennessee Hospital Company, LLC

   96.94%

Jennersville Family Medicine, LLC

   100%

Jennersville Regional Hospital Malpractice Assistance Fund, Inc.

   100%

Jourdanton Clinic Asset Holding Company, LLC

   100%

Jourdanton Home Care Services, LLC

   100%

Jourdanton Hospital Corporation

   100%

Kay County Clinic Company, LLC

   100%

Kay County Hospital Corporation

   100%

Kay County Oklahoma Hospital Company, LLC

   100%

Kentucky River HBP, LLC

   100%

Kentucky River Physician Corporation

   100%

King City Physician Company, LLC

   100%

Kirksville Academic Medicine, LLC

   100%

Kirksville Clinic Corp.

   100%

Kirksville Hospital Company, LLC

   100%

Kirksville Missouri Hospital Company, LLC

   88.10%

Kirksville Physical Therapy Services, LLC

   100%

Knox Clinic Corp.

   100%

Kosciusko Medical Group, LLC

   100%

Lake Area Physician Services, LLC

   100%

Lake Area Surgicare, A Partnership in Commendam

   85.75%

Lake Wales Clinic Corp.

   100%

Lake Wales Hospital Corporation

   95.71%

Lake Wales Hospital Investment Corporation

   95.71%

Lake Wales Imaging Center, LLC

   100%

Lakeland Home Care Services, LLC

   100%

Lakeway Hospital Corporation

   100%

Lancaster Clinic Corp.

   100%

Lancaster Home Care Services, LLC

   100%

Lancaster Hospital Corporation

   100%

Lancaster Imaging Center, LLC

   100%

Laredo Clinic Asset Holding Company, LLC

   100%

Laredo Texas Hospital Company, L.P.

   95%

Las Cruces ASC-GP, LLC

   100%

Las Cruces Home Care Services, LLC

   100%

Las Cruces Medical Center, LLC

   100%

Las Cruces Physician Services, LLC

   100%

Las Cruces Surgery Center, L.P.

   77.88%

Lea Regional Hospital, LLC

   100%

Lexington Clinic Corp.

   100%

 

44



--------------------------------------------------------------------------------

Lexington Family Physicians, LLC

   100%

Lexington Home Care Services, LLC

   100%

Lexington Hospital Corporation

   100%

Lindenhurst Illinois Hospital Company, LLC

   100%

Lindenhurst Surgery Center, LLC

   51%

Lock Haven Clinic Company, LLC

   100%

Lock Haven Home Care Services, LLC

   100%

Logan Hospital Corporation

   100%

Logan, West Virginia Hospital Company, LLC

   100%

Longview Clinic Operations Company, LLC

   100%

Longview Medical Center, L.P.

   73.98%

Longview Merger, LLC

   100%

Longview Outpatient Physical Therapy, LLC

   100%

Louisa Home Care Services, LLC

   100%

LRH, LLC

   100%

LS Psychiatric, LLC

   100%

Lufkin Clinic Asset Holding Company, LLC

   100%

Lutheran Health Network CBO, LLC

   100%

Lutheran Health Network Investors, LLC

   86.3%

Lutheran Health Network of Indiana, LLC

   100%

Lutheran Medical Group, LLC

   100%

Lutheran Musculoskeletal Center, LLC

   60%

Lutheran/TRMA Network, LLC

   50%

Madison Clinic Corp.

   100%

Madison Hospital, LLC

   100%

Marion Hospital Corporation

   100%

Marion Physician Services, LLC

   100%

Marlboro Clinic Corp.

   100%

Martin Clinic Corp.

   100%

Martin Hospital Corporation

   100%

Martins Ferry Clinic Company, LLC

   100%

Martins Ferry Hospital Company, LLC

   100%

Mary Black Health System LLC

   98.3%

Mary Black Medical Office Building Limited Partnership

   98.3%

Mary Black MOB II, L.P.

   98.3%

Mary Black Orthopedic Group, LLC

   100%

Mary Black Physician Services, LLC

   100%

Mary Black Physicians Group, LLC

   100%

Massillon Community Health System LLC

   100%

Massillon Health System, LLC

   100%

Massillon Holdings, LLC

   100%

Massillon Physician Services, LLC

   100%

Mat-Su Regional ASC GP, LLC

   100%

Mat-Su Regional Surgery Center, L.P.

   100%

Mat-Su Valley II, LLC

   75%

 

45



--------------------------------------------------------------------------------

Mat-Su Valley III, LLC

   75%

Mat-Su Valley Medical Center, LLC

   74.52%

McKenna Court Homes, LLC

   100%

McKenzie Clinic Corp.

   100%

McKenzie Physician Services, LLC

   100%

McKenzie Tennessee Hospital Company, LLC

   100%

McKenzie-Willamette Regional Medical Center Associates, LLC

   92.24%

McNairy Clinic Corp.

   100%

McNairy Hospital Corporation

   100%

MCSA, L.L.C.

   100%

Medical Center at Terrell, LLC

   100%

Medical Center of Brownwood, LLC

   100%

Medical Center of Sherman, LLC

   100%

Medical Holdings, Inc.

   100%

MEDSTAT, LLC

   100%

Memorial Hospital of Salem Malpractice Assistance Fund, Inc.

   100%

Memorial Management, Inc.

   100%

Merger Legacy Holdings, LLC

   100%

Mesa View Physical Rehabilitation, LLC

   50%

Mesa View PT, LLC

   100%

Mesquite Clinic Management Company, LLC

   100%

MHS Ambulatory Surgery Center, Inc.

   100%

Mid-Plains, LLC

   100%

Minot Health Services, Inc.

   100%

MMC of Nevada, LLC

   100%

Moberly HBP Medical Group, LLC

   100%

Moberly Hospital Company, LLC

   100%

Moberly Medical Clinics, Inc.

   100%

Moberly Physicians Corp.

   100%

Mohave Imaging Center, LLC

   100%

Morristown Clinic Corp.

   100%

Morristown Professional Centers, Inc.

   100%

Morristown Surgery Center, LLC

   100%

MWMC Holdings, LLC

   100%

Nanticoke Hospital Company, LLC

   100%

National Healthcare of England Arkansas, Inc.

   100%

National Healthcare of Holmes County, Inc.

   100%

National Healthcare of Leesville, Inc.

   100%

National Healthcare of Mt. Vernon, Inc.

   100%

National Healthcare of Newport, Inc.

   100%

Navarro Hospital, L.P.

   100%

Navarro Regional, LLC

   100%

NC-CSH, Inc.

   100%

NC-DSH, LLC

   100%

Newport Home Care Services, LLC

   100%

 

46



--------------------------------------------------------------------------------

NHCI of Hillsboro, Inc.

   100%

North Okaloosa Clinic Corp.

   100%

North Okaloosa Home Health Corp.

   100%

North Okaloosa Medical Corp.

   96.99%

North Okaloosa Surgery Venture Corp.

   100%

Northampton Cardiology Clinic, LLC

   100%

Northampton Clinic Company, LLC

   100%

Northampton Endoscopy Center, LLC

   51%

Northampton Home Care, LLC

   100%

Northampton Hospital Company, LLC

   100%

Northampton Physician Services Corp.

   100%

Northampton Urgent Care, LLC

   100%

Northeast Medical Center, L.P.

   100%

Northern Indiana Oncology Center of Porter Memorial Hospital, LLC

   95.2%

Northwest Allied Physicians, LLC

   100%

Northwest Arkansas Employees, LLC

   100%

Northwest Arkansas Hospitals, LLC

   100%

Northwest Benton County Physician Services, LLC

   100%

Northwest Cardiology, LLC

   100%

Northwest Hospital, LLC

   100%

Northwest Indiana Health System, LLC

   91.16%

Northwest Marana Hospital, LLC

   100%

Northwest Medical Center CT/MRI at Marana, LLC

   100%

Northwest Physicians, LLC

   100%

Northwest Rancho Vistoso Imaging Services, LLC

   100%

Northwest Tucson ASC-GP, LLC

   100%

NOV Holdings, LLC

   100%

NRH, LLC

   100%

Oak Hill Clinic Corp.

   100%

Oak Hill Hospital Corporation

   100%

OHANI, LLC

   100%

Oklahoma City ASC-GP, LLC

   100%

Oklahoma City Home Care Services, LLC

   100%

Olive Branch Clinic Corp.

   100%

Olive Branch Hospital, Inc.

   100%

Open MRI of Wharton, LLP

   100%

Oro Valley Hospital, LLC

   100%

Pacific Group ASC, Inc.

   100%

Pacific Physicians Services, LLC

   100%

Pain Management Joint Venture, LLP

   50%

Palm Drive Hospital, L.P.

   100%

Palm Drive Medical Center, LLC

   100%

Palmer-Wasilla Health System, LLC

   100%

Palmetto Tri-County Medical Specialists, LLC

   100%

Palmetto Women’s Care, LLC

   100%

 

47



--------------------------------------------------------------------------------

Pampa Medical Center, LLC

   100%

Panhandle Medical Center, LLC

   100%

Panhandle Surgical Hospital, L.P.

   100%

Parkway Regional Medical Clinic, Inc.

   100%

Payson Healthcare Management, Inc.

   100%

Payson Home Care Services, LLC

   100%

Payson Hospital Corporation

   100%

PDMC, LLC

   100%

Peckville Hospital Company, LLC

   100%

Pecos Valley of New Mexico, LLC

   100%

Peerless Healthcare, LLC

   100%

Pennsylvania Hospital Company, LLC

   100%

Petersburg Clinic Company, LLC

   100%

Petersburg Home Care Services, LLC

   100%

Petersburg Hospital Company, LLC

   99.29%

Phillips & Coker OB-GYN, LLC

   100%

Phillips Clinic Corp.

   100%

Phillips Hospital Corporation

   100%

Phoenix Surgical, LLC

   100%

Phoenixville Clinic Company, LLC

   100%

Phoenixville Hospital Company, LLC

   100%

Phoenixville Hospital Malpractice Assistance Fund, Inc.

   100%

Phoenixville Orthopedic Specialists, LLC

   100%

Phoenixville Specialty Clinics, LLC

   100%

Physician Practice Support, Inc.

   100%

Piney Woods Healthcare System, L.P.

   93.57%

Plymouth Hospital Corporation

   100%

Polk Medical Services, Inc.

   100%

Ponca City Home Care Services, Inc.

   100%

Porter Health Services, LLC

   100%

Porter Hospital, LLC

   91.16%

Porter Physician Services, LLC

   100%

Pottstown Clinic Company, LLC

   100%

Pottstown Home Care Services, LLC

   100%

Pottstown Hospital Company, LLC

   100%

Pottstown Hospital Corporation

   100%

Pottstown Imaging Company, LLC

   100%

Pottstown Memorial Ambulance Company, LLC

   100%

Pottstown Memorial Malpractice Assistance Fund, Inc.

   100%

Pottstown Professional Services Company, LLC

   100%

PremierCare of Arkansas, LLC

   79.6%

PremierCare of Northwest Arkansas, LLC

   79.6%

Premier Care Super PHO, LLC

   100%

Procure Solutions, LLC

   100%

Professional Account Services Inc.

   100%

 

48



--------------------------------------------------------------------------------

QHG Georgia Holdings, Inc.

   100%

QHG Georgia Holdings II, LLC

   100%

QHG Georgia, L.P.

   100%

QHG of Barberton, Inc.

   100%

QHG of Bluffton Company, LLC

   100%

QHG of Clinton County, Inc.

   100%

QHG of Enterprise, Inc.

   100%

QHG of Forrest County, Inc.

   100%

QHG of Fort Wayne Company, LLC

   100%

QHG of Hattiesburg, Inc.

   100%

QHG of Kenmare, Inc.

   100%

QHG of Lake City, Inc.

   100%

QHG of Massillon, Inc.

   100%

QHG of Minot, Inc.

   100%

QHG of Ohio, Inc.

   100%

QHG of South Carolina, Inc.

   100%

QHG of Spartanburg, Inc.

   100%

QHG of Springdale, Inc.

   100%

QHG of Texas, Inc.

   100%

QHG of Warsaw Company, LLC

   100%

QHR Healthcare Affiliates, LLC

   100%

QHR Intensive Resources, LLC

   100%

QHR International, LLC

   100%

QHR Naples ASC, LLC

   100%

Quorum ELF, Inc.

   100%

Quorum Health Resources, LLC

   100%

Quorum Health Services, Inc.

   100%

Quorum Purchasing Advantage, LLC

   100%

Quorum Solutions, LLC

   100%

Red Bud Clinic Corp.

   100%

Red Bud Home Care Services, LLC

   100%

Red Bud Hospital Corporation

   100%

Red Bud Illinois Hospital Company, LLC

   100%

Red Bud Physician Group, LLC

   100%

Regional Cancer Treatment Center, Ltd.

   24.35%

Regional Employee Assistance Program

   100%

Regional Hospital of Longview, LLC

   100%

Regional Surgical Services, LLC

   82.1%

Rehab Hospital of Fort Wayne General Partnership

   86.3%

Revenue Cycle Service Center, LLC

   100%

River Region Medical Corporation

   100%

River to River Heart Group, LLC

   100%

Rockwood Clinic, P.S.

   50%

Rockwood Clinic Real Estate Holdings, LLC

   100%

Ronceverte Physician Group, LLC

   100%

 

49



--------------------------------------------------------------------------------

Roswell Clinic Corp.

   100%

Roswell Community Hospital Investment Corporation

   100%

Roswell Hospital Corporation

   100%

Russell County Clinic Corp.

   100%

Russell County Medical Center, Inc.

   100%

Ruston Clinic Company, LLC

   100%

Ruston Hospital Corporation

   100%

Ruston Louisiana Hospital Company, LLC

   100%

SACMC, LLC

   100%

Salem Clinic Corp.

   100%

Salem Home Care Services, LLC

   100%

Salem Hospital Corporation

   100%

Salem Medical Professionals, P.C.

   0% (100% control)

Samaritan Surgicenters of Arizona II, LLC

   100%

San Angelo Community Medical Center, LLC

   100%

San Angelo Hospital, L.P.

   94.76%

San Angelo Medical, LLC

   100%

San Leandro, LLC

   100%

San Leandro Hospital, L.P.

   100%

San Leandro Medical Center, LLC

   100%

San Miguel Clinic Corp.

   100%

San Miguel Hospital Corporation

   100%

Scenic Managed Services, Inc.

   100%

Schuylkill Internal Medicine Associates, LLC

   100%

Scranton Cardiovascular Physician Services, LLC

   100%

Scranton Clinic Company, LLC

   100%

Scranton Emergency Physician Services, LLC

   100%

Scranton GP Holdings, LLC

   100%

Scranton Holdings, LLC

   100%

Scranton Home Care Services, LLC

   100%

Scranton Hospital Company, LLC

   100%

Scranton Hospitalist Physician Services, LLC

   100%

Sebastopol, LLC

   100%

Scranton Quincy Ambulance, LLC

   100%

Scranton Quincy Clinic Company, LLC

   100%

Scranton Quincy Holdings, LLC

   100%

Scranton Quincy Home Care Services, LLC

   100%

Scranton Quincy Hospital Company, LLC

   100%

Scranton Quincy QRFS, LLC

   100%

Senior Circle Association

   100%

SEPA Integrated Providers Alliance, LLC

   100%

Sharon Clinic Company, LLC

   100%

Sharon Home Care Services, LLC

   100%

Sharon Pennsylvania Holdings, LLC

   100%

Sharon Pennsylvania Hospital Company, LLC

   100%

 

50



--------------------------------------------------------------------------------

Shelby Alabama Real Estate, LLC

   100%

Shelbyville Clinic Corp.

   100%

Shelbyville Home Care Services, LLC

   100%

Shelbyville Hospital Corporation

   100%

Sherman Hospital, L.P.

   100%

Sherman Medical Center, LLC

   100%

Siloam Springs Arkansas Hospital Company, LLC

   100%

Siloam Springs Clinic Company, LLC

   100%

Siloam Springs Holdings, LLC

   100%

Silver Creek MRI, LLC

   100%

SJ Home Care, LLC

   100%

SkyRidge Clinical Associates, LLC

   100%

SLH, LLC

   100%

SMMC Medical Group

   100%

Software Sales Corp.

   100%

South Alabama Managed Care Contracting, Inc.

   100%

South Alabama Medical Management Services, Inc.

   100%

South Alabama Physician Services, Inc.

   100%

South Arkansas Clinic, LLC

   100%

South Arkansas Physician Services, LLC

   100%

South Tulsa Medical Group, LLC

   100%

SouthCrest Anesthesia Group, LLC

   100%

SouthCrest Medical Group, LLC

   100%

SouthCrest, L.L.C.

   100%

Southeast Alabama Maternity Center, LLC

   50.78%

Southern Chester County Medical Building I

   56%

Southern Chester County Medical Building II

   63%

Southern Illinois Medical Care Associates, LLC

   100%

Southern Texas Medical Center, LLC

   100%

Southside Physician Network, LLC

   100%

Spokane Home Care Services, LLC

   100%

Spokane Valley Washington Hospital Company, LLC

   100%

Spokane Washington Hospital Company, LLC

   100%

Springdale Home Care Services, LLC

   100%

Springfield Oregon Holdings, LLC

   100%

Sprocket Medical Management, LLC

   100%

SS ParentCo., LLC

   100%

St. Joseph Health System, LLC

   86.3%

St. Joseph Medical Group, Inc.

   100%

Sunbury Clinic Company, LLC

   100%

Sunbury Hospital Company, LLC

   73.26%

Surgery Center of Salem County, L.L.C.

   90.9%

Surgical Center of Amarillo, LLC

   100%

Surgical Center of Carlsbad, LLC

   100%

Surgicare of Independence, Inc.

   100%

 

51



--------------------------------------------------------------------------------

Surgicare of San Leandro, Inc.

   100%

Surgicare of Sherman, Inc.

   100%

Surgicare of Victoria, Inc.

   100%

Surgicare of Victoria, Ltd.

   100%

Surgicare Outpatient Center of Lake Charles, Inc.

   100%

Surgicenter of Johnson County, Inc.

   100%

Surgicenters of America, Inc.

   100%

SVRMC-HBP, LLC

   100%

Tennyson Holdings, LLC

   100%

Terrell Hospital, L.P.

   100%

Terrell Medical Center, LLC

   100%

The Sleep Disorder Center of Wyoming Valley, LLC

   100%

The Vicksburg Clinic, LLC

   100%

Three Rivers Medical Clinics, Inc.

   100%

Timberland Medical Group

   100%

Tomball Ambulatory Surgery Center, L.P.

   52%

Tomball Clinic Asset Holding Company, LLC

   100%

Tomball Equipment Leasing Company, LLC

   41%

Tomball Texas Equipment Ventures, LLC

   100%

Tomball Texas Holdings, LLC

   100%

Tomball Texas Home Care Services, LLC

   100%

Tomball Texas Hospital Company, LLC

   100%

Tomball Texas Ventures, LLC

   100%

Tooele Clinic Corp.

   100%

Tooele Home Care Services, LLC

   100%

Tooele Hospital Corporation

   100%

Triad Corporate Services, Limited Partnership

   100%

Triad CSGP, LLC

   100%

Triad CSLP, LLC

   100%

Triad Healthcare Corporation

   100%

Triad Healthcare System of Phoenix, L.P.

   100%

Triad Holdings III, LLC

   100%

Triad Holdings IV, LLC

   100%

Triad Holdings V, LLC

   100%

Triad Holdings VI, Inc.

   100%

Triad Indiana Holdings, LLC

   86.3%

Triad Nevada Holdings, LLC

   100%

Triad of Alabama, LLC

   100%

Triad of Arizona (L.P.), Inc.

   100%

Triad of Oregon, LLC

   100%

Triad of Phoenix, Inc.

   100%

Triad RC, Inc.

   100%

Triad-Arizona I, Inc.

   100%

Triad-ARMC, LLC

   100%

Triad-Denton Hospital GP, LLC

   100%

 

52



--------------------------------------------------------------------------------

Triad-Denton Hospital, L.P.

   100%

Triad-El Dorado, Inc.

   100%

Triad-Navarro Regional Hospital Subsidiary, LLC

   100%

Triad-South Tulsa Hospital Company, Inc.

   100%

Tri-Irish, Inc.

   100%

Tri-World, LLC

   100%

TROSCO, LLC

   100%

Troy Hospital Corporation

   100%

Tunkhannock Clinic Company, LLC

   100%

Tunkhannock Hospital Company, LLC

   100%

Tunkhannock Hospital Physician Services, LLC

   100%

Tuscora Park Medical Specialists, LLC

   100%

ValleyCare Cardiology Group, LLC

   100%

VHC Holdings, LLC

   100%

VHC Medical, LLC

   100%

Vicksburg Healthcare, LLC

   100%

Vicksburg Surgical Center, LLC

   100%

Victoria Clinic Asset Holding Company, LLC

   100%

Victoria Hospital, LLC

   100%

Victoria of Texas, L.P.

   100%

Victoria Texas Home Care Services, LLC

   100%

Village Medical Center Associates, LLC

   100%

Virginia Care Company, LLC

   100%

Virginia Hospital Company, LLC

   100%

WA-SPOK DH CRNA, LLC

   100%

WA-SPOK DH Urgent Care, LLC

   100%

WA-SPOK Kidney Care, LLC

   100%

WA-SPOK Medical Care, LLC

   100%

WA-SPOK Primary Care, LLC

   100%

WA-SPOK Pulmonary & Critical Care, LLC

   100%

WA-SPOK VH CRNA, LLC

   100%

WA-SPOK VH Urgent Care, LLC

   100%

Warren Ohio Hospital Company, LLC

   100%

Warren Ohio Physician Services, LLC

   100%

Warren Ohio Rehab Hospital Company, LLC

   100%

Warsaw Health System, LLC

   99.08%

Washington Clinic Corp.

   100%

Washington Hospital Corporation

   100%

Washington Physician Corp.

   100%

Watsonville Hospital Corporation

   100%

Waukegan Clinic Corp.

   100%

Waukegan Hospice Corp.

   100%

Waukegan Hospital Corporation

   100%

Waukegan Illinois Hospital Company, LLC

   100%

Weatherford Home Care Services, LLC

   100%

 

53



--------------------------------------------------------------------------------

Weatherford Hospital Corporation

   100%

Weatherford Texas Hospital Company, LLC

   100%

Webb County Texas Home Care Services, LLC

   100%

Webb Hospital Corporation

   100%

Webb Hospital Holdings, LLC

   100%

Wesley Health System LLC

   100%

Wesley HealthTrust, Inc.

   100%

Wesley Physician Services, LLC

   100%

West Anaheim Medical Center, LLC

   100%

West Anaheim, LLC

   100%

West Grove Clinic Company, LLC

   100%

West Grove Family Practice, LLC

   100%

West Grove Home Care, LLC

   100%

West Grove Hospital Company, LLC

   100%

Western Arizona Regional Home Health and Hospice, Inc.

   100%

Western Reserve Health Education, Inc.

   100%

Wharton Medco, LLC

   100%

Wheeling HBP Clinic Company, LLC

   100%

Wheeling West Virginia Clinic Company, LLC

   100%

Wheeling West Virginia Hospital Company, LLC

   100%

WHMC, LLC

   100%

Wichita Falls Texas Home Care Corporation

   100%

Wichita Falls Texas Private Duty Corporation

   100%

Wilkes-Barre Academic Medicine, LLC

   100%

Wilkes-Barre Behavioral Hospital Company, LLC

   100%

Wilkes-Barre Behavioral Ventures, LLC

   100%

Wilkes-Barre Clinic Company, LLC

   100%

Wilkes-Barre Community Residential Unit, LLC

   100%

Wilkes-Barre Holdings, LLC

   100%

Wilkes-Barre Home Care Services, LLC

   100%

Wilkes-Barre Hospital Company, LLC

   100%

Wilkes-Barre Intermountain Clinic, LLC

   100%

Wilkes-Barre Personal Care Services, LLC

   100%

Wilkes-Barre Skilled Nursing Services, LLC

   100%

Willamette Community Medical Group, LLC

   100%

Williamston Clinic Corp.

   100%

Williamston HBP Services, LLC

   100%

Williamston Hospital Corporation

   100%

Wiregrass Clinic, LLC

   100%

Women & Children’s Hospital, LLC

   100%

Women’s Health Partners, LLC

   100%

Woodland Heights Medical Center, LLC

   100%

Woodward Clinic Company, LLC

   100%

Woodward Health System, LLC

   100%

Woodward Home Care Services, LLC

   100%

 

54



--------------------------------------------------------------------------------

York Anesthesiology Physician Services, LLC

   100%

York Clinic Company, LLC

   100%

York Home Care Services, LLC

   100%

York Pathology Physician Services, LLC

   100%

York Pennsylvania Holdings, LLC

   100%

York Pennsylvania Hospital Company, LLC

   100%

Youngstown Home Care Services, LLC

   100%

Youngstown Ohio Hospital Company, LLC

   100%

Youngstown Ohio Laboratory Services Company, LLC

   100%

Youngstown Ohio Outpatient Services Company, LLC

   100%

Youngstown Ohio Physician Services Company, LLC

   100%

Youngstown Ohio PSC, LLC

   100%

Zinni, Ltd.

   0% (100% control)

 

55



--------------------------------------------------------------------------------

HMA Entities:

 

Alabama HMA Physician Management, LLC

   100%

Alliance Health Partners, LLC

   90.58%

Amory HMA Physician Management, LLC

   100%

Amory HMA, LLC

   100%

Anniston HMA, LLC

   86.99%

Arkansas HMA Regional Service Center, LLC

   100%

Augusta HMA Physician Management, Inc.

   100%

Augusta HMA, Inc.

   100%

Barrow Health Ventures, Inc.

   51%

Bartow HMA Physician Management, LLC

   100%

Bartow HMA, LLC

   100%

Batesville HMA Development, LLC

   100%

Batesville HMA Medical Group, LLC

   100%

Bayfront HMA Convenient Care, LLC

   100%

Bayfront HMA Healthcare Holdings, LLC

   80%

Bayfront HMA Home Health, LLC

   100%

Bayfront HMA Investments, LLC

   100%

Bayfront HMA Medical Center, LLC

   100%

Bayfront HMA Physician Management, LLC

   100%

Bayfront HMA Real Estate Holdings, LLC

   100%

Bayfront HMA Wellness Center, LLC

   100%

Biloxi H.M.A., LLC

   100%

Biloxi HMA Physician Management, LLC

   100%

Blackwell HMA, LLC

   100%

Blackwell HMPN, LLC

   100%

Brandon HMA, LLC

   100%

Brevard HMA ALF, LLC

   100%

Brevard HMA APO, LLC

   100%

Brevard HMA ASC, LLC

   100%

Brevard HMA Diagnostic Imaging, LLC

   100%

Brevard HMA HME, LLC

   100%

Brevard HMA Holdings, LLC

   100%

Brevard HMA Home Health, LLC

   100%

Brevard HMA Hospice, LLC

   100%

Brevard HMA Hospitals, LLC

   100%

Brevard HMA Investment Properties, LLC

   100%

Brevard HMA Nursing Home, LLC

   100%

Brooksville HMA Physician Management, LLC

   100%

Campbell County HMA, LLC

   100%

Canton HMA, LLC

   100%

Carlisle HMA, LLC

   100%

Carlisle HMA Physician Management, LLC

   100%

Carlisle HMA Surgery Center, LLC

   100%

 

56



--------------------------------------------------------------------------------

Carlisle Medical Group, LLC

   100%

Carolinas Holdings, LLC

   100%

Carolinas JV Holdings General , LLC

   100%

Carolinas JV Holdings, L.P.

   99%

Central Florida HMA Holdings, LLC

   99%

Central Polk, LLC

   100%

Central States HMA Holdings, LLC

   99%

Chester HMA, LLC

   100%

Chester HMA Physician Management, LLC

   100%

Chester Medical Group, LLC

   100%

Chester PPM, LLC

   100%

Citrus HMA, LLC

   100%

Clarksdale HMA, LLC

   100%

Clarksdale HMA Physician Management, LLC

   100%

Click to Care, LLC

   100%

Clinton HMA, LLC

   100%

Clinton HMPN, LLC

   100%

Cocke County HMA, LLC

   100%

Coffee Hospital Management Associates, Inc.

   100%

Collier Boulevard HMA Physician Management, LLC

   100%

Collier HMA Facility Based Physician Management, LLC

   100%

Collier HMA Neurological Vascular Medical Group, LLC

   100%

Collier HMA Physician Management, LLC

   100%

Crossgates HMA Medical Group, LLC

   100%

Crystal River HMA Physician Management, LLC

   100%

Durant H.M.A., LLC

   100%

Durant HMA Home Health, LLC

   100%

Durant HMA Physician Management, LLC

   100%

Durant HMA Surgical Center, LLC

   100%

East Georgia HMA Physician Management, LLC

   100%

East Georgia Regional Medical Center, LLC

   89.26%

EverRad HMA Holdings, LLC

   100%

Florida Endoscopy and Surgery Center, LLC

   70%

Florida HMA Holdings, LLC

   99%

Florida HMA Regional Service Center, LLC

   100%

Florida HMA Urgent Care, LLC

   100%

Flowood River Oaks HMA Medical Group, LLC

   100%

Fort Smith HMA, LLC

   100%

Fort Smith HMA Home Health, LLC

   100%

Fort Smith HMA PBC Management, LLC

   100%

Fort Smith HMA Physician Management, LLC

   100%

Gadsden HMA Physician Management, LLC

   100%

Gaffney H.M.A., LLC

   100%

Gaffney HMA Physician Management, LLC

   100%

Gaffney PPM, LLC

   100%

 

57



--------------------------------------------------------------------------------

Georgia HMA Physician Management, LLC

   100%

Green Clinic, LLC

   100%

Gulf Coast HMA Physician Management, LLC

   100%

Gulf Oaks Therapeutic Day School, LLC

   100%

Haines City HMA, LLC

   97.86%

Haines City HMA Physician Management, LLC

   100%

Haines City HMA Urgent Care, LLC

   100%

Hamlet H.M.A., LLC

   100%

Hamlet HMA Physician Management, LLC

   100%

Hamlet HMA PPM, LLC

   100%

Hamlet PPM, LLC

   100%

Harrison HMA, LLC

   100%

Harrison HMA Physician Management, LLC

   100%

Hartsville ENT, LLC

   100%

Hartsville HMA, LLC

   98.36%

Hartsville HMA Physician Management, LLC

   100%

Hartsville Medical Group, LLC

   100%

Hartsville PPM, LLC

   100%

Health Management Associates, LP

   100%

Health Management Associates, Inc.

   100%

Fed PAC, LLC

   100%

Health Management Associates, LP

   100%

Health Management General Partner, LLC

   100%

Health Management General Partner I, LLC

   100%

Health Management Information Technology, LLC

   100%

Health Management Intellectual Properties, LLC

   100%

Health Management Physician Associates, LLC

   100%

Hernando HMA, LLC

   97.16%

Hernando HMA Ancillary, LLC

   100%

HMA ASC Holdings, LLC

   100%

HMA ASCOA Holdings, LLC

   100%

HMA-ASCOA Investments, LLC

   51%

HMA Bayflite Services, LLC

   100%

HMA Blue Chip Holdings, LLC

   100%

HMA Blue Chip Investments, LLC

   51%

HMA CAT, LLC

   100%

HMA Employee Disaster Relief Fund, Inc.

   100%

HMA Fentress County General Hospital, LLC

   100%

HMA Foundation, Inc.

   100%

HMA Hospitals Holdings, LP

   100%

HMA Lake Shore, Inc.

   100%

HMA Leasing, LLC

   100%

HMA MRI, LLC

   100%

HMA Oklahoma Clearing Service, LLC

   100%

HMA Physician Practice Management, LLC

   100%

 

58



--------------------------------------------------------------------------------

HMA Professional Services Group, LP

   99%

HMA Regent Holdings, LLC

   100%

HMA Santa Rosa Medical Center, LLC

   100%

HMA Services GP, LLC(

   100%

HMA SunCrest Holdings, LLC

   100%

Hospital Management Associates, LLC

   100%

Hospital Management Services of Florida, LP

   100%

ICSE Leasing Corp.

   100%

Innovations Surgery Center, LLC

   100%

Insurance Company of the Southeast, Ltd.

   100%

Integris Blackwell Home Health & Hospice, LLC

   100%

Integris Clinton Home Health & Hospice, LLC

   100%

Integris HMA, LLC

   80%

Jackson HMA, LLC

   100%

Jackson HMA North Medical Office Building, LLC

   100%

Jamestown HMA Leasing, LLC

   100%

Jamestown HMA Physician Management, LLC

   100%

Jasper Medical Group, LLC

   100%

Jefferson County HMA, LLC

   100%

Kennett HMA, LLC

   100%

Kennett HMA Physician Management, LLC

   100%

Keystone HMA Property Management, LLC

   100%

Key West HMA, LLC

   100%

Key West HMA Physician Management, LLC

   100%

Knoxville HMA Cardiology PPM, LLC

   100%

Knoxville HMA Development, LLC

   100%

Knoxville HMA Family Services, LLC

   100%

Knoxville HMA Holdings, LLC

   100%

Knoxville HMA Homecare DME & Hospice, LLC

   100%

Knoxville HMA JV Holdings, LLC

   100%

Knoxville HMA Mission Services, LLC

   100%

Knoxville HMA Physician Management, LLC

   100%

Knoxville HMA Wellness Center, LLC

   100%

Lake Shore HMA, LLC

   60%

Lake Shore HMA Medical Group, LLC

   100%

Lancaster HMA, LLC

   98.73%

Lake Shore HMA, LLC

   60%

Lake Shore HMA Medical Group, LLC

   100%

Lancaster HMA, LLC

   98.73%

Lancaster HMA Physician Management, LLC

   100%

Lancaster Medical Group, LLC

   100%

Lancaster Medical Group HMA, LLC

   100%

Lancaster Outpatient Imaging, LLC

   100%

Lebanon HMA, LLC

   98.27%

Lebanon HMA Leasing, LLC

   100%

 

59



--------------------------------------------------------------------------------

Lebanon HMA Physician Management, LLC

   100%

Lebanon HMA Surgery Center, LLC

   100%

Lehigh HMA, LLC

   100%

Lehigh HMA Physician Management, LLC

   100%

Little Rock HMA, Inc.

   100%

Live Oak HMA, LLC

   60%

Live Oak HMA Medical Group, LLC

   100%

Lone Star HMA, L.P.

   100%

Lone Star HMA Physician Management, Inc.

   100%

Louisburg H.M.A, LLC

   100%

Louisburg HMA Physician Management, LLC

   100%

Louisburg PPM, LLC

   100%

Madison HMA,LLC

   100%

Madison HMA Physician Management, LLC

   100%

Marathon H.M.A., LLC

   100%

Marathon HMA Medical Group, LLC

   100%

Marshall County HMA, LLC

   100%

Marshall County HMPN, LLC

   100%

Mayes County HMA, LLC

   100%

Mayes County HMA Home Health, LLC

   100%

Mayes County HMPN, LLC

   100%

Melbourne HMA, LLC

   100%

Melbourne HMA Medical Group, LLC

   100%

Meridian HMA Clinic Management, LLC

   100%

Meridian HMA, LLC

   100%

Meridian HMA Nursing Home, LLC

   100%

Mesquite HMA General, LLC

   100%

Metro Knoxville HMA, LLC

   100%

Midwest City HMA Physician Management, LLC

   100%

Midwest HMA Home Health, LLC

   100%

Midwest Regional Medical Center, LLC

   98.60%

Mississippi Health Management Medical Education Fund, LLC

   100%

Mississippi HMA DME, LLC

   100%

Mississippi HMA Holdings I, LLC

   99%

Mississippi HMA Holdings II, LLC

   99%

Mississippi HMA Hospitalists, LLC

   100%

Mississippi HMA Regional Service Center, LLC

   100%

Mississippi HMA Urgent Care, LLC

   100%

Mississippi HMA Ventures, LLC

   100%

Monroe Diagnostic Testing Centers, LLC

   100%

Monroe HMA, LLC

   100%

Monroe HMA Physician Management, LLC

   100%

Mooresville HMA Investors, LLC

   98.63%

Mooresville HMA Physician Management, LLC

   100%

Mooresville Hospital Management Associates, LLC

   100%

 

60



--------------------------------------------------------------------------------

Mooresville PPM, LLC

   100%

Munroe HMA HMPN, LLC

   100%

Munroe HMA Holdings, LLC

   100%

Munroe HMA Hospital, LLC

   100%

Munroe HMA Investments, LLC

   100%

Munroe HMA Physician Health Partners, LLC

   100%

Naples HMA, LLC

   100%

Natchez Community Hospital, LLC

   83%

Natchez HMA Physician Management, LLC

   100%

North Carolina HMA Regional Service Center, LLC

   100%

North Port HMA, LLC

   100%

Oklahoma HMA Urgent Care, LLC

   100%

OsceolaSC, LLC

   80%

Osler HMA Medical Group, LLC

   100%

Oviedo HMA, LLC

   100%

Paintsville HMA Physician Management, LLC

   100%

Paintsville Hospital Company, LLC

   97.02%

Pasco Hernando HMA Physician Management, LLC

   100%

Pasco Regional Medical Center, LLC

   90.81%

PBEC HMA, Inc.

   100%

Peace River HMA Nursing Center, LLC

   100%

Personal Home Health Care, LLC

   100%

Physicians Regional Marco Island, LLC

   100%

Poinciana HMA, LLC

   100%

Poplar Bluff Regional Medical Center, LLC

   100%

Poplar Bluff HMA Physician Management, LLC

   100%

Port Charlotte HMA, LLC

   100%

Port Charlotte HMA Physician Management, LLC

   100%

Preferred Nurse Staffing, LLC

   100%

Punta Gorda HMA, LLC

   100%

Punta Gorda HMA Physician Management, LLC

   100%

Rankin Cardiology Center, LLC

   100%

River Oaks Hospital, LLC

   100%

River Oaks Management Company, LLC

   100%

River Oaks Medical Office Building, LLC

   100%

Riverpark Community Cath Lab, LLC

   100%

Riverview Regional Medical Center, LLC

   88.51%

Rockledge HMA, LLC

   100%

Rockledge HMA Convenient Care, LLC

   100%

Rockledge HMA Medical Group, LLC

   100%

Rockledge HMA Urgent Care, LLC

   100%

ROH, LLC

   100%

Rose City HMA, LLC

   89.90%

Rose City HMA Medical Group, LLC

   100%

Santa Rosa HMA Physician Management, LLC

   100%

 

61



--------------------------------------------------------------------------------

Santa Rosa HMA Urgent Care, LLC

   100%

Scott County HMA, LLC

   100%

Sebastian HMA Physician Management, LLC

   100%

Sebastian Hospital, LLC

   100%

Sebring HMA Physician Management, LLC

   100%

Sebring Hospital Management Associates, LLC

   100%

Seminole HMA, LLC

   100%

Seminole HMPN, LLC

   100%

Southeast HMA Holdings, LLC

   99%

Southwest Florida HMA Holdings, LLC

   99%

Southwest Physicians Risk Retention Group, Inc.

   51%

Sparks PremierCare, L.L.C.

   100%

Spring Hill HMA Medical Group, LLC

   100%

Spring Hill HMA Physician Management, LLC

   100%

St. Cloud HMA Physician Management, LLC

   100%

St. Cloud Physician Management, LLC

   100%

St. Mary’s Ambulatory Surgery Center, LLC

   100%

Starke HMA, LLC

   60%

Starke HMA Medical Group, LLC

   100%

Statesboro HMA Medical Group, LLC

   100%

Statesboro HMA Physician Management, LLC

   100%

Statesville HMA, LLC

   100%

Statesville HMA Medical Group, LLC

   100%

Statesville HMA Physician Management, LLC

   100%

Statesville PPM, LLC

   100%

Sumter HMA, LLC

   100%

Surgery Center of Midwest City, LLC

   65.7680%

Tennessee HMA Holdings, LP

   99%

Tennessee HMA Regional Service Center, LLC

   100%

The Surgery Center, LLC

   100%

The Surgery Center at Durant, LLC

   100%

Tullahoma HMA, LLC

   94.27%

Tullahoma HMA Leasing, LLC

   100%

Tullahoma HMA Physician Management, LLC

   100%

Van Buren H.M.A., LLC

   100%

Van Buren HMA Central Business Office, LLC

   100%

Venice HMA, LLC

   100%

Vicksburg HMA Physician Management, LLC

   100%

Wauchula HMA Physician Management, LLC

   100%

Williamson HMA Physician Management, LLC

   100%

Williamson Memorial Hospital, LLC

   95.84%

Winder HMA, LLC

   100%

Women’s Health Specialists of Carlisle, LLC

   100%

Yakima HMA, LLC

   100%

Yakima HMA Home Health, LLC

   100%

Yakima HMA Physician Management, LLC

   100%

 

62



--------------------------------------------------------------------------------

Schedules 3.19(a)

UCC Filing Offices

 

      Entity Name  

Jurisdiction

of

Formation

   Filing Office 1.    Centre Hospital Corporation   Alabama    Secretary of
State of the State of Alabama 2.    Foley Hospital Corporation   Alabama   
Secretary of State of the State of Alabama 3.    Fort Payne Hospital Corporation
  Alabama    Secretary of State of the State of Alabama 4.    Greenville
Hospital Corporation   Alabama    Secretary of State of the State of Alabama 5.
   QHG of Enterprise, Inc.   Alabama    Secretary of State of the State of
Alabama 6.    Bullhead City Hospital Corporation   Arizona    Secretary of State
of the State of Arizona 7.    Payson Hospital Corporation   Arizona    Secretary
of State of the State of Arizona 8.    Forrest City Arkansas Hospital Company,
LLC   Arkansas    Secretary of State of the State of Arkansas 9.    Forrest City
Hospital Corporation   Arkansas    Secretary of State of the State of Arkansas
10.    MCSA, L.L.C.   Arkansas    Secretary of State of the State of Arkansas
11.    Phillips Hospital Corporation   Arkansas    Secretary of State of the
State of Arkansas 12.    QHG of Springdale, Inc.   Arkansas    Secretary of
State of the State of Arkansas 13.       Triad-El Dorado, Inc.   Arkansas   
Secretary of State of the State of Arkansas 14.    Abilene Hospital, LLC  
Delaware    Secretary of State of the State of Delaware 15.    Abilene Merger,
LLC   Delaware    Secretary of State of the State of Delaware 16.    Affinity
Health Systems, LLC   Delaware    Secretary of State of the State of Delaware
17.    Affinity Hospital, LLC   Delaware    Secretary of State of the State of
Delaware 18.    Berwick Hospital Company, LLC   Delaware    Secretary of State
of the State of Delaware 19.    Birmingham Holdings II, LLC   Delaware   
Secretary of State of the State of Delaware 20.    Birmingham Holdings, LLC  
Delaware    Secretary of State of the State of Delaware 21.    Blue Island
Hospital Company, LLC   Delaware    Secretary of State of the State of Delaware
22.    Blue Island Illinois Holdings, LLC   Delaware    Secretary of State of
the State of Delaware 23.    Bluefield Holdings, LLC   Delaware    Secretary of
State of the State of Delaware 24.    Bluefield Hospital Company, LLC   Delaware
   Secretary of State of the State of Delaware 25.    Bluffton Health System LLC
  Delaware    Secretary of State of the State of Delaware 26.    Brownwood
Hospital, L.P.   Delaware    Secretary of State of the State of Delaware 27.   
Brownwood Medical Center, LLC   Delaware    Secretary of State of the State of
Delaware 28.    Bullhead City Hospital Investment Corporation   Delaware   
Secretary of State of the State of Delaware 29.    Carlsbad Medical Center, LLC
  Delaware    Secretary of State of the State of Delaware 30.    CHS/Community
Health Systems, Inc.   Delaware    Secretary of State of the State of Delaware
31.    CHHS Holdings, LLC   Delaware    Secretary of State of the State of
Delaware

 

63



--------------------------------------------------------------------------------

32.    CHS Kentucky Holdings, LLC   Delaware    Secretary of State of the State
of Delaware 33.    CHS Pennsylvania Holdings, LLC   Delaware    Secretary of
State of the State of Delaware 34.    CHS Virginia Holdings, LLC   Delaware   
Secretary of State of the State of Delaware 35.    CHS Washington Holdings, LLC
  Delaware    Secretary of State of the State of Delaware 36.    Clarksville
Holdings, LLC   Delaware    Secretary of State of the State of Delaware 37.   
Clarksville Holdings II, LLC   Delaware    Secretary of State of the State of
Delaware 38.    Cleveland Tennessee Hospital Company, LLC   Delaware   
Secretary of State of the State of Delaware 39.    College Station Hospital,
L.P.   Delaware    Secretary of State of the State of Delaware 40.    College
Station Medical Center, LLC   Delaware    Secretary of State of the State of
Delaware 41.    College Station Merger, LLC   Delaware    Secretary of State of
the State of Delaware 42.    Community GP Corp.   Delaware    Secretary of State
of the State of Delaware 43.    Community Health Investment Company, LLC  
Delaware    Secretary of State of the State of Delaware 44.    Community Health
Systems, Inc.   Delaware    Secretary of State of the State of Delaware 45.   
Community LP Corp.   Delaware    Secretary of State of the State of Delaware 46.
   CP Hospital GP, LLC   Delaware    Secretary of State of the State of Delaware
47.    CPLP, LLC   Delaware    Secretary of State of the State of Delaware 48.
   Crestwood Hospital LP, LLC   Delaware    Secretary of State of the State of
Delaware 49.    Crestwood Hospital, LLC   Delaware    Secretary of State of the
State of Delaware 50.    CSMC, LLC   Delaware    Secretary of State of the State
of Delaware 51.    CSRA Holdings, LLC   Delaware    Secretary of State of the
State of Delaware 52.    Deaconess Holdings, LLC   Delaware    Secretary of
State of the State of Delaware 53.    Deaconess Hospital Holdings, LLC  
Delaware    Secretary of State of the State of Delaware 54.    Desert Hospital
Holdings, LLC   Delaware    Secretary of State of the State of Delaware 55.   
Detar Hospital, LLC   Delaware    Secretary of State of the State of Delaware
56.    DHFW Holdings, LLC   Delaware    Secretary of State of the State of
Delaware 57.    DHSC, LLC   Delaware    Secretary of State of the State of
Delaware 58.    Dukes Health System, LLC   Delaware    Secretary of State of the
State of Delaware 59.    Fallbrook Hospital Corporation   Delaware    Secretary
of State of the State of Delaware 60.    Gadsden Regional Medical Center, LLC  
Delaware    Secretary of State of the State of Delaware 61.    GRMC Holdings,
LLC   Delaware    Secretary of State of the State of Delaware 62.    Hallmark
Healthcare Company, LLC   Delaware    Secretary of State of the State of
Delaware 63.    Hobbs Medco, LLC   Delaware    Secretary of State of the State
of Delaware 64.    Hospital of Barstow, Inc.   Delaware    Secretary of State of
the State of Delaware 65.    Kirksville Hospital Company, LLC   Delaware   
Secretary of State of the State of Delaware 66.       Lancaster Hospital
Corporation   Delaware    Secretary of State of the State of Delaware 67.    Las
Cruces Medical Center, LLC   Delaware    Secretary of State of the State of
Delaware

 

64



--------------------------------------------------------------------------------

68.    Lea Regional Hospital, LLC   Delaware    Secretary of State of the State
of Delaware 69.    Longview Clinic Operations Company, LLC   Delaware   
Secretary of State of the State of Delaware 70.    Longview Medical Center, L.P.
  Delaware    Secretary of State of the State of Delaware 71.    Longview
Merger, LLC   Delaware    Secretary of State of the State of Delaware 72.   
LRH, LLC   Delaware    Secretary of State of the State of Delaware 73.   
Lutheran Health Network of Indiana, LLC   Delaware    Secretary of State of the
State of Delaware 74.    Massillon Community Health System LLC   Delaware   
Secretary of State of the State of Delaware 75.    Massillon Health System LLC  
Delaware    Secretary of State of the State of Delaware 76.    Massillon
Holdings, LLC   Delaware    Secretary of State of the State of Delaware 77.   
McKenzie Tennessee Hospital Company, LLC   Delaware    Secretary of State of the
State of Delaware 78.    Medical Center of Brownwood, LLC   Delaware   
Secretary of State of the State of Delaware 79.    Merger Legacy Holdings, LLC  
Delaware    Secretary of State of the State of Delaware 80.    MMC of Nevada,
LLC   Delaware    Secretary of State of the State of Delaware 81.    Moberly
Hospital Company, LLC   Delaware    Secretary of State of the State of Delaware
82.    MWMC Holdings, LLC   Delaware    Secretary of State of the State of
Delaware 83.    Nanticoke Hospital Company, LLC   Delaware    Secretary of State
of the State of Delaware 84.    National Healthcare of Leesville, Inc.  
Delaware    Secretary of State of the State of Delaware 85.    National
Healthcare of Mt. Vernon, Inc.   Delaware    Secretary of State of the State of
Delaware 86.    National Healthcare of Newport, Inc.   Delaware    Secretary of
State of the State of Delaware 87.    Navarro Hospital, L.P.   Delaware   
Secretary of State of the State of Delaware 88.    Navarro Regional, LLC  
Delaware    Secretary of State of the State of Delaware 89.    Northampton
Hospital Company, LLC   Delaware    Secretary of State of the State of Delaware
90.    Northwest Hospital, LLC   Delaware    Secretary of State of the State of
Delaware 91.    Northwest Arkansas Hospitals, LLC   Delaware    Secretary of
State of the State of Delaware 92.    NOV Holdings, LLC   Delaware    Secretary
of State of the State of Delaware 93.    NRH, LLC   Delaware    Secretary of
State of the State of Delaware 94.    Oro Valley Hospital, LLC   Delaware   
Secretary of State of the State of Delaware 95.    Palmer-Wasilla Health System,
LLC   Delaware    Secretary of State of the State of Delaware 96.    Peckville
Hospital Company, LLC   Delaware    Secretary of State of the State of Delaware
97.    Pennsylvania Hospital Company, LLC   Delaware    Secretary of State of
the State of Delaware 98.    Phoenixville Hospital Company, LLC   Delaware   
Secretary of State of the State of Delaware 99.    Pottstown Hospital Company,
LLC   Delaware    Secretary of State of the State of Delaware 100.     QHG
Georgia Holdings II, LLC   Delaware    Secretary of State of the State of
Delaware 101.    QHG of Bluffton Company, LLC   Delaware    Secretary of State
of the State of Delaware 102.    QHG of Fort Wayne Company, LLC   Delaware   
Secretary of State of the State of Delaware 103.    QHG of Warsaw Company, LLC  
Delaware    Secretary of State of the State of Delaware 104.    Quorum Health
Resources, LLC   Delaware    Secretary of State of the State of Delaware

 

65



--------------------------------------------------------------------------------

105.    Regional Hospital of Longview, LLC   Delaware    Secretary of State of
the State of Delaware 106.    Ruston Hospital Corporation   Delaware   
Secretary of State of the State of Delaware 107.    Ruston Louisiana Hospital
Company, LLC   Delaware    Secretary of State of the State of Delaware 108.   
SACMC, LLC   Delaware    Secretary of State of the State of Delaware 109.    San
Angelo Community Medical Center, LLC   Delaware    Secretary of State of the
State of Delaware 110.    San Angelo Medical, LLC   Delaware    Secretary of
State of the State of Delaware 111.    Scranton Holdings, LLC   Delaware   
Secretary of State of the State of Delaware 112.    Scranton Hospital Company,
LLC   Delaware    Secretary of State of the State of Delaware 113.    Scranton
Quincy Holdings, LLC   Delaware    Secretary of State of the State of Delaware
114.    Scranton Quincy Hospital Company, LLC   Delaware    Secretary of State
of the State of Delaware 115.    Siloam Springs Arkansas Hospital Company, LLC  
Delaware    Secretary of State of the State of Delaware 116.    Siloam Springs
Holdings, LLC   Delaware    Secretary of State of the State of Delaware 117.   
Southern Texas Medical Center, LLC   Delaware    Secretary of State of the State
of Delaware 118.    Spokane Valley Washington Hospital Company, LLC   Delaware
   Secretary of State of the State of Delaware 119.     Spokane Washington
Hospital Company, LLC   Delaware    Secretary of State of the State of Delaware
120.    Tennyson Holdings, LLC   Delaware    Secretary of State of the State of
Delaware 121.    Tomball Texas Holdings, LLC   Delaware    Secretary of State of
the State of Delaware 122.    Tomball Texas Hospital Company, LLC   Delaware   
Secretary of State of the State of Delaware 123.    Triad Healthcare Corporation
  Delaware    Secretary of State of the State of Delaware 124.    Triad Holdings
III, LLC   Delaware    Secretary of State of the State of Delaware 125.    Triad
Holdings IV, LLC   Delaware    Secretary of State of the State of Delaware 126.
   Triad Holdings V, LLC   Delaware    Secretary of State of the State of
Delaware 127.    Triad Nevada Holdings, LLC   Delaware    Secretary of State of
the State of Delaware 128.    Triad of Alabama, LLC   Delaware    Secretary of
State of the State of Delaware 129.    Triad of Oregon, LLC   Delaware   
Secretary of State of the State of Delaware 130.    Triad-ARMC, LLC   Delaware
   Secretary of State of the State of Delaware 131.    Triad-Navarro Regional
Hospital Subsidiary, LLC   Delaware    Secretary of State of the State of
Delaware 132.    Tunkhannock Hospital Company, LLC   Delaware    Secretary of
State of the State of Delaware 133.    VHC Medical, LLC   Delaware    Secretary
of State of the State of Delaware 134.    Vicksburg Healthcare, LLC   Delaware
   Secretary of State of the State of Delaware 135.    Victoria Hospital, LLC  
Delaware    Secretary of State of the State of Delaware 136.    Victoria of
Texas, L.P.   Delaware    Secretary of State of the State of Delaware 137.   
Warren Ohio Hospital Company, LLC   Delaware    Secretary of State of the State
of Delaware 138.    Warren Ohio Rehab Hospital Company, LLC   Delaware   
Secretary of State of the State of Delaware

 

66



--------------------------------------------------------------------------------

139.     Watsonville Hospital Corporation   Delaware    Secretary of State of
the State of Delaware 140.    Webb Hospital Corporation   Delaware    Secretary
of State of the State of Delaware 141.    Webb Hospital Holdings, LLC   Delaware
   Secretary of State of the State of Delaware 142.    Wesley Health System LLC
  Delaware    Secretary of State of the State of Delaware 143.    West Grove
Hospital Company, LLC   Delaware    Secretary of State of the State of Delaware
144.    WHMC, LLC   Delaware    Secretary of State of the State of Delaware 145.
   Wilkes-Barre Behavioral Hospital Company, LLC   Delaware    Secretary of
State of the State of Delaware 146.    Wilkes-Barre Holdings, LLC   Delaware   
Secretary of State of the State of Delaware 147.    Wilkes-Barre Hospital
Company, LLC   Delaware    Secretary of State of the State of Delaware 148.   
Women & Children’s Hospital, LLC   Delaware    Secretary of State of the State
of Delaware 149.    Woodland Heights Medical Center, LLC   Delaware    Secretary
of State of the State of Delaware 150.    Woodward Health System, LLC   Delaware
   Secretary of State of the State of Delaware 151.    York Pennsylvania
Holdings, LLC   Delaware    Secretary of State of the State of Delaware 152.   
Youngstown Ohio Hospital Company, LLC   Delaware    Secretary of State of the
State of Delaware 153.    York Pennsylvania Hospital Company, LLC   Delaware   
Secretary of State of the State of Delaware 154.    QHG Georgia Holdings, Inc.  
Georgia    Office of the Clerk of any Superior Court 155.    QHG Georgia, LP  
Georgia    Office of the Clerk of any Superior Court 156.    Anna Hospital
Corporation   Illinois    Secretary of State of the State of Illinois 157.   
Galesburg Hospital Corporation   Illinois    Secretary of State of the State of
Illinois 158.    Granite City Hospital Corporation   Illinois    Secretary of
State of the State of Illinois 159.    Granite City Illinois Hospital Company,
LLC   Illinois    Secretary of State of the State of Illinois 160.    Marion
Hospital Corporation   Illinois    Secretary of State of the State of Illinois
161.    Red Bud Hospital Corporation   Illinois    Secretary of State of the
State of Illinois 162.    Red Bud Illinois Hospital Company, LLC   Illinois   
Secretary of State of the State of Illinois 163.    Waukegan Hospital
Corporation   Illinois    Secretary of State of the State of Illinois 164.   
Waukegan Illinois Hospital Company, LLC   Illinois    Secretary of State of the
State of Illinois 165.    Frankfort Health Partner, Inc.   Indiana    Secretary
of State of the State of Indiana 166.    QHG of Clinton County, Inc.   Indiana
   Secretary of State of the State of Indiana 167.    Hospital of Fulton, Inc.  
Kentucky    Secretary of State of the State of Kentucky 168.    Hospital of
Louisa, Inc.   Kentucky    Secretary of State of the State of Kentucky 169.   
Jackson Hospital Corporation   Kentucky    Secretary of State of the State of
Kentucky 170.    QHG of Forrest County, Inc.   Mississippi    Secretary of State
of the State of Mississippi 171.    QHG of Hattiesburg, Inc.   Mississippi   
Secretary of State of the State of Mississippi 172.    River Region Medical
Corporation   Mississippi    Secretary of State of the State of Mississippi 173.
   NC-DSH, LLC   Nevada    Secretary of State of the State of Nevada

 

67



--------------------------------------------------------------------------------

174.     Salem Hospital Corporation   New Jersey    New Jersey Department of
Treasury/Division of Revenue 175.    Deming Hospital Corporation   New Mexico   
Secretary of State of the State of New Mexico 176.    Roswell Hospital
Corporation   New Mexico    Secretary of State of the State of New Mexico 177.
   San Miguel Hospital Corporation   New Mexico    Secretary of State of the
State of New Mexico 178.    Williamston Hospital Corporation   North Carolina   
Secretary of State of the State of North Carolina 179.    QHG of Massillon, Inc.
  Ohio    Secretary of State of the State of Ohio 180.    Kay County Hospital
Corporation   Oklahoma    Secretary of State of the State of Oklahoma 181.   
Kay County Oklahoma Hospital Company, LLC   Oklahoma    Secretary of State of
the State of Oklahoma 182.    Clinton Hospital Corporation   Pennsylvania    
Secretary of the Commonwealth 183.    Coatesville Hospital Corporation  
Pennsylvania     Secretary of the Commonwealth 184.    QHG of South Carolina,
Inc.   South Carolina    Secretary of State of the State of South Carolina 185.
   QHG of Spartanburg, Inc.   South Carolina    Secretary of State of the State
of South Carolina 186.    Brownsville Hospital Corporation   Tennessee   
Secretary of State of the State of Tennessee 187.    Cleveland Hospital
Corporation   Tennessee    Secretary of State of the State of Tennessee 188.   
Dyersburg Hospital Corporation   Tennessee    Secretary of State of the State of
Tennessee 189.    Hospital of Morristown, Inc.   Tennessee    Secretary of State
of the State of Tennessee 190.    Jackson Hospital Corporation   Tennessee   
Secretary of State of the State of Tennessee 191.    Lakeway Hospital
Corporation   Tennessee    Secretary of State of the State of Tennessee 192.   
Lexington Hospital Corporation   Tennessee    Secretary of State of the State of
Tennessee 193.    Martin Hospital Corporation   Tennessee    Secretary of State
of the State of Tennessee 194.    McNairy Hospital Corporation   Tennessee   
Secretary of State of the State of Tennessee 195.    Shelbyville Hospital
Corporation   Tennessee    Secretary of State of the State of Tennessee 196.   
Big Bend Hospital Corporation   Texas    Secretary of State of the State of
Texas 197.    Big Spring Hospital Corporation   Texas    Secretary of State of
the State of Texas 198.    Granbury Hospital Corporation   Texas    Secretary of
State of the State of Texas 199.    Jourdanton Hospital Corporation   Texas   
Secretary of State of the State of Texas 200.    Weatherford Hospital
Corporation   Texas    Secretary of State of the State of Texas 201.   
Weatherford Texas Hospital Company, LLC   Texas    Secretary of State of the
State of Texas 202.    Tooele Hospital Corporation   Utah    Division of
Corporations and Commercial Code 203.    Emporia Hospital Corporation   Virginia
   State Corporation Commission 204.    Franklin Hospital Corporation   Virginia
   State Corporation Commission 205.    Virginia Hospital Company, LLC  
Virginia    State Corporation Commission 206.    Oak Hill Hospital Corporation  
West Virginia    Secretary of State of the State of West Virginia 207.   
Evanston Hospital Corporation   Wyoming    Secretary of State of the State of
Wyoming

 

68



--------------------------------------------------------------------------------

HMA Entities:

 

1.   

Fort Smith HMA, LLC

 

 

Arkansas

 

  

Secretary of State of the State of Arkansas

 

2.   

VAN BUREN H.M.A., LLC

  Arkansas    Secretary of State of the State of Arkansas 3.   

Carolinas JV Holdings General, LLC

  Delaware    Secretary of State of the State of Delaware 4.   

Carolinas JV Holdings, L.P.

  Delaware    Secretary of State of the State of Delaware 5.   

Central Florida HMA Holdings, LLC

  Delaware    Secretary of State of the State of Delaware 6.   

Central States HMA Holdings, LLC

  Delaware    Secretary of State of the State of Delaware 7.   

Florida HMA Holdings, LLC

  Delaware    Secretary of State of the State of Delaware 8.   

Health Management Associates, Inc.

  Delaware    Secretary of State of the State of Delaware 9.   

Health Management Associates, LP

  Delaware    Secretary of State of the State of Delaware 10.   

Health Management General Partner, LLC

  Delaware    Secretary of State of the State of Delaware 11.   

HMA Hospitals Holdings, LP

  Delaware    Secretary of State of the State of Delaware 12.      

Lone Star HMA, L.P.

  Delaware    Secretary of State of the State of Delaware 13.   

Mesquite HMA General, LLC

  Delaware    Secretary of State of the State of Delaware 14.   

Mississippi HMA Holdings I, LLC

  Delaware    Secretary of State of the State of Delaware 15.   

Mississippi HMA Holdings II, LLC

  Delaware    Secretary of State of the State of Delaware 16.   

Southeast HMA Holdings, LLC

  Delaware    Secretary of State of the State of Delaware 17.   

Southwest Florida HMA Holdings, LLC

  Delaware    Secretary of State of the State of Delaware 18.   

Bartow HMA, LLC

  Florida    Secretary of State of the State of Florida 19.   

Brevard HMA Holdings, LLC

  Florida    Secretary of State of the State of Florida 20.   

Brevard HMA Hospitals, LLC

  Florida    Secretary of State of the State of Florida 21.   

Citrus HMA, LLC

  Florida    Secretary of State of the State of Florida 22.   

HMA Santa Rosa Medical Center, LLC

  Florida    Secretary of State of the State of Florida 23.   

Hospital Management Associates, LLC

  Florida    Secretary of State of the State of Florida 24.   

Key West HMA, LLC

  Florida    Secretary of State of the State of Florida 25.   

Lehigh HMA, LLC

  Florida    Secretary of State of the State of Florida 26.   

Melbourne HMA, LLC

  Florida    Secretary of State of the State of Florida 27.   

Naples HMA, LLC

  Florida    Secretary of State of the State of Florida 28.   

Port Charlotte HMA, LLC

  Florida    Secretary of State of the State of Florida 29.   

Punta Gorda HMA, LLC

  Florida    Secretary of State of the State of Florida 30.   

Rockledge HMA, LLC

  Florida    Secretary of State of the State of Florida 31.   

Sebastian Hospital, LLC

  Florida    Secretary of State of the State of Florida 32.   

Sebring Hospital Management Associates, LLC  

  Florida    Secretary of State of the State of Florida 33.   

Venice HMA, LLC

  Florida    Secretary of State of the State of Florida 34.   

Monroe HMA, LLC

  Georgia    Office of the Clerk of any Superior Court 35.   

Winder HMA, LLC

  Georgia    Office of the Clerk of any Superior Court 36.   

Amory HMA, LLC

  Mississippi    Secretary of State of the State of Mississippi

 

69



--------------------------------------------------------------------------------

37.   

Biloxi H.M.A., LLC

  Mississippi    Secretary of State of the State of Mississippi 38.   

Brandon HMA, LLC

  Mississippi    Secretary of State of the State of Mississippi 39.   

Clarksdale HMA, LLC

  Mississippi    Secretary of State of the State of Mississippi 40.   

Jackson HMA, LLC

  Mississippi    Secretary of State of the State of Mississippi 41.   

Madison HMA, LLC

  Mississippi    Secretary of State of the State of Mississippi 42.   

River Oaks Hospital, LLC

  Mississippi    Secretary of State of the State of Mississippi 43.   

ROH, LLC

  Mississippi    Secretary of State of the State of Mississippi 44.   

Kennett HMA, LLC

  Missouri    Secretary of State of the State of Missouri 45.   

Poplar Bluff Regional Medical Center, LLC

  Missouri    Secretary of State of the State of Missouri 46.   

Hamlet H.M.A., LLC

  North Carolina    Secretary of State of the State of North Carolina 47.   

Statesville HMA, LLC

  North Carolina    Secretary of State of the State of North Carolina 48.   

Carlisle HMA, LLC

  Pennsylvania    Secretary of the Commonwealth 49.   

Chester HMA, LLC

  South Carolina    Secretary of State of the State of South Carolina 50.   

Campbell County HMA, LLC

  Tennessee    Secretary of State of the State of Tennessee 51.      

Cocke County HMA, LLC

  Tennessee    Secretary of State of the State of Tennessee 52.   

HMA Fentress County General Hospital, LLC

  Tennessee    Secretary of State of the State of Tennessee 53.   

Jefferson County HMA, LLC

  Tennessee    Secretary of State of the State of Tennessee 54.   

Knoxville HMA Holdings, LLC

  Tennessee    Secretary of State of the State of Tennessee 55.   

Metro Knoxville HMA, LLC

  Tennessee    Secretary of State of the State of Tennessee 56.   

Yakima HMA, LLC

  Washington    Secretary of State of the State of Washington

 

70



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Please also see Schedule 1.01(a)

CHS Miscellaneous Debt:

                $ amounts in        
    thousands    

Fannin RH - Blue Ridge, GA 0102

   Pump station       123    

Carolina Surg Cntr - Lancaster, SC 0408

   First Citizens Bank       2410    

San Angelo Comm MC - San Angelo, TX 1574

        95    

Tomball ASC-Tomball, TX  3775

   Const Loan - Woodforest Bk       2885    

Tomball ASC-Tomball, TX  3775

   Equip Loan - Woodforest Bk       364        

 

   TOTAL       5877    

CHS Capital Leases:

          $ amounts in
thousands  

Hill Regional - Hillsboro, TX 0134

   capital lease      7,383   

Scenic Mountn - Big Spring, TX 0135

   capital lease      0   

Brandywine Hosp - Coatesville, PA 0167

   capital lease      9,315   

Jennersville - West Grove, PA 0170

   capital lease      116   

Southside RMC - Petersburg, VA 0188

   capital lease      6,915   

Chestnut Hill - Philadelphia, PA 0191

   capital lease      241   

Carolina Surg Cntr - Lancaster, SC 0408

   capital lease      534   

Evanston Clinic Corp - Evanston, WY 0659

   capital lease      0   

Village MC Assoc - Coatsville, PA 0767

   capital lease      0   

Deaconess MC - Spokane, WA 1501

   capital lease      5,709   

Wlks-Brr Hosp Co - Wilkes-Barre, PA 1507

   capital lease      141   

Nrthwest Med Cntr - Bentonville, AR 1516

   capital lease      15   

Carolinas Hospital System - Marion      1523

   capital lease      48   

Lutheran Hospital - Ft. Wayne, IN 1525

   capital lease      0   

Memorial Hospital - York, PA 1538

   capital lease      798   

St. Joseph Hosp - Fort Wayne, IN 1545

   capital lease      0   

MCSA, LLC - El Dorado, AR 1548

   capital lease      22   

Northwest MC - Springdale, AR 1550

   capital lease      21   

Dupont Hospital - Ft Wayne, IN 1554

   capital lease      4   

Bluefield RMC - Bluefield, WV  1558

   capital lease      7   

Metro South Med Center-Blue Island, IL

   capital lease      286   

Brownwood RMC - Brownwood, TX 1570

   capital lease      197   

Affinity Hosp, LLC - Birmingham, AL 1583

   capital lease      4,934   

Carlsbad MC - Carlsbad, NM 1589

   capital lease      111   

Carolinas Hosp Sys - Florence, SC 1595

   capital lease      285   

Reg Hosp of Scranton-Scranton, PA  1640

   capital lease      303   

Tyler Mem Hosp-Tunkhannock, PA  1685

   capital lease      22   

Woodward Reg Hosp - Woodward, OK 1712

   capital lease      5,601   

 

71



--------------------------------------------------------------------------------

Moses Taylor Hospital-Scranton, PA

   capital lease      680      

Mid Valley Hospital-Peckville, PA

   capital lease      0      

LMG - BMA - Ft Wayne, IN  6025

   capital lease      9      

Lutheran Medical Grp - Ft.Wayne, IN 6225

   capital lease      0      

Brownwood Clinic Ops - Brownwood, TX 6270

   capital lease      23      

Dcnss Phys Clnc - Oklahoma City, OK 6568

   capital lease      88      

Moses Taylor Clinic Co-Scranton, PA

   capital lease      68      

Longview Clinic Ops-Longview, TX 6968

   capital lease      49      

QHR - Plano, TX 8417

   capital lease      12          TOTAL CAP LEASES      43,941      

CHS Physician Loans:

          $ amounts
  in thousands

Fannin RH - Blue Ridge, GA 0102

   Physician Loan    33

Weatherford RMC - Weatherford, TX 0104

   Physician Loan    32

Lakeway RH - Morristown, TN 0116

   Physician Loan    42

Moberly RMC - Moberly, MO 0118

   Physician Loan    26

N Louisiana MC - Ruston, LA 0126

   Physician Loan    0

Hill Regional - Hillsboro, TX 0134

   Physician Loan    17

Porter Hosp - Valparaiso, IN 0137

   Physician Loan    0

Springs Mem - Lancaster, SC 0138

   Physician Loan    30

North Okaloosa - Crestview, FL 0141

   Physician Loan    88

Heartland RMC - Marion, IL 0143

   Physician Loan    90

Watsonville CH - Watsonville, CA 0152

   Physician Loan    65

Fallbrook Hosp - Fallbrook, CA 0153

   Physician Loan    15

Martin General - Williamston, NC 0154

   Physician Loan    34

Berwick HC - Berwick, PA 0155

   Physician Loan    14

W Arizona RMC - Bullhead City, AZ 0163

   Physician Loan    0

S Baldwin RMC - Foley, AL 0164

   Physician Loan    80

Northeast RMC - Kirksville, MO 0166

   Physician Loan    25

Brandywine Hosp - Coatesville, PA 0167

   Physician Loan    0

Easton Hosp - Easton, PA 0169

   Physician Loan    20

Jennersville - West Grove, PA 0170

   Physician Loan    0

Phoenixville - Phoenixville, PA 0177

   Physician Loan    18

Lake Wales MC - Lake Wales, FL 0178

   Physician Loan    53

McKenzie RH - McKenzie, TN 0182

   Physician Loan    47

Volunteer CH - Martin, TN 0184

   Physician Loan    69

Haywood Park - Brownsville, TN 0185

   Physician Loan    0

Pottstown Mem - Pottstown, PA 0187

   Physician Loan    51

Southside RMC - Petersburg, VA 0188

   Physician Loan    165

Laredo MC - Laredo, TX 0189

   Physician Loan    132

Galesburg Cot - Galesburg, IL 0190

   Physician Loan    0

Chestnut Hill - Philadelphia, PA 0191

   Physician Loan    59

 

72



--------------------------------------------------------------------------------

Heritage MC - Shelbyville, TN 0192

   Physician Loan    274

SkyRidge MC - Cleveland, TN 0193

   Physician Loan    71

DeKalb RMC - Fort Payne, AL 0198

   Physician Loan    67

Clinic Comp, LLC - Pottstown, PA 0787

   Physician Loan    25

Deaconess MC - Spokane, WA 1501

   Physician Loan    0

Wlks-Brr Hosp Co - Wilkes-Barre, PA 1507

   Physician Loan    88

Memorial Hosp - Siloam Springs, AR 1511

   Physician Loan    27

Affinity Med Ctr - Massillion, OH 0153

   Physician Loan    90

Nrthwest Med Cntr - Bentonville, AR 1516

   Physician Loan    0

Cedar Prk RMC (JV) - Cedar Park, TX 1521

   Physician Loan    8

Lutheran Hospital - Ft. Wayne, IN 1525

   Physician Loan    25

Oro Valley Hosp - Oro Valley, AZ 1528

   Physician Loan    14

Augusta Hosp, LLC - Augusta, GA 1536

   Physician Loan    0

Gateway MC - Clarksville, TN 1553

   Physician Loan    0

Dupont Hospital - Ft Wayne, IN 1554

   Physician Loan    230

Kosciusko Comm Hospital - Warsaw, IN

   Physician Loan    0

Bluefield RMC - Bluefield, WV  1558

   Physician Loan    0

Deaconess Hosp - Oklahoma City, OK 1568

   Physician Loan    0

Brownwood RMC - Brownwood, TX 1570

   Physician Loan    42

Flowers Hospital - Dothan, AL 1572

   Physician Loan    249

San Angelo Comm MC - San Angelo, TX 1574

   Physician Loan    33

Affinity Hosp, LLC - Birmingham, AL 1583

   Physician Loan    67

Crestwood Hsp, LLC - Huntsville, AL 1584

   Physician Loan    195

Gadsden RMC - Gadsden, AL 1585

   Physician Loan    272

QHG of Entrprs INC - Enterprise, AL 1590

   Physician Loan    166

Wmn & Chldns Hsp - Lake Charles, LA 1604

   Physician Loan    0

Mry Blck Hlth Sys - Spartanburg, SC 1606

   Physician Loan    60

Detar Hospital - Victoria, TX 1611

   Physician Loan    211

DBA Woodland Hghts MC - Lufkin, TX 1626

   Physician Loan    14

Abilene RMC - Abilene, TX 1628

   Physician Loan    120

Reg Hosp of Scranton-Scranton, PA  1640

   Physician Loan    72

MAT-SU RMC - Palmer, AK 1645

   Physician Loan    68

Trumbull Mem Hosp - Warren, OH  1655

   Physician Loan    47

McKnze-Wllmtte MC - Springfield, OR 1706

   Physician Loan    0

Northwest Hosp - Tucson, AZ 1730

   Physician Loan    14

Moses Taylor Hospital-Scranton, PA

   Physician Loan    150

Greenbrier Vlly MC - Ronceverte, WV 1878

   Physician Loan    371

Vlley Hsp & MC - Spokane Valley, WA 1911

   Physician Loan    0

Surgicare - Lake Charles, LA 3604

   Physician Loan    26

Abilene RMC - Abilene, TX  6328

   Physician Loan    0

Affnty Phys Svrvcs - Birmingham, AL 6583

   Physician Loan    0    TOTAL PHYSICIAN LOANS    4301

* Debt aggregated by major type per facility.

 

73



--------------------------------------------------------------------------------

      HMA Equipment Leases:

 

Location    Description   Amount   Lessor   End Date ANNISTON    PACS Storage  
$139,522.00   Agfa   4/26/2017 ANNISTON    PACS for Digital Mammography  
$113,857.00   Agfa   5/24/2017 CARLISLE    PACS Upgrade   $102,213.33   Agfa    
CRYSTAL RIVER    PACS Storage   $ 122,497.37   Agfa   11/21/2016 DALLAS REGIONAL
  

Cath/Echo Imaging

Software/Equipment

  $ 130,439.00   Agfa   6/20/2016 GADSDEN    Cache   $ 133,997.00   AGFA  
9/5/2018 HARTSVILLE    Cache   $ 129,988.00   AGFA     KEY WEST    PACS Storage
  $ 132,284.00   Agfa   6/20/2017 LANCASTER REG    PACS   $ 209,433.00   AGFA  
  LANCASTER/ROSE CITY    Archive Upgrade EMC   $ 132,658.67   Agfa   2/11/2018
LEBANON    Cache Disk Array   $ 122,497.37   Agfa   8/9/2016 LEHIGH ACRES   
MINI-PACS   $ 133,111.74   Agfa   5/31/2013 LEHIGH ACRES    PACS   $ 205,819.30
  Agfa   2/23/2014 MONROE    PACS Storage   $ 89,466.67   Agfa   7/11/2016
NAPLES - PR    Multi Cassette Processor   $ 137,386.59   Agfa   7/1/2017 POPLAR
BLUFF    CARDIOLOGY PACS SYSTEM   $ 304,007.48   AGFA   3/5/2015 POPLAR BLUFF   
Cache   $ 139,615.00   AGFA   4/26/2017 POPLAR BLUFF    PACS   $ 240,635.11  
AGFA     PORT CHARLOTTE    DIGITAL MAMMOS   $ 64,030.00   AGFA   4/27/2015 PT
CHARLOTTE    Archive Upgrade-EMC   $ 132,658.67   AGFA   11/16/2017 SEBRING   
MAMMOGRAPHY SYSTEM   $ 114,750.00   AGFA   1/12/2016 STATESBORO    Cache Disk
Array   $ 151,702.00   AGFA   4/16/2017 VENICE    PACS Storage   $ 129,898.00  
Agfa   5/6/2016 VENICE - Gulf Coast    CR CASSETTE AND PLATE   $ 70,941.00  
AGFA   4/16/2015 WINDER    PACS SYSTEM   $ 418,613.00   AGFA   6/2/2014
WUESTHOFF - ROCKLEDGE    PACS Upgrade   $ 1,390,574.00   AGFA   9/9/2016
WUESTHOFF - ROCKLEDGE    IMPAX Archive System   $ 323,418.00   Agfa   9/9/2016
BROOKSVILLE    Cache Disk Array   $ 152,180.00   Agfa Finance   10/13/2016
WUESTHOFF -MELBOURNE   

Nitrogen Generator (Q Trap

Agreement)

  $ 232,329.48   Applied Biosystems   2/28/2013

 

74



--------------------------------------------------------------------------------

WUESTHOFF - MELBOURNE    Automated System for PCR Testing    $ 148,320.00    B D
Diagnostics    4/30/2012 BARTOW    ENT NAVIGATION SYSTEM    $ 107,520.00    Bank
of America    2/1/2015 BARTOW    MAKO System    $ 937,501.00    Bank of America
   7/1/2015 BILOXI    Makoplasty Robot    $ 1,117,080.00    Bank of America   
10/1/2015 CARLISLE    LINEAR ACCELERATOR    $ 2,740,267.00    Bank of America   
7/1/2015 CORP -    Mako Surgical Robot (11)    $ 845,000.00    Bank of America
   3/30/2016 CORP -    Mako Surgical Robot (11)    $ 1,013,000.00    Bank of
America    3/31/2016 FLOWOOD    MAKO ROBOT    $ 850,000.00    Bank of America   
12/30/2014 FLOWOOD    Robot Hip Upgrade    $ 199,000.00    Bank of America   
1/5/2015 FORT SMITH    Image-Guided Radiotherapy System    $ 4,274,233.00   
Bank of America    12/28/2016 HARTSVILLE    HYPERBARIC CHAMBERS    $ 231,000.00
   Bank of America    12/23/2014 HARTSVILLE    DEFIBRILLATORS    $284,871.84   
Bank of America    5/20/2015 JACKSON    ALLURA XPER FD20 $ Intervent. Pat. Care
   $ 995,469.00    Bank of America      LEHIGH ACRES   HYPERBARIC CHAMBER   
$231,000.00    Bank of America    12/23/2014 MIDWEST CITY   LAPAROSCOPIC
ARTHROSCOPIC SYSTEMS    $429,404.00    Bank of America    10/10/2012 NAPLES -
COLLIER   ROBOTIC ORTHO SYSTEM    $1,044,000.00    Bank of America    9/16/2016
POPLAR BLUFF   MAKO System    $929,500.00    Bank of America    7/27/2015 PORT
CHARLOTTE   MAKO ROBOT    $845,000.00    Bank of America    11/1/2014 VENICE  
MAKO ROBOT    $850,000.00    Bank of America    12/30/2014 WUESTHOFF - MELBOURNE
  MAKO System    $633,750.00    Bank of America    7/1/2015 WUESTHOFF -
MELBOURNE   Mako HIP Application    $186,562.50    Bank of America    7/1/2015
ANNISTON   SPECTRUM PUMPS    $567,000.00    Baxter    12/14/2015 BARTOW  
SPECTRUM PUMPS    $577,500.00    Baxter      BILOXI   SPECTRUM PUMPS   
$904,050.00    Baxter    12/19/2015 BROOKSVILLE   SPECTRUM PUMPS    $673,750.00
   Baxter      CHESTER   SPECTRUM PUMPS    $245,700.00    Baxter    11/4/2015
CLARKSDALE   SPECTRUM PUMPS    $820,050.00    Baxter      DALLAS REGIONAL  
SPECTRUM PUMPS    $567,000.00    Baxter    12/22/2015 DURANT   SPECTRUM PUMPS   
$510,300.00    Baxter    11/22/2015 FLOWOOD   SPECTRUM PUMPS    $1,193,850.00   
Baxter    12/9/2015 GADSDEN   SPECTRUM PUMPS    $1,251,250.00    Baxter     
HAINES CITY   SPECTRUM PUMPS    $945,000.00    Baxter    11/22/2015

 

75



--------------------------------------------------------------------------------

HARTSVILLE    SPECTRUM PUMPS   $770,000.00   Baxter     JAMESTOWN    SPECTRUM
PUMPS   $252,000.00   Baxter   10/27/2015 KEY WEST    SPECTRUM PUMPS  
$384,300.00   Baxter   11/22/2015 KEY WEST    SPECTRUM PUMPS   $94,500.00  
Baxter   11/22/2015 LANCASTER Heart o    SPECTRUM PUMPS   $378,000.00   Baxter  
12/19/2015 LANCASTER REG    SPECTRUM PUMPS   $806,400.00   Baxter   12/19/2015
Madill    Spectrum Wireless Pumps 30   $115,500.00   Baxter     MIDWEST CITY   
SPECTRUM PUMPS   $1,102,500.00   Baxter   11/4/2015 MILTON    SPECTRUM PUMPS  
$371,700.00   Baxter   11/3/2015 MONROE    SPECTRUM PUMPS   $305,550.00   Baxter
  12/14/2015 MONROE    15 Wiresless Spectrum Pumps w Battery   $57,750.00  
Baxter     MOORESVILLE    SPECTRUM PUMPS   $648,900.00   Baxter   11/30/2015
NAPLES - COLLIER    SPECTRUM PUMPS   $368,550.00   Baxter   11/22/2015 NAPLES -
PR    SPECTRUM PUMPS   $617,250.00   Baxter   6/30/2015 NAPLES - PR    SPECTRUM
PUMPS   $63,000.00   Baxter   12/14/2015 NATCHEZ    SPECTRUM PUMPS   $277,200.00
  Baxter   12/2/2015 NATCHEZ    SPECTRUM PUMPS   $69,300.00   Baxter   5/5/2016
PAINTSVILLE    SPECTRUM PUMPS   $423,000.00   Baxter     POPLAR BLUFF   
SPECTRUM PUMPS   $1,102,500.00   Baxter   10/27/2015 PORT CHARLOTTE    SPECTRUM
PUMPS   $630,000.00   Baxter   11/22/2015 PUNTA GORDA    SPECTRUM PUMPS  
$1,347,500.00   Baxter     SEBASTIAN    SPECTRUM PUMPS   $654,500.00   Baxter  
  SEBRING    SPECTRUM PUMPS   $592,900.00   Baxter     SHANDS LAKE SHORE   
SPECTRUM PUMPS   $441,000.00   Baxter   11/3/2015 SHANDS LIVE OAK    SPECTRUM
PUMPS   $141,750.00   Baxter   11/3/2015 SHANDS STARKE    SPECTRUM PUMPS  
$157,500.00   Baxter   11/3/2015 SPRING HILL    SPECTRUM PUMPS   $724,500.00  
Baxter   11/4/2015 ST CLOUD    SPECTRUM PUMPS   $315,000.00   Baxter   11/3/2015
STATESBORO    SPECTRUM PUMPS   $664,650.00   Baxter   11/3/2015 STATESVILLE   
SPECTRUM PUMPS   $463,050.00   Baxter   12/2/2015 TOPPENISH    SPECTRUM PUMPS  
$189,000.00   Baxter   12/14/2015 VAN BUREN    SPECTRUM PUMPS   $220,500.00  
Baxter   11/22/2015 VENICE    SPECTRUM PUMPS   $913,500.00   Baxter   12/22/2015
WILLIAMSON    SPECTRUM PUMPS   $337,050.00   Baxter   12/9/2015

 

76



--------------------------------------------------------------------------------

WINDER    SPECTRUM PUMPS   $246,400.00   Baxter     YAKIMA    SPECTRUM PUMPS  
$945,000.00   Baxter   12/14/2015 CANTON    SPECTRUM PUMPS   $173,250.00  
Baxter   3/2/2016 VAN BUREN    Updated Hematology Analyzer   $231,322.95  
Baytree   1/18/2015 MIDWEST CITY    SYSMEX XT-2000 RE   $110,300.00   Baytree
Leasing   12/22/2013 BILOXI    CHEMISTRY SYSTEMS   $564,865.00   Beckman Coulter
  7/10/2014 HARTSVILLE    Chemistry Analyzer   $93,603.00   Beckman Coulter  
2/1/2014 Knoxville PRMC    Coagulation System   $129,800.00   Beckman Coulter  
12/21/2013 Knoxville PRMC    Coagulation System   $64,900.00   Beckman Coulter  
12/21/2013 Knoxville PRMC    Coagulation System       Beckman Coulter  
12/22/2013 PUNTA GORDA    HEMATOLOGY ANALYZERS   $140,900.00   Beckman Coulter  
3/8/2015

WUESTHOFF - MELBOURNE

 

   Chemistry Analyzer   $ 274,900.80   Beckman Coulter   10/1/2013 BARTOW   
Fusion ENT Navigation System   $107,520.00   BofA   2/2/2015 JACKSON    IMRT
LINEAR ACCELERATOR    $2,666,045.00   Citicorp Vendor Finance   3/29/2011
LANCASTER REG    2 MOBILE XRAY UNITS W 9” C ARM   $244,338.00   Citicorp Vendor
Finance   11/29/2012 LANCASTER REG    64 SLICE CT   $1,023,437.00   Citicorp
Vendor Finance   6/9/2013 STATESVILLE    MRI PROJECT   $1,495,939.00   Citicorp
Vendor Finance   5/25/2014 JACKSON    O ARM IMAGING SYSTEM   $937,784.00  
CoActiv   11/7/2011 BILOXI    ENDOSCOPY SYSTEM   $400,209.55   Court Square  
1/1/2014 STATESBORO    Computers   $94,597.44   Court Square Leasing Corp.   
9/28/2012 STATESBORO    Printers, Scanners, Copiers   $10,231.80   Court Square
Leasing Corp.    10/28/2013 Knoxville LaFollette    ConMed Equipment  
$169,999.46   Creekridge Capital   6/1/2014 ANNISTON    Microscope   $102,111.00
  DLL   3/1/2017 ANNISTON    DaVinci Robot   $1,866,080.00   DLL   12/22/2016
ANNISTON    Digital Mammography   $283,809.00   DLL   4/12/2017 BARTOW   
DaVinci Robot   $1,866,440.00   DLL   12/22/2016 BATESVILLE    da Vinci Robot  
$1,289,000.00   DLL   9/28/2017 BILOXI    Digital Mammography   $845,099.00  
DLL   12/20/2015 BILOXI    Zeiss Microscope   $162,582.80   DLL   6/10/2016
BILOXI    FireFly daVinci Upgrade-Accessories   $206,050.00   DLL   8/7/2017
BILOXI    da Vinci Robot   $1,390,000.00   DLL   9/28/2017

 

77



--------------------------------------------------------------------------------

BILOXI    Two Surgical Sterilizers   $80,882.90   DLL     BILOXI    Mamo Unit  
$151,684.00   DLL     BILOXI    Ventilattors   $115,959.16   DLL     BRANDON   
Zeiss Microscope   $311,492.00   DLL     BROOKSVILLE/SP HILL    Da Vinci Si-e  
$1,239,460.00   DLL   12/31/2017 CANTON    Hologic Digital Mammo   $313,233.00  
DLL   5/27/2016 CARLISLE    Microscope   $288,796.00   DLL   11/9/2016 CARLISLE
   Mammography   $185,275.00   DLL     CHESTER    VITEK Workstations and Bench
(2)   $95,150.00   DLL   9/28/2017 CHESTER    Hematology Analyzer   $105,381.00
  DLL   12/31/2017 CORP    DaVinci Robot   $1,790,941.00   DLL   3/31/2016 CORP
   Intuitive Surgical   $1,453,500.00   DLL   5/18/2016 CORP    Intuitive
Surgical   $1,453,500.00   DLL   5/18/2016 CORP    Intuitive Surgical  
$1,602,500.00   DLL   5/18/2016 CORP    Intuitive Surgical   $1,453,500.00   DLL
  5/18/2016 CORP    Intuitive Surgical   $1,608,600.00   DLL   5/18/2016 CORP   
Intuitive Surgical   $1,602,500.00   DLL   5/18/2016 CORP - NAPLES COLLIER   
Intuitive Surgical   $1,033,500.00   DLL   6/8/2016 CORPORATE    Intuitive
Surgical (6)   $1,858,906.00   DLL   3/29/2015 CORPORATE    Intuitive Surgical
(6)   $1,550,000.00   DLL   4/1/2015 CORPORATE    Intuitive Surgical (6)  
$1,575,000.00   DLL   9/28/2015 CORPORATE    Intuitive Surgical (6)  
$1,575,000.00   DLL   9/29/2015 CORPORATE    Intuitive Surgical (6)  
$1,495,000.00   DLL   9/29/2015 CRYSTAL RIVER    Hematology Analyzers  
$124,500.00   DLL   9/28/2017 DADE CITY    ENT Navigation System   $65,000.00  
DLL   6/9/2014 DALLAS REGIONAL    VENTILATORS   $96,283.00   DLL   12/16/2013
DALLAS/GALLOWAY    Lab Analyzers   $246,550.00   DLL   5/29/2018 DURANT    CORE
NETWORKING UPGRADE   $84,069.00   DLL   12/11/2012 FLOWOOD    ENT Navigation
System   $139,200.00   DLL   9/9/2015 FLOWOOD    Cysto System   $300,945.00  
DLL   4/25/2016 FLOWOOD    DaVinci Robot   $1,462,220.00   DLL   6/28/2016
FLOWOOD    Cepheid GeneXpert XVI-12   $131,420.00   DLL   8/22/2017 FLOWOOD   
Sysmex Hematology Analyzers   $163,237.60   DLL   9/5/2018 FLOWOOD EAST   
ULTRASOUND MACHINE   $84,007.00   DLL   3/20/2013

 

78



--------------------------------------------------------------------------------

FLOWOOD EAST    DaVinci Robot   $1,095,200.00   DLL   12/22/2015 FLOWOOD EAST   
Da Vinci System   $1,386,000.00   DLL   7/28/2016 FLOWOOD EAST    DaVinci
Accessories   $146,066.00   DLL     FORT SMITH    Navigation System (ENT)  
$83,576.00   DLL   7/15/2014 FORT SMITH    Navigation System (Neuro)  
$246,562.50   DLL   7/15/2014 FORT SMITH    DaVinci Robot   $1,339,789.00   DLL
  3/31/2016 FORT SMITH    DaVinci Robot   $1,339,789.00   DLL   3/31/2016 FORT
SMITH    Digital Mammography (2)   $488,750.00   DLL   5/17/2016 GADSDEN    EP
Lab   $460,399.00   DLL   1/17/2018 GADSDEN    Covidien Ventilators  
$251,999.95   DLL   5/2/2018 HAINES CITY    DaVinci Robot   $1,607,400.00   DLL
  7/19/2016 JACKSON    NEURO MICROSCOPE   $213,402.00   DLL   3/31/2014 JACKSON
   Navigation System   $126,203.90   DLL   7/15/2014 JACKSON    Volcano s5
Imaging System   $117,500.00   DLL   6/29/2017 JACKSON    Microscope  
$179,940.05   DLL   1/17/2018 JACKSON    Cysto Table   $299,347.00   DLL  
2/27/2018 JAMESTOWN    TELEMETRY SYSTEM   $89,717.00   DLL   3/18/2013 KENNETT
   Digital Mammography   $359,625.00   DLL   7/19/2017 KEY WEST    DaVinci Robot
  $1,582,400.00   DLL   7/19/2016 KNOXVILLE - JEFFERSON     Digital Mammo
System; Workstation   $374,268.00   DLL   5/18/2017 KNOXVILLE - NEWPORT   
Digital Mammography   $217,000.00   DLL   4/18/2017 KNOXVILLE - TURKEY CREEK   
DaVinci Robot   $2,011,050.00   DLL   12/22/2016 Knoxville North    ENT
Navigation System   $155,759.76   DLL   5/23/2018 Knoxville PRMC    da Vinci
Robotic Surgery System   $1,539,000.00   DLL   8/20/2017 Knoxville PRMC    da
Vinci Surgucal System   $1,539,000.00   DLL     Knoxville TCMC    Da Vinci
System   $1,650,000.00   DLL   1/1/2014 LANCASTER REG    DA VINCI SYSTEM  
$1,678,350.00   DLL   9/21/2013 LANCASTER REG    DaVinci Robot   $1,339,789.00  
DLL   3/31/2016 LEBANON    Hematology Analyzer   $105,090.00   DLL   3/8/2018
LIVE OAK    Hematology Analyzer   $85,560.00   DLL   4/11/2018 MIDWEST CITY   
NEW AGFA/OREX ACL 4 PCKG DELL   $54,859.00   DLL   12/5/2012 MIDWEST CITY   
CATH LAB MONITORING SYSTEM   $83,243.00   DLL   12/5/2012 MIDWEST CITY   
Analyzers (2)   $352,900.00   DLL    

 

79



--------------------------------------------------------------------------------

MIDWEST CITY    Sterilizer   $130,929.19   DLL     MONROE    PACS SYSTEM  
$595,105.00   DLL   5/29/2013 MONROE    da Vinci   $1,596,940.00   DLL  
6/28/2017 MONROE    ForceTriad Electrosurgical Units   $86,406.00   DLL    
MOORESVILLE/SURG CTR    Medtronic StealthStation S7   $238,500.00   DLL  
11/1/2017 NAPLES - PR    Digital Mammograpy   $387,558.00   DLL   3/1/2017
PAINTSVILLE    Ventilators (5)   $117,505.00   DLL   2/23/2017 PAINTSVILLE   
Digital Mammography   $328,833.00   DLL   3/22/2017 POPLAR BLUFF    Oasys
Monitors   $757,085.00   DLL   10/30/2017 POPLAR BLUFF    Da Vinci SI Robot  
$999,000.00   DLL   12/31/2017 PORT CHARLOTTE    Microscope   $260,777.00   DLL
  5/15/2016 Pryor    Sterilizer System   $95,658.89   DLL   6/28/2018 PT
CHARLOTTE    Sterrad NX Sterilization   $100,764.00   DLL   8/16/2017 PT
CHARLOTTE    Da Vinci Robot   $1,255,960.00   DLL   12/31/2017 PUNTA
GORDA/RVERSIDE    Chemisty Analyzers   $660,000.00   DLL   12/7/2012 PUNTA
GORDA/RVERSIDE    OPMI Pentero Microscope   $160,000.00   DLL   6/27/2018
SEBASTIAN    Intuitive Surgical   $1,582,400.00   DLL   6/28/2016 SEBRING   
WASHER/STERILIZER   $141,185.00   DLL   12/21/2012 SEBRING    Radpro Mobile 3 DR
  $170,200.00   DLL   6/28/2017 SEBRING    Ultrasound   $71,500.00   DLL  
9/7/2017 SEBRING    Telemetry System   $357,061.77   DLL     SPRING HILL   
REPLACEMENT BEDS   $61,598.88   DLL   5/26/2013 ST CLOUD    da Vinci Robot
System   $1,197,600.00   DLL   11/30/2017 STATESBORO    DA VINCI SYSTEM  
$1,160,000.00   DLL   9/24/2013 STATESBORO    CHEMISTRY AND IMMUNOLOGY ANALYZER
  $589,400.00   DLL   12/11/2013 STATESBORO    Mobile X-Ray   $185,000.00   DLL
  5/1/2018 STATESBORO    DA VINCI SYSTEM   $1,790,941.00   DLL     STATESVILLE
   Da Vinci Si   $700,000.00   DLL   12/31/2017 TULLAHOMA    DR64 UROLOGICAL
SYSTEM   $287,293.00   DLL   3/20/2013 VAN BUREN    Digital Mammography  
$224,392.00   DLL   3/1/2017 VENICE    ORTORPEDIC SURGERY TABLE   $77,569.00  
DLL   3/18/2013 VENICE    DaVinci Robot   $1,654,500.00   DLL   7/1/2015 VENICE
   DaVinci Robot   $1,726,700.00   DLL   12/22/2016

 

80



--------------------------------------------------------------------------------

WINDER    INTELLIVUE TELEMETRY SYSTEM   $352,825.00   DLL   12/11/2012 YAKIMA   
INVIVO DYNACAD IMAGING WORKSTA   $59,456.00   DLL   12/5/2012 YAKIMA    BRAINLAB
VV PLATFORM UPGRADE   $196,198.00   DLL   6/6/2013 YAKIMA    OR Beds  
$129,229.16   DLL     BROOKSVILLE    ACCUDOSE CABINETS   $65,635.00   Farnam
Street   7/1/2014 JACKSON    ACCUDOSE CABINETS   $23,864.00   Farnam Street  
2/1/2014 AMORY    IGS System   $123,726.00   First American   4/11/2015 ANNISTON
   Sterilizer   $139,520.00   First American   1/5/2016 CARLISLE    ENT
NAVIGATION SYSTEM   $113,764.00   First American   2/4/2013 CLARKSDALE   
Microbiology Analyzer   $89,475.00   First American   10/14/2014 CLARKSDALE   
Pumps (26)   $101,845.00   First American     CORP    IPOD TOUCH   $1,775,000.00
  First American     DADE CITY    Cardiac Ablation & Recording Equipment  
$190,100.00   First American   10/14/2014 DURANT    VERSACARE BEDS   $42,167.84
  First American   4/10/2013 DURANT    Ultrasound Vascular Machine   $72,120.00
  First American   10/4/2014 FLOWOOD    Pumps (25)   $71,125.00   First American
  4/11/2015 FLOWOOD    Sterilizing Equipment   $162,667.00   First American    
FLOWOOD    Sterilizing Equipment   $67,240.00   First American     FLOWOOD EAST
   Sterilizer   $119,000.00   First American     FORT SMITH    Sterilizers  
$266,920.00   First American   9/1/2015 FORT SMITH    Sterilizers   $194,253.00
  First American   10/10/2015 HARTSVILLE    SURGICAL LED LIGHTS   $151,418.88  
First American   6/8/2013 HARTSVILLE    Sterilizer   $155,131.00   First
American     JACKSON    PROCEDURAL STRETCHERS   $160,637.00   First American  
3/15/2013 JACKSON    12 CRITICAL CARE BEDS   $357,146.52   First American  
10/7/2013 KENNETT    LAPAROSCOPIC TOWER   $167,150.00   First American  
6/30/2013 KNOXVILLE - JEFFERSON     Sterilizer   $118,960.00   First American  
  LANCASTER Heart o    Liquid Chemical Sterilant Processor   $57,761.62   First
American     LANCASTER REG    Sterilizer   $59,548.68   First American    
LEBANON    Rad Pro 40KW Digital Mobile Unit   $162,436.00   First American  
10/1/2014 MILTON    Hospira PCA Pumps   $53,072.80   First American   2/10/2015
MOORESVILLE    LABOR & DELIVERY BEDS   $91,781.00   First American   4/8/2013
MOORESVILLE    2 SURGICAL TABLES   $103,082.00   First American   7/8/2013

 

81



--------------------------------------------------------------------------------

POPLAR BLUFF    TELEMETRY SYSTEM    $626,233.28   First American   10/12/2013
PORT CHARLOTTE    3 ICU BEDS    $884,000.00   First American   4/7/2013 PUNTA
GORDA    HD SURGICAL TOWERS    $213,661.17   First American   11/9/2013 PUNTA
GORDA    HD SURGICAL TOWERS    $228,768.98   First American     SEBRING   
LAPAROSCOPIC VIDEO TOWERS    $269,939.00   First American   3/18/2013 TULLAHOMA
   PCI Optimization System    $127,036.00   First American     YAKIMA    Beds &
OR System    $217,534.56   First American     BRANDON    ULTRASOUND AND DIGITAL
RECORD. UNIT    $284,587.00   First Premier   6/25/2013 STATESBORO    PORTABLE
U/S UNIT    $61,980.00   First Premier   7/20/2013 AMORY    NUCLEAR MEDICINE
CAMERA    $271,270.00   GE   6/30/2013 AMORY    ECHO MACHINE    $154,000.00   GE
  8/30/2013 AMORY    ULTRASOUND    $107,640.00   GE   6/30/2014 AMORY    Video
Processor; Scopes    $65,195.00   GE   9/15/2016 AMORY    Video Tower  
 $313,576.80   GE     ANNISTON    DIAGNOSTIC IMAGES    $85,000.00   GE  
9/4/2013 ANNISTON    SIGNA PREEXCITE 1.5T UPGRADE    $675,000.00   GE  
9/30/2014 ANNISTON    C-arm    $283,958.00   GE   3/17/2015 ANNISTON    R/F Room
   $294,673.00   GE   10/1/2016 ANNISTON    Monitors    $221,205.00   GE  
10/13/2016 ANNISTON    Endoscopic Tower and Scopes    $98,452.88   GE  
7/25/2017 BARTOW    IMAGING EQUIPMENT (Bone Densitometer)   $36,995.00   GE  
9/30/2014 BARTOW    IMAGING EQUIPMENT (Logiq Ultrasound)   $65,500.00   GE  
10/5/2014 BARTOW    IMAGING EQUIPMENT (Digital  Mammo)    $386,803.00   GE  
10/14/2014 BARTOW    IMAGING EQUIPMENT (ICAD for Mammo)    $45,000.00   GE  
10/14/2014 Bartow    C-Arm    $177,911.75   GE   12/20/2017 BATESVILLE    Fetal
Monitoring System    $288,797.00   GE   3/21/2017 BATESVILLE    Equipment for
ICU (Goldseal DASH Monitors)    $588,736.00   GE   5/21/2017 BATESVILLE    MR  
 $375,000.00   GE     BATESVILLE    Logiq E9 Ultrasound    $151,808.00   GE    
BATESVILLE    Nuclear Camera    $207,195.10   GE     Bayfront    Laparoscopic
Equipment    $236,519.57   GE   8/8/2018

 

82



--------------------------------------------------------------------------------

Bayfront    Power Equipment   $305,159.22   GE     BILOXI    PATIENT MONITORING
SYSTEM   $142,948.00   GE   8/1/2013 BILOXI    PACS   $535,000.00   GE  
9/30/2013 BILOXI    DEFIBRILATORS   $133,865.00   GE   3/30/2014 BILOXI    C-Arm
  $166,452.00   GE   10/1/2015 BILOXI    PACU Monitors   $292,324.88   GE  
10/19/2015 BILOXI    PACU MONITORS   $292,324.00   GE   10/30/2015 BILOXI   
Ultrasound   $124,697.00   GE   8/16/2016 BILOXI    Echo Machine   $113,130.00  
GE   1/18/2017 BILOXI    Laser   $101,150.00   GE   6/19/2017 BILOXI    Surgical
Robot System   $1,060,000.00   GE   9/17/2017 BILOXI    Ultrasound   $125,850.00
  GE   12/7/2017 BILOXI GC SURG CTR    GI Scopes   $576,482.00   GE   12/20/2016
Blackwell    C-Arm   $111,198.00   GE   2/7/2017 Blackwell    VOIP PBX Phone
System   $120,502.34   GE   8/3/2017 Blackwell    VOIP Schedule 002   $21,265.12
  GE     BRANDON    CT   $648,466.00   GE   3/19/2013 BRANDON    PACS SYSTEM  
$372,219.80   GE   6/24/2013 BRANDON    Bone density equipment   $52,900.00   GE
  4/20/2015 BRANDON    BONE DENSITY UNIT   $52,900.00   GE   4/30/2015 BRANDON
   C-Arm   $177,344.00   GE   10/1/2016 BRANDON    Monitoring Equipment  
$101,713.57   GE     BROOKSVILLE    C-ARM 12” PULSERA   $152,850.00   GE  
2/14/2013 BROOKSVILLE    DIGITAL MAMMO   $551,241.00   GE   3/22/2015
BROOKSVILLE    Urology Table   $190,751.00   GE   12/15/2015 BROOKSVILLE/SP HILL
   Digital Mammo   $467,987.32   GE   3/22/2015 BROOKSVILLE/SP HILL   
Arthoscopic Tower System   $120,890.93   GE     CANTON    PACS   $186,079.88  
GE   12/28/2015 CANTON    Fetal Monitors   $106,973.68   GE   6/24/2016 CANTON
   C-Arm   $173,950.00   GE   3/21/2017 CARLISLE    SURGICAL CENTER MISC
EQUIPMENT   $627,275.00   GE   9/30/2013 CARLISLE    Phaco equipment  
$108,840.00   GE   8/5/2015 CARLISLE    Peds GI Service Video System and Scopes
  $239,079.00   GE   12/22/2015

 

83



--------------------------------------------------------------------------------

CARLISLE    GI Equipment    $290,315.42   GE   6/9/2016 CARLISLE    Mammography
   $387,849.00   GE   7/11/2017 CARLISLE    C-Arm    $122,000.00   GE  
9/20/2017 CARLISLE    GE CT    $459,957.73   GE   9/27/2017 CARLISLE    Philips
DR    $181,861.60   GE   9/27/2017 CARLISLE    C-Arm    $122,000.00   GE  
12/17/2017 CARLISLE    Logiq E9 Ultrasound    $154,873.13   GE     CARLISLE PPM
   Volusion E6 BT 12 Ultrasound    $69,200.00   GE   12/31/2017 CHESTER    CT &
BUILDOUT    $812,986.00   GE   3/30/2014 CHESTER    CT WORKSTATION    $36,688.00
  GE   3/30/2014 CHESTER    ANESTHESIA MACHINES    $84,482.00   GE   3/30/2015
CLARKSDALE    CT SCANNER & ACCESSORY KIT    $1,031,000.00   GE   12/14/2013
CLARKSDALE    ANESTHESIA MACHINES    $86,455.00   GE   12/30/2013 CLARKSDALE   
ANESTHESIA MACHINES    $78,866.00   GE   9/20/2015 CLARKSDALE    Digital
Mammography    $400,841.00   GE   10/29/2015 CLARKSDALE    GI Video Equipment  
 $86,520.72   GE   6/20/2016 CLARKSDALE    Patient Beds (10)    $273,252.05   GE
  3/21/2017 Clinton    VOIP System Sch 1    $356,184.88   GE   6/28/2017 Clinton
   Mammography    $304,444.00   GE   3/1/2018 Clinton    VOIP System Sch 2  
 $62,856.15   GE     CORP    PACS Workstation    $120,947.00   GE   3/20/2014
CORP    PACS SYSTEM - Shands    $126,418.00   GE   9/20/2014 CORP    PATIENT
FOLDER EQUIPMENT       GE   12/14/2014 CORP    CR SYSTEM - Shands    $553,500.00
  GE   9/20/2015 CORP    PATIENT FOLDER EQUIPMENT    $1,957,677.00   GE  
9/30/2015 CORP    PATIENT FOLDER EQUIPMENT   $455,097.00   GE   12/30/2015 CORP
   PACS FOR 4 HOSPITALS (Chester)    $916,573.00   GE   12/30/2015 CORP    PACS
FOR 4 HOSPITALS (Jamestown)       GE   2/28/2016 CORP    Voice Over Internet
Protocol Avaya Telephone Systems (phase 1)    $2,346,501.80   GE   6/14/2016
CORP    Voice Over Internet Protocol Avaya Telephone Systems (phase 2)  
 $3,023,004.33   GE   9/14/2016 CORP    PACS FOR 4 HOSPITALS (Hamlet)  
 $918,573.00   GE    

 

84



--------------------------------------------------------------------------------

CORPORATE    NUCLEAR CAMERA   $271,270.00   GE   6/30/2013 CORPORATE    HP
Equipment   $455,097.00   GE   12/16/2014 CORPORATE    PACS System   $918,573.00
  GE   9/28/2015 CRYSTAL RIVER    CT SCANNER   $1,027,785.00   GE   6/30/2012
CRYSTAL RIVER    OEC 9900   $364,492.00   GE   9/23/2015 CRYSTAL RIVER    1188
HD CCU   $43,916.80   GE   9/30/2015 CRYSTAL RIVER    DIGITAL MAMMO  
$220,784.00   GE   10/13/2015 CRYSTAL RIVER    ERCP Equipment   $139,954.00   GE
  6/23/2016 CRYSTAL RIVER    Cardiac Camera   $162,811.00   GE     DADE CITY   
DIGITAL MAMMO UNIT   $305,745.00   GE   12/30/2013 DADE CITY    ANESTHESIA
MACHINES   $448,172.00   GE   12/15/2014 DADE CITY    Mammography System  
$156,292.00   GE   6/20/2016 DADE CITY    IMPAX PACS System   $92,297.00   GE  
8/8/2016 DADE CITY    Fetal Monitoring System   $112,282.55   GE   12/28/2016
DADE CITY    BioMerieux Vitek   $68,245.00   GE   3/26/2018 DADE CITY   
Telemetry Monitoring   $372,377.31   GE     DALLAS REGIONAL    PULSERA MOBILE
C-ARM   $148,344.07   GE   8/14/2013 DALLAS REGIONAL    USED ICU BEDS  
$85,750.00   GE   7/14/2014 DALLAS/GALLOWAY    BioMerieux Vitek   $76,250.00  
GE   2/8/2018 DURANT    VCT SCANNER   $1,570,718.72   GE   11/14/2011 DURANT   
CARDIAC CATH LAB   $1,107,774.66   GE   4/30/2012 DURANT    NURSE STATION
MONITORS   $122,090.00   GE   4/30/2012 DURANT    SURGICAL MICROSCOPE SYSTEM  
$79,049.00   GE   6/30/2013 DURANT    BEDSIDE MONITORS   $94,208.00   GE  
12/14/2013 DURANT    DIGITAL MAMMO   $323,346.50   GE   8/14/2014 DURANT CLINIC
   ANESTHESIA MACHINES   $49,498.00   GE   6/30/2014 FLOWOOD    64 SLICE CT
SCANNER   $1,219,354.00   GE   8/30/2011 FLOWOOD    ANESTHESIA MACHINES  
$614,212.80   GE   3/30/2013 FLOWOOD    SOLUTION WARMER   $114,500.00   GE  
6/30/2013 FLOWOOD    DEFINIUM 8000 DR EQUIPMENT   $391,879.00   GE   12/30/2013
FLOWOOD    PACS UPGRADE   $153,899.00   GE   12/30/2013 FLOWOOD    RADIOLOGY
SYSTEM   $114,213.00   GE   9/15/2014 FLOWOOD    Oasys OR System   $192,606.99  
GE   12/28/2014 FLOWOOD    Mizhuo Hana Hip System   $70,143.63   GE   2/3/2015

 

85



--------------------------------------------------------------------------------

FLOWOOD    Upgrade to MRI    $903,679.00   GE   9/30/2015 FLOWOOD    Surgical
Tables (2)    $116,885.10   GE   1/13/2016 FLOWOOD    Endoscopy    $203,247.57  
GE   1/24/2016 FLOWOOD    Imaging Equipment (Ultrasound)    $182,647.13   GE  
1/31/2016 FLOWOOD    Anesthesia Machines (2)    $184,312.10   GE   2/14/2016
FLOWOOD    Imaging Equipment (700 X-Ray)    $161,900.00   GE   3/25/2016 FLOWOOD
   Imaging Equipment (650 X-Ray Rad)    $381,717.05   GE   3/25/2016 FLOWOOD   
Ultrasound Unit    $129,449.09   GE   7/15/2016 FLOWOOD    Fetal Monitors (11)  
 $160,938.00   GE   9/15/2016 FLOWOOD    ASC Macquet Anesthesia    $183,673.92  
GE   10/5/2016 FLOWOOD    Getinge Washer & Sterilizers    $211,325.23   GE  
11/12/2016 FLOWOOD    C-Arm    $129,327.00   GE   3/21/2017 FLOWOOD    OEC C-Arm
   $147,109.50   GE   12/31/2017 FLOWOOD    AGFA DXG Digitizer/ Reader  
 $195,028.58   GE   9/3/2018 FLOWOOD    Monitoring    $195,039.04   GE    
FLOWOOD    GI Scopes    $110,779.44   GE     FLOWOOD EAST    HALO SYSTEM  
 $195,785.00   GE   8/1/2013 FLOWOOD EAST    DASH 5000 NEONATAL MONITORS  
 $61,912.50   GE   1/1/2014 FLOWOOD EAST    ANESTHESIA MACHINES    $78,542.11  
GE   7/30/2014 FLOWOOD EAST    FETAL MONITORING SYSTEM    $95,151.00   GE  
3/22/2015 FLOWOOD EAST    C-Arm    $33,040.00   GE   11/19/2015 FLOWOOD EAST   
Giraffe OmniBed    $41,893.10   GE   12/21/2015 FLOWOOD EAST    Anesthesia
Machine    $77,921.72   GE   9/15/2016 FLOWOOD EAST    Giraffe Bedded Warmers
(9)    $188,965.84   GE   1/18/2017 FLOWOOD EAST    DIGITAL MAMMO  
 $1,304,200.00   GE     FLOWOOD WMNS HOSP    Vision Project    $944,243.33   GE
  8/1/2014 FLOWOOD WMNS HOSP    Dash Monitors    $387,329.07   GE   8/18/2014
FORT SMITH    Patient Room and Waiting Room Furniture   $1,118,299.00   GE  
1/25/2016 FORT SMITH    Patient Room and Waiting Room Furniture    $1,019,038.00
  GE   1/30/2016 FORT SMITH    Hematology Analyzer    $116,540.00   GE  
6/20/2016 FORT SMITH    EKG Machine (5)    $63,461.11   GE   10/1/2016 FORT
SMITH    Anesthesia Monitors (10)    $302,127.28   GE   12/6/2016

 

86



--------------------------------------------------------------------------------

FORT SMITH    Defibrilators   $301,958.43   GE   12/6/2016 FORT SMITH    Oasys
Monitoring   $720,640.00   GE   12/30/2016 FORT SMITH    Telemetry System  
$861,439.00   GE   3/13/2017 FORT SMITH    Patient Room and Waiting Room
Furniture       GE     FT SMITH    2 GE Volusion E6 BT 12 Ultrasounds  
$166,374.98   GE   6/22/2017 FT SMITH    Cardiac Ultrasounds 3, Image Vault
EchoPAC   $273,474.00   GE   12/7/2017 FT SMITH    CT Machine 16   $407,490.11  
GE   5/29/2018 FT SMITH    BioMerieux Vitek   $87,597.50   GE   6/24/2018 FT
SMITH    Solar & Dash Monitors   $395,972.30   GE   6/26/2018 FT SMITH   
Automated Dispensing Medicine Cabinets   $625,016.00   GE     FT SMITH   
Olympus Scopes 2 Gastroscopes and 2 Colonoscopes   $107,548.22   GE     FT SMITH
   16 Slice CT   $365,213.91   GE     GADSDEN    64 SLICE CT SCANNER  
$1,049,018.00   GE   6/30/2011 GADSDEN    GE SIGNA MRI   $1,273,675.00   GE  
8/30/2013 GADSDEN    Cardiac Monitors   $174,195.00   GE   12/30/2014 GADSDEN   
Digital Mammography   $231,116.50   GE   3/22/2017 GADSDEN    C-Arm  
$167,144.00   GE   4/1/2017 GADSDEN    Anesthesia Machines (4)   $144,538.00  
GE   4/1/2017 HAINES CITY    16 SLICE CT SCANNER 24 MONTH RENEWAL   $802,545.28
  GE   4/14/2012 HAINES CITY    ULTRASOUND   $54,642.00   GE   6/30/2014 HAINES
CITY    DIGITAL MAMMO   $399,126.00   GE   3/17/2015 HAINES CITY    PCR Corado
Eleva   $209,550.00   GE   7/19/2015 HAINES CITY    ENDOSCOPY MONITORS  
$86,800.00   GE   7/21/2015 HAINES CITY    Anesthesia Machines (2)   $162,467.27
  GE   9/9/2016 HAINES CITY    Nurse Call System   $289,060.00   GE   12/20/2016
HAINES CITY    Monitor/Telemetry & MIC Equipment    $667,407.27   GE   6/20/2017
HAINES CITY    Monitor/Telemetry & MIC Equipment    $667,407.27   GE   6/20/2017
HAINES CITY    BioMerieux Vitek   $87,597.50   GE   2/28/2018 HARTSVILLE   
INNOVA 2000 CATH LAB   $1,088,541.00   GE   2/28/2011 HARTSVILLE    64 SLICE CT
SCANNER   $1,051,172.33   GE   12/30/2012 HARTSVILLE    GE LIGHTSPEED RT 16 CT  
$678,562.00   GE   5/27/2015

 

87



--------------------------------------------------------------------------------

HARTSVILLE    Cysto System   $335,628.00   GE   3/16/2016 HARTSVILLE    Digital
Mammography   $444,182.00   GE   3/30/2016 HARTSVILLE    Digital Mammography
(AGFA Imager & J+J Ethicon)   $138,955.00   GE   5/25/2016 HARTSVILLE    Patient
Monitors (ER)   $238,203.00   GE   8/23/2017 HARTSVILLE    ICU Beds and IV Poles
  $141,382.00   GE   2/27/2018 HARTSVILLE    Cath/Specials Dual Room  
$963,677.62   GE   8/22/2018 HARTSVILLE    Anesthesia Machines (2)   $111,415.70
  GE     HARTSVILLE    Anesthesia Patient Monitors   $157,704.37   GE    
JACKSON    MRI SYSTEM   $1,577,878.00   GE   5/30/2012 JACKSON    Innova 4100
Cath Lab   $1,406,228.00   GE   3/30/2013 JACKSON    EXAM LIGHT HALOGEN
GOOSENECK   $16,969.00   GE   5/4/2013 JACKSON    WHEELCHAIR TRAVELER  
$39,556.00   GE   6/15/2013 JACKSON    ANESTHESIA MACHINES   $345,152.00   GE  
8/30/2013 JACKSON    GIRAFFE OMNI BED   $78,996.00   GE   9/14/2013 JACKSON   
DASH 5000 NEONATAL MONITORS   $225,581.00   GE   9/14/2013 JACKSON    LOGIC 9
ULTRASOUND MACHINE   $99,709.00   GE   9/14/2013 JACKSON    L & D MONITORING
SYSTEM   $312,213.27   GE   9/27/2013 JACKSON    PLASMON ADD-ON   $141,265.00  
GE   12/30/2013 JACKSON    PACS UPGRADE   $864,935.02   GE   12/30/2013 JACKSON
   ENDOSCOPY DASH 5000 MONITORS   $89,347.86   GE   1/15/2014 JACKSON    C-ARM  
$127,128.00   GE   10/30/2014 JACKSON    C-ARM   $127,128.00   GE   12/30/2014
JACKSON    C-ARM   $125,334.00   GE   3/23/2015 JACKSON    Endoscopy Video
System   $637,119.00   GE   7/1/2015 JACKSON    GE MONITORS   $68,333.22   GE  
11/19/2015 JACKSON    Fluroroscopy Unit   $405,030.45   GE   12/21/2015 JACKSON
   Dinamaps (31)   $85,259.00   GE   10/1/2016 JACKSON    Video Camera System  
$426,389.90   GE     JACKSON    Dash Monitoring System   $348,562.80   GE    
JACKSON    Varian IMRT Linear Accelerator   $2,666,045.00   GE     JACKSON
CLINIC    VIVID ULTRASOUND   $138,163.50   GE   6/30/2014 JAMESTOWN    USED
OFFICE EQUIPMENT   $50,200.00   GE   3/30/2013 JAMESTOWN    Ultrasound Machine  
$77,486.75   GE   12/15/2015

 

88



--------------------------------------------------------------------------------

JAMESTOWN    Radiography System    $73,168.00   GE   8/24/2017 JAMESTOWN   
FETAL MONITORING SYSTEM    $60,941.00   GE     KENNETT    BONE DENSITOMETER  
 $48,900.00   GE   8/30/2013 KENNETT    SURGICAL LIGHTS    $97,296.00   GE  
12/14/2013 KENNETT    PATIENT MONITORING SYSTEM    $66,430.00   GE   6/30/2014
KENNETT    RECOVERY ROOM MONITORS    $64,148.00   GE   9/30/2014 KENNETT   
ADVANCE MONITORS    $57,465.00   GE   9/30/2014 KENNETT    ANESTHESIA MONITORS  
 $112,676.36   GE   3/29/2015 KEY WEST    Fluoroscopy C-Arm    $172,431.00   GE
  8/27/2017 KNOXVILLE - LAFOLLETTE    Cardiovascular Ultrasound    $102,830.00  
GE   12/30/2016 KNOXVILLE - LAFOLLETTE    Ultrasound Imaging System  
 $103,812.00   GE   1/18/2017 KNOXVILLE - PRMC    16 Slice CT    $642,706.21  
GE   9/28/2017 Knoxville Jefferson    AW VolumeShare4 and Applications  
 $78,647.52   GE   1/30/2013 Knoxville newport    OEC 9900 Elite Digital Mobile
C-Arm       GE   12/4/2012 Knoxville newport    Logiq S8 Ultrasounds (2)  
 $209,565.40   GE   4/29/2018 Knoxville newport    iE33 Ultrasound  
 $128,053.00   GE   5/3/2018 Knoxville PRMC    Arthoscopy (Cameras, Scopes, and
Accessories)    $437,386.32   GE   4/25/2013 Knoxville PRMC    Proteus  
 $89,232.66   GE   11/30/2015 Knoxville PRMC    Prodigy    $38,390.00   GE  
11/30/2015 Knoxville PRMC    Seno DS    $301,468.82   GE   11/30/2015 Knoxville
PRMC    Logic E9 Ultrasound    $185,215.80   GE   11/30/2015 Knoxville PRMC   
Seno DS   $ 301,468.82   GE   12/1/2015 Knoxville PRMC    Prodigy    $38,390.00
  GE   12/1/2015 Knoxville PRMC    Logic E9 Ultrasound    $185,215.00   GE  
12/1/2015 Knoxville PRMC    Proteus    $89,232.66   GE   12/1/2015 Knoxville
PRMC    OR Tables    $120,077.10   GE   8/27/2017 Knoxville PRMC    OSI Spinal
Table    $110,885.48   GE   9/19/2017 Knoxville PRMC    Olympus Scopes  
 $155,094.84   GE   9/19/2017 Knoxville PRMC    C-Arm    $158,125.50   GE  
12/7/2017 Knoxville PRMC    Anesthesia Machines    $172,233.36   GE   12/20/2017
Knoxville PRMC    ENT Navigation System    $155,759.76   GE   3/21/2018
Knoxville PRMC    Axis Table System    $130,958.00   GE     Knoxville PRMC    GE
Innova 4100   $800,000.00   GE    

 

89



--------------------------------------------------------------------------------

Knoxville TCMC    OEC 9900 Elite Digital C-Arm   $218,165.00   GE   2/21/2013
Knoxville TCMC    Surgical Microscope   $336,775.93   GE   12/7/2017 Knoxville
TCMC    Spinal Table   $128,813.25   GE   12/7/2017 Knoxville TCMC    GE
Ultrasound   $61,046.40   GE   12/12/2017 Knoxville TCMC    Linear Accelerator  
$2,223,778.00   GE   4/25/2018 Knoxville TCMC    Ultrasound   $110,720.00   GE  
8/23/2018 Knoxville TCMC    Logiq e9 Ultrasound   $133,728.00   GE     KNOXVILLE
TCMC    Fluoro Table   $356,407.80   GE     LAKE SHORE    Olympus Endoscopy
Equipment   $218,918.68   GE   9/28/2017 LANCASTER HEART    Hana Hip-Knee
Arthroplasty Table   $92,582.45   GE   10/23/2017 LANCASTER HEART    Spinal
Table System   $95,949.40   GE   10/23/2017 LANCASTER HEART    GE Giraffe
OmniBeds   $113,992.21   GE   12/7/2017 LANCASTER HEART    Senographe Care Base
Digital Memmography & iCAD   $247,547.40   GE   3/25/2018 LANCASTER HEART   
BioMerieux Vitek   $102,530.00   GE     LANCASTER Heart o    DIGITAL RADIOGRAPHY
SYSTEM   $445,366.00   GE   6/1/2013 LANCASTER Heart o    DIGITAL MAMMO
EQUIPMENT   $473,411.00   GE   9/30/2014 LANCASTER Heart o    MRI UPGRADE  
$680,277.00   GE   9/30/2014 LANCASTER Heart o    PERINATAL ULTRASOUND  
$117,087.00   GE   12/14/2014 LANCASTER Heart o    ULTRASOUND SYSTEM  
$149,570.00   GE   12/30/2014 LANCASTER Heart o    FETAL MONITORS   $83,872.47  
GE   3/3/2015 LANCASTER Heart o    64 SLICE CT UPGRADE   $907,000.00   GE  
3/29/2015 LANCASTER Heart o    DIGITAL MAMMOGRAPHY   $262,115.40   GE  
6/15/2015 LANCASTER Heart o    Fetal Monitors (6)   $94,870.08   GE   4/24/2016
LANCASTER Heart o    Endoscopy Equipment   $380,974.00   GE   7/26/2016
LANCASTER Heart o    Endo Equipment (HD)   $528,963.00   GE   5/9/2017 LANCASTER
REG    STERRAD 100S STERILIZER   $120,075.80   GE   9/3/2015 LANCASTER REGIONAL
   Video Arthoscopy System (3)   $545,000.00   GE   7/26/2017 LANCASTER/ROSE
CITY    Mammography   $187,120.00   GE   12/20/2017 LANCASTER/ROSE CITY   
Senographe Mammo System   $178,333.75   GE   12/31/2017 LANCASTER/ROSE CITY   
iCAD / Mammo   $22,500.00   GE   2/8/2018 LANCASTER/ROSE CITY    CT  
$325,000.00   GE     LANCASTER/ROSE CITY    Linear Accelerator Upgrade  
$1,466,815.00   GE    

 

90



--------------------------------------------------------------------------------

LEBANON    VCT 64 SLICE CT SCANNER   $1,195,274.31   GE   12/14/2011 LEBANON   
DIGITAL MAMMOGRAPHY   $404,800.00   GE   5/28/2013 LEBANON    SURGICAL TABLES
(2)   $59,337.00   GE   12/30/2013 LEBANON    ANESTHESIA MACHINES   $439,193.00
  GE   6/11/2015 LEBANON    GI HD Equipment   $156,470.00   GE   12/22/2015
LEBANON    Ultrasounds (2)   $227,456.00   GE   9/27/2017 LEBANON    Microscope
  $131,454.78   GE   3/20/2018 LEHIGH    Vivid Ultrasound w ECHO   $110,300.00  
GE     LEHIGH ACRES    C-ARM WITH VASCULAR PACKAGE   $159,545.00   GE  
2/25/2015 LEHIGH ACRES    Endobronchial Ultrasound   $155,585.00   GE  
5/25/2017 Marshall County    Brightspeed Elite 16 CT   $399,976.00   GE    
Mayes County    Monitoring System   $226,981.45   GE   6/24/2018 MIDWEST CITY   
EQUIPMENT FOR EP CARDIOLOGY   $1,434,393.00   GE   3/13/2013 MIDWEST CITY   
BALLOON PUMPS (3)   $201,283.00   GE   7/14/2013 MIDWEST CITY    DIGITAL
MAMMOGRAPHY   $239,000.00   GE   12/14/2013 MIDWEST CITY    ULTRASOUND SYSTEM  
$311,717.00   GE   12/30/2013 MIDWEST CITY    PACS Upgrade   $102,809.88   GE  
8/6/2014 MIDWEST CITY    OB MONITORING SYSTEM   $164,129.00   GE   9/1/2015
MIDWEST CITY    Innova 3100Q Cath Lab Room 3   $814,961.00   GE   12/8/2015
MIDWEST CITY    Innova 3100Q Cath Lab Room 2   $904,261.00   GE   12/30/2015
MIDWEST CITY    Osage Ambulance   $125,559.00   GE   10/31/2017 MIDWEST CITY   
LifeNet ECG Cardiac Monitors   $487,761.60   GE   12/7/2017 MIDWEST CITY   
Infant Warmers   $89,846.92   GE   12/12/2017 MIDWEST CITY    Radio Equipment
and Signage for Osage Ambulance   $10,980.13   GE   12/15/2017 MIDWEST CITY PPM
   Portable Echocardiograph Machine   $67,987.75   GE   8/10/2017 MILTON    ECHO
MACHINE   $116,500.00   GE   12/14/2013 MILTON    STERILIZATION SYSTEM  
$99,500.00   GE   12/30/2013 MILTON    TELEMETRY SYSTEM   $216,541.45   GE  
9/30/2014 MILTON    ANESTHESIA MONITORS   $96,620.18   GE   6/17/2015 MILTON   
Patient Cardiac Monitors   $151,104.15   GE   9/22/2016 MILTON    Patient
Cardiac Monitors (ECG)   $287,860.00   GE   9/30/2016 MILTON    Anesthesia
Machine   $88,668.14   GE   1/26/2017

 

91



--------------------------------------------------------------------------------

MILTON    Ultrasound Machines (2)   $234,806.00   GE   2/13/2017 MONROE   
LIGHTSPEED 16 SLICE CT   $397,725.73   GE   12/14/2013 MONROE    Digital
Mammography (Ultrasound)   $74,025.00   GE   1/6/2014 MONROE    Definium 8000  
$384,671.55   GE   9/14/2014 MONROE    Digital Mammography (Bone Densitometer)  
$38,250.00   GE   1/11/2016 MONROE    Digital Mammography   $177,070.00   GE  
1/24/2016 MONROE    Digital Mammography   $366,583.68   GE   9/6/2016 MONROE   
REPLACEMENT HOSPITAL (Digital Mammo)   $5,057,092.00   GE   9/14/2016 MONROE   
Oasys Monitors   $267,055.00   GE   3/1/2017 MONROE    Hill Rom Beds  
$399,281.29   GE   5/21/2017 MONROE    Alpha Pro Surgical Tables   $140,000.00  
GE   6/19/2017 MOORESVILLE    64 SLICE CT SCANNER   $1,131,621.00   GE  
12/30/2013 MOORESVILLE    CT   $420,269.00   GE   3/15/2014 MOORESVILLE   
TELEMETRY EQUIPMENT   $47,286.00   GE   9/30/2014 MOORESVILLE    ER MONITORING
EQUIPMENT   $192,398.00   GE   3/15/2015 MOORESVILLE    ANESTHESIA MONITORS  
$63,790.00   GE   1/1/2016 MOORESVILLE    CARDIAC MONITORS   $138,697.00   GE  
4/1/2016 MOORESVILLE    Cysto Room   $310,763.00   GE   5/25/2017 MOORESVILLE   
8 MONITORS FOR ASC OR   $117,719.00   GE     MOORESVILLE/SURG CTR    Dash
Monitors   $117,719.36   GE   9/20/2015 MOORESVILLE/SURG CTR    Telemetry
Monitors and Accessories   $122,902.68   GE   9/20/2017 MOORESVILLE/SURG CTR   
Monitors/Telemetry Sys   $89,609.55   GE   12/31/2017 MOORESVILLE/SURG CTR   
Image Vault   $27,925.00   GE   3/27/2018 MOORESVILLE/SURG CTR    Vivid
Ultrasound   $119,394.01   GE   3/27/2018 MOORESVILLE/SURG CTR    Anesthesia
Machines and Monitors   $290,640.89   GE     NAPLES - COLLIER    Medtronic
Fusion Navigation   $128,472.00   GE   12/20/2015 NAPLES - COLLIER    Echo
Equipment Vivid E9   $175,021.30   GE   12/28/2015 NAPLES - PR    CARDIO LAB  
$133,029.00   GE   12/30/2013 NAPLES - PR    Echo Equipment Vivid E9  
$353,221.80   GE   6/22/2016 NAPLES - PR    Nurse Call System; Fire Alarm  
$1,422,520.00   GE   12/28/2016 NAPLES - PR    Microscope; Clip Removers;
Instrumentation   $220,201.15   GE   2/24/2017

 

92



--------------------------------------------------------------------------------

NAPLES - PR    RadPRO Mobile Digital Unit    $173,458.00   GE   3/12/2017 NAPLES
- PR    Ultrasound Machine    $149,934.00   GE   3/21/2017 NAPLES - PR CLINIC   
C-Arm; Imaging Table    $144,497.00   GE   12/15/2015 NAPLES PINE RIDGE    Dr.
Kathleen Galatro Equipment    $212,979.20   GE   3/27/2013 NATCHEZ    ANESTHESIA
MACHINES    $408,213.00   GE   1/1/2014 NATCHEZ    ENDO-UROLOGY PACKAGE  
 $285,000.00   GE   6/30/2014 NATCHEZ    PROTEUS RADIOGRAPHIC SYSTEM  
 $73,757.00   GE   8/3/2015 NATCHEZ    72-Slice CT    $844,321.00   GE  
3/21/2016 Osler Medical Group    Olympus Cystoscopy System    $107,263.56   GE  
9/20/2017 PAINTSVILLE    GASTROSCOPE & ENDOSCOPE     $58,891.00   GE  
12/30/2013 PAINTSVILLE    ANESTHESIA MACHINES    $156,042.00   GE   3/30/2014
PAINTSVILLE    Monitoring System (ER)    $217,013.00   GE   12/21/2014
PAINTSVILLE    C-ARM    $112,000.00   GE   2/25/2015 PAINTSVILLE    Boston
Scientific Swiss LithoClast System    $51,000.00   GE   9/16/2017 PAINTSVILLE   
Various OR Equipment    $648,665.95   GE   9/19/2017 POPLAR BLUFF    POST
ANESTHESIA CARE UNIT    $144,675.00   GE   5/30/2013 POPLAR BLUFF    20” FLAT
SCREEN TV’S (240)    $209,550.00   GE   7/7/2013 POPLAR BLUFF    STERRAD
STERILIZATION SYSTEM    $221,830.00   GE   7/7/2013 POPLAR BLUFF    ULTRASOUND  
 $54,800.00   GE   9/1/2013 POPLAR BLUFF    CHEMISTRY ANALYZER    $105,000.00  
GE   12/30/2013 POPLAR BLUFF    Intravascular Ultrasound Machine    $168,267.00
  GE   1/31/2016 POPLAR BLUFF    64-Slice CT    $1,330,154.00   GE   6/1/2016
POPLAR BLUFF   

64-Slice CT (Medrad Injector &

Abbot iStat)

  $1,148,131.00   GE   6/14/2016 POPLAR BLUFF    Nuclear Medicine Camera  
 $315,809.73   GE   6/20/2016 POPLAR BLUFF    64-Slice CT (AW server)       GE  
6/30/2016 POPLAR BLUFF    Radiology Equipment    $504,779.00   GE   10/1/2016
POPLAR BLUFF    Generator Cautry Units    $78,440.00   GE   7/23/2017 POPLAR
BLUFF    Monitors    $2,063,773.27   GE   11/14/2017 POPLAR BLUFF    GE
Monitoring Equipment    $625,899.66   GE   11/30/2017 POPLAR BLUFF    Surgical
Table    $423,974.00   GE   12/17/2017 POPLAR BLUFF    Aespire Anesthesia
Monitors    $93,311.83   GE   12/31/2017 POPLAR BLUFF    Endoscopy Scopes  
 $819,036.13   GE   2/8/2018 POPLAR BLUFF    C Arm #3    $142,107.00   GE  
2/8/2018

 

93



--------------------------------------------------------------------------------

POPLAR BLUFF    C Arm #2   $181,549.50   GE   2/8/2018 POPLAR BLUFF   
Endoscopic Ultrasound   $145,450.09   GE   2/28/2018 POPLAR BLUFF    C Arm #1  
$134,687.00   GE   3/21/2018 POPLAR BLUFF    STERRAD NX STERILIZATION SYSTEM  
$48,003.00   GE     POPLAR BLUFF    Linear Accelerator   $3,583,739.00   GE    
PORT CHARLOTTE    VIDEO TOWER WITH 2 CAMERA HEADS   $87,521.73   GE   6/30/2013
PORT CHARLOTTE    DIGITAL MOBILE C-ARM   $194,000.00   GE   5/14/2014 PORT
CHARLOTTE    DIGITAL MAMMOS   $615,042.04   GE   1/1/2015 PORT CHARLOTTE   
Cardiac Tower (Karl Storz)   $202,774.58   GE   1/27/2017 PORT CHARLOTTE   

Cardiac Tower (GE Aespire

Anesthesia)

  $150,557.46   GE   1/27/2017 PORT CHARLOTTE    Cardiac Tower (Omega)  
$734,234.97   GE   1/27/2017 PORT CHARLOTTE    Cardiac Tower (Mindray)  
$700,556.83   GE   1/27/2017 PORT CHARLOTTE    Cardiac Tower (Rad Pro Cannon)  
$147,640.00   GE   1/27/2017 PORT CHARLOTTE    Cardiac Tower       GE     Pryor
   VOIP System Sch 2   $37,918.71   GE   4/20/2017 Pryor    MRI Upgrade  
$828,812.85   GE   6/27/2017 Pryor    VOIP System   $214,872.71   GE   6/28/2017
Pryor    Optima CT 660 (32 Slice CT)   $515,172.65   GE   2/20/2018 PUNTA GORDA
   C-ARM   $143,188.20   GE   8/30/2013 PUNTA GORDA    C-ARM   $123,690.00   GE
  10/30/2014 PUNTA GORDA    Digital Mammography   $367,255.00   GE   6/20/2017
PUNTA GORDA/RVERSIDE    Spinal Table   $104,235.04   GE   12/7/2017 ROCKLEDGE   
Surgical Robot System   $1,060,000.00   GE   9/17/2017 ROCKLEDGE    DR Portable
X-Ray Machine   $149,500.00   GE   6/10/2018 SEBASTIAN    ICU BEDS   $88,101.00
  GE   9/14/2013 SEBASTIAN    VASCULAR C-ARM   $262,027.00   GE   10/27/2014
SEBASTIAN   

PATIENT MONITORING

SYSTEM / NURSING STATIONS 

  $520,138.00   GE   12/7/2014 SEBASTIAN    EKG MACHINE   $12,565.00   GE  
12/8/2014 SEBASTIAN    Defibrillators   $62,000.00   GE   10/14/2015 SEBASTIAN
   Cath Lab   $1,150,688.76   GE   4/19/2017 SEBASTIAN    Image Vault  
$52,790.00   GE   7/21/2017 SEBASTIAN    HP SAS Storage   $   8,139.31   GE  
9/21/2017 SEBASTIAN    Mako Robot   $1,060,000.00   GE   12/28/2017

 

94



--------------------------------------------------------------------------------

SEBASTIAN    Radiography & Fluroscopy    $406,950.00   GE   3/21/2018 SEBASTIAN
   Innova System    $971,726.60   GE   5/3/2018 SEBASTIAN    BioMerieux Vitek  
 $54,336.60   GE   6/24/2018 SEBASTIAN    Mindray Monitoring    $214,994.99   GE
  6/26/2018 SEBASTIAN    Echo System   $266,698.32   GE     SEBRING   
ULTRASOUND MACHINE    $120,050.00   GE   12/14/2014 SEBRING    ANESTHESIA
MACHINES    $111,000.00   GE   3/24/2015 SEBRING    ECHO MACHINE    $235,875.00
  GE   3/24/2015 SEBRING    MOBILE C-ARM    $212,861.00   GE   5/15/2015 SEBRING
   ENDCOSCOPIC SYSTEM    $205,000.00   GE   1/1/2016 SEBRING    DIGITAL MAMMO  
 $438,846.51   GE   5/17/2016 SEBRING    OEC C-Arm    $272,168.70   GE  
5/21/2018 SEBRING CLINIC    XRAY MACHINE    $220,849.00   GE   2/28/2014
Seminole    MindRay Patient Monitoring System     $181,299.47   GE   3/29/2018
SHANDS LIVE OAK    Ultrasound    $171,552.00   GE   12/15/2016 SHANDS LIVE OAK
   Infinia Nuclear Camera    $373,579.71   GE   3/21/2017 SPRING HILL    CATH
LAB MONITORING    $124,652.00   GE   11/14/2013 SPRING HILL    MRI  
 $1,126,699.75   GE   12/30/2013 SPRING HILL    DIGITAL MAMMO    $550,487.00  
GE   12/14/2014 SPRING HILL    ULTRASOUND    $138,600.00   GE   7/1/2015 SPRING
HILL    Telemetry System (2 North)    $122,820.00   GE   11/26/2015 SPRING HILL
   Surgical Towers (2)    $183,563.00   GE   2/3/2016 SPRING HILL    SPECIAL
PROCEDURES ROOM   $798,943.00   GE   6/1/2016 SPRING HILL    SPECIAL PROCEDURES
ROOM (Solar Monitors)    $37,476.00   GE   6/1/2016 SPRING HILL    Urology Room
Upgrade    $371,311.00   GE   3/1/2017 ST CLOUD    CT SCANNER    $1,234,467.26  
GE   10/14/2011 ST CLOUD   

PATIENT MONITORING

SYSTEM

   $203,839.00   GE   1/1/2014 ST CLOUD    DIGITAL MAMMO    $397,389.00   GE  
9/15/2015 ST CLOUD CLINIC    Ultrasound Machine    $59,048.00   GE   10/25/2015
STARKE    Ultrasound    $187,411.00   GE   6/19/2017 STATESBORO    VCT SCANNER  
 $1,135,336.30   GE   3/30/2012 STATESBORO    16 SLICE CT SCANNER    $824,711.00
  GE   6/24/2012 STATESBORO    ICU MONITORS    $285,156.00   GE   1/30/2013
STATESBORO    CARDIAC CATH LAB REPLACEMENT    $1,334,724.00   GE   2/14/2013

 

95



--------------------------------------------------------------------------------

STATESBORO    BEDS   $277,262.00   GE   11/30/2013 STATESBORO    DIGITAL C-ARM  
$138,770.00   GE   2/14/2014 STATESBORO    C-ARM   $143,352.00   GE   12/23/2014
STATESBORO    CARDIAC CATH LAB   $931,579.19   GE   5/15/2015 STATESBORO   
ANALYZERS   $285,380.00   GE   1/21/2016 STATESBORO   

REPLACEMENT ECHO

MACHINE

  $139,967.00   GE   6/28/2016 STATESBORO    St Jude EP Equipment   $617,899.00
  GE   9/2/2016 STATESBORO    Boston Scientific EP Equipment   $30,000.00   GE  
9/2/2016 STATESBORO    Mizuhosi Table   $102,907.35   GE   9/20/2017 STATESBORO
   Ultrasound   $153,324.00   GE   10/2/2017 STATESBORO    Olympus EUS System  
$484,866.74   GE   11/12/2017 STATESBORO    OEC 9900 C-Arm   $178,687.50   GE  
3/26/2018 STATESBORO    Signa 1.5 EchSpeed System   $907,000.00   GE    
STATESBORO    Buildout Signa EchoSpeed   $217,442.00   GE     STATESVILLE   
ACCUDOSE CABINETS   $69,376.00   GE   6/14/2013 STATESVILLE    PROTEUS RAD ROOM
  $77,517.00   GE   12/14/2013 STATESVILLE    Med Rad Dual Injector   $33,785.00
  GE   6/1/2014 STATESVILLE    CATH LAB WITH PCI   $986,611.94   GE   5/15/2015
STATESVILLE    MedRad Dual Injector   $33,785.00   GE   5/20/2015 STATESVILLE   
Med Rad Provis Injector   $18,463.75   GE   6/1/2015 STATESVILLE   
DATASCOPE BALLOON PUMP    $46,624.75   GE   6/1/2015 STATESVILLE    ANGIOJET
INJECTOR   $38,000.00   GE   6/1/2015 STATESVILLE    SIGNATURE ANALYZER  
$13,000.00   GE   6/1/2015 STATESVILLE    AVOXIMETER   $   4,999.00   GE  
6/1/2015 STATESVILLE    SONOSITE ULTRASOUND   $28,077.20   GE   6/1/2015
STATESVILLE    AGFA imager   $34,503.00   GE   7/1/2015 STATESVILLE    64 SLICE
CT   $962,701.96   GE   7/1/2015 STATESVILLE    C-Arm   $145,503.00   GE  
12/7/2017 STATESVILLE    C-Arm - Original Agmt with CER    $168,644.25   GE    
TOPPENISH    MAMMOGRAPHY SYSTEM   $74,165.00   GE   2/28/2013 TOPPENISH    C-ARM
  $144,584.00   GE   9/1/2013 TOPPENISH    Ultrasound Machine   $133,952.00   GE
  3/15/2016 TOPPENISH    Acute Care Patient Beds   $74,348.02   GE   3/29/2018

 

96



--------------------------------------------------------------------------------

TULLAHOMA    CT SCANNER   $1,018,752.20   GE   6/30/2011 TULLAHOMA    BAXTER IV
PUMPS   $250,635.00   GE   7/14/2013 TULLAHOMA    EKG MONITOR   $13,764.50   GE
  12/30/2013 TULLAHOMA    TOWER BUILDOUT - DASH MONITORS   $49,161.21   GE  
3/30/2014 TULLAHOMA    TOWER BUILDOUT - DINAMAP  & CIC MONITORS   $84,306.91  
GE   6/30/2014 TULLAHOMA    PACS Storage System Upgrade   $586,502.00   GE  
10/1/2015 TULLAHOMA    OR Expansion (Truevision Microsurgery System)  
$201,500.00   GE   12/1/2015 TULLAHOMA    OR Expansion (Aisys Anesthesia)  
$171,918.66   GE   1/1/2016 TULLAHOMA    OR Expansion (Steris Tables)  
$81,072.35   GE   3/1/2016 TULLAHOMA    Patient Monitoring System (ICU)  
$121,606.08   GE   3/16/2016 TULLAHOMA   

OR Expansion (Steris Surgical

System)

  $350,509.28   GE   4/15/2016 TULLAHOMA    OR Expansion (DASH Monitors)  
$54,336.35   GE   5/15/2016 TULLAHOMA    C-Arm   $194,539.00   GE   10/1/2016
TULLAHOMA    PACS Workstation   $72,251.20   GE   12/7/2017 TULLAHOMA    EKG
Carts   $53,693.20   GE   3/21/2018 TULLAHOMA    Pumps   $130,175.00   GE  
5/29/2018 TULLAHOMA    BioMerieux Vitek   $81,250.00   GE   6/28/2018 TULLAHOMA
   Image Vault   $11,977.00   GE     TULLAHOMA    HL7   $22,558.38   GE    
TULLAHOMA    Vivid Ultrasound   $193,390.50   GE     VAN BUREN    ARTHROSCOPY
TOWER & EQUIPMENT   $177,167.00   GE   8/30/2013 VAN BUREN    Endoscopic
Equipment   $140,527.33   GE   8/27/2017 VENICE    STERILIZER - WASHER  
$143,035.00   GE   9/14/2013 VENICE    Workstations   $66,768.00   GE  
3/17/2014 VENICE    Pro Telemetry   $379,000.00   GE   2/15/2015 VENICE   
MACLAB WORKSTATIONS   $105,205.22   GE   6/17/2015 VENICE    Urology Surgical
Equipment   $152,182.34   GE   8/27/2017 VENICE    Navigation System  
$455,189.08   GE   11/5/2017 VENICE    EP Service Line Equipment   $169,967.60  
GE   12/20/2017 WILLIAMSON    ECHO MACHINE   $118,295.00   GE   1/5/2015
WILLIAMSON    Endoscopy System   $348,328.00   GE   12/1/2015 WILLIAMSON   
Cardiac Monitoring System   $191,477.39   GE   9/22/2016 WINDER    C-Arm  
$189,423.00   GE   9/20/2017

 

97



--------------------------------------------------------------------------------

WUESTHOFF - MELBOURNE    Endoscopy System   $374,674.00   GE   2/14/2016
WUESTHOFF - MELBOURNE    ICU Conversion Project (Hill Rom  Beds)   $204,444.00  
GE   1/1/2017 WUESTHOFF - MELBOURNE    Fetal Monitors   $130,806.96   GE  
3/21/2017 WUESTHOFF - ROCKLEDGE    Endoscopic Ultrasound System   $603,844.00  
GE   1/17/2017 WUESTHOFF - ROCKLEDGE    Dinamap Monitors   $   5,346.30   GE  
3/19/2017 WUESTHOFF - ROCKLEDGE    Telemetry System   $162,487.19   GE  
3/19/2017 YAKIMA    DIAMOND MAMMO SYSTEM   $73,495.50   GE   3/30/2013 YAKIMA   
MACLAB AND PACS   $565,385.99   GE   5/23/2014 YAKIMA    SURGERY WASHER  
$80,998.00   GE   8/16/2014 YAKIMA    DASH 4000 MONITORS   $78,239.02   GE  
6/15/2015 YAKIMA    Cath Lab   $517,841.69   GE   5/23/2016 YAKIMA    Carrot
Flat Panel Display   $128,002.00   GE   6/1/2016 YAKIMA    VENTILATORS  
$116,638.60   GE   9/29/2016 YAKIMA    Getinge Pump   $147,373.00   GE  
3/2/2017 YAKIMA    Biosense Webster CARTO/ St Jude  Medical Lab System  
$599,000.00   GE   9/19/2017 YAKIMA    GE Innova   $892,302.69   GE   9/19/2017
YAKIMA    Acute Care Beds   $210,109.83   GE   3/26/2018 YAKIMA    Monitor and
Video Cart   $18,830.50   GE   6/27/2018 YAKIMA    Balloon Pumps   $172,196.75  
GE     YAKIMA    Mammography System   $346,697.00   GE     YAKIMA    Nuclear
Camera   $376,647.70   GE     YAKIMA    Vivid Ultrasound   $174,776.80   GE    
MILTON    64 SLICE CT SCANNER   $1,514,872.00   GE/CitiCorp   6/30/2013 NAPLES -
PR    ROBOTIC ORTHO SYSTEM   $895,000.00   Health Capital   10/9/2012 JAMESTOWN
   CO2 LASER   $120,250.00  

Heartland Business

Credit

  11/12/2012 AMORY    DIGITAL MAMMO   $537,000.00   Highland Capital   5/1/2014
STATESVILLE    DIGITAL MAMMOGRAPHY   $376,300.00   Highland Capital   8/12/2014
TULLAHOMA    DIGITAL MAMMOGRAPHY   $411,411.00   Highland Capital   3/4/2014
CORP    IBM DISASTER RECOVERY MAINFRAME   $68,030.00   IBM   12/13/2011 CORP   
DISASTER RECOVERY MAINFRAME   $68,030.00   IBM   12/31/2011

 

98



--------------------------------------------------------------------------------

CORP    IBM Storage device   $186,800.00   IBM   3/25/2012 CORP    IBM CORE
XEION   $19,585.00   IBM   9/28/2012 CORP    IBM/AS400 9406-520 SERVER  
$299,647.00   IBM   3/30/2013 CORP    LAB INFO SYSTEM   $344,623.00   IBM  
4/2/2013 CORP    RAID ADAPTER SUPPLEMENTAL EQUIPMENT    $22,477.00   IBM  
5/25/2013 CORP    PHARMACY SYSTEM UPDATE   $199,733.00   IBM   6/4/2013 CORP   
DISASTER RECOVERY MAINFRAME   $253,943.00   IBM   7/7/2013 CORP   
INTERFACE BOX FOR PATIENT  FOLDER   $95,303.00   IBM   7/27/2013 CORP    AS/400
SYSTEM   $72,463.00   IBM   8/14/2013 CORP    AS 400   $72,463.00   IBM  
8/18/2013 CORP    IBM POWER 750 EXPRESS   $92,961.00   IBM   8/31/2013 CORP   
SOFTLAB SYSTEM   $92,961.00   IBM   9/1/2013 CORP    LAB INFO SYSTEM  
$104,680.16   IBM   9/12/2013 CORP    IBM CORE XEION   $229,340.00   IBM  
12/7/2013 CORP    LIS SERVER REPLACEMENTS   $16,518.00   IBM   5/7/2014 CORP   
IBM System Z10   $210,348.00   IBM   5/7/2014 CORP    IBM Eclipse   $47,969.00  
IBM   5/7/2014 CORP    IBM Eclipse   $132,028.00   IBM   5/7/2014 CORP    IBM
Storage device enclosure   $78,786.00   IBM   5/7/2014 CORP    AS/400 SYSTEM
(10)   $286,374.00   IBM   5/31/2014 CORPORATE    Mainframe (Atlanta)  
$419,614.00   IBM     CORP    10 AS/400 Servers   $247,511.00   IBM Credit    
Bayfront    StealthStation   $569,000.00   ICSE   8/15/2016 BILOXI    R & F Room
  $477,740.47   ICSE   10/14/2014 BILOXI ASC    Recorder; Stirrups; Glidescope  
$52,895.00   ICSE   9/14/2014 BILOXI ASC    Sterilizer   $44,011.00   ICSE  
2/15/2015 BRANDON    Imaging Table   $113,797.00   ICSE   9/14/2014 BRANDON
CLINIC    X Ray Machine; Buildout   $87,445.00   ICSE   6/14/2014 CANTON   
DaVinci   $1,551,607.00   ICSE   4/15/2015 CARLISLE    Instrumentation/Equipment
  $118,196.60   ICSE   9/14/2014 CARLISLE    Coagulation Analyzers   $78,440.00
  ICSE   2/15/2015 CHESTER    Eye Laser   $93,000.00   ICSE   6/14/2014 CHESTER
   Telemetry System   $114,034.89   ICSE   6/14/2014

 

99



--------------------------------------------------------------------------------

CHESTER    Sterilizers   $154,119.90   ICSE   10/14/2014 DADE CITY    Patient
Monitoring System   $153,926.64   ICSE   1/1/2016 DADE CITY    AccuDose
Equipment   $196,700.00   ICSE   7/15/2016 DALLAS REGIONAL    Sterilizer  
$164,482.00   ICSE   1/15/2015 DALLAS REGIONAL    Sterilizer   $82,186.00   ICSE
    DALLAS/GALLOWAY    AccuDose Equipment   $336,855.00   ICSE   9/15/2016
FLOWOOD    DaVinci   $1,767,077.00   ICSE   4/15/2015 FLOWOOD    DaVinci Robot  
$1,390,000.00   ICSE     FLOWOOD EAST    Patient Room Furniture   $135,233.00  
ICSE   7/15/2015 FORT SMITH    Cysto Table   $314,308.00   ICSE   3/14/2015
GADSDEN    Fluorescence Imaging Upgrade   $125,000.00   ICSE     HARTSVILLE   
AccuDose Equipment   $423,626.00   ICSE   7/15/2016

HARTSVILLE MED

GRP LLC

   Phone System   $56,575.80   ICSE   4/15/2016 JACKSON   

Heart/Lung Perfusion System (2);

Pump Controller (2)

  $395,897.00   ICSE   6/15/2015 JACKSON    Archive Servers for PACS Sys  
$290,627.25   ICSE   10/15/2015 Knoxville PRMC   

Cardiac Mapping System -ICSE

Lease

  $179,774.00   ICSE   10/15/2015 Knoxville PRMC    Allura Xper FD20  
$784,589.20   ICSE   6/15/2016 LANCASTER HEART    Opus II System   $257,000.00  
ICSE   9/15/2015 LANCASTER HEART    Sterrad Sterilizers   $163,331.88   ICSE  
8/15/2016

LANCASTER/ROSE

CITY

   AccuDose Equipment   $387,532.00   ICSE   10/15/2016 LEBANON    Force Triad
Energy Platforms   $168,366.00   ICSE     MIDWEST CITY    Stress Test Unit (3)  
$72,134.10   ICSE   6/14/2014 MIDWEST CITY    Tables (2)   $94,743.00   ICSE  
9/14/2014 MIDWEST CITY    da Vinci Upgrade - ICSE   $125,350.00   ICSE  
10/15/2015 MOORESVILLE    ADVANTA BED SYSTEM   $85,570.00   ICSE   9/14/2014
MOORESVILLE/SURG CTR    AccuDose Equipment   $355,212.00   ICSE   10/15/2016
NAPLES - COLLIER    PACS Hardware; Voice Recognition  System   $511,867.00  
ICSE   6/15/2015 NATCHEZ    Sonic Cleaner   $75,976.00   ICSE   7/14/2014 POPLAR
BLUFF    CDW IT Equipment   $1,427,984.25   ICSE   6/15/2015 POPLAR BLUFF   
Furniture   $2,065,365.54   ICSE   7/15/2015 POPLAR BLUFF    TVs   $199,247.74  
ICSE   12/1/2015 POPLAR BLUFF    IT Monitors   $151,135.89   ICSE   12/1/2015

 

100



--------------------------------------------------------------------------------

PT CHARLOTTE    AcuDose Auxiliary Cabinet   $201,266.00   ICSE   11/15/2015
PUNTA GORDA    Portable Digital Radiology   $159,924.00   ICSE   12/15/2014
PUNTA GORDA/RVERSIDE    AccuDose Equipment   $303,806.00   ICSE   8/15/2016
SEBASTIAN    Endobronchial Ultrasound   $155,644.00   ICSE   5/15/2015 SEBASTIAN
   AccuDose Equipment   $119,790.00   ICSE   6/15/2016 SEBRING    Telemetry
Monitors   $102,309.92   ICSE   10/14/2014 SEBRING    AccuDose Equipment  
$109,212.00   ICSE   9/15/2016 SPRING HILL    Central Monitoring System (ER)  
$185,944.00   ICSE   5/15/2015 ST CLOUD CLINIC    Urodynamic System   $32,195.00
  ICSE   6/14/2014 STATESBORO    AccuDose Equipment   $409,260.02   ICSE  
5/15/2016 VENICE    Sterilizers (5)   $102,103.00   ICSE   12/15/2014 DURANT   
URINALYSIS EQUIPMENT   $111,500.00   IRIS   12/7/2013 BROOKSVILLE    MRI Upgrade
(8 Channel Coils)   $378,290.00   ISCE   6/15/2015 Knoxville PRMC    DaVinci
upgrade   $241,650.00   ISCE   6/15/2015 ANNISTON    Endoscopy Tower  
$122,362.00   Karl Storz   2/7/2017 DALLAS REGIONAL    Endo Cameras  
$120,908.00   Karl Storz     JACKSON    HD VIDEO UPGRADE   $244,282.00   Karl
Storz   8/30/2012 MONROE    Laparoscopic Video Equipment   $375,000.04   Karl
Storz   4/30/2017 POPLAR BLUFF    ENDOSCOPY EQUIPMENT   $80,332.00   Karl Storz
  7/31/2012 POPLAR BLUFF    Video Equipment   $459,232.20   Karl Storz  
9/21/2017 POPLAR BLUFF    Endscopy Equipment   $210,443.14   Karl Storz  
12/17/2017 POPLAR BLUFF    Urologic Equipment   $331,548.32   Karl Storz    
STATESBORO    Endoscopic System OR   $424,088.30   Karl Storz   11/8/2017
WILLIAMSON    Surgical Video Tower; Equipment   $110,848.00   Karl Storz  
9/22/2014 WUESTHOFF - MELBOURNE    Central Imaging & Data Archiving  System  
$96,930.00   Karl Storz   7/15/2016 NAPLES - COLLIER    OR HD Video Upgrade  
$260,241.00   Karl Storz/Wells Fargo   11/22/2013 VENICE    UROLOGY CYSTOSCOPY
EQUIPMENT   $323,992.77   Karl Storz/Wells Fargo   9/1/2013 VENICE    TOWERS (3)
  $188,062.00   Karl Storz/Wells Fargo     VENICE    ARTHROSCOPY CAMERAS  
$91,971.00   Karl Storz/Wells Fargo     NAPLES PINE RIDGE    Konica Minolta
Copier   $   4,280.98   Konica Minolta   1/20/2014 BILOXI    Coagulation
Instruments (2)   $139,100.00   LaSalle   6/1/2017 FLOWOOD    ER CENTRAL
MONITORING SYSTEM   $105,666.00   LaSalle   11/30/2014 FLOWOOD   

PATIENT MONITORING

SYSTEM

  $128,828.00   LaSalle   5/1/2015

 

101



--------------------------------------------------------------------------------

SEBRING    PATIENT ICU MONITORING SYSTEM    $227,141.00   LaSalle   1/1/2015
SEBRING    PACU MONITORS    $87,002.51   LaSalle   4/1/2015 BARTOW    Echo
Ultrasound Machine    $77,671.00   Macquarie   8/14/2014 Knoxville PRMC   
Solargen 2100s CV Therapy Console     $330,000.00   Macquarie Equipment Finance
  2/23/2012 BRANDON    Accudose    $23,771.00   Marquette   2/11/2014 BRANDON   
McKesson Accudose   $71,499.00   Marquette   12/12/2014 BRANDON    Hill-Rom
Total Care Beds   $142,943.25   Marquette   5/26/2015 CANTON    Accudose  
 $41,108.00   Marquette   8/9/2014 VENICE    Accudose   $129,731.00   Marquette
  5/1/2014 BILOXI    Bio Rad Evolis Instrument    $65,534.00   Marquette
Equipment Finance   10/13/2014 BILOXI ASC    Endoscopic Insufflator    $8,624.00
  Marquette Equipment Finance   1/1/2014 BILOXI ASC    Ansthesia Machines (2)  
 $42,800.00   Marquette Equipment Finance   2/9/2014 BILOXI ASC    Scope Washer
   $58,655.00   Marquette Equipment Finance   2/9/2014 BRANDON    ACCUDOSE
CABINETS    $23,771.00   Marquette Equipment Finance   2/11/2014 BRANDON   
Create 15-Bed Burn Unit    $2,505,721.00   Marquette Equipment Finance  
5/25/2015 CLARKSDALE    Sterilizer    $131,013.00   Marquette Equipment Finance
  5/24/2015 CRYSTAL RIVER    ACCUDOSE EQUIPMENT    $47,635.00   Marquette
Equipment Finance   11/17/2014 CRYSTAL RIVER    Sterilizers (3)    $224,831.00  
Marquette Equipment Finance   10/19/2015 DADE CITY    BRANCH EXCHANGE SYSTEM  
 $443,342.00   Marquette Equipment Finance   9/23/2013 DALLAS REGIONAL   
DIGITAL MAMMO    $224,000.00   Marquette Equipment Finance   3/5/2015 DURANT   
ACCUDOSE    $29,833.00   Marquette Equipment Finance   7/13/2014 FLOWOOD   
ELECTRIC CAUTERY UNITS    $169,587.50   Marquette Equipment Finance   8/17/2014
FLOWOOD CLINIC    Laser    $135,000.00   Marquette Equipment Finance  
10/26/2013 FLOWOOD EAST    Birthing Beds (7)    $112,212.00   Marquette
Equipment Finance   4/8/2015 FORT SMITH    DIALYSIS MACHINES    $103,200.00  
Marquette Equipment Finance   8/27/2013 GADSDEN    PERFUSION PUMP    $81,399.00
  Marquette Equipment Finance   11/5/2013

 

102



--------------------------------------------------------------------------------

JACKSON    SURGICAL TABLES   $88,926.00   Marquette Equipment Finance  
1/25/2015 JACKSON    MINI C-ARM   $57,650.00   Marquette Equipment Finance  
1/25/2015 JACKSON    Defib Monitors (7)   $139,066.00   Marquette Equipment
Finance   5/23/2015 KEY WEST    ACCUDOSE CABINETS AND TOWER   $53,697.00  
Marquette Equipment Finance   5/24/2014 KEY WEST    DIGITAL MAMMO   $500,800.00
  Marquette Equipment Finance   3/5/2015 LANCASTER CLINIC    Digital Strobe
System   $102,720.00   Marquette Equipment Finance   10/24/2015 LANCASTER Heart
o    ACCUDOSE EQUIPMENT   $41,771.00   Marquette Equipment Finance   12/31/2013
LEBANON    ICU RENOVATION   $160,463.00   Marquette Equipment Finance  
8/16/2014 MIDWEST CITY    ACCUDOSE TOWER & MAIN   $226,564.00   Marquette
Equipment Finance   7/1/2014 MONROE    ACCUDOSE CABINETS   $47,728.00  
Marquette Equipment Finance   2/11/2014 MOORESVILLE    POWER DRILLS & SAWS  
$231,898.00   Marquette Equipment Finance   8/16/2014 MOORESVILLE    DIGITAL
MAMMO   $236,000.00   Marquette Equipment Finance   5/24/2015 POPLAR BLUFF   
Defibrillators (28)   $222,932.00   Marquette Equipment Finance   8/1/2015 PORT
CHARLOTTE    Ortho Equipment   $116,433.00   Marquette Equipment Finance  
6/13/2015 SEBASTIAN    ULTRASOUND   $137,840.00   Marquette Equipment Finance  
4/16/2013 SEBASTIAN    Dispensers   $190,924.00   Marquette Equipment Finance  
12/22/2014 SEBRING    Acudose Medication Tower   $29,726.00   Marquette
Equipment Finance   8/1/2014 SPRING HILL    Accudose Tower and Cabinet  
$31,772.00   Marquette Equipment Finance   8/1/2014 ST CLOUD    GI Equipment  
$180,901.00   Marquette Equipment Finance   5/23/2015 STATESBORO   
REPLACEMENT STERIS UNITS    $124,983.35   Marquette Equipment Finance  
11/8/2014 VENICE    CVICU - PUMPS   $105,864.00   Marquette Equipment Finance  
12/1/2013 VENICE    ACCUDOSE   $35,073.00   Marquette Equipment Finance  
12/24/2013 VENICE    ACCUDOSE   $26,484.00   Marquette Equipment Finance  
3/31/2014 WINDER    DIGITAL MAMMOGRAPHY   $95,328.00   Marquette Equipment
Finance   4/1/2013

 

103



--------------------------------------------------------------------------------

WINDER    Acudose   $25,935.00   Marquette Equipment Finance   10/24/2014 WINDER
   DIGITAL MAMMOGRAPHY   $353,695.00   Marquette Equipment Finance   2/15/2015
STATESBORO   

ADDITIONAL ENDOSCOPY

SUITE

  $447,226.14   Marquette Equipment Finance/TC   9/8/2014 DADE CITY   
VENTILATORS   $122,833.00   Med One   12/11/2014 DADE CITY    CATH LAB  
$916,174.00   Med One   3/25/2015 DALLAS REGIONAL    NUCLEAR CAMERA  
$262,570.00   Med One   12/4/2014 FLOWOOD    VIDEO EQUIPMENT   $158,800.00   Med
One   10/27/2012 FLOWOOD    VISION PROJECT - STRYKER   $396,248.00   Med One  
7/29/2013 FLOWOOD    VIDEO EQUIPMENT   $158,400.00   Med One   11/20/2013
FLOWOOD    DA VINCI SYSTEM   $1,390,000.00   Med One   4/14/2014 FLOWOOD   
MICROSCOPE   $239,397.00   Med One   5/12/2014 FLOWOOD EAST    GAMMA CAMERA  
$277,363.44   Med One   3/23/2015 HARTSVILLE    BRONCHOSCOPE UPGRADE  
$175,081.00   Med One   7/8/2015 LEBANON    NUCLEAR CAMERA   $310,238.00   Med
One   12/14/2014 LEBANON    ECHO MACHINE   $136,939.00   Med One   3/17/2015
LEHIGH ACRES    MED/SURG BEDS   $206,484.00   Med One   3/13/2014 MELBOURNE   
Smiths Medical Pumps   $106,240.00   Med One     MOORESVILLE    ULTRASOUND  
$67,950.00   Med One   4/8/2014 ROCKLEDGE    Smiths Medical Pumps   $199,010.00
  Med One     SEBASTIAN    MED SURGE AND BARIATRIC BEDS   $213,367.90   Med One
  4/14/2014 VENICE    C-ARM   $99,561.00   Med One   2/24/2015 VENICE   
ANGIOGRAPHY SUITE   $1,550,298.00   Med One   6/10/2015 WINDER    ER MONITORING
EQUIPMENT   $104,446.00   Med One   2/17/2015 YAKIMA    ENDOSCOPY   $569,521.00
  Med One   11/8/2013 SEBASTIAN    COPIERS   $126,063.00   Minolta   1/29/2013
STATESBORO    Credit Card Machine       Northern Leasing Systems, Inc.  
1/23/2013 BROOKSVILLE    ENDOSCOPIC ULTRASOUND   $231,384.00   Olympus  
3/30/2014 CARLISLE    OR Rooms HD Upgrade   $933,878.68   Olympus    
DALLAS/GALLOWAY    GI Scopes   $223,302.42   Olympus     GADSDEN    PEDIATRIC
COLON SCOPES   $57,148.00   Olympus   7/26/2015 JACKSON    Endoscopic Ultrasound
  $162,596.53   Olympus    

KNOXVILLE

JEFFERSON

   GI Lab Scopes   $172,162.45   Olympus    

 

104



--------------------------------------------------------------------------------

Knoxville TCMC    Olympus Video Scopes    $419,334.79   Olympus   12/31/2013
LANCASTER REG    ENDOSCOPY EQUIPMENT    $464,148.00   OLYMPUS   10/10/2015
MILTON    ENDOSCOPY SYSTEM    $492,578.00   Olympus   12/8/2013 PAINTSVILLE   
OR SCOPE REPLACEMENT    $251,616.00   Olympus   1/20/2014 PUNTA GORDA   
ENDO-SCOPES    $94,027.00   Olympus   10/8/2014 SEBASTIAN    HD ENDOSCOPY
UPGRADED WORKSTATION    $342,122.42   Olympus   7/31/2013 SEBRING    ENDOSCOPIC
VIDEO SYSTEM    $958,164.00   Olympus   11/30/2014 TULLAHOMA    VIDEO TOWERS  
 $323,367.65   Olympus   8/25/2013 VAN BUREN    COLONSCOPES    $53,521.00  
Olympus   12/24/2013 WINDER    Endoscopes    $140,047.85   Olympus     AMORY   
BUCKY DIAGNOSTIC AND MOBILE X-RAY    $81,720.00   Philips   7/26/2014 AMORY   
C-Arm    $149,432.00   Philips   6/7/2016 ANNISTON    HEMATOLOGY ANALYZER  
 $187,920.00   Philips   9/18/2013 ANNISTON    Cardiac Monitoring System,
Telemetry Units    $514,344.72   Philips   12/17/2017 BARTOW    IE33 ULTRASOUND
MACHINE    $199,350.00   Philips   4/20/2015 BARTOW    iE33 Ultrasound System  
 $162,500.00   Philips   4/21/2015 BARTOW    CENTRAL MONITOR STATION  UPGRADE  
 $133,147.00   Philips   8/30/2015 BARTOW    Intellivue Monitors    $133,146.80
  Philips   8/31/2015 BARTOW    40-Slice CT    $471,800.00   Philips     BRANDON
   MICROSCOPE    $74,000.00   Philips   5/6/2013 BRANDON CLINIC    Digital X Ray
Unit    $96,665.00   Philips   11/15/2015 BROOKSVILLE    64 SLICE CT SCANNER  
 $863,809.58   Philips   7/22/2013 BROOKSVILLE    DIAGNOSTIC IMAGING
DIGITAL ECHO    $160,196.00   Philips   12/12/2013 BROOKSVILLE    ED AND SDS
PATIENT MONITORS    $75,423.10   Philips   4/8/2014 BROOKSVILLE    DIAGNOSTIC
IMAGING UPS    $140,394.00   Philips   4/8/2014 BROOKSVILLE    Telemetry System
   $96,921.00   Philips   3/10/2016 BROOKSVILLE    Nuclear Medicine Camera  
 $292,351.00   Philips   7/22/2016 CANTON    Mindray Equipment    $280,052.00  
Philips   3/22/2017 CARLISLE    LARYNGOSCOPE EQUIPMENT    $69,335.00   Philips  
11/14/2012 CARLISLE    GAMMA CAMERA   $341,764.00   Philips   4/8/2013 CARLISLE
   ENDO CAMERA S AND SCOPES     $138,548.00   Philips   5/18/2013 CARLISLE   

BRIGHTVIEW NUCLEAR

CAMERA

   $323,780.00   Philips   12/30/2013

 

105



--------------------------------------------------------------------------------

CARLISLE    Cardio Physiomonitoring System   $119,958.00   Philips   2/22/2018
CHESTER    VIVID CARDIO ULTRASOUND SYSTEM   $130,990.00   Philips   1/20/2014
CLARKSDALE    ICU BEDSIDE MONITORS   $164,542.00   Philips   3/9/2015 CLARKSDALE
   Mobile C-Arm   $174,742.00   Philips   6/29/2016 CLARKSDALE    Ultrasound
System (2)   $318,434.00   Philips   7/11/2016 CLARKSDALE    Telemetry Equipment
  $182,118.00   Philips   9/29/2016 CRYSTAL RIVER    VITEK2 COMPACT 30 FOR
MICROBIO   $58,381.00   Philips   11/14/2012 CRYSTAL RIVER    ULTRASOUND
EQUIPMENT   $92,760.00   Philips   8/1/2013 CRYSTAL RIVER    EKG MACHINES  
$86,490.00   Philips   10/26/2014 CRYSTAL RIVER    CARDIAC CATHERITZATION &
MONITORS   $879,457.00   Philips   7/30/2015 CRYSTAL RIVER    C-Arm  
$130,732.00   Philips   3/22/2017 DADE CITY    NUCLEAR CAMERA   $334,464.00  
Philips   7/9/2015 DADE CITY    Ultrasound Machine   $132,345.00   Philips  
7/27/2016 DADE CITY    16-Slice CT; Injector   $292,221.00   Philips   12/1/2016
DALLAS REGIONAL    Telemetry System   $1,002,055.00   Philips   12/16/2016
DALLAS WOMAN’S    ENT EQUIPMENT   $197,779.00   Philips   3/30/2015 DURANT   

SURGERY MONITORS FOR

PACU

  $184,857.00   Philips   6/30/2014 DURANT    Surgery Monitors   $184,857.00  
Philips   10/1/2015 DURANT    Telemetry Units   $290,512.00   Philips  
2/22/2016 DURANT    Fetal Monitors   $129,303.00   Philips   3/28/2016 DURANT   
C-Arm   $120,250.00   Philips   4/30/2017 FLOWOOD    OPMI PENTERO MICROSCOPE  
$267,505.00   Philips   12/5/2012 FLOWOOD    SINGLE PLANE VASCULAR LAB  
$748,445.00   Philips   8/7/2014 FLOWOOD    160-Slice CT   $1,367,618.00  
Philips   4/1/2016 FLOWOOD    Hemodynamics System   $153,221.00   Philips  
3/28/2017 FORT SMITH    Interventional Radiology Lab   $2,209,527.00   Philips  
10/28/2015 FORT SMITH    PET CT   $1,989,206.00   Philips   11/17/2016 FORT
SMITH    Multi Eleva with Flat Detector   $686,333.00   Philips   9/28/2017
HAINES CITY    VASCULAR /THORACIC INSTRUMENTS   $211,962.62   Philips  
8/12/2014 HAINES CITY    CATH LAB   $1,228,713.00   Philips   4/8/2015 HAINES
CITY    TELEMETRY SYSTEM   $175,325.56   Philips   11/2/2015 HAINES CITY    64
Slice CT   $891,156.95   Philips   6/12/2016 HAINES CITY    Telemetry System
(ER)   $365,758.00   Philips   8/1/2016

 

106



--------------------------------------------------------------------------------

KENNETT    ULTRASOUND SYSTEM   $116,258.00   Philips   8/24/2014 KENNETT   
64-Slice CT   $748,422.00   Philips     KEY WEST    CARDIAC CATHERITZATION  
$1,450,227.00   Philips   12/8/2013 KEY WEST   

PATIENT MONITORING

SYSTEM

  $143,441.16   Philips   11/23/2014 KEY WEST   

PATIENT MONITORING

SYSTEM

  $87,885.00   Philips   7/9/2015 KEY WEST    Patient Monitoring System  
$286,402.00   Philips   7/29/2016

KNOXVILLE -

JEFFERSON

   Ultrasound   $136,089.00   Philips   1/27/2017 KNOXVILLE - PRMC    Ultrasound
  $288,998.00   Philips   3/28/2012 Knoxville Jefferson    iE33 Ultrasound  
$139,889.00   Philips   8/22/2017 Knoxville LaFollette    C-Arm   $247,000.00  
Philips     LANCASTER HEART    Philips Wall Monitors   $101,880.00   Philips  
1/31/2018 LANCASTER Heart o    Telemetry System   $153,784.00   Philips  
4/15/2016 LANCASTER Heart o    Echo Machine   $231,271.00   Philips   11/17/2016
LANCASTER REG    Cath Lab Sch 3   $98,334.83   Philips   11/1/2015 LANCASTER REG
   Cardiac Cath Lab Sch 1   $1,218,101.89   Philips   4/21/2016 LANCASTER REG   
Cath Lab Sch 2   $551,919.20   Philips   5/27/2016 LANCASTER REG    Replacement
Telemetry System   $147,396.63   Philips   7/29/2016 LANCASTER REG    Cath Lab
Sch 8   $85,677.60   Philips   8/1/2016 LANCASTER REG    R/F Unit   $489,143.00
  Philips   12/1/2016

LANCASTER

REGIONAL

   Echo Machines (2)   $389,464.00   Philips   3/13/2017

LANCASTER/ROSE

CITY

   Rad Room   $391,049.00   Philips   8/8/2017

LANCASTER/ROSE

CITY

   Ultrasound   $100,485.00   Philips   9/24/2017 LEBANON    CATH LAB - 24 MONTH
RENEWAL   $325,000.00   Philips   8/30/2011 LEBANON    16 SLICE CT - 24 MONTH
RENEWAL   $250,000.00   Philips   12/14/2011 LEBANON    C-Arm   $121,077.00  
Philips   1/4/2016 LEBANON    Rad Room   $86,848.00   Philips   6/7/2016 LEBANON
   Rad Room Diagnostic Ceiling   $177,396.00   Philips   7/29/2016 LEBANON   
Rad/Fluro Room   $399,183.00   Philips   7/29/2016 LEBANON    Fetal Monitors
(8); Thick Clients   $369,509.00   Philips     LEHIGH ACRES    PT MONITOR/TELE
SYSTEM   $472,871.00   Philips   1/21/2013 LEHIGH ACRES    16 SLICE CT SCANNER  
$529,122.00   Philips   9/18/2013

 

107



--------------------------------------------------------------------------------

MIDWEST CITY   

Philips EKG database & EKG

system

  $231,227.00   Philips   3/23/2014 MIDWEST CITY    IE33 ULTRASOUND MACHINE   
$207,090.00   Philips   4/16/2014 MIDWEST CITY   

Telemetry & PCU Monitoring

System

  $1,843,497.00   Philips   5/29/2017 MIDWEST CLINIC   
X-RAY AND PACS EQUIPMENT    $176,607.00   Philips   4/8/2013 MILTON    C-ARM  
$111,063.00   Philips   6/7/2015 MILTON    C-Arm   $142,340.00   Philips  
3/14/2016 MILTON    MRI   $1,189,843.00   Philips   4/1/2016 MILTON    Angio
Suite   $987,329.85   Philips   9/19/2016 MONROE    40-Slice CT   $427,635.00  
Philips   2/22/2016 MONROE    Telemetry System   $134,110.00   Philips  
4/21/2016 MONROE    Ultrasound   $43,942.00   Philips   12/12/2016 MONROE    16
Slice CT   $497,282.00   Philips   3/22/2017 MONROE    Nuclear   $250,522.00  
Philips   3/22/2017 MONROE    X-Ray   $419,061.00   Philips   3/22/2017 MONROE
   Defibs   $101,280.00   Philips   3/22/2017 MONROE    C-Arm   $135,153.00  
Philips   3/22/2017 MONROE    Monitoring   $1,122,091.00   Philips   3/22/2017
MONROE    MRI   $760,000.00   Philips   4/21/2017 MOORESVILLE    DIGITAL XRAY  
$131,701.10   Philips   4/20/2014 MOORESVILLE    C-Arm   $83,788.00   Philips  
9/19/2016 NAPLES - PR    CARDIAC CATH LAB   $1,150,336.00   Philips   1/14/2015
NAPLES - PR    Patient Monitoring System (ER)   $342,249.00   Philips  
8/29/2016 NAPLES - PR    Ultrasound Machine   $160,572.00   Philips   1/23/2017
NAPLES - PR    Patient Monitoring System   $677,152.26   Philips   3/1/2017
NAPLES - PR    Defibrillators (16)   $163,333.00   Philips   3/28/2017 NAPLES
PINE RIDGE    CX50 POC Ultrasound   $71,792.00   Philips   12/6/2017 NATCHEZ   
HeartStart MRx Monitor/Defib   $125,382.00   Philips   7/20/2017 NATCHEZ    iE33
Ultrasound   $176,778.00   Philips   8/28/2017 NATCHEZ    Telemetry System  
$349,714.00   Philips     NATCHEZ    Cardiac Monitoring System   $142,895.11  
Philips     PAINTSVILLE    PACS   $335,674.00   Philips   7/18/2013 PAINTSVILLE
   CARDIAC ECHO EQUIPMENT   $256,868.00   Philips   1/27/2015 PAINTSVILLE   
Ultrasound and Table   $224,621.00   Philips   3/27/2018 POPLAR BLUFF   
RADIOLOGY SYSTEM   $1,318,681.00   Philips   12/29/2013

 

108



--------------------------------------------------------------------------------

POPLAR BLUFF    Ultrasound Machine     $167,546.00    Philips    1/11/2016
POPLAR BLUFF    Digital Diagnostic (1)     $241,686.00    Philips    12/17/2017
POPLAR BLUFF    Allura FD20 Cath Lab     $1,287,592.00    Philips    12/17/2017
POPLAR BLUFF    UPS     $105,035.00    Philips    12/17/2017 POPLAR BLUFF   
Easy Diagnostic Eleva     $375,059.00    Philips    12/17/2017 POPLAR BLUFF   
Digital Diagnostic (2)     $334,225.00    Philips    12/17/2017 POPLAR BLUFF   
Brilliance 16 CT     $328,288.00    Philips    12/17/2017 POPLAR BLUFF    FD20
Hybrid     $1,448,862.00    Philips    12/17/2017 POPLAR BLUFF    Mobile
Diagnostic (2)     $181,448.00    Philips    1/4/2018 POPLAR BLUFF   
Ventilators     $176,397.00    Philips    1/29/2018 POPLAR BLUFF    Xper Flex
Cardio     $162,923.00    Philips    3/21/2018 POPLAR BLUFF    CV Upgrades Inter
    $273,459.00    Philips    3/21/2018 POPLAR BLUFF    CV Upgrades FD20   
 $170,317.00    Philips    3/21/2018 POPLAR BLUFF CLINIC    Ultrasound System   
 $197,947.00    Philips    3/23/2017 PORT CHARLOTTE    MRI     $930,985.00   
Philips    2/23/2014 PORT CHARLOTTE    5 DEFIBRILLATORS     $107,987.62   
Philips    6/1/2014 PORT CHARLOTTE    ECG Management System     $97,314.00   
Philips    2/1/2017 PORT CHARLOTTE    Cardiac Tower     $2,302,277.71    Philips
   2/1/2017 PORT CHARLOTTE    Cath Lab     $1,240,062.00    Philips    5/24/2017
PUNTA GORDA    CARD CATH LAB ALLURA XPERFD10     $1,080,858.00    Philips   
5/30/2013 PUNTA GORDA/RVERSIDE    Philips Ultrasound System IE 33   
 $149,613.00    Philips    6/28/2017 SEBASTIAN    UROVIEW 2800 UROLOGICAL TABLE
    $222,686.00    Philips    4/8/2013 SEBRING    CENTER FOR VASCULAR CARE   
 $604,244.00    Philips    6/23/2013 SEBRING    CT     $401,193.00    Philips   
1/18/2015 SEBRING    ECG     $105,122.00    Philips    5/5/2015 SEBRING    OB
Tracevue System     $471,681.00    Philips    2/15/2016 SEBRING    Cath Lab   
 $1,023,159.00    Philips    5/30/2018 SHANDS LAKE SHORE    Cardiac Monitors   
 $249,328.00    Philips    2/15/2016 SHANDS LAKE SHORE    40 Slice CT; MRI   
 $1,093,427.00    Philips    2/22/2016 SHANDS LAKE SHORE    OB TraceVue & Fetal
Monitors     $236,466.00    Philips    8/29/2016 SHANDS LAKE SHORE    Telemetry
System     $258,549.32    Philips     

 

112



--------------------------------------------------------------------------------

SPRING HILL    DIAGNOSTIC IMAGING DIGITAL ECHO    $160,196.00   Philips  
12/16/2013 SPRING HILL    16-Slice CT    $374,204.00   Philips   7/1/2016 ST
CLOUD    C-ARM    $148,244.00   Philips   9/24/2013 ST CLOUD    Cardiology
Ultrasound Units (2)    $307,191.00   Philips   6/24/2016 ST CLOUD   
Tracemaster    $160,807.42   Philips     ST CLOUD    Allura Cath Lab  
 $1,125,899.00   Philips     ST CLOUD    Xper Flex Cardio    $137,195.20  
Philips     STARKE    Pulsera C-Arm    $147,521.00   Philips   8/7/2017
STATESBORO    Intellivue monitoring system    $133,021.00   Philips   6/30/2014
STATESBORO    Patient Monitors    $150,772.00   Philips   10/1/2014 STATESBORO
   PACU MONITORS    $150,418.25   Philips   9/24/2015 STATESBORO    CCU
RENOVATION & MONITORS    $348,854.85   Philips   12/3/2015 STATESBORO   
Telemetry System    $564,171.00   Philips   5/29/2018 STATESBORO    Vascular
Room    $1,400,925.00   Philips   5/30/2018 STATESBORO    CT Flex 32  
 $420,000.00   Philips   5/30/2018 STATESVILLE    GE 9800 DIGITAL MOBILE C ARM  
 $147,259.00   Philips   3/17/2013 STATESVILLE    DIAGNOSTIC RADIOLOGY ROOM  
 $145,261.00   Philips   7/23/2013 STATESVILLE    ECHOVASCULAR PACKAGE  
 $186,527.00   Philips   9/18/2013 STATESVILLE    Telemetry System  
 $318,821.76   Philips   6/28/2018 STATESVILLE    Fetal Monitors    $158,482.00
  Philips   6/28/2018 STATESVILLE    Equipment for Chest Pain Accreditation  
 $308,977.00   Philips     TULLAHOMA    PANTERA MICROSCOPE    $283,764.00  
Philips   12/5/2012 TULLAHOMA    Cath Lab    $1,001,278.00   Philips   6/15/2016
TULLAHOMA    MRI    $1,376,082.00   Philips   4/30/2017 VAN BUREN    RAD/FLOURO
Room    $332,424.00   Philips   9/24/2013 VAN BUREN    TELEMETRY MONITORING
SYSTEM    $299,559.00   Philips   9/14/2014 VAN BUREN    CT UPGRADE  
 $559,234.05   Philips   1/11/2016 VAN BUREN    PACS & CR    $308,801.00  
Philips   4/24/2017 VAN BUREN    Mobile Diagnostics with DR    $168,352.00  
Philips   8/29/2018 VENICE    Echo Carts Ultrsound    $313,000.00   Philips  
5/1/2014 VENICE    C-ARM    $157,298.00   Philips   8/27/2014 VENICE   
IE33 ULTRASOUND MACHINE      $371,870.00   Philips   6/14/2015

 

113



--------------------------------------------------------------------------------

VENICE    Vital Signs Monitors Sensor System    $47,100.00   Philips   9/15/2015
VENICE    CVICU - PATIENT MONITORS        $362,525.00   Philips   12/27/2015
VENICE    Patient Monitoring System    $304,611.00   Philips   9/21/2016 VENICE
   Patient Monitoring System    $466,390.00   Philips   9/23/2016 VENICE   
Telemetry Monitors    $159,989.69   Philips     WILLIAMSON    CARDIAC CAT LAB  
 $1,175,643.00   Philips   10/26/2014 WILLIAMSON    NUCLEAR CAMERA  
 $288,203.00   Philips   10/26/2014 WILLIAMSON    PACS EQUIPMENT    $241,697.40
  Philips   12/6/2016 WUESTHOFF - MELBOURNE    4D Ultrasound System  
 $278,928.00   Philips   3/22/2017 YAKIMA    HEMATOLOGY ANALYZER    $160,684.00
  Philips   6/23/2013 YAKIMA    C-ARM    $143,537.52   Philips   12/19/2013
YAKIMA    TELEMETRY MONITORING SYSTEM    $328,144.00   Philips   10/11/2016
Knoxville North    ECHO Ultrasound System    $197,847.00   Philips`   3/28/2018
STATESBORO    Radiography System    $94,358.00   Physicians Solutions, LLC    
12/30/2012 LEBANON    PHONE SYSTEM    $637,977.00   Relational   1/30/2013
CANTON    DA VINCI SURGICAL SYSTEM (from Jackson)    $1,731,870.00  
Relational/Macquarie   1/1/2014 BRANDON    MRI + BUILDING + BUILDOUT  
 $1,258,737.00   SCG/GE   12/30/2013 HARTSVILLE    DIGITAL C-ARM    $153,260.00
  SCG/GE   12/30/2013 AMORY    Stratus CS/UPS & Advia Centaur CPw/ Workbench  
 $92,847.58   Siemens   1/29/2018 AMORY    Lithotripter, Table & Accessories  
 $256,649.00   Siemens   2/27/2018 ANNISTON    ANESTHESIA MACHINES  
 $108,506.00   Siemens   9/21/2013 ANNISTON    CADD-Solis Pumps    $35,470.00  
Siemens   1/31/2018 BARTOW    Anesthesia Machine    $104,711.00   Siemens  
9/9/2016 BARTOW    Anesthesia Machines (3)    $344,526.00   Siemens   10/28/2016
BARTOW    Chemisty Equipment    $326,136.00   Siemens   1/19/2017 Bayfront   
MRI Manetom Aera    $1,735,888.00   Siemens     BILOXI    MICROSCAN EQUIPMENT  
 $92,000.00   Siemens   3/3/2014 BILOXI    Pumps PCS & Syringe    $147,375.00  
Siemens     BRANDON    3 Mindray Central Station    $233,507.11   Siemens  
7/27/2016 BRANDON    10 Beds    $106,776.80   Siemens   8/23/2016 BRANDON   
Chemisty Equipment    $251,450.00   Siemens   6/28/2017 BROOKSVILLE    MAKO
Robot    $845,000.00   Siemens   12/21/2016 CANTON    Draeger Ventilators  
 $230,079.01   Siemens   7/19/2016

 

114



--------------------------------------------------------------------------------

CHESTER    ACUSON S2000 ULTRASOUND SYSTEM    $179,995.00   Siemens   12/4/2013
CHESTER    Chemistry Analyzer    $57,000.00   Siemens   5/1/2018 CLARKSDALE   
Nuclear Medicine Camera    $179,850.00   Siemens     CORP -    Mako Surgical
Robot (11)    $1,013,000.00   Siemens   6/24/2016 CORP -    Mako Surgical Robot
(11)    $1,013,000.00   Siemens   8/23/2016 CORP -    Mako Surgical Robot (11)  
 $1,013,000.00   Siemens   5/12/2016 CORP -    Mako Surgical Robot (11)  
 $1,013,000.00   Siemens   6/17/2016 CORP -    Mako Surgical Robot (11)  
 $1,013,000.00   Siemens   8/29/2016 CORP -    Mako Surgical Robot (11)  
 $1,013,000.00   Siemens   9/23/2016 CORP -    Mako Surgical Robot (11)  
 $1,013,000.00   Siemens   9/30/2016 CORP -    Mako Surgical Robot (11)  
 $1,013,000.00   Siemens   12/21/2016 CRYSTAL RIVER    ANESTHESIA MACHINES  
 $497,357.00   Siemens   12/1/2013 CRYSTAL RIVER   
Chemistry Analyzers & Centaur CP      $319,800.00   Siemens   5/14/2018 DADE
CITY    ANGIOPLASTY    $528,552.00   Siemens   5/26/2014 FLOWOOD    Ortho Camera
System    $231,333.28   Siemens   7/22/2016 FLOWOOD    Infant Ventillator (5)  
 $147,208.00   Siemens   12/16/2016 FLOWOOD    Chemisty Equipment    $434,350.00
  Siemens   7/13/2017 FLOWOOD EAST    Laparosopic Scopes; Camera Heads  
 $99,821.00   Siemens   8/9/2016 FLOWOOD EAST    Infant Ventilators (2)  
 $55,240.91   Siemens   1/13/2017 FLOWOOD EAST    Chemisty Equipment  
 $91,485.00   Siemens     FT SMITH    Chemistry Automation    $1,367,887.00  
Siemens   7/13/2017 HARTSVILLE    PCA - MedFusion Syringe Pumps    $164,700.00  
Siemens   4/25/2018 JACKSON    Washers (2)    $95,237.90   Siemens   3/22/2017
JACKSON    Chemistry Analyzer    $487,426.00   Siemens   3/22/2017 JACKSON   
Syringe and PCA Pumps    $232,300.00   Siemens     KENNETT    Chemistry
Analyzers    $235,000.00   Siemens     KEY WEST    Ventilators (3)    $66,654.21
  Siemens   7/18/2016 KEY WEST    Video Systems for GI    $312,522.61   Siemens
  5/18/2017 KEY WEST    30 CADD Pumps & 12 MedFusion    $186,450.00   Siemens  
  KNOXVILLE - TURKEY CREEK    MAKO    $1,106,703.00   Siemens   12/22/2016
Knoxville Jefferson    Dimension EXL Analyzer    $275,550.00   Siemens    
Knoxville LaFollette    EXL Analyzer    $275,550.00   Siemens     Knoxville
newport    EXL Analyzers    $276,550.00   Siemens     Knoxville PRMC    BCS XP
Coagulation Analyzers   $129,000.00   Siemens   7/21/2015

 

115



--------------------------------------------------------------------------------

Knoxville PRMC    BCS XP System   $119,614.00   Siemens   8/26/2015 Knoxville
TCMC    CADD Solis Pumps (50)    $173,750.00   Siemens   6/28/2018 Knoxville
TCMC    Chemistry Lab Equipment    $436,750.00   Siemens     LANCASTER HEART   
Cadd Solis Pump/Medfusion Syringe Pump    $189,730.00   Siemens   10/16/2017
LANCASTER Heart o    Anesthesia Machines (7)    $559,527.00   Siemens  
3/17/2016 LANCASTER REG    16 SLICE CT    $425,228.00   Siemens   7/24/2014
LANCASTER REG    NUCLEAR CAMERA    $198,543.00   Siemens   1/28/2015 LANCASTER
REG    CONCERTO MR    $109,200.00   Siemens     LANCASTER REG    CONCERTO MR  
 $90,000.00   Siemens     LANCASTER/ROSE CITY    Cadd-Solis Pumps (20)  
 $94,100.00   Siemens   8/30/2018 LEBANON    STEREOTACTIC BREAST BIOPSY SYSTEM  
 $148,974.00   Siemens   2/10/2015 LEHIGH ACRES    ANESTHESIA MACHINES  
 $225,273.71   Siemens   8/18/2013 MIDWEST CITY    Pumps 20 CADD    $89,550.00  
Siemens   2/5/2018 MIDWEST CITY    Seimens 1.5T MRI System    $2,039,574.40  
Siemens   6/28/2018 MILTON    UROLOGY SYSTEM TABLE    $307,897.00   Siemens  
12/17/2014 MILTON    Chemistry Analyzer    $121,500.00   Siemens   7/16/2017
MILTON    Dimension ExL Chemistry Analyzers (2)    $250,000.00   Siemens  
9/7/2017 MONROE    Anesthesia Infusion Pumps    $18,550.00   Siemens   4/25/2018
MONROE    CADD Solis Pumps    $42,025.00   Siemens   6/28/2018 MOORESVILLE/SURG
CTR    Mindray DCV-7 Ultrasound    $94,600.00   Siemens   7/19/2017 NAPLES - PR
   C-ARM    $259,026.00   Siemens   3/3/2015 NAPLES - PR    MRI Equipment  
 $1,800,429.00   Siemens   6/6/2017 NAPLES - PR    Biplane Equipment  
 $1,805,402.00   Siemens   6/22/2017 NAPLES - PR    Digital Mammography  
 $373,557.00   Siemens     NATCHEZ    STEREOTACTIC BREAST BIOPSY SYSTEM  
 $149,037.00   Siemens   8/18/2015 POPLAR BLUFF    Chemistry Dimension EXL
Analyzer    $250,000.00   Siemens   1/29/2018 SEBASTIAN    Chemistry Analyzers  
 $250,000.00   Siemens   8/16/2017 SHANDS LAKE SHORE    MAKO Robot  
 $1,082,175.00   Siemens   12/28/2016 SHANDS STARKE    Laparoscope & Tower  
 $107,070.00   Siemens   8/9/2016 ST CLOUD    Ortho/Spine Equipment  
 $431,706.00   Siemens   3/14/2016 ST CLOUD    Dimmension Chemistry Analyzers  
   $250,000.00   Siemens   10/26/2017 ST CLOUD    Siemens E-Cam    $159,500.00  
Siemens   6/6/2018

 

116



--------------------------------------------------------------------------------

STATESBORO    ANESTHESIA MACHINES    $455,090.00   Siemens   2/18/2013
STATESBORO    VENTILATORS    $103,929.60   Siemens   2/8/2014 STATESBORO   
Medfusion Pumps    $62,200.00   Siemens   2/11/2018 STATESBORO    Ambulatory
Infusion Pumps 29    $113,930.00   Siemens   2/11/2018 STATESVILLE    Nuclear
Medicine Camera    $389,910.00   Siemens     VENICE    CVICU - VENTILATORS  
 $43,847.80   Siemens   5/1/2016 VENICE    Siemens Diagnostics Vista  
 $585,000.00   Siemens   10/24/2016 VENICE    Diagnostics Advia Centaur  
 $69,800.00   Siemens   12/20/2016 WINDER    Mizuho OSI Jackson Table  
 $76,923.56   Siemens   3/13/2016 WUESTHOFF -MELBOURNE    64-Slice CT  
 $979,617.00   Siemens   10/26/2016 YAKIMA    MR & INVIVO COILS    $1,469,057.00
  Siemens   1/29/2014 YAKIMA    Ultrasound    $177,807.00   Siemens   8/22/2017
YAKIMA    Ultrasound and Softward Maintenance     $177,807.00   Siemens  
11/8/2017 YAKIMA    Blood Gas Analyzer    $58,485.00   Siemens     LEBANON   
ARTHROSCOPY TOWERS (3)    $293,519.00   Smith & Nephew   5/23/2013 CARLISLE   
OPEN MRI    $1,450,000.00   SMT Leasing   4/30/2014 STATESBORO    ECG,
Ultrasound, Computer, Furniture       Sterling National Bank   5/1/2014 AMORY   
BEDS    $64,564.63   Stryker   4/30/2014 ANNISTON    NAVIGATION SYSTEM  
 $131,902.56   Stryker   4/30/2013 BARTOW    Laparoscopic Tower   $82,401.01  
Stryker   9/24/2016 BILOXI    ENDOSCOPY SYSTEM    $170,221.20   Stryker  
3/30/2012 BILOXI    Ortho Drills/Saws    $213,909.00   Stryker   5/25/2016
BILOXI GC SURG CTR    Stretchers    $30,732.00   Stryker     Blackwell    HD
Laparoscopic Tower    $125,930.12   Stryker   6/28/2018 BRANDON    Endoscopy  
 $213,668.48   Stryker   6/1/2014 BRANDON    Beds (16)    $97,018.00   Stryker  
  CANTON    Hospital Beds    $484,879.56   Stryker   2/15/2016 CANTON    Ortho
Equipment    $105,166.00   Stryker   4/26/2016 CARLISLE    LARGE POWER SYSTEM  
 $146,698.00   Stryker   4/14/2014 CARLISLE    Surgical Power Tools  
 $146,698.30   Stryker   4/15/2014 CARLISLE    Surgical Power Tools  
 $73,211.25   Stryker   6/15/2014 CLARKSDALE    LAP VIDEO EQUIPMENT  
 $167,687.00   Stryker   8/15/2012 CLARKSDALE    Hospital Furniture  
 $147,450.84   Stryker    

 

117



--------------------------------------------------------------------------------

CRYSTAL RIVER    ARTHROSCOPY SCOPES & CAMERAS    $105,969.98   Stryker  
2/8/2013 CRYSTAL RIVER    DRILLS    $67,434.00   Stryker   5/1/2013 DALLAS
REGIONAL    Surgical Equipment    $207,056.00   Stryker     FLOWOOD    SURGICAL
SAWS & DRILLS    $217,674.00   Stryker   5/28/2013 FLOWOOD    ENDOSCOPY
EQUIPMENT    $128,000.00   Stryker   6/1/2014 FLOWOOD    STRETCHERS  
 $82,109.00   Stryker   8/9/2015 FLOWOOD    Endoscopy Equipment    $201,425.78  
Stryker   12/16/2015 FLOWOOD    OR Saw & Drills    $232,400.17   Stryker  
10/25/2016 FLOWOOD    Neuro/Spine/ENT Power Tools and Accessories    $451,980.16
  Stryker   9/9/2018 FLOWOOD    Hospital Beds    $182,944.97   Stryker  
9/10/2018 FLOWOOD EAST    Tower    $98,842.00   Stryker   11/2/2015 FLOWOOD EAST
   Surgical Video Tower    $98,841.76   Stryker   2/29/2016 FLOWOOD EAST   
Video Towers    $121,005.00   Stryker   11/4/2016 FLOWOOD EAST    Patient Beds
(28)    $200,113.00   Stryker   3/28/2017 FORT SMITH    REMB Power System  
 $177,478.00   Stryker   8/26/2013 FT SMITH    Power Tools and Accessories  
 $252,063.06   Stryker     GADSDEN    Video Tower and Laparoscope System    
 $303,361.00   Stryker   6/20/2015 HAINES CITY    VASCULAR /THORACIC INSTRUMENTS
   $25,999.00   Stryker   7/24/2012 HAINES CITY    OR EQUIPMENT    $140,372.97  
Stryker   8/7/2012 HAINES CITY    Beds, Mattressess, Stretchers    $296,015.46  
Stryker   11/17/2016 HARTSVILLE    HD Video Equipment    $221,764.00   Stryker  
  JACKSON    Video Equipment    $97,556.74   Stryker   2/28/2018 KEY WEST   
TOWERS    $612,597.00   Stryker   11/30/2012 KEY WEST    OR ORTHOPEDIC EQUIPMENT
   $81,915.00   Stryker   3/14/2013 KEY WEST    OR ORTHOPEDIC EQUIPMENT  
 $267,979.41   Stryker   10/8/2013 KEY WEST    Power Tools & Accessories  
 $359,687.00   Stryker   8/9/2014 Knoxville North    Patient Room Furniture  
 $231,533.85   Stryker   11/27/2017 Knoxville PRMC    Ortho Power Equipment  
 $485,681.94   Stryker   10/31/2012 Knoxville TCMC    HD Camera System  
 $433,108.62   Stryker   1/1/2013 Knoxville TCMC    Navigation Producs  
 $317,238.17   Stryker   2/28/2017 Knoxville TCMC    Surgical Power Tools  
 $268,714.88   Stryker   1/14/2018 Knoxville TCMC    Endoscopy / Communications
Equipment    $2,420,344.10   Stryker   6/28/2018 LANCASTER REG    NEURO/ORTHO
DRILLS    $69,143.00   Stryker   5/30/2012

 

118



--------------------------------------------------------------------------------

LEHIGH ACRES    PATIENT BEDS & FURNITURE    $331,792.50   Stryker   6/19/2013
LEHIGH ACRES    ICU BEDS    $142,500.00   Stryker   7/30/2013 Mayes County   
Endo Equipment    $169,470.92   Stryker     Mayes County    Communication
Equipment (Video Upgrade)    $74,255.23   Stryker     MIDWEST CITY    Power
Equipment    $308,428.82   Stryker   8/31/2014 MILTON    VIDEO TOWERS  
 $185,922.26   Stryker   6/30/2012 MILTON    VIDEO CART    $192,285.60   Stryker
  3/30/2013 MILTON    Bone Drill for Ortho    $52,758.00   Stryker   11/14/2013
MONROE    Stryker Equipment    $49,942.45   Stryker   3/1/2013 MONROE    HIGH
DEF VIDEO ARTROSCOPY SYSTEM    $254,436.64   Stryker   4/30/2013 MONROE    HIGH
DEF VIDEO ARTROSCOPY SYSTEM    $45,530.00   Stryker   5/8/2013 MOORESVILLE   
ENDOSCOPY EQUIPMENT    $164,000.00   Stryker   12/30/2013 MOORESVILLE    PATIENT
ROOM FURNITURE    $166,640.00   Stryker   4/30/2014 MOORESVILLE/SURG CTR   
Laparoscopic Equipment    $312,837.84   Stryker   10/8/2017 NAPLES - PR    Ortho
Equipment    $138,523.00   Stryker   8/12/2014 NAPLES - PR    ICU Beds (8)  
 $306,509.00   Stryker   3/28/2017 NATCHEZ    Orthopedic System-Battery Powered
Equipment    $139,542.00   Stryker   2/28/2015 NATCHEZ   
Endoscopy Products & Accessories            $174,122.60   Stryker   5/1/2018
POPLAR BLUFF    Surgical Towers (2)    $107,879.00   Stryker   2/15/2015 POPLAR
BLUFF    Beds & Stretchers    $1,405,930.42   Stryker   3/27/2018 PORT CHARLOTTE
   Cardiac Tower    $347,419.30   Stryker   1/27/2017 PUNTA GORDA    ORTHO POWER
   $109,925.00   Stryker   12/30/2012 PUNTA GORDA    Neptune System  
 $77,868.00   Stryker   4/30/2015 SEBASTIAN    Drill System    $107,244.00  
Stryker   9/29/2013 SEBASTIAN    BEDS    $93,032.00   Stryker   12/3/2013
SEBASTIAN    Hospital Furniture   $54,678.48   Stryker   1/10/2015 SEBASTIAN   
Hospital Beds    $517,588.00   Stryker   9/9/2015 SEBASTIAN    HD Towers  
 $485,249.94   Stryker     SEBRING    BEDS    $162,062.00   Stryker   12/30/2013
SEBRING    Ortho Equipment    $185,088.00   Stryker   7/11/2015 SPRING HILL   
BEDS    $80,000.00   Stryker     STATESBORO    ARTHROSCOPY TOWER    $100,983.30
  Stryker   11/30/2012 STATESBORO    Beds (45)    $347,415.00   Stryker  
5/25/2017

 

119



--------------------------------------------------------------------------------

STATESBORO    Hospital Stretchers    $82,143.18   Stryker   9/7/2017 STATESBORO
   Orthopedic Power Tools    $378,519.00   Stryker     STATESVILLE    Ortho Drll
Systems (3)    $258,074.72   Stryker   4/12/2016 TOPPENISH    Stryker Equipment
   $121,131.15   Stryker   12/19/2012 TOPPENISH    Endoscopy Tower  
 $151,458.28   Stryker     TULLAHOMA    BEDS & FURNITURE - BUILDOUT  
 $160,985.20   Stryker   5/30/2014 VENICE    CRITICAL CARE BEDS    $201,311.00  
Stryker   6/30/2013 VENICE    8 CRITICAL CARE BEDS    $207,285.00   Stryker  
2/1/2014 VENICE    Beds (49), Overbed Tables (49), Stretchers (12)  
 $359,642.95   Stryker   9/27/2015 VENICE    CVICU - BEDS    $191,600.00  
Stryker   10/7/2015 VENICE    Beds & Equipment (3 South)    $578,051.64  
Stryker     WINDER    Surgical ENT Navigation System    $125,717.37   Stryker  
2/21/2017 WUESTHOFF - ROCKLEDGE    Drill Systems    $127,233.00   Stryker  
1/20/2014 WUESTHOFF - ROCKLEDGE    Endoscopy Video Equipment    $219,356.00  
Stryker   8/8/2015 WUESTHOFF - ROCKLEDGE    Beds (59)    $393,974.00   Stryker  
12/23/2015 WUESTHOFF - ROCKLEDGE    Hospital Beds    $123,975.00   Stryker  
2/6/2017 YAKIMA    Ortho Power Equipment    $277,322.93   Stryker   3/25/2014
GADSDEN    CAMERA CONTROL UNIT    $270,500.00   Stryker / Med One   12/14/2013
Clinton    Stryker    $127,170.54   Styker   6/11/2018 STATESBORO    EMR
Software System    $62,235.00   Summit Vendor Finance   1/5/2014 MONROE    FETAL
MONITORING SYSTEM    $218,164.00   Synovus   9/24/2013 MONROE    ENDOSCOPY
SYSTEM    $284,218.00   Synovus   11/30/2013 JACKSON    HEMATOLOGY INSTRUMENT  
   $182,500.00   Sysmex   6/1/2015 CANTON    CT    $484,130.00   Toshiba  
11/26/2013 JACKSON    LARGE BORE MRI    $1,866,092.00   Toshiba   3/25/2015 KEY
WEST    64-Slice CT    $1,220,904.00   Toshiba   4/12/2016 MILTON    16 SLICE CT
   $413,729.00   Toshiba   2/18/2014 WILLIAMSON    CT    $351,479.00   Toshiba  
3/5/2014 WILLIAMSON    Ultrasound    $124,861.00   Toshiba   11/21/2017 YAKIMA
   Ultrasound System    $157,738.00   Toshiba   7/4/2015 ANNISTON    VITEX 2
COMPACT 60 & CART    $71,197.00   US Bank   1/27/2014 FLOWOOD    ZIMMER CAS
NAVIGATION    $393,500.00   US Bank   11/12/2013

 

120



--------------------------------------------------------------------------------

GADSDEN    GENEXPERT XVI    $80,897.00   US Bank   9/21/2013 PORT CHARLOTTE   
VITEK 2 XL MICROBIOLOGY INSTRUMENT    $114,413.00   US Bank   1/27/2014 PUNTA
GORDA    GENERATORS    $17,060.00   US Bank   11/17/2013 YAKIMA    GENERATORS  
 $34,121.00   US Bank   12/22/2013 FLOWOOD    BRAINLAB   $201,509.00   US
Express   11/3/2013 WUESTHOFF - ROCKLEDGE    IVUS Unit for Cath Lab  
 $120,000.00   Volcano   6/30/2012 PORT CHARLOTTE    Orthopedic Tower  
 $240,000.00   Wells Fargo   12/13/2013 AMORY    Ortho Equipment    $250,302.00
  Winthrop   2/1/2016 AMORY    OR Lights    $101,183.00   Winthrop   3/1/2016
AMORY PPM    Horiba Medical Instruments    $88,335.00   Winthrop   10/12/2016
BARTOW    Hematology Analyzer    $66,400.00   Winthrop   3/6/2018 BARTOW    ACL
TOP CTS System    $52,600.00   Winthrop     BILOXI    Main Pharmacy Cabinet  
 $22,130.00   Winthrop     BROOKSVILLE/SP HILL    Blood Bank
Analyzer-Workstation    $63,400.00   Winthrop   2/8/2017 CANTON    Sysmex
Analyzers    $69,400.00   Winthrop   6/9/2015 CANTON    Accudose Rx System  
 $128,891.00   Winthrop   6/9/2015 CANTON    Brainlab Equipment    $212,088.00  
Winthrop   10/18/2016 CARLISLE    Acudose Cabinet    $24,621.00   Winthrop  
12/22/2014 CARLISLE    Sterilizers (2)    $68,794.56   Winthrop   3/29/2015
CARLISLE    AcuDose Cabinet    $16,717.00   Winthrop   12/31/2016 CRYSTAL RIVER
   Surgical Table    $130,438.00   Winthrop   8/4/2015 DURANT    Surgical Eye
Microscopes    $106,122.00   Winthrop   5/23/2016 FLOWOOD    Telescopes and
Cysto Sheaths    $77,340.00   Winthrop   7/25/2016 HAINES CITY    Accudose
Machine    $29,833.00   Winthrop   12/8/2014 HAINES CITY    Acudose Medication
Tower    $13,403.00   Winthrop   9/2/2015 HAINES CITY    Accudose    $140,169.00
  Winthrop   11/26/2016 HAINES CITY    Histology Equipment    $131,637.26  
Winthrop     HARTSVILLE    Hematology Analyzer    $81,100.00   Winthrop  
12/31/2016 JACKSON    McKesson EMR    $3,712,337.00   Winthrop   9/1/2013
JACKSON    Acudose Cabinet    $56,576.00   Winthrop   5/24/2015 JACKSON   
Acudose Cabinet    $22,727.00   Winthrop   6/30/2015 KEY WEST    Analyzer  
 $70,793.00   Winthrop   12/12/2015 KNOXVILLE-JEFFERSON    Ortho Table System  
 $113,978.98   Winthrop   4/6/2016

 

121



--------------------------------------------------------------------------------

KNOXVILLE - NORTH    Hematology Analyzer    $109,453.00   Winthrop   4/1/2016
KNOXVILLE - PRMC    Ultrasound Imaging System    $151,715.00   Winthrop  
3/1/2016 KNOXVILLE JEFFERSON    Sterilizer    $96,004.88   Winthrop   7/12/2017
Knoxville TCMC    Integra CUSA EXCEL & Ultrasonic Tissue Ablation System  
 $119,764.00   Winthrop   3/6/2017 LANCASTER/ROSE CITY    Hill Rom Spo2rt Bed
System ICU    $85,555.00   Winthrop   12/3/2016 LEBANON    Acudose Cabinet  
 $26,771.00   Winthrop   2/11/2015 LEBANON    Acudose Cabinet    $20,149.00  
Winthrop     LEHIGH    Ultrasounds (2)    $149,620.00   Winthrop   9/26/2017
LEHIGH ACRES    Gastroscopes; Colonoscopes    $144,514.00   Winthrop   1/17/2015
MIDWEST CITY    Hil-Rom Bed Systems    $1,046,382.00   Winthrop   9/28/2017
MONROE    Acudose Cabinet; (5) Towers    $45,863.00   Winthrop   2/26/2017
NAPLES - PR    Acudose System    $32,870.00   Winthrop   4/16/2016 NATCHEZ   
Orthopedic Arthoscopy Equipment    $145,093.00   Winthrop   3/7/2015 NATCHEZ   
Sterilizer    $136,602.00   Winthrop   8/3/2015 OSLER MEDICAL GROUP    Lab
Equipment    $263,500.00   Winthrop   8/30/2018 POPLAR BLUFF    AcuDose Cabinets
   $348,770.00   Winthrop   1/31/2018 POPLAR BLUFF    Volcano Imaging System -
Ultrasound    $67,500.00   Winthrop     POPLAR BLUFF    Acudose (Rehab)  
 $47,654.00   Winthrop     Pryor    Telemedicine Robot    $101,416.00   Winthrop
  6/3/2016 Pryor    Accudose Medication Equipment    $179,795.00   Winthrop    
SEBASTIAN    Sterilizer (2)    $163,831.00   Winthrop   3/28/2017 SEBRING   
ACCUDOSE    $42,635.00   Winthrop   4/1/2015 SHANDS LAKE SHORE    ACUDOSE
CABINETS    $357,392.00   Winthrop   12/1/2014 SHANDS LIVE OAK    ACUDOSE
CABINETS    $120,976.00   Winthrop   8/18/2014 SHANDS STARKE    ACUDOSE CABINETS
   $126,945.00   Winthrop   8/18/2014 ST CLOUD    Patient Monitoring System (8)
   $113,415.00   Winthrop   2/1/2016 STATESBORO    AcuDose Main Cabinet and
Tower    $22,811.00   Winthrop     STATESVILLE    Acudose System    $126,909.00
  Winthrop   4/1/2015 STATESVILLE    Renovation for Geri Psych (Dispensers)    
   $36,636.00   Winthrop   12/2/2015 STATESVILLE   
2 UniCel DxC 600 PRO Instruments    $285,568.00   Winthrop   12/20/2017
STATESVILLE    Hematology Analyzer    $100,350.00   Winthrop   2/28/2018

 

122



--------------------------------------------------------------------------------

STATESVILLE    Hill-Rom Beds    $123,591.00   Winthrop   6/25/2018 STATESVILLE
   Hill-Rom Beds    $172,484.00   Winthrop   6/25/2018 STATESVILLE    Hill-Rom
Beds    $243,426.00   Winthrop   6/25/2018 TOPPENISH    Hematology Analyzer  
 $66,400.00   Winthrop     VENICE    CVICU - MCKESSON DISPENSER    $53,697.00  
Winthrop   5/23/2015 WILLIAMSON    Hematology System    $80,342.00   Winthrop  
3/28/2015 WINDER    Digital X Ray    $155,339.00   Winthrop   9/1/2015 WUESTHOFF
- MELBOURNE    IVUS System   $145,236.00   Winthrop   5/4/2016 WUESTHOFF -
ROCKLEDGE    Various   $943,955.00   Winthrop   5/17/2012 YAKIMA    Brain Lab  
 $204,033.00   Winthrop   3/19/2016 YAKIMA    Chemistry Equipment    $132,800.00
  Winthrop     CARLISLE    Ultrasound    $93,607.20       10/23/2017 CORP    IBM
   $83,315.00       6/25/2012 CORP    HP PATIENT FOLDER EQUIPMENT    $455,097.00
        CORP    Intuitive Surgical (13)    $1,386,000.00         CORP   
Intuitive Surgical (13)    $63,500.00         DADE CITY    Acudose    $20,728.00
        DADE CITY    PCI Program Equipment    $488,504.00         DALLAS
REGIONAL    INNOVA CATH LAB    $119,000.00         DURANT   
ULTRASONIC WOUND TREATMENT        $70,291.00         DURANT    NUCLEAR MEDICINE
CAMERA    $302,196.00         DURANT    CENTRAL MONITOR W/9 BEDSIDE  
 $217,111.00         DURANT    Sterilizers (3)    $173,924.00         FLOWOOD   
LOGIC 9 ULTRASOUND UNIT    $219,777.00         FLOWOOD    VISION PROJECT - GE  
 $1,253,800.33         FT SMITH    Advia Chemistry Equip   $1,367,867.00      
1/17/2018 GADSDEN    Integrated ivus with FFR 2 room system    $135,000.00      
  HAINES CITY    Sterilzers (5)    $405,383.48         JACKSON    Anesthesia
Machine- Monitoring System    $98,653.74       12/3/2017 JACKSON    HYPERBARIC
CHAMBERS    $157,000.00         JACKSON    DATA CENTER BUILDOUT    $299,288.00  
      JACKSON    FURNITURE    $95,282.00        

 

123



--------------------------------------------------------------------------------

KNOXVILLE-PRMC    BrainLab; 16-Slice CT    $1,695,995.00       7/15/2015 MIDWEST
CITY    Lease Buy Out (Centricity for Cath Lab)    $95,774.00         MIDWEST
CLINIC    Dr. Norred Equipment Lease    $188,000.00       10/15/2015 MILTON   
Anesthesia Machine    $98,222.00         MONROE    Build Out 4th OR (Anesthesia
Machine)    $266,045.00         MOORESVILLE    BEDSIDE MONITORING FOR CCU    
 $301,027.00         NAPLES COLLIER    Chemistry Dimension EXL Analyzer  
$250,000.00       5/9/2018 NATCHEZ    LH 750 HEMATOLOGY SYSTEM    $195,000.00  
    4/16/2015 POPLAR BLUFF    Hip Upgrade    $183,104.00         PORT CHARLOTTE
   120 GENERAL BEDS    $814,578.00         PORT CHARLOTTE    DIGITAL MAMMOS  
 $317,150.00         PT CHARLOTTE    Database Storage; Archive upgrade  
 $162,856.67         PUNTA GORDA    XCELERA ECHO MACHINE    $254,472.00        
PUNTA GORDA    64 SLICE CT    $928,328.00         SEBASTIAN    Ultrasound/Tee
Probe    $205,809.25       9/21/2017 SEBASTIAN    Infusion pumps    $132,800.00
        SEBASTIAN    BP monitors    $36,162.00         SEBRING    GENERATORS  
 $34,121.00         SEBRING    PHYSIOLOGICAL MONITOR    $25,000.00        
STATESBORO    Bronchoscopy Equipment    $309,418.02       12/5/2017 STATESBORO
   DIGITAL MAMMO    $487,950.00         VENICE    WSGE WORKSTATIONS  
 $66,768.00         WUESTHOFF - MELBOURNE    Sterilizer    $121,276.00      
1/15/2015 WUESTHOFF - MELBOURNE    Acuson Sequoia Echo System    $161,000.00    
    YAKIMA    Sterilizer    $89,317.00       2/15/2015 YAKIMA    ACHIEVA 1.5T
MRI    $1,874,478.00        

 

124



--------------------------------------------------------------------------------

Schedule 6.05(b)

Certain Syndication Transactions

 

1. Wesley Health System LLC (Hattiesburg, MS)

1. Piney Woods Healthcare System, L.P. (Lufkin, TAX) (second offering)

2. McKenzie-Willamette Regional Medical Center Associates, LLC (Springfield, OR)
(supplemental offering)

3. NOV Holdings, LLC (Tucson, AZ - 2 hospitals)

4. Kay County Oklahoma Hospital Company, LLC (Ponca City, OK)

5. Petersburg Hospital Company, LLC (Petersburg, VA)

6. Laredo-Texas Hospital Company, LLC (Laredo, TX) (second offering)

7. Northwest Indiana Health System, LLC (Valpraiso, IN)

8. National Healthcare of Mt. Vernon, Inc. (Crossroads Community)

9. Coatesville, PA

10. Westgrove, PA

11. Easton, PA

12. Salem, NJ

13. Abilene, TX

14. Las Cruces, NM

15. Victoria, TX

16. Ft. Wayne, IN (Lutheran)

17. Metro Health Cascade (Grand Rapis, MI).

18. Munroe Regional Health System (Ocala, FL).

 

126



--------------------------------------------------------------------------------

Schedule 6.07

Certain Affiliate Transactions

None.

 

127



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF

CHS/COMMUNITY HEALTH SYSTEMS, INC.

ADMINISTRATIVE QUESTIONNAIRE

Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Credit Suisse AG as soon as possible, at
Fax No. (212) 322-2291.

 

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION:

GENERAL INFORMATION - DOMESTIC LENDING OFFICE:

Institution Name:

 

  

 

Street Address:    

 

 

City, State, Zip Code:    

 

GENERAL INFORMATION - EURODOLLAR LENDING OFFICE:

 

Institution Name:    

 

 

Street Address:    

 

 

City, State, Zip Code:    

 

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:

CREDIT CONTACTS:

 

Primary Contact:   

 

 

Street Address:    

 

 

City, State, Zip Code:    

 

 

Phone Number:    

 

 

Fax Number:    

 



 

Backup Contact:   

 

 

Street Address:    

 

 

City, State, Zip Code:    

 

 

Phone Number:    

 

 

Fax Number:    

 



--------------------------------------------------------------------------------

125

 

TAX WITHHOLDING:

 

United States Person               Y                N   
(as defined in Section 7701(a)(30) of the Code)                     

 

Enclose Form W-8 or W-9, as applicable

        

 

Tax ID Number    

 

 

 

POST-CLOSING, ONGOING ADMIN. CONTACTS / NOTIFICATION METHODS:

ADMINISTRATIVE CONTACTS - BORROWINGS, PAYDOWNS, FEES, ETC.

 

Contact:    

 

 

Street Address:    

 

 

City, State, Zip Code:    

 

 

Phone Number:    

 

 

Fax Number:    

 

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:    

 

 

 

 

Routing Transit/ABA number of Bank to which funds are to be transferred:    

 

 

Name of Account, if applicable:    

 

 

Account Number:    

 

 

Additional information:    

 

 

 



 

MAILINGS:

Please specify the person to whom the Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

 

Name:    

 



--------------------------------------------------------------------------------

126

 

Street Address:    

 

 

City, State, Zip Code:    

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of July 25, 2007, as amended
and restated as of November 5, 2010, as further amended and restated as of
February 2, 2012, and as further amended and restated as of January 27, 2014 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among CHS/Community Health Systems, Inc., a Delaware
corporation (the “Borrower”), Community Health Systems, Inc., a Delaware
corporation (“Parent”), the Lenders (as defined in Article I of the Credit
Agreement), and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders. Terms defined
in the Credit Agreement are used herein with the same meanings.

1.   The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth below (but not prior to
the registration of the information contained herein in the Register pursuant to
Section 9.04(d) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

2.   This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, any forms referred to in Section 2.20(e)
of the Credit Agreement, duly completed and executed by such Assignee, (ii) if
the Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire and (iii) unless waived or reduced in the sole
discretion of the Administrative Agent, a processing and recordation fee of
$3,500.1

 

 

1 Only one such fee shall be payable in the case of concurrent assignments to
persons that, after giving effect to such assignments, will be Related Funds.



--------------------------------------------------------------------------------

2

 

3.   This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Legal Name of Assignee (“Assignee”):

Assignee’s Address for Notices:

Effective Date of Assignment (“Effective Date”):

 

Class of   

Loans/Commitments   

Assigned   

 

Principal Amount 

Assigned 

 

Percentage of Loans/Commitments

of the applicable Class Assigned

(set forth, to at least 8 decimals, as

a percentage of the aggregate

Loans and Commitments, of the

applicable Class, of all Lenders)

    $   %     $   %

 

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

3

 

Accepted                         

 

CREDIT SUISSE AG, as Administrative

Agent[, Swingline Lender and Issuing Bank],2         

     by:    

 

    Name:     Title:  

 

    Name:     Title:

[CHS/COMMUNITY HEALTH SYTEMS,

INC.],

     by:    

 

    Name:     Title: ]3

[COMMUNITY HEALTH SYSTEMS,

INC.],

     by:    

 

    Name:     Title: ]4

 

 

 

 

2 Consent of Swingline Lender and Issuing Bank only required in the case of an
assignment of a Revolving Credit Commitment.

3 Consent of the Borrower is only required in the case of an assignment of a
Revolving Credit Commitment; provided, that the consent of the Borrower shall
not be required for any assignment (a) made to another Lender, an Affiliate of a
Lender or a Related Fund of a Lender or (b) after the occurrence and during the
continuance of any Event of Default.



--------------------------------------------------------------------------------

4

 

The terms set forth above are

hereby agreed to:

 

 

                                 , as Assignor,

 

by:

 

    Name:     Title:  

 

                                     , as Assignee,

 

by:

 

    Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

BORROWING REQUEST

Credit Suisse AG, as Administrative Agent for

     the Lenders referred to below,

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]1

Ladies and Gentlemen:

The undersigned, CHS/Community Health Systems, Inc., a Delaware corporation,
(the “Borrower”), refers to the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, as further amended and restated as
of February 2, 2011, and as further amended and restated as of January 27, 2014
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Community Health Systems,
Inc., a Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower hereby gives the Administrative
Agent notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in connection therewith sets forth
below the terms on which such Borrowing is requested to be made:

 

(A)    Type of Borrowing2                   

 

   (B)    Date of Borrowing3   

 

  

(C)    Account Number and Location   

 

   (D)    Principal Amount of Borrowing             

 

   (E)    Interest Period4   

 

  

 

 

1 The Administrative Agent must be notified irrevocably by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon) (New York City
time), three Business Days before a proposed Borrowing and (b) in the case of an
ABR Borrowing, not later than 11:00 a.m. (New York City time), on the day of a
proposed Borrowing, in each case to be confirmed promptly by hand delivery or
fax of a Borrowing Request to the Administrative Agent.

2 Specify whether such Borrowing is to be a Term Borrowing or a Revolving Credit
Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing.

3 Date of Borrowing must be a Business Day.

4 If such Borrowing is to be a Eurodollar Borrowing, specify the Interest Period
with respect thereto.



--------------------------------------------------------------------------------

2

 

The Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation of such
Loan) not being made after notice of such Loan shall have been given by the
Borrower hereunder (any of the events referred to in this paragraph being called
a “Breakage Event”) or (b) any default in the making of any payment or
prepayment of any Eurodollar Loan required to be made hereunder. In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this paragraph shall be delivered to the Borrower and
shall be conclusive absent manifest error.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (b) and
(c) of Section 4.01 of the Credit Agreement have been satisfied.

 

 

 

CHS/COMMUNITY HEALTH SYSTEMS,    

INC.,

 

     by    

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT D

 

 

 

 

 

 

 

 

 

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT

AND FINANCING STATEMENT

From

[NAME OF MORTGAGOR]

To

CREDIT SUISSE AG

 

 

 

 

Dated:                  , 20[l]

 Premises: [City], [State]

                           County

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of                     , 20[•] (this “Mortgage”), by
[        ], a [      ] corporation, having an office at [      ] (the
“Mortgagor”), to and for the benefit of CREDIT SUISSE AG, a bank organized under
the laws of Switzerland, having an office at Eleven Madison Avenue, New York,
New York 10010 (the “Mortgagee”) as Collateral Agent for the Secured Parties (as
such terms are defined below).

WITNESSETH THAT:

Reference is made to (i) the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, as further amended and restated as
of February 2, 2012 and as further amended and restated as of January 27, 2014
(as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CHS/Community Health
Systems, Inc., a Delaware corporation (the “Borrower”), Community Health
Systems, Inc., a Delaware corporation (“Parent”), the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG as administrative agent (the
“Administrative Agent”) for the Lenders, collateral agent (the “Collateral
Agent”) for the Secured Parties, and issuing bank (the “Issuing Bank”) with
respect to any letters of credit (the “Letters of Credit”) issued pursuant to
the terms of the Credit Agreement, (ii) the Guarantee and Collateral Agreement
dated as of July 25, 2007, as amended and restated as of November 5, 2010, as
further amended pursuant to the Amendment No. 1 and Reaffirmation Agreement
dated as of August 17, 2012 (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) among Parent, the Borrower, the Subsidiaries identified
therein and the Collateral Agent, (iii) the Underwriting Agreement dated as of
August 8, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Underwriting Agreement”) among the Borrower, the Guarantors
party thereto and Credit Suisse Securities (USA) LLC, as representative of the
underwriters specified therein (the “Underwriters”), (iv) the Indenture dated as
of August 17, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “2012 Indenture”), among the Borrower, the Guarantors
party thereto, the Collateral Agent and Regions Bank, as trustee (the “2012
Indenture Trustee”), (v) the Indenture dated as of January 27, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “2014
Indenture” and, together with the 2012 Indenture, the “Indentures”), among the
Borrower, the Guarantors party thereto, the Collateral Agent and Regions Bank,
as trustee (the “2014 Indenture Trustee” and, together with the 2012 Indenture
Trustee, the “Indenture Trustees”), (v) that certain designation certificate
dated as of August 17, 2012 delivered to the Collateral Agent pursuant to
Section 7.09(c) of the Guarantee and Collateral Agreement (the “2012 Designation
Certificate”), (vi) that certain designation certificate dated as of January 27,
2014 delivered to the Collateral Agent pursuant to Section 7.09(c) of the
Guarantee and Collateral Agreement (the “2014 Designation Certificate”),
(vii) the First Lien Intercreditor Agreement dated as of August 17, 2012 among
Credit Suisse AG, as the Collateral Agent and the Authorized Representative (as
such term is defined therein) under the Credit Agreement, Regions Bank, in its
capacity as 2014 Indenture Trustee under the Initial Additional Agreement (as
such term is defined therein), as the Initial Additional



--------------------------------------------------------------------------------

Authorized Representative (as such term is defined therein), and each additional
Authorized Representative (as such term is defined therein) from time to time
party thereto (the “Intercreditor Agreement”) and (viii) the Joinder Agreement
to the First Lien Intercreditor Agreement (the “Joinder Agreement”) dated as of
January 27, 2014 delivered by the 2014 Indenture Trustee to the Collateral Agent
. Capitalized terms used but not defined herein have the meanings given to them
in the Credit Agreement and the Guarantee and Collateral Agreement.

In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Term Loans”) and revolving loans (the “Revolving Loans”, together with Term
Loans and Revolving Loans, the “Loans”) to the Borrower and (ii) the Issuing
Bank has issued or agreed to issue from time to time Letters of Credit for the
account of the Borrower, in each case pursuant to, upon the terms, and subject
to the conditions specified in, the Credit Agreement. Amounts paid in respect of
Term Loans may not be reborrowed. Subject to the terms of the Credit Agreement,
Borrower may borrow, prepay and reborrow Revolving Loans.

Pursuant to the terms of the 2012 Indenture and Underwriting Agreement, the
Underwriters have purchased $1,600,000,000 aggregate principal amount of 5.125%
Senior Secured Notes due 2018 of the Borrower (the “2018 Notes”) on the terms
and subject to the conditions set forth in the Underwriting Agreement.

In accordance with the 2012 Designation Certificate, the 2018 Notes and related
obligations thereunder are secured on a pari passu basis with all other
obligations secured under the Guarantee and Collateral Agreement and, in
accordance with the provisions of subsection 7.09(c) of the Guarantee and
Collateral Agreement, among other things, the Collateral Agent has been
appointed and authorized to act on behalf and for the benefit of the Initial
Additional Secured Parties (as such term is defined in the Intercreditor
Agreement) under the Indenture.

Pursuant to the terms of the 2014 Indenture, the [  ] have purchased
$1,705,000,000 aggregate principal amount of [  ]% Senior Secured Notes due 2021
of the Borrower (the “2021 Notes”) on the terms and subject to the conditions
set forth in the 2014 Indenture.

In accordance with the 2014 Designation Certificate, the 2021 Notes and related
obligations thereunder are secured on a pari passu basis with all other
obligations secured under the Guarantee and Collateral Agreement and, in
accordance with the provisions of subsection 7.09(c) of the Guarantee and
Collateral Agreement, among other things, the Collateral Agent has been
appointed and authorized to act on behalf and for the benefit of the Additional
Secured Parties (as such term is defined in the Intercreditor Agreement) under
the Indenture.

Mortgagor is a wholly-owned direct or indirect Subsidiary of the Borrower and
will derive substantial benefit from the making of the Loans by the Lenders, the
issuance of the Letters of Credit by the Issuing Bank and from the purchase of
the Notes by the Underwriters. In order to induce the Lenders to make Loans, the
Issuing Bank to issue Letters of Credit, the Underwriters to purchase the Notes
and the Indenture Trustees to enter



--------------------------------------------------------------------------------

into the Indentures, the Mortgagor has agreed to guarantee, among other things,
the due and punctual payment and performance of all of the obligations of the
Borrower under the Credit Agreement and the Indenture pursuant to the terms of
the Guarantee and Collateral Agreement.

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Obligations.

As used in this Mortgage, the term “Secured Parties” shall mean (a)(i) the
Lenders, (ii) the Administrative Agent, (iii) the Collateral Agent, (iv) any
Issuing Bank, (v) each counterparty to any Hedging Agreement or Cash Management
Agreement with a Loan Party that either (A) is in effect on the Closing Date if
such counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (B) is entered into
after the Closing Date if such counterparty is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Hedging Agreement or Cash Management Agreement is entered into, (vi) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (vii) the successors and assigns of each of the
foregoing and (b)(i) the holders of any Pari Passu Debt Obligations and (ii) any
Pari Passu Representative with respect thereto.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all the
following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);



--------------------------------------------------------------------------------

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),



--------------------------------------------------------------------------------

concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Liens set forth in Section 6.02 of the Credit Agreement, including,
for the avoidance of uncertainty, those Liens set forth in Sections 6.02(h),
(i) and (l) of the Credit Agreement and to satisfaction and release as provided
in Section 3.04 hereof.

The Obligations hereby secured, if not earlier accelerated, have a maturity date
of (i) January 27, 2019 as to the Revolving Loans and the 2019 Term A Loans,
(iii) January 27, 2021 as to the 2021 Term D Loans, (iv) January 25, 2017 as to
the 2017 Term E Loans, (v) August 25, 2018 as to the 2018 Notes and (vi) [  ],
2021 as to the 2021 Notes.



--------------------------------------------------------------------------------

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01.  Title, Mortgage Lien.  (a)  Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to the Liens set forth in
Section 6.02 of the Credit Agreement, including, for the avoidance of
uncertainty, those Liens set forth in Sections 6.02(h), (i) and (l) of the
Credit Agreement.

(b)  The execution and delivery of this Mortgage is within Mortgagor’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
stockholder action. This Mortgage has been duly executed and delivered by
Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(c)  The execution, delivery and recordation of this Mortgage (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Mortgage, (ii) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Mortgagor or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Mortgagor or its assets,
or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.

(d)  This Mortgage and the Uniform Commercial Code Financing Statements
described in Section 1.09 of this Mortgage, when duly recorded in the public
records will create a valid, perfected and enforceable lien upon and security
interest in all of the Mortgaged Property.

(e)  Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under the Liens set forth in
Section 6.02 of the Credit Agreement to the extent of those rights.

SECTION 1.02.  Credit Agreement.  This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with their terms.

SECTION 1.03.  Payment of Taxes, and Other Obligations.  (a)  Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other



--------------------------------------------------------------------------------

obligations with respect to the Mortgaged Property or any part thereof or upon
the Rents from the Mortgaged Property or arising in respect of the occupancy,
use or possession thereof in accordance with, and to the extent required by, the
Credit Agreement and/or any equivalent provision of the Indentures.

(b)  In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Secured Credit Documents, or requiring an amount of taxes to be withheld or
deducted therefrom, Mortgagor will promptly (x) notify Mortgagee of such event,
(y) enter into such further instruments as Mortgagee may determine are
reasonably necessary or desirable to obligate Mortgagor to make any additional
payments necessary to put the Lenders and Secured Parties in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (z) make such additional payments to Mortgagee for the benefit
of the Lenders and Secured Parties.

SECTION 1.04.  Maintenance of Mortgaged Property.  Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

SECTION 1.05.  Insurance.  Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 4.03(l) of the Guarantee and Collateral Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to Section 5.02 of the Credit Agreement. Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located. If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance in an amount reasonably satisfactory to Mortgagee, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968, as amended.

SECTION 1.06.  Casualty Condemnation/Eminent Domain.  Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if a prepayment event shall occur with respect to any such Net Cash Proceeds, to
be applied in accordance with the Credit Agreement and/or any equivalent
provision of the Indentures.



--------------------------------------------------------------------------------

SECTION 1.07.  Assignment of Leases and Rents.  (a)  Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Obligations. Mortgagor has not assigned or executed any assignment of, and
will not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.

(b)  Except for those Leases set forth in Section 6.02(l) of the Credit
Agreement, all Leases shall be subordinate to the lien of this Mortgage. Except
for those Leases set forth in Section 6.02(l) of the Credit Agreement, Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.

(c)  Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

(d)  So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of an Event of Default sent by Mortgagee to any such tenant or any of
such tenant’s successors in interest, and thereafter to pay Rents to Mortgagee
without any obligation or right to inquire as to whether an Event of Default
actually exists and even if some notice to the contrary is received from the
Mortgagor, who shall have no right or claim against any such tenant or successor
in interest for any such Rents so paid to Mortgagee. Each tenant or any of such
tenant’s successors in interest from whom Mortgagee or any officer, agent,
attorney or employee of Mortgagee shall have collected any Rents, shall be
authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee (such
notice to promptly be sent by Mortgagee once an Event of Default is no longer
occurring) that the Event of Default is no longer continuing, unless and until a
further notice of an Event of Default is given by Mortgagee to such tenant or
any of its successors in interest.



--------------------------------------------------------------------------------

(e)  Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

(f)  Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.

SECTION 1.08.  Restrictions on Transfers and Encumbrances.  Mortgagor shall not
directly or indirectly sell, convey, divest, alienate, assign, lease, sublease,
license, mortgage, pledge, encumber or otherwise transfer, create, consent to or
suffer the creation of any lien, charge or other form of encumbrance upon any
interest in or any part of the Mortgaged Property (other than resulting from a
condemnation), or engage in any common, cooperative, joint, time-sharing or
other congregate ownership of all or part thereof, except in each case in
accordance with and to the extent permitted by the Credit Agreement and/or any
equivalent provision of the Indentures; provided, that Mortgagor may, in the
ordinary course of business and in accordance with reasonable commercial
standards, enter into easement or covenant agreements that relate to and/or
benefit the operation of the Mortgaged Property and that do not materially and
adversely affect the value, use or operation of the Mortgaged Property. If any
of the foregoing transfers or encumbrances results in an event requiring
prepayment of the Loans in accordance with the terms of the Credit Agreement,
any Net Cash Proceeds received by or on behalf of the Mortgagor in respect
thereof shall constitute trust funds to be held by the Mortgagor for the benefit
of the Secured Parties and applied in accordance with the Credit Agreement
and/or any equivalent provision of the Indentures.

SECTION 1.09.  Security Agreement.  This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------

SECTION 1.10.  Filing and Recording.  Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof. Mortgagor will pay all filing, registration
and recording fees, all Federal, state, county and municipal recording,
documentary or intangible taxes and other taxes, duties, imposts, assessments
and charges, and all reasonable expenses incidental to or arising out of or in
connection with the execution, delivery and recording of this Mortgage, UCC
continuation statements any mortgage supplemental hereto, any security
instrument with respect to the Personal Property, Permits, Plans and Warranties
and Proceeds or any instrument of further assurance.

SECTION 1.11.  Further Assurances.  Upon reasonable demand by Mortgagee,
Mortgagor will, at the cost of Mortgagor and without expense to Mortgagee, do,
execute, acknowledge and deliver all such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Mortgagee shall from time to time reasonably require for the better assuring,
conveying, assigning, transferring and confirming unto Mortgagee the property
and rights hereby conveyed or assigned or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage, or for filing, registering or recording this
Mortgage, and on demand, Mortgagor will also execute and deliver and hereby
appoints Mortgagee as its true and lawful attorney-in-fact and agent, for
Mortgagor and in its name, place and stead, in any and all capacities, to
execute and file to the extent it may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments reasonably
requested by Mortgagee to evidence more effectively the lien hereof upon the
Personal Property and to perform each and every act and thing requisite and
necessary to be done to accomplish the same.

SECTION 1.12.  Additions to Mortgaged Property.  All right, title and interest
of Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.



--------------------------------------------------------------------------------

SECTION 1.13.  No Claims Against Mortgagee.  Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

SECTION 1.14.  Fixture Filing.  (a)  Certain portions of the Mortgaged Property
are or will become “fixtures” (as that term is defined in the UCC) on the Land,
and this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b)  The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is
[                        ].

ARTICLE II

Defaults and Remedies

SECTION 2.01.  Events of Default.  Any Event of Default under the Credit
Agreement (as such term is defined therein) or an Indenture (as such term is
defined therein) shall constitute an Event of Default under this Mortgage.

SECTION 2.02.  Demand for Payment.  If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under any Secured Credit Document and
such further amount as shall be sufficient to cover the out-of-pocket costs and
expenses of collection, including attorneys’ fees, disbursements and expenses
incurred by Mortgagee, and Mortgagee shall be entitled and empowered to
institute an action or proceedings at law or in equity for the collection of the
sums so due and unpaid, to prosecute any such action or proceedings to judgment
or final decree, to enforce any such judgment or final decree against Mortgagor
and to collect, in any manner provided by law, all moneys adjudged or decreed to
be payable.



--------------------------------------------------------------------------------

SECTION 2.03.  Rights To Take Possession, Operate and Apply Revenues.  (a)  If
an Event of Default shall occur and be continuing, Mortgagor shall, upon demand
of Mortgagee, forthwith surrender to Mortgagee actual possession of the
Mortgaged Property and, if and to the extent not prohibited by applicable law,
Mortgagee itself, or by such officers or agents as it may appoint, may then
enter and take possession of all the Mortgaged Property without the appointment
of a receiver or an application therefor, exclude Mortgagor and its agents and
employees wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

(b)  If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.07 of the Credit Agreement (the “Interest Rate”); and all
such expenses and compensation shall, until paid, be secured by this Mortgage.

(c)  Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property that are
reasonably necessary for the operation of the business, (iii) insure or keep the
Mortgaged Property insured, (iv) manage and operate the Mortgaged Property and
exercise all the rights and powers of Mortgagor to the same extent as Mortgagor
could in its own name or otherwise with respect to the same, or (v) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Mortgagee, all as may from time to time be directed or
determined by Mortgagee to reasonably be in its best interest and Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact and agent, for
Mortgagor and in its name, place and stead, in any and all capacities, to
perform any of the foregoing acts. Mortgagee may collect and receive all the
Rents, issues, profits and revenues from the Mortgaged Property, including those
past due as well as those accruing thereafter, and, after deducting (i) all
out-of-pocket expenses of taking, holding, managing and operating the Mortgaged
Property (including compensation for the services of all persons employed for
such purposes), (ii) the out-of-pocket costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and second, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.



--------------------------------------------------------------------------------

(d)  Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

SECTION 2.04.  Right To Cure Mortgagor’s Failure to Perform.  Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Secured Credit Document (with respect
to the Mortgaged Property), Mortgagee may pay, perform or observe the same, and
all payments made or costs or expenses incurred by Mortgagee in connection
therewith shall be secured hereby and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon at the Interest Rate.
Mortgagee shall be the judge using reasonable discretion of the necessity for
any such actions and of the amounts to be paid. Mortgagee is hereby empowered to
enter and to authorize others to enter upon the Premises or the Improvements or
any part thereof for the purpose of performing or observing any such defaulted
term, covenant or condition without having any obligation to so perform or
observe and without thereby becoming liable to Mortgagor, to any person in
possession holding under Mortgagor or to any other person; provided, however,
that except in the case of an emergency, Mortgagee will provide reasonable
advance notice of such entry, such entry shall be conducted in a reasonable
manner and Mortgagee shall use reasonable efforts to endeavor to minimize the
amount of disturbance to the Mortgagor’s possession of the Mortgaged Property.

SECTION 2.05.  Right to a Receiver.  If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable out-of-pocket expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.

SECTION 2.06.  Foreclosure and Sale.  (a)  If an Event of Default shall occur
and be continuing, Mortgagee may elect to sell the Mortgaged Property or any
part of the Mortgaged Property by exercise of the power of foreclosure or of
sale granted to Mortgagee by applicable law or this Mortgage. In such case,
Mortgagee may commence a civil action to foreclose this Mortgage, or it may
proceed and sell the Mortgaged Property to satisfy any Obligation. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged
Property, may sell all or such parts of the Mortgaged Property as may be chosen
by Mortgagee at the time and place of sale fixed by it in a notice of sale,
either as a whole or in separate lots, parcels or items as Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder. Mortgagee or an officer appointed by a judgment of foreclosure
to sell the Mortgaged Property may postpone any foreclosure or other sale of all
or any portion of the Mortgaged Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public



--------------------------------------------------------------------------------

announcement or subsequently noticed sale. Without further notice, Mortgagee or
an officer appointed to sell the Mortgaged Property may make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale. Any person, including Mortgagor or Mortgagee or any designee or
affiliate thereof, may purchase at such sale.

(b)  The Mortgaged Property may be sold subject to unpaid taxes and the Liens
set forth in Section 6.02 of the Credit Agreement, and, after deducting all
costs, fees and out-of-pocket expenses of Mortgagee (including costs of evidence
of title in connection with the sale), Mortgagee or an officer that makes any
sale shall apply the proceeds of sale in the manner set forth in Section 2.08.

(c)  Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d)  If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

SECTION 2.07.  Other Remedies.  (a)  In case an Event of Default shall occur and
be continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b)  In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Obligations, plus all other charges, payments
and costs due under this Mortgage, and to recover a deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid,
with interest.

SECTION 2.08.  Application of Sale Proceeds and Rents.  After any foreclosure
sale of all or any of the Mortgaged Property, Mortgagee shall receive and apply
the proceeds of the sale together with any Rents that may have been collected
and any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of all out-of-pocket costs and expenses incurred by the
Administrative Agent or the Mortgagee (in their respective capacities as such
hereunder or under any other Secured Credit Document) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Mortgage, any other Secured Credit Document or any of the Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the



--------------------------------------------------------------------------------

repayment of all advances made by the Administrative Agent and/or the Mortgagee
hereunder or under any other Secured Credit Document, as applicable, on behalf
of any Mortgagor and any other out-of-pocket costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Secured Credit Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.

SECTION 2.09.  Mortgagor as Tenant Holding Over.  If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10.  Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.



--------------------------------------------------------------------------------

SECTION 2.11.  Discontinuance of Proceedings.  In case Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

SECTION 2.12.  Suits To Protect the Mortgaged Property.  Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

SECTION 2.13.  Filing Proofs of Claim.  In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 2.14.  Possession by Mortgagee.  Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15.  Waiver.  (a)  No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

(b)  Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment



--------------------------------------------------------------------------------

of any sums secured hereby, (iii) waives or does not exercise some right granted
herein or under the Secured Credit Documents, (iv) releases a part of the
Mortgaged Property from this Mortgage, (v) agrees to change some of the terms,
covenants, conditions or agreements of any of the Secured Credit Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property, Mortgagee is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

SECTION 2.16.  Waiver of Trial by Jury.  To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

SECTION 2.17.  Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01.  Partial Invalidity.  In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.

SECTION 3.02.  Notices.  All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement and the Indentures.



--------------------------------------------------------------------------------

SECTION 3.03.  Successors and Assigns.  All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04.  Satisfaction and Cancelation.  (a)  The conveyance to Mortgagee
of the Mortgaged Property as security created and consummated by this Mortgage
shall terminate and be null and void when all the Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero,
the Issuing Bank has no further obligation to issue Letters of Credit under the
Credit Agreement and the satisfaction and discharge requirements set forth in
the Indentures have been satisfied.

(b)  Mortgagor shall automatically be released from its obligations hereunder
upon the consummation of (i) any transaction permitted by the Credit Agreement
as a result of which Mortgagor ceases to be a Subsidiary or (ii) any Permitted
Receivables Transaction or a Permitted Securitization Transaction consummated
after the date hereof as a result of which Mortgagor becomes a Permitted
Syndication Subsidiary or Securitization Subsidiary.

(c)  Upon any sale or other transfer by Mortgagor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.09
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released; provided that, upon the consummation after the date
hereof of any Permitted Receivables Transaction or a Permitted Securitization
Transaction, the Security Interest in the Equity Interests of the Subsidiary
that is the subject of such Permitted Receivables Transaction or a Permitted
Securitization Transaction, as the case may be, shall be automatically released
to the extent the pledge of the Equity Interests in such Subsidiary is
prohibited by any applicable Contractual Obligation or requirement of law.

(d)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Mortgagee shall promptly execute and deliver to Mortgagor,
at Mortgagor’s expense, a release of this Mortgage and all Uniform Commercial
Code termination statements and similar documents that Mortgagor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 3.04 shall be without recourse to
or representation or warranty by the Mortgagee or any Secured Party. Without
limiting the provisions of Section 7.06 of the Guarantee and Collateral
Agreement, the Borrower shall reimburse the Mortgagee upon demand for all
reasonable out of pocket expenses, including the fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 3.04.

SECTION 3.05.  Definitions.  As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean



--------------------------------------------------------------------------------

“obligation, duty, covenant and/or condition”; and (e) “any of the Mortgaged
Property” shall mean “the Mortgaged Property or any part thereof or interest
therein”. Any act that Mortgagee is permitted to perform hereunder may be
performed at any time and from time to time by Mortgagee or any person or entity
designated by Mortgagee. Any act that is prohibited to Mortgagor hereunder is
also prohibited to all lessees of any of the Mortgaged Property. Each
appointment of Mortgagee as attorney-in-fact for Mortgagor under the Mortgage is
irrevocable, with power of substitution and coupled with an interest. Subject to
the applicable provisions hereof, Mortgagee has the right to refuse to grant its
consent, approval or acceptance or to indicate its satisfaction, in its sole
discretion, whenever such consent, approval, acceptance or satisfaction is
required hereunder.

SECTION 3.06.  Multisite Real Estate Transaction.  Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

SECTION 3.07.  No Oral Modification.  This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.



--------------------------------------------------------------------------------

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01.  Applicable Law; Certain Particular Provisions.  This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

   

[NAME OF MORTGAGOR], a [            ]

corporation,

      by            

 

           Name:    [Rachel A. Seifert]            Title:    [Senior Vice
President and Secretary]

 

Attest: by:  

 

 

  Name:     Title:  

[Corporate Seal]



--------------------------------------------------------------------------------

[ADD LOCAL FORM OF ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Description of the Land



--------------------------------------------------------------------------------

Appendix A

to Mortgage

Local Law Provisions

1.  Notwithstanding anything else contained in this Mortgage, (i) the maximum
principal debt or obligation which is, or under any contingency may be secured
at the date of execution hereof or any time thereafter by this Mortgage is
$[8,230,000,000] (the “Secured Amount”), (ii) this Mortgage shall also secure
amounts other than the principal debt or obligation to the extent permitted by
the Tax Law without payment of additional recording tax and (iii) so long as the
aggregate amount of the Obligations exceeds the Secured Amount, any payments and
repayments of the Obligations shall not be deemed to be applied against, or to
reduce, the Secured Amount.1

2.  [Other relevant local law provisions to be provided by local counsel.]

 

 

 

 

 

1 Applicable only in mortgage tax states.